Exhibit 10.1

[EXECUTION COPY]

 

 

LOAN AND SECURITY AGREEMENT

Dated as of February 27, 2015

 

 

CASELLA WASTE SYSTEMS, INC.

and

EACH OF ITS SUBSIDIARIES SIGNATORY HERETO,

as Borrowers,

 

 

BANK OF AMERICA, N.A.,

as Agent,

COMERICA BANK,

as Co-Documentation Agent,

and

JPMORGAN CHASE BANK, N.A.,

as Co-Documentation Agent

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Lead Arranger and Sole Bookrunner

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   SECTION 1.   

DEFINITIONS; RULES OF CONSTRUCTION

     1   

1.1.

  

Definitions

     1   

1.2.

  

Accounting Terms

     38   

1.3.

  

Uniform Commercial Code

     38   

1.4.

  

Certain Matters of Construction

     39    SECTION 2.   

CREDIT FACILITIES

     39   

2.1.

  

Revolver Commitment

     39   

2.2.

  

[Reserved.]

     41   

2.3.

  

Letter of Credit Facility

     41    SECTION 3.   

INTEREST, FEES AND CHARGES

     44   

3.1.

  

Interest

     44   

3.2.

  

Fees

     45   

3.3.

  

Computation of Interest, Fees, Yield Protection

     46   

3.4.

  

Reimbursement Obligations

     46   

3.5.

  

Illegality

     47   

3.6.

  

Inability to Determine Rates

     47   

3.7.

  

Increased Costs; Capital Adequacy

     47   

3.8.

  

Mitigation

     48   

3.9.

  

Funding Losses

     48   

3.10.

  

Maximum Interest

     49    SECTION 4.   

LOAN ADMINISTRATION

     49   

4.1.

  

Manner of Borrowing and Funding Revolver Loans

     49   

4.2.

  

Defaulting Lender

     50   

4.3.

  

Number and Amount of LIBOR Loans; Determination of Rate

     51   

4.4.

  

Borrower Agent

     51   

4.5.

  

One Obligation

     52   

4.6.

  

Effect of Termination

     52    SECTION 5.   

PAYMENTS

     52   

5.1.

  

General Payment Provisions

     52   

5.2.

  

Repayment of Revolver Loans

     52   

5.3.

  

[Reserved.]

     53   

5.4.

  

Payment of Other Obligations

     53   

5.5.

  

Marshaling; Payments Set Aside

     53   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

5.6.

  

Application and Allocation of Payments

     53   

5.7.

  

Dominion Account

     54   

5.8.

  

Account Stated

     54   

5.9.

  

Taxes

     54   

5.10.

  

Lender Tax Information

     56   

5.11.

  

Nature and Extent of Each Borrower’s Liability

     57    SECTION 6.   

CONDITIONS PRECEDENT

     60   

6.1.

  

Conditions Precedent to Initial Loans

     60   

6.2.

  

Conditions Precedent to All Credit Extensions

     62    SECTION 7.   

COLLATERAL

     62   

7.1.

  

Grant of Security Interest

     62   

7.2.

  

Lien on Deposit Accounts; Cash Collateral

     63   

7.3.

  

Real Estate Collateral

     64   

7.4.

  

Investment Property and other Equity Interests

     64   

7.5.

  

Certificate of Title Collateral

     65   

7.6.

  

Other Collateral

     66   

7.7.

  

Limitations

     67   

7.8.

  

Further Assurances

     67    SECTION 8.   

COLLATERAL ADMINISTRATION

     67   

8.1.

  

Borrowing Base Reports

     67   

8.2.

  

Accounts

     68   

8.3.

  

Inventory

     69   

8.4.

  

Equipment

     69   

8.5.

  

Deposit Accounts

     69   

8.6.

  

General Provisions

     69   

8.7.

  

Power of Attorney

     70    SECTION 9.   

REPRESENTATIONS AND WARRANTIES

     71   

9.1.

  

Corporate Authority

     71   

9.2.

  

Governmental Approvals; Other Approvals

     71   

9.3.

  

Title to Properties; Leases

     72   

9.4.

  

Use of Proceeds

     72   

9.5.

  

Financial Statements; Solvency

     72   

9.6.

  

No Material Changes, Etc.

     72   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

9.7.

  

Permits, Franchises, Patents, Copyrights, Etc.

     73   

9.8.

  

Litigation

     73   

9.9.

  

No Materially Adverse Contracts, Etc.

     73   

9.10.

  

Compliance With Other Instruments, Applicable Laws, Etc.

     73   

9.11.

  

Tax Status

     73   

9.12.

  

ERISA Compliance

     74   

9.13.

  

Subsidiaries; Equity Interests; Capitalization

     74   

9.14.

  

Margin Regulations; Holding Company and Investment Company Act

     75   

9.15.

  

Absence of Financing Statements, Etc.

     75   

9.16.

  

Environmental Compliance

     75   

9.17.

  

Perfection of Security Interests

     76   

9.18.

  

Certain Transactions

     76   

9.19.

  

True Copies of Charter and Other Documents

     76   

9.20.

  

Disclosure

     76   

9.21.

  

Guarantees of Excluded Subsidiaries

     77   

9.22.

  

Obligations Constitute Senior Debt

     77   

9.23.

  

Labor Matters

     77   

9.24.

  

No Required Consent

     77   

9.25.

  

OFAC

     77   

9.26.

  

No Defaults

     77   

9.27.

  

Accounts

     77    SECTION 10.   

COVENANTS AND CONTINUING AGREEMENTS

     78   

10.1.

  

Affirmative Covenants

     78   

10.2.

  

Negative Covenants

     85    SECTION 11.   

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

     98   

11.1.

  

Events of Default

     98   

11.2.

  

Remedies upon Default

     100   

11.3.

  

License

     101   

11.4.

  

Setoff

     101   

11.5.

  

Remedies Cumulative; No Waiver

     101    SECTION 12.   

AGENT

     102   

12.1.

  

Appointment, Authority and Duties of Agent

     102   

12.2.

  

Agreements Regarding Collateral and Borrower Materials

     103   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

12.3.

  

Reliance By Agent

     104   

12.4.

  

Action Upon Default

     104   

12.5.

  

Ratable Sharing

     104   

12.6.

  

Indemnification

     104   

12.7.

  

Limitation on Responsibilities of Agent

     104   

12.8.

  

Successor Agent and Co-Agents

     105   

12.9.

  

Due Diligence and Non-Reliance

     105   

12.10.

  

Remittance of Payments and Collections

     106   

12.11.

  

Individual Capacities

     106   

12.12.

  

Titles

     106   

12.13.

  

Bank Product Providers

     106   

12.14.

  

No Third Party Beneficiaries

     107    SECTION 13.   

BENEFIT OF AGREEMENT; ASSIGNMENTS

     107   

13.1.

  

Successors and Assigns

     107   

13.2.

  

Participations

     107   

13.3.

  

Assignments

     108   

13.4.

  

Replacement of Certain Lenders

     109    SECTION 14.   

MISCELLANEOUS

     109   

14.1.

  

Consents, Amendments and Waivers

     109   

14.2.

  

Indemnity

     110   

14.3.

  

Notices and Communications

     111   

14.4.

  

Performance of Borrowers’ Obligations

     112   

14.5.

  

Severability

     112   

14.6.

  

Cumulative Effect; Conflict of Terms

     112   

14.7.

  

Counterparts; Execution

     112   

14.8.

  

Entire Agreement

     112   

14.9.

  

Relationship with Lenders

     112   

14.10.

  

No Advisory or Fiduciary Responsibility

     113   

14.11.

  

Confidentiality

     113   

14.12.

  

GOVERNING LAW

     113   

14.13.

  

Consent to Forum

     114   

14.14.

  

Waivers by Obligors

     114   

14.15.

  

Patriot Act Notice

     114   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

14.16.

  

NO ORAL AGREEMENT

     115   

14.17.

  

Amendment and Restatement

     115   

 

v



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A Assignment Exhibit B Assignment Notice Exhibit C Subordination
Agreement Exhibit D Joinder Agreement

 

Schedule 1.1 Commitments of Lenders Schedule 1.2 Borrowers and Guarantors
Schedule 1.3 Existing Letters of Credit Schedule 1.4 Approved Account Debtors
Schedule 1.5 Notice Website Address Schedule 7.3.1(a) Closing Date Real Estate
Schedule 7.3.1(b) Primary Mortgaged Real Estate Schedule 7.3.1(c) Supplemental
Mortgaged Real Estate Schedule 7.3.1(d) Unencumbered Real Estate as of the
Closing Date Schedule 8.6.1 Business Locations Schedule 9.2 Governmental
Approvals Schedule 9.7 Permits, Franchises, Patents, Copyrights, Etc. Exceptions
Schedule 9.8 Commercial Tort Claims; Litigation Schedule 9.11 Tax Sharing
Agreements Schedule 9.12.3 ERISA Events Schedule 9.12.4 ERISA Obligations
Schedule 9.13.1 Subsidiaries; Equity Interests Schedule 9.13.3 Options, Etc.
Schedule 9.16 Environmental Matters Schedule 9.18 Certain Transactions Schedule
9.23 Labor Matters Schedule 10.2.1 Existing Liens Schedule 10.2.2 Existing
Investments Schedule 10.2.3 Existing Indebtedness

 

vi



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is dated as of February 27, 2015, among CASELLA
WASTE SYSTEMS, INC., a Delaware corporation (the “Company”), each subsidiary of
the Company party hereto from time to time as a borrower and listed on Schedule
1.2 (each a “Borrower” and together with the Company, collectively, the
“Borrowers”), and BANK OF AMERICA, N.A., a national banking association, as
agent for the Lenders (“Agent”).

R E C I T A L S:

A. Reference is made to that certain that certain Amended and Restated Credit
Agreement dated as of March 18, 2011, by and among the Company, certain other
borrowers party thereto, Bank of America, N.A., as agent, and the lenders party
thereto, as amended, supplemented, or otherwise modified prior to the Closing
Date (the “Existing Credit Agreement”).

B. Borrowers have requested that Lenders amend and restate the Existing Credit
Agreement and continue to provide credit facilities to Borrowers to finance the
mutual and collective business enterprise of the Obligors as set forth in this
Agreement.

C. Agent, the Issuing Bank and the Lenders are willing to continue to provide
the credit facilities on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
hereby amend and restate the Existing Credit Agreement as follows:

 

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

1.1. Definitions. As used herein, the following terms have the meanings set
forth below:

2015 Refinancing Senior Subordinated Debt: Senior Subordinated Debt in an
aggregate principal amount of not less than $55,000,000 incurred by the Company
on February 13, 2015 in connection with the refinancing of the Existing Credit
Agreement.

Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

Accountants: as defined in Section 9.5.1.

Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.

Accruing Dividend: has the meaning specified in the definition of “PIK
Dividend.”

Acquisition: a transaction or series of related transactions resulting in
(a) acquisition of a business, division or substantially all assets of a Person;
(b) record or beneficial ownership of more than 50% of the Equity Interests of a
Person; or (c) merger, consolidation or combination of the Company, an Obligor
or Subsidiary with another Person. “Acquired” has a correlative meaning.

Affiliate: with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.



--------------------------------------------------------------------------------

Agent Indemnitees: Agent, Arranger, and their respective officers, directors,
employees, Affiliates, agents and attorneys.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

Agreement: this Loan and Security Agreement, as amended, restated, supplemented,
or otherwise modified from time to time.

Allocable Amount: as defined in Section 5.11.3.

Applicable Control Percentage: the lowest of (i) 49%, (ii) the percentage of
voting power that gives rise to a “change of control” (or similar defined term)
under any Senior Subordinated Debt outstanding at any time (including any
permitted refinancing or replacements thereof), (iii) the percentage of voting
power that gives rise to a Deemed Liquidation Event under the terms of any
Preferred Stock of the Company, and (iv) the percentage of voting power that
gives rise to a “change of control” (or similar defined term) under any other
Indebtedness of the Company or any other Obligor in excess of the Threshold
Amount, provided that such “change of control” would permit the holder or
holders of such Indebtedness to accelerate the maturity thereof.

Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.

Applicable Margin: the margin set forth below, as determined by the Consolidated
Leverage Ratio for the most recently ended period of four consecutive Fiscal
Quarters of the Borrowers, as set forth in the most recent Compliance
Certificate received by the Agent pursuant to Section 10.1.2(c):

 

Pricing Level

   Consolidated Leverage Ratio    LIBOR Revolver Loans
(and Letters of Credit)     Base Rate
Revolver Loans  

I

   <3.75:1.00      1.75 %      0.75 % 

II

   ³3.75:1.00 but <4.50:1.00      2.00 %      1.00 % 

III

   ³4.50:1.00 but <5.50:1.00      2.25 %      1.25 % 

IV

   ³5.50:1.00      2.50 %      1.50 % 

Until September 30, 2015, margins shall be determined as if Pricing Level III
were applicable. Thereafter, each increase or decrease in the Applicable Margin
resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 10.1.2(c); provided,
however, that if a Compliance Certificate is not delivered within ten (10) days
after the time periods specified in such Section 10.1.2(c), then Pricing Level
IV shall apply as of the first Business Day thereafter, subject to prospective
adjustment upon actual receipt of such Compliance Certificate.

 

2



--------------------------------------------------------------------------------

Appraisal Reporting Date: (a) with respect to the Real Estate identified on
Schedule 7.3.1(a), the Closing Date and (b) with respect to all Permitted
Additional Real Estate, the date of receipt of the appraisal establishing the
initial Appraised Value of such Permitted Additional Real Estate.

Appraised Value: (a) with respect to any Closing Date Real Estate, the value of
such Property as determined from the appraisal of such Property on or before the
Closing Date reasonably satisfactory to Agent and (b) with respect to any
Permitted Additional Real Estate, the value of such Property as determined from
the appraisal of such Property performed by an appraiser, and on terms,
reasonably satisfactory to Agent.

Approved Account Debtor: each Account Debtor that is organized or has its
principal office outside the United States and Canada and that is listed on
Schedule 1.4, provided that, unless the Agent otherwise agrees, the maximum
amount of Eligible Accounts, attributed to (i) a single Approved Account Debtor
shall not exceed $100,000 in the aggregate at any time and (ii) all Approved
Account Debtors, collectively, shall not exceed $250,000 in the aggregate at any
time.

Approved Fund: any Person (other than a natural Person) engaged in making,
purchasing, holding or otherwise investing in commercial loans in its ordinary
course of activities, has the capacity to fund Revolver Loans hereunder, and is
administered or managed by a Lender, an entity that administers or manages a
Lender or an Affiliate of either.

Arranger: Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its capacity as
lead arranger and sole bookrunner under this Agreement.

Assignment: an assignment agreement between a Lender and Eligible Assignee, in
the form of Exhibit A or otherwise satisfactory to Agent.

Attributable Indebtedness: on any date, (a) in respect of any Capital Lease of
any Person, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP, and (b) in
respect of any Synthetic Lease Obligations, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease.

Availability: the Borrowing Base minus Revolver Usage.

Availability Reserve: the sum (without duplication of any other reduction or
reserve) of (a) the Inventory Reserve; (b) the Dilution Reserve; (c) the Rent
and Charges Reserve with respect to the locations of Eligible Containers and
Compactors, Eligible Equipment, and Eligible Inventory, and the principal
location of each Obligor’s books and records; (d) the Bank Product Reserve,
(e) the aggregate amount of liabilities secured by Liens upon Collateral (other
than permitted Purchase Money Liens that attach to Collateral not included in
the Borrowing Base) that are senior to Agent’s Liens (but imposition of any such
reserve shall not waive an Event of Default arising therefrom); and (f) such
additional reserves, in such amounts and with respect to such matters, as Agent
in its Permitted Discretion may elect to impose from time to time; provided
however, that all of the foregoing reserves shall bear a reasonable
relationship, as determined by the Agent, to the event, matter or other
condition giving rise thereto.

Balance Sheet Date: April 30, 2014.

 

3



--------------------------------------------------------------------------------

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.

Bank Product: any of the following products, services or facilities extended to
any Obligor or non-Borrower Subsidiary by a Lender or any of its Affiliates:
(a) Cash Management Services; (b) products under Hedging Agreements;
(c) commercial credit card and merchant card services; and (d) other banking
products or services, other than Letters of Credit.

Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its Permitted Discretion in respect of Secured Bank Product
Obligations; provided, however, such reserve shall only be established with
respect to Secured Bank Product Obligations under Hedging Agreements to the
extent expressly agreed to by the Borrower Agent in the Hedging Agreements
giving rise to such Secured Bank Product Obligations or otherwise hereunder.

Bankruptcy Code: Title 11 of the United States Code.

Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 30 day interest period as of such day, plus 1.00%.

Base Rate Loan: any Loan that bears interest based on the Base Rate.

Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to any Obligor, without duplication, its
(a) Indebtedness that (i) arises from the lending of money by any Person to such
Obligor, (ii) is evidenced by notes, drafts, bonds, debentures, credit documents
or similar instruments, (iii) accrues interest or is a type upon which interest
charges are customarily paid (excluding trade payables and expenses owing in the
Ordinary Course of Business and amounts owed under commercial and merchant card
services programs to the extent such amounts are directly or indirectly for the
payment of trade payables), or (iv) was issued or assumed as full or partial
payment for Property (excluding trade payables and expenses owing in the
Ordinary Course of Business and amounts owed under commercial and merchant card
services programs to the extent such amounts are directly or indirectly for the
payment of trade payables); (b) Capital Leases; (c) reimbursement obligations
with respect to letters of credit but excluding any contingent obligations with
respect to letters of credit; and (d) guaranties of any Indebtedness of the
foregoing types owing by another Person.

Borrower Agent: as defined in Section 4.4.

Borrower Delivered Materials: Borrowing Base Reports, Compliance Certificates
and other information, reports, financial statements and other written materials
delivered by or on behalf of Borrowers hereunder.

Borrower Materials: Borrower Delivered Materials and Reports and information
provided by Agent to Lenders pursuant to the Loan Documents.

 

4



--------------------------------------------------------------------------------

Borrowing: a group of Loans that are made or converted together on the same day
and have the same interest option and, if applicable, Interest Period.

Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the aggregate Revolver Commitments or (b) the sum of (i) the Eligible
Accounts Formula Amount, plus (ii) the Eligible Inventory Formula Amount, plus
(iii) the Eligible Vehicles Formula Amount, plus (iv) the Eligible Containers
and Compactors Formula Amount, plus (v) the Eligible Other Equipment Formula
Amount, plus (vi) the Eligible Real Estate Formula Amount, minus (vii) the
Eligible Real Estate Availability Adjustment Amount, minus (ix) the Availability
Reserve.

Borrowing Base Report: a report of the Borrowing Base by Borrower Agent, in a
form reasonably satisfactory to Agent.

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York, and if such day relates to a LIBOR Loan,
any such day on which dealings in Dollar deposits are conducted in the London
interbank market.

Capital Expenditures: all liabilities incurred or expenditures made by an
Obligor or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent specifically as collateral to Cash Collateralize any
Obligations.

Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, to hold Cash Collateral, which account shall be subject to a Lien in
favor of and control of Agent.

Cash Collateralize: the delivery of Cash Collateral to Agent, specifically as
security for the payment of Obligations, in an amount equal to (a) with respect
to LC Obligations, 103% of the aggregate LC Obligations, and (b) with respect to
any inchoate, contingent or other Obligations (including Secured Bank Product
Obligations), Agent’s good faith estimate of the amount due or to become due,
including fees, expenses and indemnification hereunder. “Cash Collateralization”
has a correlative meaning.

Cash Equivalents:

(a) a marketable obligation, maturing within one year after issuance thereof,
issued, guaranteed or insured by the government of the United States or Canada
or an instrumentality or agency thereof;

(b) demand deposits, certificates of deposit, eurodollar time deposits, banker’s
acceptances, in each case, maturing within one year after issuance thereof, and
overnight bank deposits, in each case, issued by any Lender, or a U.S. national
or state bank or trust company or a European, Canadian or Japanese bank having
capital, surplus and undivided profits of at least $1,000,000,000 and whose
long-term unsecured debt has a rating of “A” or better by S&P or A2 or better by
Moody’s or the equivalent rating by any other nationally recognized rating
agency (provided that the aggregate face amount of all Investments in
certificates of deposit or bankers’ acceptances issued by the principal offices
of or branches of such non-Lender European or Japanese banks located outside the
U.S. shall not at any time exceed 33 1/3% of all Investments described in this
definition);

 

5



--------------------------------------------------------------------------------

(c) open market commercial paper, maturing within 180 days after issuance
thereof, which has a rating of A-1 or better by S&P or P-1 or better by Moody’s,
or the equivalent rating by any other nationally recognized rating agency;

(d) repurchase agreements and reverse repurchase agreements with a term not in
excess of one year with any financial institution which has been elected a
primary government securities dealer by the Federal Reserve Board or whose
securities are rated AA– or better by S&P or Aa3 or better by Moody’s or the
equivalent rating by any other nationally recognized rating agency relating to
marketable direct obligations issued or unconditionally guaranteed by the United
States of America or any agency or instrumentality thereof and backed by the
full faith and credit of the United States of America; and

(e) shares of any money market mutual fund rated at least AAA or the equivalent
thereof by S&P or at least Aaa or the equivalent thereof by Moody’s or any other
mutual fund at least 95% of the assets of which consist of the type specified in
clauses (a) through (d) above.

Cash Management Services: services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

Certificate of Title: a certificate of title, certificate of ownership or other
registration certificate issued or required to be issued for any asset under the
certificate of title, registration or similar laws of any jurisdiction.

Certificate of Title Collateral: any Collateral covered by a Certificate of
Title with respect to which the creation or perfection of a security interest
therein is governed by state vehicle titling, certificate of title or
registration statutes in the applicable jurisdiction and not by the UCC in such
jurisdiction.

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by an Governmental Authority; or (c) the
making, issuance or application of any request, guideline, requirement or
directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that “Change in Law” shall include, regardless of
the date enacted, adopted or issued, all requests, rules, guidelines,
requirements or directives (i) under or relating to the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or (ii) promulgated pursuant to Basel III by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any similar authority) or any other Governmental Authority.

Change of Control: an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable

 

6



--------------------------------------------------------------------------------

immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of securities representing the Applicable Control
Percentage or more of the voting power of the equity securities of the Company
entitled to vote (without regard to the occurrence of any contingency with
respect to such vote or voting power) for members of the board of directors or
equivalent governing body of the Company; or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) any Person or two or more Persons acting in concert shall have entered into
a contract or agreement with the Company (or Affiliate of the Company) that,
upon consummation thereof, will result in its or their acquisition of 49% or
more of the voting power of the equity securities of the Company entitled to
vote (without regard to the occurrence of any contingency with respect to such
vote or voting power) for members of the board of directors or equivalent
governing body of the Company (and taking into account all such securities that
such Person or Persons have the right to acquire pursuant to any option right)
if such contract or agreement does not provide for Full Payment of the
Obligations simultaneously with the consummation of the transactions
contemplated by such contract or agreement; or

(d) (i) a “change of control” or any comparable term under, and as defined in,
any Subordinated Debt or the Senior Subordinated Debt Documents (or any
replacements or refinancings of any thereof) shall have occurred or (ii) a
Deemed Liquidation Event under the terms of any Preferred Stock of the Company
shall have occurred.

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Loans,
Letters of Credit, Loan Documents, Borrower Materials, or the use thereof or
transactions relating thereto, (b) any action taken or omitted in connection
with any Loan Documents, (c) the existence or perfection of any Liens, or
realization upon any Collateral, (d) exercise of any rights or remedies under
any Loan Documents or Applicable Law, or (e) failure by any Obligor to perform
or observe any terms of any Loan Document, in each case including all costs and
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.

Closing Date: as defined in Section 6.1.

 

7



--------------------------------------------------------------------------------

Closing Date Real Estate: certain Real Estate owned by the Borrowers as of the
Closing Date and listed on Schedule 7.3.1(a) hereto.

Code: the Internal Revenue Code of 1986.

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures any Obligations.

Commitment: for any Lender, the aggregate amount of such Lender’s Revolver
Commitment. “Commitments” means the aggregate amount of all Revolver
Commitments.

Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4(a); or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.

Commodity Derivatives Obligations: as defined in Section 10.2.3(f).

Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

Company: as defined in the introductory paragraph to this Agreement.

Compliance Certificate: a certificate, in form reasonably satisfactory to Agent,
by which Borrower Agent calculates the Consolidated Fixed Charge Coverage Ratio
and the Consolidated First Lien Leverage Ratio (whether or not a Financial
Covenant Trigger Period is in effect) and the Minimum Consolidated EBITDA Test
and the Consolidated Leverage Ratio.

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.

Consolidated Adjusted Net Income: for any period, Consolidated Net Income (or
Loss) plus, (a) to the extent deducted in calculating Consolidated Net Income
(or Loss) and without duplication, (i) the non-recurring, non-cash write off of
debt issuance expenses related to the refinancing of Indebtedness under the
Existing Credit Agreement (including, without limitation, the issuance of 2015
Refinancing Senior Subordinated Debt), (ii) transaction costs for acquisitions
and development projects which are expensed rather than capitalized (as a result
of applying FASB ASC 805 treatment to such transaction costs); (iii) non-cash
losses in connection with asset sales, asset impairment charges, the abandonment
of assets or the closure and discontinuation of operations in an aggregate
amount not to exceed $35,000,000 from and after the Closing Date; (iv) non-cash
stock-based compensation expenses under employee share-based compensation plans;
(v) non-cash charges in connection with the declaration or payment of PIK
Dividends; (vi) non-cash charges associated with interest rate derivatives
deemed to be ineffective, (vii) cash and non-cash charges associated with
terminating derivatives in connection with the refinancing of Indebtedness under
the Existing Credit Agreement; (viii) all other non-cash charges reasonably
acceptable to the Agent, (ix) the non-recurring, non-cash write off of debt
issuance expenses related to the refinancing of Senior Subordinated Debt,
(x) cash premium payments in connection with the early redemption and
refinancing of Senior Subordinated Debt in an aggregate amount not to exceed
$16,000,000; and (xi) cash and non-cash charges in connection with severance and
reorganization in an aggregate amount not to exceed $3,000,000 from and after
the Closing Date; and minus (b) to the extent included in the calculation of
Consolidated Net Income (or Loss) and without duplication: (i) non-cash
extraordinary gains on the sale of assets including non-cash gains on the sale
of assets outside the ordinary course of business, and (ii) non-cash
extraordinary gains resulting from the application of FAS ASC 815.

 

8



--------------------------------------------------------------------------------

Consolidated Cash Interest Charges: for any period, the sum (without
duplication) of (a) all cash interest, premium payments, fees, and charges paid
in cash in connection with Borrowed Money (including capitalized interest) or
(without duplication) in connection with the deferred purchase price of assets,
in each case to the extent and at the times treated as interest and paid in
cash, including all commissions, and other fees and charges paid in cash with
respect to letters of credit and bankers’ acceptance financing and net cash
settlements under interest rate Hedging Agreements accounted for as effective
hedges according to FASB ASC 815 (excluding any settlements associated with
terminating derivatives in connection with the refinancing of Indebtedness under
the Existing Credit Agreement), but in each case, excluding the costs and
expenses paid in cash in connection with the issuance of Preferred Stock or
dividends on Preferred Stock, and (b) the portion of rent expense with respect
to such period under Capital Leases that is treated as interest and paid in
cash, in each case of or by Company and its Subsidiaries for such period, all as
determined on a consolidated basis in accordance with GAAP.

Consolidated EBITDA: for any period, Consolidated Adjusted Net Income plus, to
the extent that such charge was deducted in determining Consolidated Adjusted
Net Income in the relevant period and without duplication, (a) interest expense
(including accretion expense, original issue discount and costs in connection
with the early extinguishment of debt) for such period; (b) income taxes for
such period; (c) amortization expense for such period; and (d) depreciation
expense and depletion expense for such period, all as determined on a
consolidated basis in accordance with GAAP. Consolidated EBITDA for any period
may include EBITDA of any company Acquired by the Obligors during such period,
calculated on a pro forma basis as if such company was Acquired at the beginning
of such period (without duplication with respect to the adjustments set forth
above but giving effect to any reasonably expected synergies in an amount not to
exceed 10% of the consolidated EBITDA of the Company and its Subsidiaries (other
than Excluded Subsidiaries), or such other amount as may be agreed between
Borrower Agent and Agent) only if (A) the financial statements of such Acquired
company or new Subsidiary have been audited, for the period sought to be
included, by an independent accounting firm satisfactory to the Agent or (B) the
Agent consents to such inclusion after being furnished with other acceptable
financial statements. Furthermore, the EBITDA may be further adjusted to
add-back non-recurring private company expenses which are discontinued upon such
Acquisition (such as owner’s compensation), as approved by the Agent.
Simultaneously with the delivery of the financial statements referred to in
clause (A) and clause (B) above, a Senior Officer of the Borrower Agent shall
deliver to the Agent a Compliance Certificate and appropriate documentation
certifying the historical operating results, adjustments and balance sheet of
the Acquired company.

Consolidated First Lien Debt: at any time of determination, Consolidated Funded
Debt that is secured by a first priority lien on Property of the Obligors
(including any Consolidated Funded Debt supported by a Letter of Credit, but
without duplication of Letters of Credit issued under this Agreement or
otherwise secured by collateral subject to a first priority lien on Property of
the Obligors).

Consolidated First Lien Leverage Ratio: for any period of calculation thereof,
the ratio of (a) Consolidated First Lien Debt as of the end of such period to
(b) Consolidated EBITDA for such period.

Consolidated Fixed Charge Coverage Ratio: for any period of calculation thereof,
the ratio of (a) Consolidated EBITDA minus (i) Maintenance Capital Expenditures
(except those financed during the first Loan Year with proceeds of IRBs up to an
aggregate amount of $6,000,000), minus (ii) cash lease payments for landfill
operating leases minus (iii) Landfill Closure Payments, minus (iv) cash income
taxes paid (net of income tax refunds received), minus (v) cash Distributions
made by the Company to (b) Consolidated Fixed Charges. Maintenance Capital
Expenditures, cash lease payments for landfill

 

9



--------------------------------------------------------------------------------

operating leases and Landfill Closure Payments that are subtracted from
Consolidated EBITDA shall be adjusted to give pro forma effect to the
Acquisition of any companies by the Obligors during such period to the extent
the EBITDA of such Acquired companies are included in the calculation of
Consolidated EBITDA for the relevant period.

Consolidated Fixed Charges: the sum of (a) Consolidated Cash Interest Charges
and (b) principal payments and prepayments made or required to be made on
Borrowed Money (exclusive of (i) repayments of revolving loans that are not
accompanied by a corresponding termination of commitments and (ii) repayments
through the incurrence of Refinancing Debt). Consolidated Cash Interest Charges
shall be adjusted to give pro forma effect to the Acquisition of any companies
by the Obligors during such period to the extent the EBITDA of such Acquired
companies are included in the calculation of Consolidated EBITDA for the
relevant period.

Consolidated Funded Debt: at any time of determination with respect to the
Obligors, collectively, without duplication, whether classified as Indebtedness
or otherwise on the consolidated balance sheet of the Company and its
Subsidiaries, the sum of (a) the aggregate amount of Indebtedness for
(i) borrowed money or credit obtained or other similar monetary obligations,
direct or indirect, (including (x) the principal obligations under the Senior
Subordinated Debt, (y) obligations under “finance leases” and (z) any unpaid
reimbursement obligations with respect to letters of credit; but excluding any
contingent obligations with respect to letters of credit outstanding), (ii) all
obligations evidenced by notes, bonds, debentures or other similar debt
instruments (other than Performance Bonds and Landfill Surety Arrangements),
(iii) the deferred purchase price of assets (other than trade payables incurred
in the ordinary course of business and holdbacks), (iv) all Attributable
Indebtedness, including, without limitation, Indebtedness with respect to
capitalization of landfill operating contract obligations, to the extent
capitalized under GAAP (but excluding landfill operating leases to the extent
they are characterized as operating leases and not capitalized), and
(v) (x) Equity Related Purchase Obligations in respect of Non-Qualified
Preferred Stock (including, for avoidance of doubt, Grandfathered Non-Qualified
Preferred Stock) and (y) commencing on the date that is twelve months prior to
the maturity of such Equity Related Purchase Obligations (assuming for this
purpose the demand or exercise, if applicable, by the requisite holder or
holders on the earliest date provided therefor), Equity Related Purchase
Obligations in respect of Qualified Preferred Stock and (b) Indebtedness of the
type referred to in clause (a) of another Person guaranteed by any of the
Company or any of the Obligors.

Consolidated Leverage Ratio: for any period of calculation thereof, the ratio of
(a) Consolidated Funded Debt as of the end of such period to (b) Consolidated
EBITDA for such period.

Consolidated Net Income (or Loss): for any period, the consolidated net income
(or loss) of the Company and its Subsidiaries other than Excluded Subsidiaries
for such period after deduction of all expenses, taxes, and other proper
charges, minus (or plus, in the case of losses), to the extent included therein,
(a) gains (or loss) from extraordinary items, (b) any income (or loss) from
discontinued operations, and (c) income (or loss) attributable to any Investment
in any Excluded Subsidiaries; provided, however, that consolidated net income
shall not be reduced pursuant to this clause (c) by actual cash dividends or
distributions received from any Excluded Subsidiary, or by Net Proceeds (to the
extent included in income) in connection with the Disposition of any such
Investment, so long as (and to the extent that) such cash dividends and
distributions or Net Proceeds have not been subsequently reinvested in an
Excluded Subsidiary during the applicable period, all determined on a
consolidated basis in accordance with GAAP.

Consulting Engineer: an environmental consulting firm reasonably acceptable to
the Agent.

 

10



--------------------------------------------------------------------------------

Contractual Obligation: as to any Person, any provision of any security (whether
in the nature of Equity Interests or otherwise) issued by such Person or of any
agreement, undertaking, contract, indenture, mortgage, deed of trust or other
instrument, document or agreement (other than a Loan Document) to which such
Person is a party or by which it or any of its Property is bound or to which any
of its Property is subject.

Controlled Accounts: each Deposit Account and Securities Account required to be
subject to the Lien and control of the Agent pursuant to Section 8.5.

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

De Minimis Subsidiaries: any Subsidiary of the Company (other than an Excluded
Subsidiary) whose assets and annual gross revenues do not, in each case, exceed
$1,000,000; provided that (i) the aggregate assets of all such Subsidiaries
taken as a whole shall not exceed $2,000,000, and (ii) the aggregate annual
gross revenues of all such Subsidiaries taken as a whole shall not exceed
$2,000,000. Schedule 9.13.1 lists all of the De Minimis Subsidiaries as of the
Closing Date.

Deemed Liquidation Event: with respect to any Preferred Stock of any Person, a
merger, consolidation, share exchange, reorganization, sale, license or other
disposition of assets, sale of Equity Interests or other transaction, event or
series of transactions or events, in each case, that, by the terms of such
Preferred Stock, is deemed to be a liquidation or dissolution of such Person or
constitutes a “change of control” or comparable term.

Debt Repayment: any payment on Senior Subordinated Debt, whether in the form of
a payment when due, prepayment, redemption, repurchase (including open market
repurchases, whether or not in connection with a tender offer), retirement,
other acquisition or legal defeasance (such defeasance, in whole) thereof.
Derivatives of such term have corresponding meanings.

Debtor Relief Laws: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2.00% plus the interest rate otherwise applicable
thereto.

Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days
unless such Lender notifies the Agent and the Borrowers in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied; (b) has notified Agent or any Borrower that such Lender does not
intend to comply with its funding obligations hereunder or under any other
credit facility, or has made a public statement to that effect (unless such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied); (c) has failed, within three Business
Days following request by Agent or any Borrower, to confirm in a manner
satisfactory to Agent and Borrowers that such Lender will comply

 

11



--------------------------------------------------------------------------------

with its funding obligations hereunder (provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and the Borrowers); or (d) has, or has a direct or
indirect parent company that has, become the subject of an Insolvency Proceeding
(including reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority); provided, however, that a Lender shall not be a
Defaulting Lender solely by virtue of a Governmental Authority’s ownership of an
equity interest in such Lender or parent company unless the ownership provides
immunity for such Lender from jurisdiction of courts within the United States or
from enforcement of judgments or writs of attachment on its assets, or permits
such Lender or Governmental Authority to repudiate or otherwise to reject such
Lender’s agreements.

Deposit Account Control Agreement: control agreement satisfactory to Agent
executed by an institution maintaining a Deposit Account for an Obligor, to
perfect Agent’s Lien on such account.

Designated Jurisdiction: a country or territory that is the subject of a
Sanction.

Dilution Percent: the percent, determined by Agent in its Permitted Discretion,
equal to (a) bad debt write-downs or write-offs, discounts, returns, promotions,
credits, credit memos and other dilutive items with respect to Accounts included
in the calculation of the Borrowing Base, divided by (b) gross sales.

Dilution Reserve: at any date of determination, (a) the percentage amount by
which the Dilution Percent exceeds five percent (5%) times (b) the amount of
Eligible Accounts of the Borrowers.

Disposition: the sale, transfer, license, lease or other disposition (including
any sale and leaseback transaction) of any property (including any Equity
Interest), or part thereof, by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith. “Dispose” shall have
the correlative meaning.

Distribution: (a) any declaration or payment of a distribution, interest or
dividend by a Person on any Equity Interest (whether in cash, securities or
other property) of such Person, but excluding Qualified PIK Dividends and
distributions or dividends payable solely in shares of common stock of such
Person; or (b) any purchase, redemption, or other acquisition or retirement for
value, directly or indirectly, by a Person of any Equity Interest of such
Person.

Dollars: lawful money of the United States.

Dominion Account: a special account established by one or more Borrowers at Bank
of America or another bank reasonably acceptable to Agent, and, as required
under Section 8.2.4, with respect to which Agent has the right to issue a notice
of exclusive control for withdrawal purposes.

Dominion Trigger Period: the period (a) commencing on the date that an Event of
Default occurs and is continuing or Availability is less than the Dominion
Trigger Threshold for a period of three (3) or more consecutive Business Days
and (b) continuing until the date when, during the previous 30 consecutive days,
(i) no Event of Default has existed and (ii) Availability has been not less than
the Dominion Trigger Threshold, in each case, at all times during such period.

Dominion Trigger Threshold: the greater of (a) 12.5% of the Revolver Commitments
and (b) $18,750,000.

 

12



--------------------------------------------------------------------------------

Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services, is payable
in Dollars and is not deemed by Agent, in its Permitted Discretion, to be
excluded as an Eligible Account. Without limiting the foregoing, no Account
shall be an Eligible Account if (a) it is unpaid for more than 60 days after the
original due date, or more than 90 days after the original invoice date (but
only the portion that is unpaid for over 60 or 90 days, as applicable, shall be
ineligible); (b) 50% or more of the Accounts owing by the Account Debtor are not
Eligible Accounts under the foregoing clause (a); (c) when aggregated with other
Accounts owing by the Account Debtor, it exceeds 20% of the aggregate Eligible
Accounts (or such higher percentage as Agent may establish for the Account
Debtor from time to time); (d) it does not conform with a covenant or
representation in Section 9.27 hereof; (e) it is owing by a creditor or
supplier, unless such Person has waived its right of setoff in a manner
reasonably satisfactory to the Agent, or is otherwise subject to a potential
offset, counterclaim, dispute, defense, recoupment or deduction, or is subject
to a discount, reserve, chargeback, credit or allowance (but, in each case of
this clause (e) ineligibility shall be limited to the amount (or reasonably
determined potential amount) thereof); (f) an Insolvency Proceeding has been
commenced by or against the Account Debtor, or the Account Debtor has ceased
doing business, is liquidating, dissolving, or winding up its affairs, is not
Solvent, or is subject to any Sanction or on any specially designated nationals
list maintained by OFAC; or the Borrower is not able to bring suit or enforce
remedies against the Account Debtor through judicial process; (g) unless
otherwise agreed by the Agent, the Account Debtor (except an Approved Account
Debtor) is organized or has its principal office outside the United States or
Canada, unless the Account is supported by a letter of credit (delivered to and
directly drawable by Agent) or credit insurance satisfactory in all respects to
Agent; (h) it is owing by a Governmental Authority that is the United States or
any department, agency or instrumentality thereof and the Agent has requested
that such Account be assigned to Agent in compliance with the Federal Assignment
of Claims Act and such compliance has not yet been achieved; (i) it is not
subject to a duly perfected, first priority Lien in favor of Agent, or is
subject to any other Lien; (j) the goods giving rise to it have not been
delivered to the Account Debtor, or the services giving rise to it have not been
completed, or it otherwise does not represent a final sale; (k) it is evidenced
by Chattel Paper or an Instrument of any kind, or has been reduced to judgment;
(l) payment has been extended; (m) it arises from a sale to an Affiliate of a
Borrower, from a sale on a cash-on-delivery, bill-and-hold, sale or return, sale
on approval, consignment, or other repurchase or return basis, or from a sale of
Inventory for personal, family or household purposes; (n) it represents a
progress billing or retainage, or relates to services for which a performance,
surety or completion bond or similar assurance has been issued; or (o) it
includes a billing for interest, fees or late charges, but ineligibility shall
be limited to the extent thereof. In calculating delinquent portions of Accounts
under clauses (a) and (b), credit balances more than 90 days old will be
excluded.

Eligible Accounts Formula Amount: 85% of the Value of Eligible Accounts;
provided, however, up to $10,000,000 of Eligible Accounts acquired in connection
with Permitted Acquisitions as to which no field exam has yet been completed may
be included in the calculation of the Eligible Accounts Formula Amount.

Eligible Assignee: a Person that is (a) a Lender, an Affiliate of a Lender, or
an Approved Fund; (b) an assignee approved by Borrower Agent (which approval
shall not be unreasonably withheld or delayed, and shall be deemed given if no
objection is made within five Business Days after written notice of the proposed
assignment) and Agent; and (c) during an Event of Default, any Person that
extends revolving credit facilities in the ordinary course of business
consistent with past practices and that is acceptable to Agent in its reasonable
discretion.

Eligible Containers and Compactors: Eligible Equipment consisting of containers
and compactors and similar equipment used by the Borrowers for non-residential
customers.

 

13



--------------------------------------------------------------------------------

Eligible Containers and Compactors Formula Amount: the lesser of (a) $25,000,000
(as increased from time to time in accordance with Section 2.1.7) and (b) the
lesser of (i) 125% of the net book value of Eligible Containers and Compactors
and (ii) 85% of the NOLV of Eligible Containers and Compactors; provided,
however, up to $10,000,000 of Eligible Containers and Compactors acquired
between Appraisal Dates in the Ordinary Course of Business or in connection with
Permitted Acquisitions as to which no appraisal has yet been completed may be
included in the calculation of the Eligible Containers and Compactors Formula
Amount, provided such unappraised Eligible Containers and Compactors shall be
valued at 85% of the net book value thereof reflected in the books and record of
the applicable Borrower.

Eligible Equipment: Equipment owned by a Borrower that Agent, in its Permitted
Discretion, has not deemed to be excluded as Eligible Equipment. Without
limiting the foregoing, no item of Equipment shall be Eligible Equipment if:

(a) a Borrower does not have good, valid, and marketable title thereto;

(b) a Borrower does not have actual and exclusive possession thereof (either
directly or, in the ordinary course of business, through a bailee, processor, or
agent of such Borrower);

(c) it is located on Real Estate not owned by a Borrower, unless (i) (x) such
Real Estate is leased or operated under an operating contract by a Borrower and,
after the Lien Waiver Delivery Date, is subject to a Lien Waiver executed by the
lessor or an appropriate Rent and Charges Reserve has been established, or
(y) such Equipment is temporarily located on premises for repair or maintenance,
and (ii) such Equipment is segregated or otherwise separately identifiable from
Equipment of others, if any, stored on such premises;

(d) it is Equipment constituting Certificate of Title Collateral and any of the
requirements of Section 7.5 have not been complied with;

(e) it is materially damaged, defective or otherwise unfit for use in its
intended purpose, or, after being subject to an appraisal while such Equipment
was owned by an Obligor, it is not included or attributed any value in such
appraisal; or

(f) it is not subject to a valid and perfected first-priority Agent’s Lien,
subject to no other Liens, or otherwise does not comply with each of the
representations and warranties and covenants respecting Equipment made by an
Obligor in this Agreement.

Eligible Inventory: Inventory owned by a Borrower that Agent, in its Permitted
Discretion, has not deemed to be excluded as Eligible Inventory. Without
limiting the foregoing, no Inventory shall be Eligible Inventory unless it
(a) is finished goods or raw materials, and not work-in-process, packaging or
shipping materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies; (b) is not held on consignment, nor subject to any
deposit or down payment; (c) is in new and saleable condition and is not
damaged, defective, shopworn or otherwise unfit for sale; (d) is not
slow-moving, perishable, obsolete or unmerchantable, and does not constitute
returned or repossessed goods; (e) meets all standards imposed by any
Governmental Authority, has not been acquired from a Person subject to any
Sanction or on any specially designated nationals list maintained by OFAC, and
does not constitute Hazardous Materials under any Environmental Law;
(f) conforms with the covenants and representations respecting Inventory in this
Agreement; (g) is subject to Agent’s duly perfected, first priority Lien, and no
other Lien; (h) is within the continental United States or Canada, is not in
transit except between locations of Borrowers, and is not consigned to any
Person; (i) is not subject to any warehouse receipt or negotiable Document;
(j) is not subject to any License or other similar arrangement that restricts
such

 

14



--------------------------------------------------------------------------------

Borrower’s or Agent’s right to dispose of such Inventory, unless (after the Lien
Waiver Delivery Date) Agent has received an appropriate Lien Waiver or an
appropriate Rent and Charges Reserve has been established, and (k) is not
located on leased premises or in the possession of a warehouseman, processor,
repairman, mechanic, shipper, freight forwarder or other Person, unless the
lessor or such Person has delivered a Lien Waiver or an appropriate Rent and
Charges Reserve has been established.

Eligible Inventory Formula Amount: the lesser of (a) $2,500,000 (as increased
from time to time in accordance with Section 2.1.7) and (b) 50% of the Value of
Eligible Inventory; provided, however, up to $750,000 of Eligible Inventory
acquired in the Ordinary Course of Business or in connection with Permitted
Acquisitions as to which no field exam or appraisal has yet been completed may
be included in the calculation of the Eligible Inventory Formula Amount.

Eligible Other Equipment: Eligible Equipment other than Eligible Containers and
Compactors and Eligible Vehicles.

Eligible Other Equipment Formula Amount: the lesser of (a) $40,000,000 (as
increased from time to time in accordance with Section 2.1.7) and (b) the lesser
of (i) 125% of the net book value of Eligible Other Equipment and (ii) 85% the
NOLV of Eligible Other Equipment; provided, however, up to $12,500,000 of
Eligible Other Equipment acquired between Appraisal Dates or in connection with
Permitted Acquisitions as to which no appraisal has yet been completed may be
included in the calculation of the Eligible Other Equipment Formula Amount,
provided such unappraised Eligible Other Equipment shall be valued at 85% of the
net book value thereof reflected in the books and record of the applicable
Borrower.

Eligible Real Estate: all Non-Landfill Real Estate owned by a Borrower that
Agent, in its Permitted Discretion, deems to be Eligible Real Estate and that is
at any time attributed a value in the Borrowing Base, including (a) all Closing
Date Real Estate and (b) all Permitted Additional Real Estate.

Eligible Real Estate Availability Adjustment Amount: (a) if the Eligible Real
Estate Formula Amount is greater than $25,000,000, then the amount of such
excess equal to Special Availability, if any, and (b) otherwise, zero. For the
avoidance of doubt, the Eligible Real Estate Availability Adjustment Amount
shall never be greater than Special Availability and shall be zero at any time
there is no Special Availability included in the calculation of the Borrowing
Base.

Eligible Real Estate Formula Amount: (a) the lesser of (i) $35,000,000 (as
increased from time to time in accordance with Section 2.1.7) and (ii) the sum
of (A) $22,117,000 plus (B) 75% of the Appraised Value of Permitted Additional
Real Estate added to the Borrowing Base after the Closing Date minus (b) Total
Real Estate Amortization.

Eligible Vehicles: Eligible Equipment that consists of automobiles, trucks,
mobile compactors, trailers, tractors, service vehicles, forklifts, loaders and
other mobile Equipment and other vehicles used by Obligors in the ordinary
course of Obligors’ business.

Eligible Vehicles Formula Amount: the lesser of (a) 125% of the net book value
of Eligible Vehicles and (b) 85% of the NOLV of Eligible Vehicles; provided,
however, up to $22,500,000 of Eligible Vehicles acquired between Appraisal Dates
in the Ordinary Course of Business or in connection with Permitted Acquisitions
as to which no appraisal has yet been completed may be included in the
calculation of the Eligible Vehicles Formula Amount, provided such unappraised
Eligible Vehicles shall be valued at 85% of the net book value thereof reflected
in the books and record of the applicable Borrower.

 

15



--------------------------------------------------------------------------------

Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid, action in an
Obligor’s Insolvency Proceeding or otherwise).

Environmental Agreement: this Agreement and any other agreement of an Obligor to
indemnify Agent and Lenders from liability under Environmental Laws with respect
to Real Estate subject to a Mortgage.

Environmental Laws: Applicable Laws (including any applicable permits issued by
regulators) relating to the protection of public health (other than occupational
safety and health regulated by OSHA) or the protection or pollution of the
environment, including CERCLA, RCRA and CWA.

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

Equipment Finance Indebtedness: as defined in Section 10.2.3(e).

Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

Equity Related Purchase Obligation: with respect to any Person, every obligation
of such Person to purchase, redeem, retire or otherwise acquire for value or
make any other payment (other than a PIK Dividend) in respect of (a) any Equity
Interests of any class issued by such Person or (b) any rights measured by the
value of such Equity Interests.

ERISA: the Employee Retirement Income Security Act of 1974.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan;
(b) withdrawal of an Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) complete or
partial withdrawal by an Obligor or ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) filing of a
notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the institution of
proceedings by the PBGC to terminate a Pension Plan; (e) determination that any
Pension Plan is considered an at-risk plan or a plan in critical or endangered
status under the Code or ERISA; (f) an event or condition that constitutes
grounds under Section 4042 of ERISA for termination of, or appointment of a
trustee to administer, any Pension Plan; (g) imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Obligor or ERISA Affiliate; or (h) failure by an
Obligor or ERISA Affiliate to meet all applicable requirements under the Pension
Funding Rules in respect of a Pension Plan, whether or not waived, or to make a
required contribution to a Multiemployer Plan.

Event of Default: as defined in Section 11.

 

16



--------------------------------------------------------------------------------

Exchange Act: has the meaning specified in the definition of “Securities Laws.”

Excluded Collateral: (a) all assets or Property (other than Inventory or
Accounts) of the Obligors that would otherwise be included as Collateral but for
the express terms of (i) any permit, lease, license, contract or other agreement
or instrument constituting or applicable to such asset or (ii) Applicable Law
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other Applicable
Law or principles of equity) that, in each case, prohibits the grant to any
Secured Party of a security interest in and to such asset or Property or under
which the grant to any Secured Party of a security interest in and to such asset
or Property may impair the validity or enforceability of such asset or Property
or the contract or other agreement or instrument constituting or applicable to
such asset (including, without limitation, any United States intent-to-use
trademark applications); provided, however, that such assets or Property shall
constitute “Excluded Collateral” only to the extent and for so long as such
permit, lease, license, contract or other agreement or Applicable Law validly
prohibits the creation of a Lien on such property in favor of the Secured
Parties and, upon the termination of such prohibition (by written consent or in
any other manner), such property shall cease to constitute “Excluded
Collateral”; (b) voting Equity Interests of any first-tier Foreign Subsidiary in
excess of 65% of the aggregate outstanding voting Equity Interests of such
first-tier Foreign Subsidiary and any Equity Interests of any Foreign Subsidiary
that is not a first-tier Foreign Subsidiary, (c) to the extent that Applicable
Law requires that a Subsidiary of any Obligor issue nominee or directors’
qualifying shares, such nominee or qualifying shares; (d) Excluded Trust
Accounts; (e) building fixtures such as plumbing, lighting and HVAC systems
(other than building fixtures related to Real Estate subject to a Mortgage);
(f) Equity Interests issued by Excluded Subsidiaries; (g) Equity Interests
issued by the Insurance Subsidiary; and (h) other assets (other than Accounts
and Inventory) to the extent Agent determines in its Permitted Discretion that
the cost of obtaining such pledge or security interest is excessive in relation
to the benefit thereof or otherwise determines is not required. Notwithstanding
the foregoing, the Agent may request that any Obligor pledge its Equity
Interests in any Excluded Subsidiary (other than Recycle Rewards, Inc. and
Evergreen National Indemnity Company), and such pledged equity interests shall
cease to be Excluded Collateral, if (x) the Obligor’s carrying value in such
Excluded Subsidiary is greater than or equal to $2,000,000, (y) the pledge of
such Equity Interests is not prohibited by the Organic Documents of the
applicable Excluded Subsidiary, and (z) the pledge of such Equity Interests is
not prohibited by any contractual obligation of such Excluded Subsidiary or any
Obligor existing on the date hereof (with respect to Excluded Subsidiaries
existing as of the Closing Date) or on the date when such Person is designated
as an Excluded Subsidiary by the Borrowers after the Closing Date in accordance
with the terms of this Agreement (excluding any contractual obligations for
which the only counterparties are an Obligor or a non-Borrower Subsidiary).

Excluded Deposit Accounts: (a) Excluded Trust Accounts, (b) Deposit Accounts
containing not more than $50,000 individually or $250,000 in the aggregate at
any time, and (c) zero-balance accounts that sweep on a daily basis to an
account maintained with Agent or subject to a Deposit Account Control Agreement.

Excluded Disposition: (i) the sale in the Ordinary Course of Business of
Inventory by any Obligor or Non-Borrower Subsidiary (with such Inventory to
include solid waste, recyclables and other byproducts of the waste stream
collected by the Obligors and the Non-Borrower Subsidiaries), (ii) the licensing
of Intellectual Property, (iii) the Disposition or replacement of Equipment of
the Obligors or the Non-Borrower Subsidiaries that has become worn out,
obsolete, damaged, or otherwise unsuitable for use in connection with the
business of the Obligors and the Non-Borrower Subsidiaries, (iv) Permitted
Investments, (v) Permitted Liens, (vi) solely in connection with Equipment
Financing Indebtedness permitted under Section 10.2.3(e), assignments to lessors
or other counterparties under contracts evidencing such Equipment Financing
Indebtedness of rights to alterations to the applicable leased

 

17



--------------------------------------------------------------------------------

equipment to the extent such alteration is deemed to be part of the leased
property by the express terms of such contract and such alteration is required
by Applicable Law or a Governmental Authority, or (vii) solely in connection
with Equipment Financing Indebtedness permitted under Section 10.2.3(e), the
sale, immediately upon (and in connection with) the purchase thereof by the
Obligors, to the third party lessor under an equipment lease, of the Equipment
that is the subject of the applicable permitted Equipment Financing
Indebtedness, and, in each case (other than the foregoing clauses (iv) and (v))
in the Ordinary Course of Business.

Excluded Subsidiaries: any Subsidiary (other than an De Minimis Subsidiary), and
any joint venture, partnership or other Person in which the Company or a
Subsidiary has a fifty percent or minority ownership interest, which in each
case is designated by the Company as an “Excluded Subsidiary” on Schedule
9.13.1, and any other such Person from time to time designated by the Company as
an “Excluded Subsidiary;” provided that the Company may only designate a Person
as an “Excluded Subsidiary” after the Closing Date if (a) after giving pro forma
effect thereto no Overadvance would exist, (b) either (i) pro forma Availability
shall be not less than the greater of (A) $30,000,000 and (B) 20% of the
aggregate Revolver Commitments for each day during the 30 day period prior to
such designation and immediately after giving effect thereto; or (ii) both
(A) pro forma Availability shall be not less than the greater of (1) $18,750,000
and (2) 12.5% of the aggregate Revolver Commitments for each day during the 30
day period prior to such designation and immediately after giving effect thereto
and (B) at the time of such designation and immediately after giving effect
thereto, the Borrowers are in pro forma compliance with each of the financial
covenants in Section 10.2.11 (whether or not a Financial Covenant Trigger Period
exists) after giving effect to such designation; (c) no Default or Event of
Default shall have occurred or be continuing on the date of such designation,
nor would be created by the making of such designation; (d) such Person does not
own any Equity Interests of any Obligor and (e) such Person is not required to
be a guarantor of any Subordinated Debt. The Borrower Agent shall deliver a
certificate to Agent demonstrating compliance with clauses (a) and (b) above at
least 10 Business Days prior to each such designation. For the avoidance of
doubt, in the event that (x) the Company causes any Excluded Subsidiary to be
joined as a Borrower or Guarantor under this Agreement and the other Loan
Documents in accordance with Section 10.1.17 hereof, such Subsidiary shall
immediately cease to be an Excluded Subsidiary hereunder upon the effectiveness
of such Subsidiary becoming a Borrower or Guarantor and (y) the Company
designates an Obligor as an Excluded Subsidiary in accordance with this
Agreement, such Obligor shall be released from its obligations under this
Agreement and the other Loan Documents, the Liens securing such obligations
shall be released, and any Equity Interests issued by such Excluded Subsidiary
shall be released.

Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act (or the application or official interpretation thereof)
because the Obligor does not constitute an “Eligible Contract Participant” as
defined in the Commodity Exchange Act (determined after giving effect to any
keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If a Hedging
Agreement governs more than one Swap Obligation, then only the Swap
Obligation(s) or portions thereof described in the foregoing sentence shall be
Excluded Swap Obligation(s) for the applicable Obligor. For the avoidance of
doubt, for the purposes of this definition a “guaranty” includes the “guaranty”
by operation of joint and several liability provisions contained in
Section 5.11.1 of this Agreement.

Excluded Taxes: (a) Taxes imposed on or measured by a Recipient’s net income
(however denominated), franchise Taxes, and branch profits Taxes (i) as a result
of such Recipient being organized under the laws of, or having its principal
office or applicable Lending Office located in, the jurisdiction

 

18



--------------------------------------------------------------------------------

imposing such Tax (or any political subdivision thereof), or (ii) constituting
Other Connection Taxes; (b) U.S. federal withholding Taxes imposed on amounts
payable to or for the account of a Lender with respect to its interest in a Loan
or Commitment pursuant to a law in effect when the Lender acquires such interest
(except pursuant to an assignment request by Borrower Agent under Section 13.4)
or changes its Lending Office, except, in each case, to the extent that amounts
with respect to such Taxes were payable pursuant to Section 5.9 to its assignor
immediately prior to such assignment or to the Lender immediately prior to its
change in Lending Office; (c) Taxes attributable to a Recipient’s failure to
comply with Section 5.10; and (d) U.S. federal withholding Taxes imposed
pursuant to FATCA.

Excluded Trust Accounts: (a) Deposit Accounts used exclusively for payroll,
taxes or employee benefits, (b) Deposit Accounts used exclusively to hold
proceeds of IRBs deposited pending disbursement in accordance with the
requirements of the applicable documentation governing such IRBs, and
(c) Deposit Accounts used exclusively to hold funds required to satisfy closure
and post-closure obligations with respect to landfills; provided, however, that
the Deposit Accounts referred to under clauses (b) and (c) above shall
constitute “Excluded Trust Accounts” only to the extent that the express terms
of (i) any permit, lease, license, indenture, contract or other agreement
applicable to the funds deposited therein or (ii) Applicable Law (other than to
the extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions), either (A) prohibits the grant to any Secured Party of a security
interest in and to such fund or the Deposit Account containing such funds or
(B) if relating to requirements of any permit, requires that such funds be held
in trust for application solely in accordance with the applicable permit.

Existing Credit Agreement: that certain Amended and Restated Credit Agreement
dated as of March 18, 2011, by and among the Company, certain Borrowers, and
Agent, as amended, supplemented, or otherwise modified prior to the Closing
Date.

Existing Letters of Credit: each of the letters of Credit issued by Bank of
America and outstanding under the Existing Credit Agreement on the Closing Date,
each of which is identified on Schedule 1.3 hereto.

Extraordinary Expenses: (i) all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any representative of
creditors of an Obligor or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of
Agent’s Liens with respect to any Collateral), Loan Documents, Letters of Credit
or Obligations, including any lender liability or other Claims; (c) the exercise
of any rights or remedies of Agent in, or the monitoring of, any Insolvency
Proceeding; (d) settlement or satisfaction of taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; and (f) negotiation and
documentation of any modification, waiver, workout, restructuring, or
forbearance with respect to any Loan Documents or Obligations; and (ii) without
duplication, all out-of-pocket expenses incurred by the Agent, any Lender or the
Issuing Bank (including the fees, charges and disbursements of any counsel for
the Agent, any Lender or the Issuing Bank), and all fees and time charges for
attorneys who may be employees of the Agent, any Lender or the Issuing Bank, in
connection with the enforcement or protection of its rights (a) in connection
with this Agreement and the other Loan Documents, or (b) in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. The foregoing costs,
expenses, and advances include transfer fees, Other Taxes, storage fees,
insurance costs, permit fees, utility reservation and standby fees, legal fees,
appraisal fees, brokers’ and auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any
Obligor or independent contractors in liquidating any Collateral, and travel
expenses.

 

19



--------------------------------------------------------------------------------

FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), and any current or future regulations or official governmental
interpretations thereof, and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

Federal Funds Rate: for any day, the rate per annum equal to (a) the weighted
average of interest rates on overnight federal funds transactions with members
of the Federal Reserve System arranged by federal funds brokers on the
applicable Business Day (or on the preceding Business Day, if the applicable day
is not a Business Day), as published by the Federal Reserve Bank of New York on
the next Business Day; or (b) if no such rate is published on the next Business
Day, the average rate (rounded up, if necessary, to the nearest 1/100th of 1%)
charged to Bank of America on the applicable day on such transactions, as
determined by Agent.

Financial Covenant Trigger Period: the period (a) commencing on the date that
Availability is less than the Financial Covenant Trigger Threshold and
(b) continuing until the date when, during the previous 30 consecutive days,
Availability has been not less than the Financial Covenant Trigger Threshold at
all times during such period.

Financial Covenant Trigger Threshold: the greater of (a) 12.5% of the Revolver
Commitments and (b) $18,750,000.

Fiscal Quarter: each period of three consecutive months, commencing on the first
day of a Fiscal Year.

Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on (i) April 30 of each year prior to December 31, 2014 and
(ii) December 31, 2014 and each December 31 of each year thereafter.

FLSA: the Fair Labor Standards Act of 1938.

Foreign Lender: any Lender that is not a U.S. Person.

Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code.

Fronting Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.

Full Payment: (a) the full cash payment of the Obligations (other than
unasserted contingent indemnity claims or unasserted claims based on provisions
in the Loan Documents that survive the repayment of the Obligations or other
Obligations that are Cash Collateralized pursuant to clause (b) below) including
any interest, fees and other charges accruing during an Insolvency Proceeding
(whether or not allowed in the proceeding), and (b) if such Obligations are
(i) LC Obligations or (ii) inchoate or contingent in nature (other than
unasserted contingent indemnity claims or unasserted claims based on provisions
in the Loan Documents that survive the repayment of the Obligations) or (iii) to
the extent acceptable to the holder thereof, other Obligations (including
Secured Bank Product Obligations), Cash Collateralization thereof (or delivery
of a standby letter of credit acceptable to Agent in its discretion or,

 

20



--------------------------------------------------------------------------------

with respect to Secured Bank Product Obligations, such holder, as applicable, in
the amount of required Cash Collateral). No Loans shall be deemed to have been
paid in full unless all Commitments related to such Loans have expired or been
terminated.

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority: any Federal, state, local, foreign or other agency,
authority, body, commission, court, instrumentality, political subdivision,
central bank, or other entity or officer exercising executive, legislative,
judicial, taxing, regulatory, or administrative powers or functions for any
governmental, judicial, investigative, regulatory, or self-regulatory authority
(including the Financial Conduct Authority, the Prudential Regulation Authority,
and any supra-national bodies such as the European Union or European Central
Bank).

Grandfathered Non-Qualified Preferred Stock: any Preferred Stock of the Company
constituting Qualified Preferred Stock upon the earlier of the issuance of any
shares thereof or the fixing of the terms thereof, that subsequently ceases to
constitute Qualified Preferred Stock solely as a result of the extension of the
Revolver Termination Date.

Guarantor Payment: as defined in Section 5.11.3.

Guarantors: each Subsidiary that becomes a guarantor under the Loan Documents
and each other Person that guarantees payment or performance of Obligations.

Guaranty: each guaranty agreement or Guaranty and Collateral Agreement, as
applicable, executed by a Guarantor in favor of Agent, which shall be in form
reasonably acceptable to the Agent.

Guaranty and Collateral Agreement: each guaranty and collateral agreement
executed by a Guarantor in favor of Agent, which shall be in form reasonably
acceptable to the Agent.

Hazardous Material: any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including, without limitation, petroleum or any fraction
thereof, asbestos, polychlorinated biphenyls and radioactive substances.

Hedge Termination Value: in respect of any one or more Hedging Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Hedging Agreement, (a) for any date on or after the date such
Hedging Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations for such Hedging
Agreements provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

Hedging Agreement: a “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.

 

21



--------------------------------------------------------------------------------

Indebtedness: as to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:

(a) every obligation of such Person for money borrowed;

(b) every obligation of such Person evidenced by bonds, debentures, notes or
other similar instruments issued by such Person, including such obligations
incurred in connection with the acquisition of property, assets or businesses;

(c) every reimbursement obligation of such Person with respect to letters of
credit, bankers’ acceptances or similar facilities issued for the account of
such Person;

(d) every obligation of such Person issued or assumed as the deferred purchase
price of property or services (including securities repurchase agreements but
excluding (x) trade accounts payable or accrued liabilities arising in the
ordinary course of business which are not overdue in accordance with their terms
or such Person’s normal or ordinary business practices or which are being
contested in good faith and holdbacks, and (y) guaranteed or contingent royalty
payments made in connection with the purchase or operation of landfills and
other types of solid waste facilities);

(e) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person;

(f) all sales by such Person of (i) accounts or general intangibles for money
due or to become due, (ii) chattel paper, instruments or documents creating or
evidencing a right to payment of money or (iii) other receivables (collectively
“receivables”), whether pursuant to a purchase facility or otherwise, other than
in connection with the disposition of the business operations of such Person
relating thereto, a disposition of defaulted receivables for collection and not
as a financing arrangement or a disposition of a claim of such Person against
another Person in connection with a proceeding under Debtor Relief Laws of such
other Person, and together with any obligation of such Person to pay any
discount, interest, fees, indemnities, penalties, recourse, expenses or other
amounts in connection therewith;

(g) every Equity Related Purchase Obligation of such Person;

(h) every obligation of such Person under Hedging Agreements;

(i) every obligation in respect of Indebtedness of any other entity (including
any partnership in which such Person is a general partner) to the extent that
such Person is liable therefor as a result of such Person’s ownership interest
in or other relationship with such entity, except to the extent that the terms
of such Indebtedness provide that such Person is not liable therefor and such
terms are enforceable under Applicable Law; and

(j) every obligation, contingent or otherwise, of such Person guaranteeing, or
having the economic effect of guarantying or otherwise acting as surety for, any
obligation of a type described in any of clauses (a) through (i) (the “primary
obligation”) of another Person (the “primary obligor”), in any manner, whether
directly or indirectly, and including, without limitation, any obligation of
such Person (i) to purchase or pay (or advance or supply funds for the purchase
of) any security for the payment of such primary obligation, (ii) to purchase
property, securities or services for the purpose of assuring the payment of such
primary obligation, or (iii) to maintain working capital, equity capital or
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such primary obligation.

 

22



--------------------------------------------------------------------------------

The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (v) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall, except as otherwise
expressly set forth herein, be the amount of the liability in respect thereof
determined in accordance with GAAP, (w) any sale of receivables shall be the
amount of unrecovered capital or principal investment of the purchaser (other
than the Borrowers or any of their wholly-owned Subsidiaries) thereof, excluding
amounts representative of yield or interest earned on such investment, (x) any
Hedging Agreement on any date shall be the Hedge Termination Value thereof as of
such date, (y) any Equity Related Purchase Obligation shall be (i) in the case
of any obligation to purchase, redeem, retire or otherwise acquire for value,
the maximum fixed redemption or purchase price thereof that is payable upon a
mandatory redemption or purchase of such equity, or a redemption or purchase of
such equity at the option of the holder or holders, inclusive of any accrued and
unpaid dividends to be comprised in such redemption or purchase price, and
(ii) in the case of any other payment obligation, the stated or determinable
amount thereof or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith based upon the
principles set forth in this paragraph and (z) any guarantee or other contingent
liability referred to in clause (k) shall be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such guaranty
or other contingent obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith based upon the principles set forth in this paragraph.

Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment of an Obligation, and (b) to the extent not otherwise
described in clause (a), Other Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees,
and Bank of America Indemnitees.

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, Federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under any Debtor Relief Laws; (b) the
appointment of a receiver, trustee, liquidator, administrator, conservator or
other custodian for such Person or any part of its Property; or (c) an
assignment or trust mortgage for the benefit of creditors.

Insurance Subsidiary: any wholly-owned Subsidiary of the Company organized and
operated as a captive insurance subsidiary under the laws of any state or
jurisdiction of the United States, so long as, if arising after the Closing
Date, the Agent has consented to the creation or acquisition of such Subsidiary.

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

Interest Period: as defined in Section 3.1.3.

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind

 

23



--------------------------------------------------------------------------------

that are or could be used in connection with the manufacture, printing, packing,
shipping, advertising, sale, lease or furnishing of such goods, or otherwise
used or consumed in an Obligor’s business (but excluding Equipment).

Inventory Reserve: reserves established by Agent to reflect factors that may
negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.

Investment: an Acquisition, an acquisition of record or beneficial ownership of
any Equity Interests of a Person, or any loan, advance, capital contribution or
transfer of property to, or guaranty in respect of any Indebtedness or
obligations of, any Person.

IP Assignment: a collateral assignment or security agreement pursuant to which
an Obligor grants a Lien on its Intellectual Property to Agent, as security for
its Obligations.

IRBs: industrial revenue bonds or solid waste bonds, including the New York
IRBs, issued by or at the request of the Borrowers.

IRB LOC: any Letter of Credit providing credit support for an IRB, which may be
a so-called “direct pay” Letter of Credit.

IRS: the United States Internal Revenue Service.

Issuing Bank: Bank of America (including any Lending Office of Bank of America),
or any replacement issuer appointed pursuant to Section 2.3.4.

Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents, and attorneys.

Landfill Closure: the capping, closure, final-closure, and post-closure of
landfills or other solid waste facilities.

Landfill Closure Payments: cash payments for Landfill Closures.

Landfill Surety Arrangements: as defined in Section 10.2.3(l).

LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in a form reasonably satisfactory to Issuing Bank and Agent.

LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6.2; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and Revolver Usage does not exceed the Borrowing
Base; (c) the Letter of Credit and payments thereunder are denominated in
Dollars or other currency satisfactory to Agent and Issuing Bank; and (d) the
purpose of the proposed Letter of Credit does not violate Applicable Laws or the
policies of the LC Issuer, and the form of the proposed Letter of Credit is
reasonably satisfactory to Agent and Issuing Bank.

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by the Obligors pursuant to this Agreement to
Issuing Bank or Agent in connection with any Letter of Credit.

 

24



--------------------------------------------------------------------------------

LC Obligations: the sum of, without duplication, (a) all amounts owing by
Borrowers for drawings under Letters of Credit, and (b) the Stated Amount of all
outstanding Letters of Credit.

LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form reasonably satisfactory to Agent and
Issuing Bank.

LC Supported IRBs: IRBs backed by IRB LOCs.

Lender Indemnitees: Lenders and Secured Bank Product Providers, and their
officers, directors, employees, Affiliates, agents, and attorneys.

Lenders: lenders party to this Agreement (including Agent in its capacity as
provider of Swingline Loans) and any Person who hereafter becomes a “Lender”
pursuant to an Assignment, including any Lending Office of the foregoing.

Lending Office: the office (including any domestic or foreign Affiliate or
branch) designated as such by a Lender or Issuing Bank by notice to Agent and
Borrower Agent.

Letter of Credit: each Existing Letter of Credit and any standby or documentary
letter of credit, foreign guaranty, documentary bankers acceptance or similar
instrument issued by Issuing Bank for the account or benefit of an Obligor.

Letter of Credit Expiration Date: the date that is 7 days prior to the Revolver
Termination Date (or the Commitment Termination Date, if earlier).

Letter of Credit Subline: $60,000,000.

LIBOR: the per annum rate of interest (in no event less than zero) determined by
Agent at or about 11:00 a.m. (London time) two Business Days prior to an
interest period, for a term equivalent to such period, equal to the London
Interbank Offered Rate, as published on the applicable Reuters screen page (or,
if such rate becomes unavailable, such other commercially available source
designated by Agent from time to time in its reasonable discretion); provided
that any comparable or successor rate shall be applied by Agent, if
administratively feasible, in a manner consistent with market practice.

LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.

LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

25



--------------------------------------------------------------------------------

Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on premises leased by a
Borrower or operated by a Borrower pursuant to operating contract, the lessor
waives or subordinates any Lien it may have on the Collateral during certain
periods of time agreed by the Agent and such lessor, and agrees to permit Agent
to enter upon the premises and remove the Collateral or to use the premises to
store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any material
Collateral subject to a Licensor’s Intellectual Property rights (excluding over
the counter software, open source or other intellectual property that is
available to the Borrower without customization), the Licensor grants to Agent
the right, vis-à-vis such Licensor, to enforce Agent’s Liens with respect to the
Collateral, including the right to dispose of it with the benefit of the
Intellectual Property, whether or not a default exists under any applicable
License.

Lien Waiver Delivery Date: April 28, 2015, as such date may be extended by the
Agent.

Loan: a Revolver Loan.

Loan Documents: this Agreement, the Other Agreements, and the Security
Documents.

Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.

Maintenance Capital Expenditures: for any period, Capital Expenditures for the
maintenance and normal replacement of fixed or capital assets of the Company and
its Subsidiaries excluding any business expansion-related Capital Expenditures.
For clarity, Maintenance Capital Expenditures are undertaken to sustain current
revenues and profits.

Margin Stock: as defined in Regulation U of the Board of Governors.

Master Assignment and Acceptance: the Master Assignment and Acceptance dated as
of the Closing Date and effective immediately prior to the effectiveness of this
Agreement, pursuant to which the lenders under the Existing Credit Agreement
assign their rights and obligations thereunder and under certain related
security documents to the Lenders hereunder, which shall be acknowledged by the
Company on behalf of the Borrowers.

Material Adverse Effect: (a) a material adverse change in, or a material adverse
effect on, the operations, business, properties or financial condition of the
Company and its Subsidiaries, taken as a whole; (b) a material adverse
impairment of the rights and remedies of the Agent or any Lender under any Loan
Document, or of the ability of the Obligors, taken as a whole, to perform their
material obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Obligor of any Loan Document to which it is a party.

Minimum Consolidated EBITDA Requirement: for any period of four (4) consecutive
Fiscal Quarters, $75,000,000.

Minimum Consolidated EBITDA Test: defined in Section 10.2.11(c).

 

26



--------------------------------------------------------------------------------

Moody’s: Moody’s Investors Service, Inc., and its successors.

Mortgage: a mortgage or deed of trust in which an Obligor grants a Lien on its
Real Estate to Agent, as security for its Obligations, which shall be in form
reasonably acceptable to the Agent.

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which an Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

Multiple Employer Plan: an employee benefit plan that has two or more
contributing sponsors, including an Obligor or ERISA Affiliate, at least two of
whom are not under common control, as described in Section 4064 of ERISA.

Net Proceeds: with respect to a Disposition or casualty or condemnation, cash
proceeds (including, when received, any deferred or escrowed payments) received
by an Obligor or non-Borrower Subsidiary in cash from such Disposition or as
proceeds of insurance or any condemnation award net of, as applicable, (a) the
direct costs relating to a Disposition, including without limitation
(i) reasonable and customary costs and expenses actually incurred in connection
therewith, including legal fees, accounting fees, investment banking fees and
sales commissions; and (ii) any relocation expenses incurred as a result
thereof; (b) amounts applied to repayment of Indebtedness secured by a Permitted
Lien prior or senior to Agent’s Liens on Collateral sold or subject to such
casualty or condemnation; (c) if the assets subject to the Disposition or
casualty or condemnation were financed by IRBs, amounts required to paid for the
redemption or other repayment of such IRBs (or the redemption or other repayment
of Indebtedness funded by such IRBs) by the terms of such IRBs; (d) Taxes paid
and payable; and (e) reserves for indemnities, adjustments in sale price or
liabilities associated with a Disposition, until such reserves are no longer
needed.

New York IRBs: certain industrial revenue bonds issued by the Environmental
Facilities Corp. of New York on December 18, 2014 in the principal amount of
$25,000,000.

NOLV: (a) with respect to any Eligible Vehicles and Eligible Other Equipment of
a Borrower, the product of (i) the net orderly liquidation value of such
Eligible Vehicles and/or Eligible Other Equipment, expressed as a percentage of
net book value as of the most recent Appraisal Date, expected to be realized at
an orderly, negotiated sale held within a reasonable period of time, net of all
liquidation expenses, as determined from the most recent appraisal of such
Eligible Vehicles and/or Eligible Other Equipment performed by an appraiser
reasonably satisfactory to Agent, multiplied by (ii) the net book value of such
Eligible Vehicles and/or Eligible Other Equipment, and (b) with respect to any
Eligible Containers and Compactors of a Borrower, the product of (i) the net
orderly liquidation value of such Eligible Containers or Compactors, as
applicable, expressed as a percentage of net book value as of the most recent
Appraisal Date, expected to be realized at an orderly, negotiated sale on a
“where is” basis, held within a reasonable period of time, net of all
liquidation expenses, as determined from the most recent appraisal of such
Eligible Containers and Compactors performed by an appraiser reasonably
satisfactory to Agent, multiplied by (ii) the net book value of such Eligible
Containers and Compactors.

Non-Borrower Subsidiary: the De Minimis Subsidiaries and the Foreign
Subsidiaries, all of which in existence as of the date hereof are listed on
Schedule 9.13.1, and any Insurance Subsidiary formed after the date hereof and
which is disclosed to the Agent in writing; provided that if any Non-Borrower
Subsidiary becomes, or is required to become, a guarantor under the Senior
Subordinated Notes or any Refinancing Debt with respect thereto, then it shall
cease to be a Non-Borrower Subsidiary hereunder.

 

27



--------------------------------------------------------------------------------

Non-Landfill Real Estate: Real Estate that is not currently used and at no time
has ever been used as a landfill, solid waste disposal facility, or similar use.

Non-Qualified Preferred Stock: (i) any Preferred Stock of the Company (x) that
by its terms or otherwise is mandatorily redeemable, redeemable at the option of
the holder or holders thereof or subject to any other payment obligation (upon
acceleration or otherwise, and including any obligation to pay dividends or
other distributions) prior to the date that is six months following the Revolver
Termination Date, in each case, whether in cash, securities or other property,
other than (1) Qualified PIK Dividends thereon or (2) subject to clause
(y) below, payments or distributions thereon upon a liquidation or dissolution
of the Company or a Deemed Liquidation Event, or (y) the terms of which, as set
forth in the Company’s certificate of incorporation, fail to provide that
(1) any redemption thereof, in whole or in part, whether such redemption is at
the Company’s option or at the option of the holder or holders thereof or upon
the happening of a specified event, or (2) any payment or distribution thereon
upon a liquidation or dissolution of the Company or a Deemed Liquidation Event
is, in each case, subject to the terms of this Agreement and the Company’s other
senior credit facilities (including, unless otherwise provided in this Agreement
or such other senior credit facilities, the repayment in full in cash of the
obligations thereunder prior to or simultaneous with, and as a condition
precedent to, any such redemption, payment or distribution); (ii) any Preferred
Stock of the Company issued in contravention of Section 10.2.18; or (iii) any
Preferred Stock of an Obligor other than the Company.

Notice of Borrowing: a request by Borrower Agent of a Borrowing of Revolver
Loans, in form reasonably satisfactory to Agent.

Notice of Conversion/Continuation: a request by Borrower Agent of a conversion
or continuation of any Loans as LIBOR Loans, in form reasonably satisfactory to
Agent.

Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses, and other amounts payable by Obligors under Loan Documents,
(d) Secured Bank Product Obligations, and (e) other Indebtedness, obligations
and liabilities of any kind owing by Obligors pursuant to the Loan Documents,
whether now existing or hereafter arising, whether evidenced by a note or other
writing, whether allowed in any Insolvency Proceeding, whether arising from an
extension of credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute, or
contingent, due or to become due, primary or secondary, or joint or several;
provided that Obligations of an Obligor shall not include its Excluded Swap
Obligations.

Obligor: each Borrower, Guarantor, or other Person that is liable for payment of
any Obligations or that has granted a Lien on its assets in favor of Agent to
secure any Obligations.

OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.

Ordinary Course of Business: the ordinary course of business of any Obligor or
Subsidiary, undertaken in good faith and consistent with Applicable Law and past
practices or with respect to actions taken by a Person for which no past
practice exists, consistent with past practices of similarly situated companies.

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.

 

28



--------------------------------------------------------------------------------

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Agreement: each LC Document, fee letter, Lien Waiver, Related Real Estate
Document, Borrowing Base Report, Compliance Certificate, Borrower Materials, the
Post-Closing Agreement, or other note, document, instrument or agreement (other
than this Agreement or a Security Document) now or hereafter delivered by an
Obligor or other Person pursuant to the Loan Documents to Agent or a Lender in
connection with any transactions relating hereto.

Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising solely from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).

Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing, or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement, or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 13.4(c)).

Overadvance: as defined in Section 2.1.5.

Overadvance Loan: a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.

Participant: as defined in Section 13.2.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

Payment Item: each check, draft, or other item of payment payable to an Obligor,
including those constituting proceeds of any Collateral.

PBGC: the Pension Benefit Guaranty Corporation.

Pension Funding Rules: Code and ERISA rules regarding minimum required
contributions (including installment payments) to Pension Plans set forth in,
for plan years ending prior to the Pension Protection Act of 2006 effective
date, Section 412 of the Code and Section 302 of ERISA, both as in effect prior
to such act, and thereafter, Sections 412, 430, 431, 432, and 436 of the Code
and Sections 302, 303, 304, and 305 of ERISA.

Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), including a Multiemployer Plan or Multiple Employer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by an Obligor or
ERISA Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.

 

29



--------------------------------------------------------------------------------

Performance Bonds: as defined in Section 10.2.3(d).

Permitted Acquisition: as defined in Section 10.2.4(a).

Permitted Additional Real Estate: Each parcel of Non-Landfill Real Estate
(a) owned by an Obligor as of the Closing Date but as to which the Agent did not
obtain appraisals on or prior to the Closing Date or (b) acquired by an Obligor
after the Closing Date, in each case, as to which the following conditions are
satisfied:

(a) no Default or Event of Default exists and the Borrowers are in pro forma
compliance with the financial covenants contained in Section 10.2.11 (whether or
not a Financial Covenant Trigger Period exists);

(b) the Agent shall have received a written request of the Borrower Agent to add
such Real Estate as Permitted Additional Real Estate which identifies, in a form
reasonably satisfactory to Agent, the Real Estate that is proposed to be
Permitted Additional Real Estate; provided that Permitted Additional Real Estate
may be added no more than two times during the term of this Agreement,
including, without duplication, (i) twice during the first Loan Year and
(ii) once during the period commencing on the first day of the second Loan Year
and ending on the Revolver Termination Date; and

(c) the Agent shall have received a Mortgage and, to the extent and by the dates
required by the Agent, the Related Real Estate Documents with respect to each
such parcel.

Permitted Disposition: any Disposition that is not prohibited by the terms of
Section 10.2.4(b).

Permitted Westbrook Disposition: the Disposition of all or a portion of certain
property known as Casella Environmental Park in Westbrook, Maine to a third
party and the leaseback of such property to an Obligor on terms and conditions
approved by the applicable Obligor’s board of directors.

Permitted Discretion: a determination made in the exercise, in good faith, of
reasonable business judgment (from the perspective of a secured, asset-based
lender).

Permitted Lien: as defined in Section 10.2.1.

Person: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.

PIK Dividend: with respect to any Preferred Stock of any Person, any dividend or
other distribution accrued, declared or paid on or in respect of such Preferred
Stock in accordance with its terms, which dividend or other distribution
(i) consists entirely of Equity Interests of such Person or (ii) accrues but
does not become payable unless and until the occurrence of (x) the liquidation
or dissolution of such Person or a Deemed Liquidation Event or (y) a redemption
of such Preferred Stock (such dividend or distribution described in this clause
(ii) being an “Accruing Dividend”).

Platform: as defined in Section 14.3.3.

Pledged Interest: as defined in Section 7.4.1.

Post-Closing Agreement: that certain Post-Closing Agreement dated as of the
Closing Date by and between Borrower Agent and Agent with respect to certain
post-closing obligations under this Agreement, as may be amended, restated,
supplemented, or otherwise modified from time to time.

 

30



--------------------------------------------------------------------------------

Preferred Stock: with respect to the Equity Interests of any Person, all of the
shares of capital stock of any class of such Person other than common stock
(i) that is denominated as “preferred stock” or the like, (ii) that otherwise is
preferred with respect to the payment of dividends, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
Person, over shares of Equity Interests of any other class of such Person, or
(iii) that is subject to redemption by such Person at its option or at the
option of the holder or holders thereof or is mandatorily redeemable upon the
happening of a specified event.

Primary Mortgages: as defined in Section 7.3.

Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.

Pro Rata: with respect to any Lender, a percentage (rounded to the ninth decimal
place) determined (a) by dividing the amount of such Lender’s Revolver
Commitment by the aggregate outstanding Revolver Commitments; or (b) following
termination of the Revolver Commitments, by dividing the amount of such Lender’s
Loans and LC Obligations by the aggregate outstanding Loans and LC Obligations
or, if after Full Payment of all Loans and LC Obligations, by dividing such
Lender’s and its Affiliates’ remaining Obligations by the aggregate remaining
Obligations.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Protective Advances: as defined in Section 2.1.6.

Purchase Money Debt: (a) Indebtedness (other than the Obligations) for payment
of any of the purchase price of fixed assets; (b) Indebtedness (other than the
Obligations) incurred within 10 days before or after acquisition of any fixed
assets, for the purpose of financing any of the purchase price thereof; and
(c) any renewals, extensions or refinancings (but not increases) thereof.

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Indebtedness (and related property and
proceeds) and constituting a Capital Lease or a purchase money security interest
under the UCC.

Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “Eligible Contract Participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “Eligible Contract Participant”
under Section 1a(18)(A)(v)(II) of such act.

Qualified PIK Dividend: a PIK Dividend (x) consisting entirely of (i) Qualified
Preferred Stock, Grandfathered Non-Qualified Preferred Stock or common stock of
the Company, (ii) warrants for any of the foregoing or (iii) any combination of
any of the foregoing, or (y) in the form of an Accruing Dividend.

Qualified Preferred Stock: any Preferred Stock issued by the Company that is not
Non-Qualified Preferred Stock.

 

31



--------------------------------------------------------------------------------

Quarterly Real Estate Amortization: (a) with respect to Closing Date Real
Estate, $552,925 and (b) with respect to Permitted Additional Real Estate, an
amount equal to one-fortieth (1/40th) of 75% of the Appraised Value of such
Permitted Additional Real Estate. The amounts in clauses (a) and (b) shall
accrue, as applicable with respect to any parcel, (i) commencing on the last day
of the Fiscal Quarter ending after the later to occur of (x) the first
anniversary of the Closing Date, (y) the Appraisal Reporting Date with respect
to such parcel, and (z) the date when such parcel of Permitted Additional Real
Estate is added to the Borrowing Base and (ii) thereafter, on the last day of
each following Fiscal Quarter.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

Real Estate: any real property, including any buildings, structures, parking
areas, or other improvements thereon, owned in fee by an Obligor.

Recipient: Agent, Issuing Bank, any Lender, or any other recipient of a payment
to be made by an Obligor under a Loan Document or on account of an Obligation.

Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Indebtedness being extended, renewed, or refinanced (except by an amount
equal to reasonable premium paid, and fees and expenses reasonably incurred
(including original issue discount on applicable market terms)); (b) it has a
final maturity no sooner than, and a weighted average life no less than, the
Indebtedness being extended, renewed, or refinanced; (c) the interest rate
applicable thereto does not exceed the greater of the (i) interest rate for the
Indebtedness being extended, renewed, or refinanced and (ii) the otherwise
market rate of interest for such Indebtedness, (d) it is subordinated to the
Obligations at least to the same extent as the Indebtedness being extended,
renewed, or refinanced; (e) the representations, covenants, and defaults
applicable to it, taken as a whole, are no less favorable to Obligors than those
applicable to the Indebtedness being extended, renewed, or refinanced; (f) no
additional Lien is granted to secure it; (g) no additional Person is obligated
on such Indebtedness; and (h) upon giving effect to it, no Default or Event of
Default exists.

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of any then existing Indebtedness for Borrowed Money (a) permitted
under and pursuant to the refinancing terms contained in Section 10.2.3(j) or
(b) which then-existing Borrowed Money Indebtedness was otherwise permitted
under Section 10.2.3 and as to which the Refinancing Conditions have been
satisfied.

Reimbursement Date: as defined in Section 2.3.2(a).

Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance reasonably satisfactory to Agent
and (except for Real Estate subject to a Mortgage effective on or about the
Closing Date) received by Agent for review at least 15 days prior to the
effective date of the Mortgage (or such later date agreed by the Agent): (a) a
mortgagee title policy (or binder therefor) satisfactory to the Agent covering
Agent’s interest under the Mortgage which, for the avoidance of doubt, shall be
deemed satisfactory to Agent so long as it does not disclose encumbrances or
other matters recorded against the applicable Real Estate that materially reduce
the value or materially hinder the current use of the Real Estate, in each case
as determined by the Agent in its Permitted Discretion, by an insurer reasonably
acceptable to Agent (Agent acknowledging that it approves Stewart Title Guaranty
Company), which must be fully paid on such effective date; (b) such assignments
of leases and rents, estoppel letters and attornment agreements as Agent may
reasonably require with respect to tenants having an interest in the Real Estate
(provided that with respect to Real Estate subject to a Mortgage effective on or
about the Closing Date, such estoppel letters and attornment agreements

 

32



--------------------------------------------------------------------------------

may be delivered to Agent within 60 days after the Closing Date (or such later
date agreed by Agent)); (c) a current, as-built survey of the applicable Real
Estate, containing a metes-and-bounds property description and certified by a
licensed surveyor acceptable to the Agent which, for the avoidance of doubt,
shall be deemed satisfactory to Agent so long as it does not disclose any survey
defects that materially reduce the value or materially hinder the current use of
the Real Estate (provided that with respect to Real Estate subject to a Mortgage
effective on or about the Closing Date, such survey may be delivered to Agent
within 90 days after the Closing Date (or such later date agreed by the Agent));
(d) a life-of-loan flood hazard determination and, if the Real Estate is located
in a special flood hazard area, an acknowledged notice to borrower and flood
insurance by an insurer reasonably acceptable to Agent; (e) a current appraisal
of the Real Estate, prepared by an appraiser reasonably acceptable to Agent, and
in form and substance reasonably satisfactory to Required Lenders; (f) an
environmental assessment, prepared by environmental engineers acceptable to
Agent, and such other environmental reports, studies, or data as Agent may
reasonably require, all in form and substance reasonably satisfactory to
Required Lenders; and (g) an Environmental Agreement and such other documents,
instruments or agreements as Agent may reasonably require with respect to any
environmental risks regarding the Real Estate.

Rent and Charges Reserve: with respect to locations of Eligible Containers and
Compactors, Eligible Equipment, and Eligible Inventory, and the principal
location of the books and records of each Obligor that owns Eligible Containers
and Compactors, Eligible Equipment, and Eligible Inventory, the amount
established by the Agent not to exceed the aggregate of (a) all past due rent
and other past due amounts owing by an Obligor to any landlord, warehouseman,
processor, repairman, mechanic, shipper, freight forwarder, broker, or other
Person who possesses any Collateral or could reasonably be expected to assert a
Lien on any Collateral, and (b) a reserve at least equal to three months’ rent
and other charges that could reasonably be expected to be payable to any such
Person, in each case, unless the applicable Person has executed a Lien Waiver.

Report: as defined in Section 12.2.3.

Reportable Event: any event set forth in Section 4043(c) of ERISA, other than an
event for which the 30 day notice period has been waived.

Reporting Trigger Period: the period (a) commencing on the date that an Event of
Default occurs and is continuing or Availability is less than the Reporting
Trigger Threshold and (b) continuing until the date that during the previous 30
consecutive days, (i) no Event of Default has existed and (ii) Availability has
been not less than the Reporting Trigger Threshold at all times during such
period.

Reporting Trigger Threshold: the greater of (a) 12.5% of the Revolver
Commitments and (b) $18,750,000.

Required Lenders: Secured Parties holding more than 50% of (a) the aggregate
outstanding Revolver Commitments; or (b) following termination of the Revolver
Commitments, the aggregate outstanding Loans and LC Obligations or, if after
Full Payment of all Loans and LC Obligations, the aggregate remaining
Obligations; provided, however, that Commitments, Loans, and other Obligations
held by a Defaulting Lender and its Affiliates shall be disregarded in making
such calculation, but any related Fronting Exposure shall be deemed held as a
Loan or LC Obligation by the Secured Party that funded the applicable Loan or
issued the applicable Letter of Credit.

Required Title Documentation: as defined in Section 7.5.

Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, as hereafter modified pursuant to Section 2.1.4 or Section 2.1.7
or an Assignment to which it is a party. “Revolver Commitments” means the
aggregate amount of such commitments of all Lenders.

 

33



--------------------------------------------------------------------------------

Revolver Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.

Revolver Termination Date: the earlier of (a) February 27, 2020 and (b) 90 days
prior to any scheduled maturity of the then outstanding Senior Subordinated
Notes or any Refinancing Debt with respect thereto. It is understood and agreed
that if the Senior Subordinated Notes have been refinanced or extended with a
maturity date beyond 90 days following February 27, 2020, the Revolver
Termination Date means February 27, 2020.

Revolver Usage: (a) the aggregate amount of outstanding Revolver Loans; plus
(b) the aggregate Stated Amount of outstanding Letters of Credit, except to the
extent Cash Collateralized by Borrowers; provided, however, that Revolver Usage
shall include amounts of outstanding Letters of Credit that have been Cash
Collateralized for the purpose of calculating the Unused Line Fee Rate and the
unused line fee payable pursuant to Section 3.2.1.

Royalties: all royalties, fees, expense reimbursement, and other amounts payable
by a Borrower under a License.

S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto.

Sanction: any sanction administered or enforced by the U.S. Government
(including OFAC), United Nations Security Council, European Union, Her Majesty’s
Treasury or other sanctions authority.

Secured Bank Product Obligations: Indebtedness, obligations and other
liabilities with respect to Bank Products owing by an Obligor to a Secured Bank
Product Provider; provided that Secured Bank Product Obligations of an Obligor
shall not include its Excluded Swap Obligations.

Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Person that is providing a Bank Product and at the time of
entering into any agreements relating to Secured Bank Products is a Lender or an
Affiliate of a Lender, provided that such provider delivers written notice to
Agent, in a form reasonably satisfactory to Agent, within 10 Business Days
following the later of the Closing Date or creation of the Bank Product,
(i) describing the Bank Product, (ii) for any Bank Product extended under a
Hedging Agreement, notifying the Agent if the Borrower Agent has agreed to
permit Bank Product Reserves for such Bank Product, (iii) setting forth the
maximum amount to be secured by the Collateral and the methodology to be used in
calculating such amount and (iv) agreeing to be bound by Section 12.13.

Secured Parties: Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.

Securities Laws: the Securities Act of 1933, the Securities Exchange Act of
1934, as amended (the “Exchange Act”), Sarbanes-Oxley and the applicable
accounting and auditing principles, rules, standards and practices promulgated,
approved or incorporated by the SEC or the Public Company Accounting Oversight
Board, as each of the foregoing may be amended and in effect on any applicable
date hereunder.

Security Documents: the Guaranties, Mortgages, IP Assignments, Deposit Account
Control Agreements, and all other documents, instruments and agreements now or
hereafter securing (or given with the intent to secure) any Obligations. As of
the Closing Date, there are no Guaranties or Guaranty and Collateral Agreements.

 

34



--------------------------------------------------------------------------------

Seller Subordinated Debt: Indebtedness of any of the Borrowers (other than the
Senior Subordinated Debt) which has been subordinated and made junior to the
Full Payment and performance of the Obligations, and evidenced as such by a
subordination agreement containing subordination provisions substantially in the
form of Exhibit C (the “Subordination Agreement”); provided that (a) at the time
such Seller Subordinated Debt is incurred, no Default or Event of Default has
occurred or would occur as a result of such incurrence, and (b) the
documentation evidencing such Seller Subordinated Debt shall have been delivered
to the Agent and shall contain all of the following characteristics: (i) it
shall be unsecured, (ii) it shall bear interest at a rate not to exceed the
market rate, (iii) it shall not require unscheduled principal repayments thereof
prior to the maturity date of such debt, (iv) if it has any covenants, such
covenants (including covenants relating to incurrence of indebtedness) shall be
less restrictive than those set forth herein, (v) it shall have no restrictions
on the Borrowers’ ability to grant liens securing indebtedness ranking senior to
such Seller Subordinated Debt, (vi) it shall permit the incurrence of senior
indebtedness under this Agreement, (vii) it may be cross-accelerated with the
Obligations and other senior indebtedness of the Borrowers (but shall not be
cross-defaulted except for payment defaults which the senior lenders have not
waived) and may be accelerated upon bankruptcy, (viii) it shall provide for the
complete, automatic, and unconditional release of any and all guarantees of such
Seller Subordinated Debt granted by any Borrower in the event of the sale by any
Person of such Borrower or the sale by any Person of all or substantially all of
such Borrower’s assets (including in the case of a foreclosure), (ix) it shall
provide that (A) upon any payment or distribution of the assets of the Borrowers
(including after the commencement of a bankruptcy proceeding) of any kind or
character, all of the Obligations (including interest accruing after the
commencement of any bankruptcy proceeding at the rate specified for the
applicable Obligation, whether or not such interest is an allowable claim in any
such proceeding) shall be paid in full in cash prior to any payment being
received by the holders of the Seller Subordinated Debt and (B) until Full
Payment of the Obligations (including the interest described in subclause
(A) above), any payment or distribution to which the holders of the Seller
Subordinated Debt would be entitled but for the subordination provisions of the
type described in clauses (x) and (xi) hereof shall be made to the holders of
the Obligations, (x) it shall provide that in the event of a payment default
under Section 11.1(a), the Borrowers shall not be required to pay the principal
of, or any interest, fees and all other amounts payable with respect to the
Seller Subordinated Debt until Full Payment of the Obligations, (xi) it shall
provide that in the event of any other Event of Default, the Lenders shall be
permitted to block with respect to the Seller Subordinated Debt for a period of
180 days (A) payments of principal, interest, fees, and all other amounts
payable, and (B) enforcement of remedies for Seller Subordinated Debt in excess
of $1,000,000, and (xii) it shall acknowledge that none of the provisions
outlined in part (b) of this definition can be amended, modified or otherwise
altered without the prior written consent of the Required Lenders.

Senior Officer: the chairman of the board, president, chief executive officer,
chief financial officer or chief accounting officer of the Company or, if the
context requires, the chairman of the board, president, chief executive officer,
chief financial officer, chief accounting officer or Treasurer of any other
Obligor.

Senior Subordinated Debt: the Senior Subordinated Notes, any other Indebtedness
permitted under Section 10.2.3(j) and, in each case, Refinancing Debt with
respect thereto.

Senior Subordinated Debt Documents: collectively, (a) the Senior Subordinated
Notes Documents and (b) all documents, instruments, agreements and indentures
entered into or executed in connection with any other Senior Subordinated Debt
incurred by any Borrower from time to time.

 

35



--------------------------------------------------------------------------------

Senior Subordinated Notes: the 7 3⁄4% Senior Subordinated Notes due 2019 issued
by the Company on February 7, 2011, October 9, 2012 and February 13, 2015
pursuant to the Senior Subordinated Notes Indenture.

Senior Subordinated Notes Documents: the Senior Subordinated Notes Indenture,
the Senior Subordinated Notes and all other documents, instruments and
agreements entered into or executed in connection therewith.

Senior Subordinated Notes Indenture: the Indenture, dated as of February 7,
2011, among the Company, certain of its Subsidiaries as guarantors and U.S.
Bank, National Association, as trustee, with respect to the Senior Subordinated
Notes.

Settlement Report: a report summarizing Revolver Loans and participations in LC
Obligations and Swingline Loans outstanding as of a given settlement date,
allocated to Lenders on a Pro Rata basis in accordance with their Revolver
Commitments.

Solvent: as to any Person or Persons, such Person(s) (a) owns Property whose
fair salable value (as defined below) is greater than the amount required to pay
all of its debts (including contingent, subordinated, unmatured and unliquidated
liabilities) as they become due; (b) owns Property whose present fair salable
value (as defined below) is greater than the probable total liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities) of
such Person as they become absolute and matured; (c) is able to pay all of its
debts as they mature; (d) has capital that is not unreasonably small for its
business and is sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage; (e) is not “insolvent”
within the meaning of Section 101(32) of the Bankruptcy Code; and (f) has not
incurred (by way of assumption or otherwise) any obligations or liabilities
(contingent or otherwise) under any Loan Documents, or made any conveyance in
connection therewith, with actual intent to hinder, delay or defraud either
present or future creditors of such Person or any of its Affiliates. “Fair
salable value” means the amount that could be obtained for assets within a
reasonable time, either through collection or through sale under ordinary
selling conditions by a capable and diligent seller to an interested buyer who
is willing (but under no compulsion) to purchase.

Special Availability: the portion of the Borrowing Base, in Dollars,
attributable to the fact that the advance rate set forth in (a) clause (b)(i) of
the definition of Eligible Containers and Compactors Formula Amount, (b) clause
(b)(i) of the definition of Eligible Other Equipment Formula Amount or
(c) clause (a) of the definition of Eligible Vehicles Formula Amount is greater
than 100%.

Specified Obligor: an Obligor that is not then an “Eligible Contract
Participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.12.3(d)).

Stated Amount: the outstanding stated amount of a Letter of Credit; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any LC Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

Subordinated Debt: Seller Subordinated Debt and Senior Subordinated Debt.

 

36



--------------------------------------------------------------------------------

Subsidiary: any entity the majority of whose voting securities or Equity
Interests is owned by the Company or a Borrower or combination of the Company
and Borrowers (including indirect ownership through other entities in which the
Company or a Borrower directly or indirectly owns a majority of the voting
securities or Equity Interests).

Supermajority Lenders: Secured Parties holding more than 66 2/3% of (a) the
aggregate outstanding Revolver Commitments; or (b) following termination of the
Revolver Commitments, the aggregate outstanding Loans and LC Obligations or, if
after Full Payment of all Loans and LC Obligations, the aggregate remaining
Obligations; provided, however, that Commitments, Loans, and other Obligations
held by a Defaulting Lender and its Affiliates shall be disregarded in making
such calculation, but any related Fronting Exposure shall be deemed held as a
Loan or LC Obligation by the Secured Party that funded the applicable Loan or
issued the applicable Letter of Credit.

Supplemental Mortgages: as defined in Section 7.3.1.

Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.

Swingline Loan: any Borrowing of Base Rate Revolver Loans funded with Agent’s
funds, until such Borrowing is settled among Lenders or repaid by Borrowers.

Synthetic Lease Obligation: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Threshold Amount: $7,500,000.

Title Filing Office: any Governmental Authority (including any department of
motor vehicles) in the applicable jurisdiction authorized by applicable state
vehicle titling, certificate of title or registration statutes to process
Certificates of Title pertaining to Collateral and to cause the first priority
security interest of Agent to be perfected, including by notation on
Certificates of Title pertaining to Collateral.

Total Real Estate Amortization: at any time, the sum of all accumulated
Quarterly Real Estate Amortization for all Eligible Real Estate.

Transferee: any actual or potential Eligible Assignee, Participant, or other
Person acquiring an interest in any Obligations.

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

Unused Line Fee Rate: a per annum rate equal to (a) 0.25%, if average daily
Revolver Usage was 50% or more of the Revolver Commitments during the preceding
Fiscal Quarter, or (b) 0.375%, if average daily Revolver Usage was less than 50%
of the Revolver Commitments during such Fiscal Quarter.

 

37



--------------------------------------------------------------------------------

Upstream Payment: a Distribution by a Subsidiary of an Obligor to such Obligor.

U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.

U.S. Tax Compliance Certificate: as defined in Section 5.10.2(b)(iii).

Value: (a) for Eligible Inventory, its value determined on the basis of the
lower of cost or market, calculated on a first-in, first out basis, and
excluding any portion of cost attributable to intercompany profit among
Borrowers and their Subsidiaries and (b) for an Eligible Account, its face
amount, net of (but without duplication of any reductions in the definition of
Eligible Accounts or otherwise) any returns, rebates, discounts (calculated on
the shortest terms), credits, allowances or Taxes (including sales, excise or
other taxes) that have been or could reasonably be expected to be claimed by the
Account Debtor or any other Person.

1.2. Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect any
requirement or the computation of any financial ratio set forth in this
Agreement or any Loan Document, and either the Company or the Required Lenders
shall so request, the Agent and the Borrowers shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrowers shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Borrowers and their Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company and its Subsidiaries
required to consolidate pursuant to FASB ACS 810 as if such variable interest
entity were a Subsidiary as defined herein.

1.3. Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC in effect in the State of New York from time to time:
“Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,” “Document,”
“Equipment,” “General Intangibles,” “Goods,” “Instrument,” “Investment
Property,” “Letter-of-Credit Right” and “Supporting Obligation.”

 

38



--------------------------------------------------------------------------------

1.4. Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws include all related regulations, interpretations,
supplements, amendments, and successor provisions; (b) any document, instrument,
or agreement include any amendments, waivers, and other modifications,
extensions or renewals (to the extent not prohibited by this Agreement or any
Security Document); (c) any section mean, unless the context otherwise requires,
a section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits, and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include successors and assigns;
(f) time of day mean time of day at Agent’s notice address under Section 14.3.1;
or (g) discretion of Agent, Issuing Bank, or any Lender mean the sole and
absolute discretion of such Person exercised in good faith. All references to
Value, Borrowing Base components, Loans, Letters of Credit, Obligations, and
other amounts herein shall be denominated in Dollars, unless expressly provided
otherwise, and all determinations (including calculations of Borrowing Base and
financial covenants) made from time to time under the Loan Documents shall be
made in light of the circumstances existing at such time. Except as expressly
otherwise provided herein, Borrowing Base calculations shall be consistent with
historical methods of valuation and calculation, and otherwise satisfactory to
Agent (and not necessarily calculated in accordance with GAAP). No provision of
any Loan Documents shall be construed against any party by reason of such party
having, or being deemed to have, drafted the provision. Reference to an
Obligor’s “knowledge” or similar concept means actual knowledge of a Senior
Officer.

 

SECTION 2. CREDIT FACILITIES

2.1. Revolver Commitment.

2.1.1. Revolver Loans. Each Lender agrees, severally on a Pro Rata basis up to
its Revolver Commitment, on the terms set forth herein, to make Revolver Loans
to Borrowers from time to time through the Commitment Termination Date. The
Revolver Loans may be repaid and reborrowed as provided herein. In no event
shall Lenders have any obligation to honor a request for a Revolver Loan if
Revolver Usage at such time plus the requested Loan would exceed the Borrowing
Base.

2.1.2. Notes. Loans and interest accruing thereon shall be evidenced by the
records of Agent and the applicable Lender. At the request of a Lender,
Borrowers shall deliver promissory note(s) to such Lender, evidencing its
Loan(s).

2.1.3. Use of Proceeds. The proceeds of Revolver Loans shall be used by
Borrowers solely in accordance with the terms of Section 9.4.

2.1.4. Voluntary Reduction or Termination of Revolver Commitments.

(a) The Revolver Commitments shall terminate on the Revolver Termination Date,
unless sooner terminated in accordance with this Agreement. Upon at least 5
Business Days prior written notice to Agent, Borrowers may, at their option,
terminate the Revolver Commitments and this credit facility. Any notice of
termination given by Borrowers shall be irrevocable, but may be conditioned upon
receipt of funds to repay or refinance the Obligations. On the termination date,
Borrowers shall make Full Payment of the Obligations.

 

39



--------------------------------------------------------------------------------

(b) Borrowers may permanently reduce the Revolver Commitments, on a ratable
basis for all Lenders, upon at least 5 Business Days prior written notice to
Agent, which notice shall specify the amount of the reduction and shall be
irrevocable once given, but may be conditioned upon receipt of funds to repay or
refinance the Obligations. Each reduction shall be in a minimum amount of
$10,000,000, or an increment of $1,000,000 in excess thereof.

2.1.5. Overadvances. If Revolver Usage exceeds the Borrowing Base
(“Overadvance”) at any time, the excess amount shall be payable by Borrowers on
demand by Agent, but all such Revolver Loans shall nevertheless constitute
Obligations secured by the Collateral and entitled to all benefits of the Loan
Documents. Agent may require Lenders to honor requests for Overadvance Loans and
to forbear from requiring Borrowers to cure an Overadvance, (a) when no other
Event of Default is known to Agent, as long as (i) the Overadvance does not
continue for more than 30 consecutive days (and no Overadvance may exist for at
least five consecutive days thereafter before further Overadvance Loans are
required), and (ii) the Overadvance is not known by Agent to exceed 5% of the
Borrowing Base; or (b) regardless of whether an Event of Default exists, if
Agent discovers an Overadvance not previously known by it to exist, as long as
from the date of such discovery the Overadvance is not increased by more than
$5,000,000 and does not continue for more than 30 consecutive days. In no event
shall Overadvance Loans be required that would cause Revolver Usage to exceed
the aggregate Revolver Commitments. Any funding of an Overadvance Loan or
sufferance of an Overadvance shall not constitute a waiver by Agent or Lenders
of the Event of Default caused thereby. In no event shall any Borrower or other
Obligor be deemed a beneficiary of this Section nor authorized to enforce any of
its terms.

2.1.6. Protective Advances. Agent shall be authorized, in its discretion, at any
time that any conditions in Section 6.2 are not satisfied, to make Base Rate
Revolver Loans (“Protective Advances”) (a) up to an aggregate amount outstanding
at any time, together with all outstanding Overadvances, of not more than 10% of
the Borrowing Base, if Agent deems such Loans necessary or desirable to preserve
or protect Collateral, or to enhance the collectability or repayment of
Obligations, as long as such Loans do not cause Revolver Usage to exceed the
aggregate Revolver Commitments; or (b) to pay any other amounts chargeable to
Obligors under any Loan Documents, including interest, costs, fees, and
expenses. Lenders shall participate on a Pro Rata basis in Protective Advances
outstanding from time to time. Required Lenders may at any time revoke Agent’s
authority to make further Protective Advances under clause (a) by written notice
to Agent. Absent such revocation, Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive.

2.1.7. Increase in Revolver Commitments. Borrowers may request an increase in
Revolver Commitments from time to time upon notice to Agent, as long as (a) the
requested increase is in a minimum amount of $25,000,000 and is offered on the
same terms as existing Revolver Commitments, except for a closing fee specified
by Borrowers, (b) increases under this Section do not exceed $100,000,000 in the
aggregate, (c) the requested increase does not cause the Commitments to exceed
90% of any applicable cap under the Senior Subordinated Debt Documents, and
(d) no Default or Event of Default has occurred or would result after giving
effect to the requested increase. Agent shall promptly notify Lenders of the
requested increase and Borrower Agent may invite Lenders or Eligible Assignees
to provide increased or additional Revolver Commitments hereunder. Any Lender
not responding within 10 days of notice shall be deemed to have declined an
increase. Agent and Borrower Agent shall determine the allocation of the
increased Revolver Commitments among committing Lenders and Eligible Assignees.
Provided the conditions set forth in Section 6.2 are satisfied, total Revolver
Commitments shall be increased by the requested amount (or such lesser amount
committed by Lenders and Eligible Assignees) on a date agreed upon by Agent and
Borrower Agent, but no later than 45 days following Borrowers’ increase request.
Agent and Borrower Agent, and new and existing Lenders increasing their
Commitments shall execute and deliver such documents and agreements as Agent
deems appropriate to

 

40



--------------------------------------------------------------------------------

evidence the increase in and allocations of Revolver Commitments and shall be
authorized to execute conforming amendments to give effect thereto. For the
avoidance of doubt, no consent shall be required, except for the consent of the
increasing or acceding Lenders, the Borrower Agent and the Agent,
notwithstanding anything to the contrary in this Agreement. On the effective
date of an increase, the Revolver Usage and other exposures under the Revolver
Commitments shall be reallocated among Lenders, and settled by Agent if
necessary, in accordance with Lenders’ adjusted shares of such Commitments. Upon
any increase of the aggregate Revolver Commitments in accordance with this
Section, each of the Dollar amounts contained in the definition of Eligible
Containers and Compactors Formula Amount, Eligible Inventory Formula Amount,
Eligible Real Estate Formula Amount and Eligible Other Equipment Formula Amount
shall be increased by an amount (net of any decreases in the aggregate Revolver
Commitments) proportionate to such aggregate increase in Revolver Commitments.

2.2. [Reserved.]

2.3. Letter of Credit Facility.

2.3.1. Issuance of Letters of Credit. Issuing Bank shall issue Letters of Credit
from time to time until the Letter of Credit Expiration Date, on the terms set
forth herein:

(a) Each Borrower acknowledges that Issuing Bank’s issuance of any Letter of
Credit is conditioned upon Issuing Bank’s receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount. Issuing Bank shall have no obligation to
issue any Letter of Credit unless (i) Issuing Bank receives a LC Request and LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting Lender
exists, then such Lender or Borrowers have entered into arrangements
satisfactory to Agent and Issuing Bank to eliminate any Fronting Exposure
associated with such Lender. If, in sufficient time to act, Issuing Bank
receives written notice from Agent or Required Lenders that a LC Condition has
not been satisfied, Issuing Bank shall not issue the requested Letter of Credit.
Prior to receipt of any such notice, Issuing Bank shall not be deemed to have
knowledge of any failure of LC Conditions.

(b) If the Borrowers so request in any applicable Letter of Credit Application:

(i) the Issuing Bank may agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the Issuing Bank to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the Issuing Bank, the Borrowers
shall not be required to make a specific request to the Issuing Bank for any
such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the Issuing
Bank to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the Issuing Bank shall not permit any such extension if (A) the Issuing
Bank has determined that it would not be permitted, or would have no obligation,
at such time to issue such Letter of Credit in its revised form (as extended)
under the terms hereof (by reason of the provisions of Section 2.3.1(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Agent that Lenders holding in excess of
fifty percent (50%) of the Revolver Commitments have elected not to permit such
extension or (2) from the Agent, any Lender or the Borrowers that one or more of
the applicable conditions specified in Section 6.2 is not then satisfied, and in
each such case directing the Issuing Bank not to permit such extension; and

 

41



--------------------------------------------------------------------------------

(ii) the Issuing Bank may, in its sole and absolute discretion, agree to issue a
Letter of Credit that permits the automatic reinstatement of all or a portion of
the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the Issuing
Bank, the Borrowers shall not be required to make a specific request to the
Issuing Bank to permit such reinstatement. Once an Auto-Reinstatement Letter of
Credit has been issued, except as provided in the following sentence, the
Lenders shall be deemed to have authorized (but may not require) the Issuing
Bank to reinstate all or a portion of the stated amount thereof in accordance
with the provisions of such Letter of Credit. Notwithstanding the foregoing, if
such Auto-Reinstatement Letter of Credit permits the Issuing Bank to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the Issuing Bank
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven (7) Business Days
before the Non-Reinstatement Deadline (A) from the Agent that Lenders holding in
excess of fifty percent (50%) of the Aggregate Commitments have elected not to
permit such reinstatement or (B) from the Agent, any Lender or the Borrowers
that one or more of the applicable conditions specified in Section 6.2 is not
then satisfied (treating such reinstatement as the issuance of a Letter of
Credit for purposes of this clause) and, in each case, directing the Issuing
Bank not to permit such reinstatement.

Any increase, renewal, reinstatement or extension of a Letter of Credit shall be
treated as issuance of a new Letter of Credit, except that Issuing Bank may
require a new LC Application in its discretion.

(c) Borrowers assume all risks of the acts, omissions, or misuses of any Letter
of Credit by the beneficiary. In connection with issuance of any Letter of
Credit, subject to Section 2.3.2(d), none of Agent, Issuing Bank or any Lender
shall be responsible for the existence, character, quality, quantity, condition,
packing, value or delivery of any goods purported to be represented by any
Documents; any differences or variation in the character, quality, quantity,
condition, packing, value or delivery of any goods from that expressed in any
Documents; the form, validity, sufficiency, accuracy, genuineness, or legal
effect of any Documents or of any endorsements thereon; the time, place, manner,
or order in which shipment of goods is made; partial or incomplete shipment of,
or failure to ship, any goods referred to in a Letter of Credit or Documents;
any deviation from instructions, delay, default, or fraud by any shipper or
other Person in connection with any goods, shipment, or delivery; any breach of
contract between a shipper or vendor and a Borrower; errors, omissions,
interruptions, or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, telecopy, e-mail, telephone, or otherwise; errors in
interpretation of technical terms; the misapplication by a beneficiary of any
Letter of Credit or the proceeds thereof; or any consequences arising from
causes beyond the control of Issuing Bank, Agent or any Lender, including any
act or omission of a Governmental Authority. The rights and remedies of Issuing
Bank under the Loan Documents shall be cumulative. Issuing Bank shall be fully
subrogated to the rights and remedies of each beneficiary whose claims against
Borrowers are discharged with proceeds of any Letter of Credit.

(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation, or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be

 

42



--------------------------------------------------------------------------------

fully protected in any action taken in good faith reliance upon, any advice
given by such experts. Issuing Bank may employ agents and attorneys-in-fact in
connection with any matter relating to Letters of Credit or LC Documents, and
shall not be liable for the negligence or misconduct of agents and
attorneys-in-fact selected with reasonable care.

2.3.2. Reimbursement; Participations.

(a) If Issuing Bank honors any request for payment under a Letter of Credit,
then Borrowers shall pay to Issuing Bank, on the same day (“Reimbursement
Date”), the amount paid by Issuing Bank under such Letter of Credit, together
with interest at the interest rate for Base Rate Revolver Loans from the
Reimbursement Date until payment by Borrowers. The obligation of Borrowers to
reimburse Issuing Bank for any payment made under a Letter of Credit shall be
absolute, unconditional, irrevocable, and joint and several, and shall be paid
without regard to any lack of validity or enforceability of any Letter of Credit
or the existence of any claim, setoff, defense, or other right that Borrowers
may have at any time against the beneficiary. Whether or not Borrower Agent
submits a Notice of Borrowing, Borrowers shall be deemed to have requested a
Borrowing of Base Rate Revolver Loans in an amount necessary to pay all amounts
due Issuing Bank on any Reimbursement Date and each Lender shall fund its Pro
Rata share of such Borrowing whether or not the Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied.

(b) Each Lender hereby irrevocably and unconditionally purchases from Issuing
Bank, without recourse or warranty, an undivided Pro Rata participation in all
LC Obligations outstanding from time to time. Issuing Bank is issuing Letters of
Credit in reliance upon this participation. If Borrowers do not make a payment
to Issuing Bank when due hereunder, then Agent shall promptly notify Lenders and
each Lender shall within one Business Day after such notice pay to Agent, for
the benefit of Issuing Bank, the Lender’s Pro Rata share of such payment. Upon
request by a Lender, Issuing Bank shall provide copies of Letters of Credit and
LC Documents in its possession at such time.

(c) The obligation of each Lender to make payments to Agent for the account of
Issuing Bank in connection with Issuing Bank’s payment under a Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification, or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, noncompliant, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
any waiver by Issuing Bank of a requirement that exists for its protection (and
not a Borrower’s protection) or that does not materially prejudice a Borrower;
any honor of an electronic demand for payment even if a draft is required; any
payment of an item presented after a Letter of Credit’s expiration date if
authorized by the UCC or applicable customs or practices; or any setoff or
defense that an Obligor may have with respect to any Obligations. Issuing Bank
does not assume any responsibility for any failure or delay in performance or
any breach by any Borrower or other Person of any obligations under any LC
Documents. Issuing Bank does not make to Lenders any express or implied
warranty, representation or guaranty with respect to any Letter of Credit,
Collateral, LC Document or Obligor. Issuing Bank shall not be responsible to any
Lender for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any LC Documents; the validity, genuineness, enforceability,
collectability, value or sufficiency of any Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor.

(d) No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any Letter of Credit
or LC Document except as a

 

43



--------------------------------------------------------------------------------

result of its gross negligence or willful misconduct. Issuing Bank may refrain
from taking any action with respect to a Letter of Credit until it receives
written instructions (and in its discretion, appropriate assurances) from the
Lenders.

2.3.3. Cash Collateral. Subject to Section 2.1.5, if at any time (a) an Event of
Default exists, (b) the Commitment Termination Date has occurred, or (c) the
Revolver Termination Date is scheduled to occur within 7 Business Days, then
Borrowers shall, at Issuing Bank’s or Agent’s request, Cash Collateralize all
outstanding Letters of Credit. Borrowers shall, at Issuing Bank’s or Agent’s
request at any time, Cash Collateralize the Fronting Exposure of any Defaulting
Lender. If Borrowers fail to provide any Cash Collateral as required hereunder,
then Lenders may (and shall upon direction of Agent) advance, as Revolver Loans,
the amount of Cash Collateral required (whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied).

2.3.4. Resignation of Issuing Bank. Issuing Bank may resign at any time upon
notice to Agent and Borrowers. From the effective date of such resignation,
Issuing Bank shall have no obligation to issue, amend, renew, extend, or
otherwise modify any Letter of Credit, but shall continue to have all rights and
other obligations of an Issuing Bank hereunder relating to any Letter of Credit
issued by it prior to such date. Agent shall promptly appoint a replacement
Issuing Bank, which, as long as no Default or Event of Default exists, shall be
reasonably acceptable to Borrowers.

2.3.5. Conflict with LC Documents. In the event of any conflict between the
terms hereof and the terms of any LC Document, the terms hereof shall control.

 

SECTION 3. INTEREST, FEES AND CHARGES

3.1. Interest.

3.1.1. Rates and Payment of Interest.

(a) The Obligations shall bear interest (i) if a Base Rate Loan, at the Base
Rate in effect from time to time, plus the Applicable Margin for Base Rate
Loans; (ii) if a LIBOR Loan, at LIBOR for the applicable Interest Period, plus
the Applicable Margin for LIBOR Revolver Loans; and (iii) if any other
Obligation (including, to the extent permitted by law, interest not paid when
due), at the Base Rate in effect from time to time, plus the Applicable Margin
for Base Rate Loans. Swingline Loans shall be Base Rate Loans.

(b) During an Insolvency Proceeding with respect to any Borrower or if an Event
of Default described in Section 11.1(a) occurs with respect to any Obligor, or
during any other Event of Default if the Required Lenders in their discretion so
elect, the Obligations shall bear interest at the Default Rate (whether before
or after any judgment).

(c) Interest shall accrue from the date a Loan is advanced or Obligation is
incurred or payable, until paid in full by Borrowers. Interest accrued on the
Loans shall be due and payable in arrears, (i) at the end of each Interest
Period, but if an Interest Period is greater than 90 days, no less frequently
than on the first day of each Fiscal Quarter; (ii) on any date of prepayment,
with respect to the principal amount of Loans being prepaid; and (iii) on the
Commitment Termination Date. Interest accrued on any other Obligations shall be
due and payable as provided in the Loan Documents and, if no payment date is
specified, shall be due and payable on demand. Notwithstanding the foregoing,
interest accrued at the Default Rate shall be due and payable on demand.

 

44



--------------------------------------------------------------------------------

3.1.2. Application of LIBOR to Outstanding Loans.

(a) Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.

(b) Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent shall give Agent a Notice of Conversion/Continuation, no later
than 2:30 p.m. at least two Business Days before the requested conversion or
continuation date. Promptly after receiving any such notice, Agent shall notify
each Lender thereof. Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified). If, upon the expiration of any Interest Period for any LIBOR Loan,
Borrowers shall have failed to deliver a Notice of Conversion/Continuation, they
shall be deemed to have elected to convert such Loan into a Base Rate Loan.
Agent does not warrant or accept responsibility for, nor shall it have any
liability with respect to, administration, submission or any other matter
related to any rate described in the definition of LIBOR.

3.1.3. Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be 30, 60, 90 or (if
available from all Lenders) 180 days; provided, however, that:

(a) the Interest Period shall begin on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;

(b) if any Interest Period begins on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of such month, then the Interest Period shall expire on
the last Business Day of such month; and if any Interest Period would otherwise
expire on a day that is not a Business Day, then the period shall expire on the
next Business Day; and

(c) no Interest Period shall extend beyond the Revolver Termination Date.

3.1.4. Interest Rate Not Ascertainable. If, due to any circumstance affecting
the London interbank market, Agent determines that adequate and fair means do
not exist for ascertaining LIBOR on any applicable date or that any Interest
Period is not available on the basis provided herein, then Agent shall
immediately notify Borrowers of such determination. Until Agent notifies
Borrowers that such circumstance no longer exists, the obligation of Lenders to
make affected LIBOR Loans shall be suspended and no further Loans may be
converted into or continued as such LIBOR Loans.

3.2. Fees.

3.2.1. Unused Line Fee. Borrowers shall pay to Agent, for the Pro Rata benefit
of Lenders, a fee equal to the Unused Line Fee Rate times the amount by which
the Revolver Commitments exceed the average daily Revolver Usage during any
Fiscal Quarter (pro rated for the partial Fiscal Quarter ending prior to the
first Fiscal Quarter commencing after the Closing Date). Such fee shall be
payable in arrears, on the first day of each Fiscal Quarter and on the
Commitment Termination Date.

 

45



--------------------------------------------------------------------------------

3.2.2. LC Facility Fees. Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Margin in effect for LIBOR
Revolver Loans multiplied by the average daily Stated Amount of Letters of
Credit for the prior Fiscal Quarter, which fee shall be payable quarterly in
arrears, on the first day of each Fiscal Quarter; (b) to the Issuing Bank, for
its own account, a fronting fee equal to 0.25% per annum on the Stated Amount of
each Letter of Credit, which fee shall be payable quarterly in arrears, on the
first day of each Fiscal Quarter; and (c) to the Issuing Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Letters of
Credit, which charges shall be paid as and when incurred. During an Event of
Default, the fee payable under clause (a) shall be increased by 2.00% per annum
if the Required Lenders so elect.

3.2.3. Fee Letters. Borrowers shall pay all fees set forth in any fee letter
executed in connection with this Agreement.

3.3. Computation of Interest, Fees, Yield Protection. All computations of
interest for Base Rate Loans based on the Prime Rate shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest and other charges calculated on a per
annum basis shall be computed for the actual days elapsed, based on a year of
360 days. Each determination by Agent of any interest, fees or interest rate
hereunder shall be final, conclusive and binding for all purposes, absent
manifest error. All fees shall be fully earned when due and shall not be subject
to rebate, refund or proration. All fees payable under Section 3.2 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money. A
certificate as to amounts payable by Borrowers under Section 3.4, 3.6, 3.7, 3.9
or 5.9, submitted to Borrower Agent by Agent or the affected Lender shall be
final, conclusive, and binding for all purposes, absent manifest error, and
Borrowers shall pay such amounts to the appropriate party within 10 Business
Days following receipt of the certificate, unless another payment date is
provided hereunder or thereunder.

3.4. Reimbursement Obligations. Borrowers shall pay all Extraordinary Expenses
promptly upon request. Borrowers shall also reimburse Agent for all legal,
accounting, appraisal, consulting, and other fees, costs, and expenses incurred
by it in connection with (a) negotiation and preparation of any Loan Documents,
including any amendment or other modification thereof; (b) administration by
Agent of and actions by Agent relating to any Collateral, Loan Documents, and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent’s Liens on any Collateral, to maintain any insurance
required hereunder, or (subject to the limits of Section 10.1.1(b)) to verify
Collateral; and (c) subject to the limits of Section 10.1.1(b), each inspection,
audit, or appraisal with respect to any Obligor or Collateral, whether prepared
by Agent’s personnel or a third party. All legal, accounting, and consulting
fees shall be charged to Borrowers by Agent’s professionals at their full hourly
rates, regardless of any alternative fee arrangements that Agent, any Lender or
any of their Affiliates may have with such professionals that otherwise might
apply to this or any other transaction. Borrowers acknowledge that counsel may
provide Agent with a benefit (such as a discount, credit, or accommodation for
other matters) based on counsel’s overall relationship with Agent, including
fees paid hereunder. If, for any reason (including inaccurate reporting in any
Borrower Materials), it is determined that a higher Applicable Margin should
have applied to a period than was actually applied, then the proper margin shall
be applied retroactively and Borrowers shall immediately pay to Agent, for the
ratable benefit of Lenders, an amount equal to the difference between the amount
of interest and fees that would have accrued using the proper margin and the
amount actually paid; provided however, that the Borrower’s obligations under
this sentence shall survive the termination of the Commitments and repayment of
all other Obligations (other than unasserted contingent indemnity claims or
unasserted claims based on provisions in the Loan Documents that survive the
repayment of the Obligations) for the limited period ending one month following
the date of the annual audited financial statements of the Company and its
Subsidiaries that include the period during which such termination and repayment
occurred. All amounts payable by Borrowers under this Section shall be due
promptly on demand.

 

46



--------------------------------------------------------------------------------

3.5. Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund LIBOR Loans, or to determine or charge
interest rates based upon LIBOR, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to Agent, any obligation of such Lender to make or
continue LIBOR Loans or to convert Base Rate Loans to LIBOR Loans shall be
suspended until such Lender notifies Agent that the circumstances giving rise to
such determination no longer exist. Upon delivery of such notice, Borrowers
shall prepay or, if applicable, convert all LIBOR Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Loans. Upon any such prepayment or conversion, Borrowers shall also pay accrued
interest on the amount so prepaid or converted.

3.6. Inability to Determine Rates. Agent will promptly notify Borrower Agent and
Lenders if, in connection with any Loan or request for a Loan, (a) Agent
determines that (i) Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable Loan amount or Interest Period,
or (ii) adequate and reasonable means do not exist for determining LIBOR for the
Interest Period; or (b) Agent or Required Lenders determine for any reason that
LIBOR for the Interest Period does not adequately and fairly reflect the cost to
Lenders of funding the Loan. Thereafter, Lenders’ obligations to make or
maintain affected LIBOR Loans and utilization of the LIBOR component (if
affected) in determining Base Rate shall be suspended until Agent (upon
instruction by Required Lenders) withdraws the notice. Upon receipt of such
notice, Borrower Agent may revoke any pending request for a LIBOR Loan or,
failing that, will be deemed to have requested a Base Rate Loan.

3.7. Increased Costs; Capital Adequacy.

3.7.1. Increased Costs Generally. If any Change in Law shall:

(a) impose, modify, or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge, or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in calculating LIBOR) or
Issuing Bank;

(b) subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes, and
(iii) Connection Income Taxes) with respect to any Loan, Letter of Credit,
Commitment, or other obligations, or its deposits, reserves, other liabilities,
or capital attributable thereto; or

(c) impose on any Lender, Issuing Bank, or interbank market any other condition,
cost, or expense affecting any Loan, Letter of Credit, participation in LC
Obligations, Commitment, or Loan Document;

and the result thereof shall be to increase the cost to a Lender of making or
maintaining any Loan or Commitment, or converting to or continuing any interest
option for a Loan, or to increase the cost to a Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by a Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrowers will pay to it such additional
amount(s) as will compensate it for the additional costs incurred or reduction
suffered.

 

47



--------------------------------------------------------------------------------

3.7.2. Capital Requirements. If a Lender or Issuing Bank determines that a
Change in Law affecting such Lender or Issuing Bank or its holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or
Issuing Bank’s Commitments, Loans, Letters of Credit or participations in LC
Obligations or Loans, to a level below that which such Lender, Issuing Bank or
holding company could have achieved but for such Change in Law (taking into
consideration its policies with respect to capital adequacy), then from time to
time Borrowers will pay to such Lender or Issuing Bank, as the case may be, such
additional amounts as will compensate it or its holding company for the
reduction suffered.

3.7.3. LIBOR Loan Reserves. If any Lender is required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits, Borrowers shall pay additional interest to such Lender on each
LIBOR Loan equal to the costs of such reserves allocated to the Loan by the
Lender (as determined by it in good faith, which determination shall be
conclusive). The additional interest shall be due and payable on each interest
payment date for the Loan; provided, however, that if the Lender notifies
Borrowers (with a copy to Agent) of the additional interest less than 10
Business Days prior to the interest payment date, then such interest shall be
payable 10 Business Days after Borrowers’ receipt of the notice.

3.7.4. Compensation. Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrowers shall not be required to
compensate a Lender or Issuing Bank for any increased costs or reductions
suffered more than 90 days (plus any period of retroactivity of the Change in
Law giving rise to the demand) prior to the date that the Lender or Issuing Bank
notifies Borrower Agent of the applicable Change in Law and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor.

3.8. Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under
Section 5.9, then at the request of Borrower Agent, such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or eliminate amounts payable or to
be withheld in the future, as applicable; and (b) would not subject the Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to it or unlawful. Borrowers shall pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

3.9. Funding Losses. If for any reason (other than a default by a Lender)
(a) any Borrowing, conversion or continuation of a LIBOR Loan does not occur on
the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, (c) Borrowers fail to repay a LIBOR Loan when required hereunder, or
(d) a Lender (other than a Defaulting Lender) is required to assign a LIBOR Loan
prior to the end of its Interest Period pursuant to Section 13.4, then Borrowers
shall pay to Agent its customary administrative charge and to each applicable
Lender all losses, expenses, and fees arising from redeployment of funds or
termination of match funding. For purposes of calculating amounts payable under
this Section, a Lender shall be deemed to have funded a LIBOR Loan by a matching
deposit or other borrowing in the London interbank market for a comparable
amount and period, whether or not the Loan was in fact so funded.

 

48



--------------------------------------------------------------------------------

3.10. Maximum Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrowers. In determining whether the interest contracted
for, charged or received by Agent or a Lender exceeds the maximum rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and
(c) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

SECTION 4. LOAN ADMINISTRATION

4.1. Manner of Borrowing and Funding Revolver Loans.

4.1.1. Notice of Borrowing.

(a) Whenever Borrowers desire funding of Revolver Loans, Borrower Agent shall
give Agent a Notice of Borrowing. Such notice must be received by Agent by 11:00
a.m. (or 2:30 p.m. in the case of a Swingline Loan) (i) on the requested funding
date, in the case of Base Rate Loans, and (ii) at least two Business Days prior
to the requested funding date, in the case of LIBOR Loans. Notices received
after such time shall be deemed received on the next Business Day. Each Notice
of Borrowing shall be irrevocable and shall specify (A) the amount of the
Borrowing, (B) the requested funding date (which must be a Business Day),
(C) whether the Borrowing is to be made as a Base Rate Loan or LIBOR Loan (other
than Swingline Loans, which shall be Base Rate Loans), and (D) in the case of a
LIBOR Loan, the applicable Interest Period (which shall be deemed to be 30 days
if not specified).

(b) Unless payment is otherwise made by Borrowers, the becoming due of any
Obligation (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral, and Secured Bank
Product Obligations) at the election of Agent shall be deemed to be a request
for a Base Rate Revolver Loan on the due date in the amount due and the Loan
proceeds shall be disbursed as direct payment of such Obligation. In addition,
Agent may, at its option, charge such amount against any operating, investment,
or other account of a Borrower maintained with Agent or any of its Affiliates.

(c) If a Borrower maintains a disbursement account with Agent or any of its
Affiliates, then presentation for payment in the account of a Payment Item when
there are insufficient funds to cover it shall be deemed to be a request for a
Base Rate Revolver Loan on the presentation date, in the amount of the Payment
Item. Proceeds of the Loan may be disbursed directly to such account.

4.1.2. Fundings by Lenders. Except for Borrowings to be made as Swingline Loans,
Agent shall notify Lenders of each Notice of Borrowing (or deemed request for a
Borrowing) by 1:00 p.m. on the proposed funding date for a Base Rate Loan or by
3:00 p.m. at least two Business Days before a proposed funding of a LIBOR Loan.
Each Lender shall fund its Pro Rata share of a Borrowing in immediately
available funds not later than 3:00 p.m. on the requested funding date, unless
Agent’s notice is received after the times provided above, in which case Lender
shall fund by 11:00 a.m. on the next Business Day. Subject to its receipt of
such amounts from Lenders, Agent shall disburse the Borrowing proceeds as
directed by Borrower Agent. Unless Agent shall have received (in sufficient time
to act) written notice from a Lender that it does not intend to fund its share
of a Borrowing, Agent may assume that such Lender has deposited or promptly will
deposit its share with Agent, and Agent may disburse a corresponding amount to
Borrowers. If a Lender’s share of a Borrowing or of a settlement

 

49



--------------------------------------------------------------------------------

under Section 4.1.3(b) is not received by Agent, then Borrowers agree to repay
to Agent on demand the amount of such share, together with interest thereon from
the date disbursed until repaid, at the rate applicable to the Borrowing. A
Lender or Issuing Bank may fulfill its obligations under the Loan Documents
through one or more Lending Offices, and this shall not affect any obligation of
Obligors under the Loan Documents or with respect to any Obligations.

4.1.3. Swingline Loans; Settlement.

(a) To fulfill any request for a Base Rate Revolver Loan hereunder, at the
request of Borrower Agent, Agent shall advance Swingline Loans to Borrowers, up
to an aggregate outstanding amount of $25,000,000. Swingline Loans shall
constitute Revolver Loans for all purposes, except that payments thereon shall
be made to Agent for its own account until Lenders have funded their
participations therein as provided below.

(b) Settlement of Loans, including Swingline Loans, among Lenders and Agent
shall take place on a date determined from time to time by Agent (but at least
weekly, unless the settlement amount is de minimis), on a Pro Rata basis in
accordance with the Settlement Report delivered by Agent to Lenders. Between
settlement dates, Agent may in its discretion apply payments on Revolver Loans
to Swingline Loans, regardless of any designation by Borrowers or any provision
herein to the contrary. Each Lender hereby purchases, without recourse or
warranty, an undivided Pro Rata participation in all Swingline Loans outstanding
from time to time until settled. If a Swingline Loan cannot be settled among
Lenders, whether due to an Obligor’s Insolvency Proceeding or for any other
reason, each Lender shall pay the amount of its participation in the Loan to
Agent, in immediately available funds, within one Business Day after Agent’s
request therefor. Lenders’ obligations to make settlements and to fund
participations are absolute, irrevocable and unconditional, without offset,
counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied.

4.1.4. Notices. Borrowers may request, convert, or continue Loans, select
interest rates and transfer funds based on telephonic or e-mailed instructions
to Agent. Borrowers shall confirm each such request by prompt delivery to Agent
of a Notice of Borrowing or Notice of Conversion/Continuation, if applicable,
but if it differs materially from the action taken by Agent or Lenders, the
records of Agent and Lenders shall govern. Neither Agent nor any Lender shall
have any liability for any loss suffered by a Borrower as a result of Agent or
any Lender acting upon its understanding of telephonic or e-mailed instructions
from a person believed in good faith by Agent or any Lender to be a person
authorized to give such instructions on a Borrower’s behalf.

4.2. Defaulting Lender. Notwithstanding anything herein to the contrary:

4.2.1. Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations or rights to fund, participate in, or receive collections
with respect to Loans and Letters of Credit (including existing Swingline Loans,
Protective Advances, and LC Obligations), during any period in which there is a
Defaulting Lender, the calculation of Pro Rata shares of each non-Defaulting
Lender shall be computed and reallocated without giving effect to the Commitment
or Loans of that Defaulting Lender; provided, that, (A) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists, provided that on any
date thereafter during such period, to the extent such Default has been cured or
waived or such Event of Default has been cured to the satisfaction of the
requisite Lenders or waived, such reallocation shall occur on such later date;
and (B) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swing Line Loans shall
not exceed the positive difference, if any, of (1) the Commitment of that
non-Defaulting Lender minus (2) the Revolver Usage held by such non-Defaulting
Lender.

 

50



--------------------------------------------------------------------------------

4.2.2. Payments; Fees. Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
Full Payment of the Obligations owing to Agent, non-Defaulting Lenders and other
Secured Parties. Agent may use such amounts to cover the Defaulting Lender’s
defaulted obligations, to Cash Collateralize such Lender’s Fronting Exposure, to
readvance the amounts to Borrowers, or to repay Obligations. A Lender shall not
be entitled to receive any fees accruing hereunder while it is a Defaulting
Lender and its unfunded Commitment shall be disregarded for purposes of
calculating the unused line fee under Section 3.2.1. If any LC Obligations owing
to a Defaulted Lender are reallocated to other Lenders, then fees attributable
to such LC Obligations under Section 3.2.2 shall be paid to such Lenders. Agent
shall be paid all fees attributable to LC Obligations that are not reallocated.

4.2.3. Status; Cure. Agent may determine in its discretion that a Lender
constitutes a Defaulting Lender and the effective date of such status shall be
conclusive and binding on all parties, absent manifest error. Borrowers, Agent,
and Issuing Bank may agree in writing that a Lender has ceased to be a
Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender’s Commitments and Loans, and the Revolver
Usage and other exposures under the Revolver Commitments shall be reallocated
among Lenders and settled by Agent (with appropriate payments by the reinstated
Lender, including payment of any breakage costs for reallocated LIBOR Loans) in
accordance with the readjusted Pro Rata shares. Unless expressly agreed by
Borrowers, Agent and Issuing Bank, no reinstatement of a Defaulting Lender shall
constitute a waiver or release of claims against such Lender. The failure of any
Lender to fund a Loan, to make a payment in respect of LC Obligations or
otherwise to perform obligations hereunder shall not relieve any other Lender of
its obligations under any Loan Document. No Lender shall be responsible for
default by another Lender.

4.3. Number and Amount of LIBOR Loans; Determination of Rate. Each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $3,000,000, plus an
increment of $100,000 in excess thereof. No more than 10 Borrowings of LIBOR
Loans may be outstanding at any time, and all LIBOR Loans having the same length
and beginning date of their Interest Periods shall be aggregated together and
considered one Borrowing for this purpose. Upon determining LIBOR for any
Interest Period requested by Borrowers, Agent shall promptly notify Borrowers
thereof by telephone or electronically and, if requested by Borrowers, shall
confirm any telephonic notice in writing.

4.4. Borrower Agent. Each Borrower hereby designates the Company (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for and receipt of Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications, delivery
of Borrower Delivered Materials, payment of Obligations, requests for waivers,
amendments or other accommodations, actions under the Loan Documents (including
in respect of compliance with covenants), and all other dealings with Agent,
Issuing Bank, or any Lender. Borrower Agent hereby accepts such appointment.
Agent and Lenders shall be entitled to rely upon, and shall be fully protected
in relying upon, any notice or communication (including any notice of borrowing)
delivered by Borrower Agent on behalf of any Borrower. Agent and Lenders may
give any notice or communication with a Borrower hereunder to Borrower Agent on
behalf of such Borrower. Each of Agent, Issuing Bank, and Lenders shall have the
right, in its discretion, to deal exclusively with Borrower Agent for all
purposes under the Loan Documents. Each Borrower agrees that any notice,
election, communication, delivery, representation, agreement, action, omission
or undertaking on its behalf by Borrower Agent shall be binding upon and
enforceable against it.

 

51



--------------------------------------------------------------------------------

4.5. One Obligation. The Loans, LC Obligations and other Obligations constitute
one general obligation of Borrowers and are secured by Agent’s Lien on all
Collateral; provided, however, that Agent and each Lender shall be deemed to be
a creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower.

4.6. Effect of Termination. On the effective date of the termination of all
Commitments, the Obligations (other than Secured Bank Product Obligations) shall
be immediately due and payable, and, to the extent expressly provided pursuant
to the applicable agreements giving rise to Secured Bank Product Obligations,
each Secured Bank Product Provider may terminate its Bank Products. Until Full
Payment of the Obligations, all undertakings of Borrowers contained in the Loan
Documents shall continue, and Agent shall retain its Liens in the Collateral and
all of its rights and remedies under the Loan Documents. Agent shall not be
required to terminate its Liens unless it receives Cash Collateral or a written
agreement, in each case reasonably satisfactory to it, protecting Agent and
Lenders from dishonor or return of any Payment Item previously applied to the
Obligations. Sections 2.3(c) and (d), 3.4, 3.7, 3.9, 5.5, 5.9, 5.10, 12, 14.2,
this Section, and each indemnity or waiver given by an Obligor or Lender in any
Loan Document, shall survive Full Payment of the Obligations.

 

SECTION 5. PAYMENTS

5.1. General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, except to the
extent required by Applicable Law, and in immediately available funds, not later
than 2:00 p.m. on the due date. Any payment after such time shall be deemed made
on the next Business Day. Any payment of a LIBOR Loan prior to the end of its
Interest Period shall be accompanied by all amounts due under Section 3.9.
Without limiting the rights of Agent under this Agreement to apply and reapply
payments and proceeds of Collateral against the Obligations, unless otherwise
directed by Borrower Agent, whenever possible any prepayment of Loans shall be
applied first to Base Rate Loans and then to LIBOR Loans.

5.2. Repayment of Revolver Loans. (a) Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder. Revolver Loans may be prepaid, and reborrowed, from time to time,
without penalty or premium. Subject to Section 2.1.5, if an Overadvance exists
at any time, Borrowers shall, on the sooner of Agent’s demand or the first
Business Day after any Borrower has knowledge thereof, repay Revolver Loans in
an amount sufficient to reduce Revolver Usage to the Borrowing Base.

(b) Subject to Sections 8.2.4 and 8.2.5, if (i) any Disposition that is counted
against the “Basket” (as contemplated under Section 10.2.4(b)) includes the
Disposition of any assets included in the Borrowing Base or (ii) any Obligor
receives insurance proceeds or condemnation awards in respect of any assets
included in the Borrowing Base, and, in each case, the Net Proceeds attributable
to such assets exceeds $2,500,000, then Borrowers shall apply such Net Proceeds
to repay Revolver Loans (with no reduction in Revolver Commitments) in an amount
equal to the greater of (to the extent of such Net Proceeds) (a) the net book
value of such assets or (b) the reduction in Borrowing Base resulting from the
Disposition or condemnation, as applicable; provided, however, that with respect
to any Net Proceeds of insurance or condemnation awards (or payments in lieu
thereof) in excess of $2,500,000, at the election of the Borrowers (as notified
by the Borrower Agent to the Agent on or prior to the date of receipt of such
insurance proceeds or condemnation awards), and so long as no Default shall have
occurred and be continuing, the Borrowers may apply, within 180 days after the
receipt thereof, such Net Proceeds to replace or repair the equipment, fixed
assets or real property in respect of which such Net Proceeds were received; and
provided further, however, that any Net Proceeds not so applied shall be
immediately applied to the prepayment of the Loans (with no reduction in
Revolver Commitments).

 

52



--------------------------------------------------------------------------------

5.3. [Reserved.]

5.4. Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, on demand.

5.5. Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank, or any Lender, or if Agent, Issuing Bank, or any Lender exercises
a right of setoff, and any of such payment or setoff is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Agent, Issuing Bank or a
Lender in its discretion) to be repaid to a trustee, receiver or any other
Person, then the Obligation originally intended to be satisfied, and all Liens,
rights and remedies relating thereto, shall be revived and continued in full
force and effect as if such payment or setoff had not occurred.

5.6. Application and Allocation of Payments.

5.6.1. Application. Payments made by Borrowers hereunder shall be applied
(a) first, as specifically required hereby; (b) second, to Obligations then due
and owing; (b) third, to other Obligations specified by Borrowers; and
(c) fourth, as determined by Agent in its discretion.

5.6.2. Post-Default Allocation. Notwithstanding anything in any Loan Document to
the contrary, during an Event of Default, monies to be applied to the
Obligations, whether arising from payments by Obligors, realization on
Collateral, setoff or otherwise, shall be allocated as follows:

(a) first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent;

(b) second, to all amounts owing to Agent on Swingline Loans, Protective
Advances, and Loans and participations that a Defaulting Lender has failed to
settle or fund;

(c) third, to all amounts owing to Issuing Bank;

(d) fourth, to all Obligations (other than Secured Bank Product Obligations)
constituting fees, indemnification, costs, or expenses owing to Lenders;

(e) fifth, to all Obligations (other than Secured Bank Product Obligations)
constituting interest;

(f) sixth, to Cash Collateralize all LC Obligations;

(g) seventh, to all Loans, and to Secured Bank Product Obligations arising under
Hedging Agreements (including Cash Collateralization thereof) up to the amount
of Bank Product Reserves existing therefor;

(h) eighth, to all other Secured Bank Product Obligations; and

(i) last, to all remaining Obligations.

Amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy

 

53



--------------------------------------------------------------------------------

a category, then they shall be paid ratably among outstanding Obligations in the
category. Monies and proceeds obtained from an Obligor shall not be applied to
its Excluded Swap Obligations, but appropriate adjustments shall be made with
respect to amounts obtained from other Obligors to preserve the allocations in
any applicable category. Agent shall have no obligation to calculate the amount
of any Secured Bank Product Obligation and may request a reasonably detailed
calculation thereof from a Secured Bank Product Provider. If the provider fails
to deliver the calculation within five days following request, then Agent may
assume the amount is zero. The allocations set forth in this Section are solely
to determine the rights and priorities among Secured Parties, and may be changed
by agreement of the affected Secured Parties, without the consent of any
Obligor. This Section is not for the benefit of or enforceable by any Obligor,
and each Borrower irrevocably waives the right to direct the application of any
payments or Collateral proceeds subject to this Section.

5.6.3. Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by a
Secured Party, the Secured Party agrees to return it).

5.7. Dominion Account. The ledger balance in the Dominion Account as of the end
of a Business Day shall be applied to the Obligations at the beginning of the
next Business Day, during any Dominion Trigger Period. If a credit balance
results from such application, it shall not accrue interest in favor of
Borrowers and shall be made available to Borrowers as long as no Default or
Event of Default exists.

5.8. Account Stated. Agent shall maintain, in accordance with its customary
practices, loan account(s) evidencing the Indebtedness of Borrowers hereunder.
Any failure of Agent to record anything in a loan account, or any error in doing
so, shall not limit or otherwise affect the obligation of Borrowers to pay any
amount owing hereunder. Entries made in a loan account shall constitute
presumptive evidence of the information contained therein. If any information
contained in a loan account is provided to or inspected by any Person, the
information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.

5.9. Taxes.

5.9.1. Payments Free of Taxes; Obligation to Withhold; Tax Payment.

(a) All payments of Obligations by Obligors shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If Applicable
Law (as determined by Agent or an Obligor in its discretion) requires the
deduction or withholding of any Tax from any such payment by Agent or an
Obligor, then Agent or such Obligor shall be entitled to make such deduction or
withholding based on information and documentation provided pursuant to Section
5.10.

(b) If Agent or any Obligor is required by any Applicable Law to withhold or
deduct Taxes from any payment, then (i) Agent or such Obligor, to the extent
required by Applicable Law, shall timely pay the full amount to be withheld or
deducted to the relevant Governmental Authority, and (ii) to the extent the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Obligor shall be increased as necessary so that the
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction for Indemnified Taxes been made.

 

54



--------------------------------------------------------------------------------

5.9.2. Payment of Other Taxes. Without limiting the foregoing, Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at Agent’s option, timely reimburse Agent for payment of, any Other
Taxes.

5.9.3. Tax Indemnification.

(a) Each Borrower shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including those imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by a Recipient or required to be withheld or deducted from a payment to a
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Each
Borrower shall indemnify and hold harmless Agent against any amount that a
Lender or Issuing Bank fails for any reason to pay indefeasibly to Agent as
required pursuant to this Section; provided, that promptly following the written
request of the applicable Borrower after the making of such payment to Agent,
the Agent shall assign to such Borrower the rights of Agent pursuant to
Section 5.9.3(b) below against the applicable Lender or Issuing Bank with
respect to the amount paid by such Borrower (other than any setoff rights
against such Lender or Issuing Bank). Each Borrower shall make payment within 10
days after demand for any amount or liability payable under this Section. A
reasonably detailed certificate as to the amount of such payment or liability
delivered to Borrowers by a Lender or Issuing Bank (with a copy to Agent), or by
Agent on its own behalf or on behalf of any Recipient, shall be conclusive
absent manifest error.

(b) Each Lender and Issuing Bank shall indemnify and hold harmless, on a several
basis, (i) Agent against any Indemnified Taxes attributable to such Lender or
Issuing Bank (but only to the extent Borrowers have not already paid or
reimbursed Agent therefor and without limiting Borrowers’ obligation to do so),
(ii) Agent and Obligors, as applicable, against any Taxes attributable to such
Lender’s failure to maintain a Participant register as required hereunder, and
(iii) Agent and Obligors, as applicable, against any Excluded Taxes attributable
to such Lender or Issuing Bank, in each case, that are payable or paid by Agent
or an Obligor in connection with any Obligations, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Each Lender and Issuing Bank shall make payment within 10 days after written
demand for any amount or liability payable under this Section. A reasonably
detailed certificate as to the amount of such payment or liability delivered to
any Lender or Issuing Bank by Agent shall be conclusive absent manifest error.

5.9.4. Evidence of Payments. If Agent or an Obligor pays any Taxes pursuant to
this Section, then upon request, Agent shall deliver to Borrower Agent or
Borrower Agent shall deliver to Agent, respectively, a copy of a receipt issued
by the appropriate Governmental Authority evidencing the payment, a copy of any
return required by Applicable Law to report the payment, or other evidence of
payment reasonably satisfactory to Agent or Borrower Agent, as applicable.

5.9.5. Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender or Issuing Bank, nor have any obligation to pay to any Lender or
Issuing Bank, any refund of Taxes withheld or deducted from funds paid for the
account of a Lender or Issuing Bank. If a Recipient determines in its discretion
exercised in good faith that it has received a refund of any Taxes as to which
it has been indemnified by Borrowers or with respect to which a Borrower has
paid additional amounts pursuant to this Section, then it shall pay Borrowers an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by Borrowers with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such

 

55



--------------------------------------------------------------------------------

refund), provided that Borrowers agree, upon request by the Recipient, to repay
the amount paid over to Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority, other than any penalties,
interest or other charges imposed as a result of the gross negligence or willful
misconduct of the Recipient) to the Recipient if the Recipient is required to
repay such refund to the Governmental Authority. Notwithstanding anything herein
to the contrary, no Recipient shall be required to pay any amount to Borrowers
if such payment would place the Recipient in a less favorable net after-Tax
position than it would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. In no event shall Agent or any Recipient be required to
make its tax returns (or any other information relating to its taxes that it
deems confidential) available to any Obligor or other Person.

5.9.6. Survival. Each party’s obligations under Sections 5.9 and 5.10 shall
survive the resignation or replacement of Agent or any assignment of rights by
or replacement of a Lender or Issuing Bank, the termination of the Commitments,
and the repayment, satisfaction, discharge or Full Payment of the Obligations.

5.10. Lender Tax Information.

5.10.1. Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrowers and Agent properly completed and executed documentation
reasonably requested by Borrowers or Agent as will permit such payments to be
made without or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrowers or Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by Borrowers
or Agent to enable them to determine whether such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding the
foregoing, such documentation (other than documentation described in Sections
5.10.2(a), (b) and (d)) shall not be required if in a Lender’s reasonable
judgment delivery of the documentation would subject it to any material
unreimbursed cost or expense or would materially prejudice its legal or
commercial position.

5.10.2. Documentation. Without limiting the foregoing, if any Borrower is a U.S.
Person,

(a) Any Lender that is a U.S. Person shall deliver to Borrowers and Agent on or
prior to the date on which such Lender becomes a Lender hereunder (and from time
to time thereafter upon reasonable request of Borrowers or Agent), executed
originals of IRS Form W-9, certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(b) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request of
Borrowers or Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from or reduction of U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty, and (y) with respect to
other payments under the Loan Documents, IRS Form W-8BEN-E establishing an
exemption from or reduction of U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

56



--------------------------------------------------------------------------------

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
satisfactory to Agent to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (“U.S. Tax Compliance Certificate”), and (y) executed originals of IRS
Form W-8BEN-E; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate in form satisfactory to Agent, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

(c) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon the reasonable request
of Borrowers or Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrowers or
Agent to determine the withholding or deduction required to be made; and

(d) if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code), then such Lender shall deliver to
Borrowers and Agent at the time(s) prescribed by law and otherwise as reasonably
requested by Borrowers or Agent such documentation prescribed by Applicable Law
(including Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrowers or Agent as may be necessary for
them to comply with their obligations under FATCA and to determine that such
Lender has complied with its obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(d), “FATCA” shall include any amendments made to FATCA after the date hereof.

5.10.3. Redelivery of Documentation. If any form or certification previously
delivered by a Lender pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly update the form or
certification or notify Borrowers and Agent in writing of its inability to do
so.

5.11. Nature and Extent of Each Borrower’s Liability.

5.11.1. Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Agent and
Lenders the prompt payment and performance of, all Obligations, except its
Excluded Swap Obligations. Each Borrower agrees that its guaranty obligations
hereunder constitute a continuing guaranty of payment and not of collection,
that such obligations shall not be discharged until Full Payment of the
Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination, or any future modification of, or change in, any Obligations or
Loan

 

57



--------------------------------------------------------------------------------

Document, or any other document, instrument, or agreement to which any Obligor
is or may become a party or be bound; (b) the absence of any action to enforce
this Agreement (including this Section) or any other Loan Document, or any
waiver, consent, or indulgence of any kind by Agent or any Lender with respect
thereto; (c) the existence, value or condition of, or failure to perfect a Lien
or to preserve rights against, any security or guaranty for any Obligations or
any action, or the absence of any action, by Agent or any Lender in respect
thereof (including the release of any security or guaranty); (d) the insolvency
of any Obligor; (e) any election by Agent or any Lender in an Insolvency
Proceeding for the application of Section 1111(b)(2) of the Bankruptcy Code;
(f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(g) the disallowance of any claims of Agent or any Lender against any Obligor
for the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of the Obligations.

5.11.2. Waivers.

(a) Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel Agent
or Lenders to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower. Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment of the Obligations and waives, to the maximum extent permitted by
law, any right to revoke any guaranty of Obligations as long as it is a
Borrower. It is agreed among each Borrower, Agent and Lenders that the
provisions of this Section 5.11 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, Agent and
Lenders would decline to make Loans and issue Letters of Credit. Each Borrower
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.

(b) Agent and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon Collateral or any Real
Estate by judicial foreclosure or nonjudicial sale or enforcement, without
affecting any rights and remedies under this Section 5.11. If, in taking any
action in connection with the exercise of any rights or remedies, Agent or any
Lender shall forfeit any other rights or remedies, including the right to enter
a deficiency judgment against any Borrower or other Person, whether because of
any Applicable Laws pertaining to “election of remedies” or otherwise, each
Borrower consents to such action and waives any claim based upon it, even if the
action may result in loss of any rights of subrogation that any Borrower might
otherwise have had. Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for Obligations, even though that election of remedies
destroys such Borrower’s rights of subrogation against any other Person. Agent
may bid Obligations, in whole or part, at any foreclosure, trustee or other
sale, including any private sale, and the amount of such bid need not be paid by
Agent but shall be credited against the Obligations. In the absence of final
payment and satisfaction in full of all of the Obligations, the Obligors shall
remain jointly and severally liable for any deficiency.

5.11.3. Extent of Liability; Contribution.

(a) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 5.11 shall not exceed the greater of (i) all amounts for
which such Borrower is primarily liable, as described in clause (c) below, and
(ii) such Borrower’s Allocable Amount.

 

58



--------------------------------------------------------------------------------

(b) If any Borrower makes a payment under this Section 5.11 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, ratably based on their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.11 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.

(c) Section 5.11.3(a) shall not limit the liability of any Borrower to pay or
guarantee Loans made directly or indirectly to it (including Loans advanced
hereunder to any other Person and then re-loaned or otherwise transferred to, or
for the benefit of, such Borrower), LC Obligations relating to Letters of Credit
issued to support its business, Secured Bank Product Obligations incurred to
support its business, and all accrued interest, fees, expenses, and other
related Obligations with respect thereto, for which such Borrower shall be
primarily liable for all purposes hereunder.

(d) Each Obligor that is a Qualified ECP when its guaranty of or grant of Lien
as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally, and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 5.11 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of the Obligations. Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.

5.11.4. Joint Enterprise. Each Borrower has requested that Agent and Lenders
make this credit facility available to Borrowers on a combined basis, in order
to finance Borrowers’ business most efficiently and economically. Borrowers’
business is a mutual and collective enterprise, and the successful operation of
each Borrower is dependent upon the successful performance of the integrated
group. Borrowers believe that consolidation of their credit facility will
enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage. Borrowers acknowledge that Agent’s and
Lenders’ willingness to extend credit and to administer the Collateral on a
combined basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers’ request.

5.11.5. Subordination. Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of the
Obligations owed by it, provided, however, that Borrowers may make payments to
other Obligors in the absence of an Event of Default.

 

59



--------------------------------------------------------------------------------

SECTION 6. CONDITIONS PRECEDENT

6.1. Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to Borrowers hereunder,
until the date (“Closing Date”) that each of the following conditions has been
satisfied or specifically provided for in the Post-Closing Agreement:

(a) Loan Documents. This Agreement, the IP Assignments, the Post-Closing
Agreement, each note requested by a Lender pursuant to Section 2.1.2 and each
other material Loan Document to be delivered on the Closing Date shall have been
duly executed and delivered to Agent by each of the signatories thereto, and
each Obligor shall be in compliance with all terms thereof. The Borrower Agent
shall have executed and delivered its acknowledgement to the Master Assignment
and Acceptance.

(b) Evidence of Liens. Agent shall have received UCC and Lien searches and other
evidence satisfactory to Agent that such Liens are the only Liens upon the
Collateral, except Permitted Liens.

(c) Real Estate Documents. Agent shall have received Primary Mortgages for the
Real Estate listed on Schedule 7.3.1(b) and the Related Real Estate Documents
(to the extent required under the definition thereof, provided that in lieu of a
mortgagee title policy (or binder therefor), pro forma title policies in form
and substance satisfactory to Agent may be provided for closing) for all Real
Estate subject to such Primary Mortgages.

(d) [Reserved].

(e) Closing and Solvency Certificates. Agent shall have received certificates,
in form and substance reasonably satisfactory to it, from a knowledgeable Senior
Officer of the Borrower Agent certifying that, after giving effect to the
initial Loans and transactions hereunder, (i) the Borrowers taken as a whole are
Solvent; (ii) no Default or Event of Default exists; (iii) the representations
and warranties set forth in Section 9 are true and correct; and (iv) each
Obligor has complied with all agreements and conditions to be satisfied by it
under the Loan Documents.

(f) Officer’s Certificates. Agent shall have received a certificate of a duly
authorized officer of each Obligor, certifying (i) that attached copies of such
Obligor’s Organic Documents are true and complete, and in full force and effect,
without amendment except as shown; (ii) that an attached copy of resolutions
authorizing execution and delivery of the Loan Documents is true and complete,
and that such resolutions are in full force and effect, were duly adopted, have
not been amended, modified or revoked, and constitute all resolutions adopted
with respect to this credit facility; and (iii) to the title, name and signature
of each Person executing the Loan Documents to which it is a party. Agent may
conclusively rely on this certificate until it is otherwise notified by the
applicable Obligor in writing.

(g) Legal Opinions. Agent shall have received an opinion of Wilmer, Cutler,
Pickering, Hale and Dorr, LLP, and other counsel or special counsel to the
Borrowers, as applicable, addressed to the Agent and each Lender, in form and
substance reasonably satisfactory to the Agent and each of the Lenders.

(h) Charter Documents and Good Standings. Agent shall have received copies of
the charter documents of each Obligor, certified by the Secretary of State or
other appropriate official of such Obligor’s jurisdiction of organization. Agent
shall have received good standing certificates for each Obligor, issued by the
Secretary of State or other appropriate official of such Obligor’s jurisdiction
of organization and such Obligor’s principal place of business.

 

60



--------------------------------------------------------------------------------

(i) Insurance. Agent shall have received copies of policies or certificates of
insurance for the insurance policies carried by Borrowers, all in compliance
with Sections 8.6.2 and 10.1.5 of this Agreement.

(j) Due Diligence. Agent shall have completed its business, financial and legal
due diligence of Obligors, with results satisfactory to Agent. No material
adverse change in the financial condition of any Obligor or in the quality,
quantity, or value of any Collateral shall have occurred since the Balance Sheet
Date. Arranger shall not have become aware of any material information or other
matter that is inconsistent in a material and adverse manner with any previous
due diligence, information, or matter (including any financial information and
projections delivered by the Obligors prior to the Closing Date).

(k) Other Indebtedness. The Agent shall have received:

(i) satisfactory evidence that proceeds of the 2015 Refinancing Senior
Subordinated Debt have been received, which Senior Subordinated Notes Documents
shall be reasonably acceptable in form and substance to the Agent, together with
certified copies of the material executed Senior Subordinated Notes Documents;
and

(ii) satisfactory evidence of deposit into the project fund and the cost of
issuance fund the gross proceeds of the New York IRBs which shall have been
issued on terms and pursuant to documentation reasonably acceptable in form and
substance to the Agent and evidence that an amount not less than $18,100,000
shall have been used to repay amounts outstanding under the Existing Credit
Agreement (which were incurred to temporarily finance the costs of certain
capital assets), together with certified copies of the material documents
evidencing, governing or relating to the New York IRB.

(l) Fees and Expenses. Borrowers shall have paid all fees and expenses to be
paid to Agent, the Arranger, and Lenders on the Closing Date.

(m) Borrowing Base Report and Compliance Certificate. Agent shall have received
(i) an initial Borrowing Base Report as of January 31, 2015, certified by a
Senior Officer of Borrower Agent which demonstrates Availability plus restricted
cash comprised of proceeds of the New York IRB in an amount not to exceed
$6,000,000 to be used for certain future capital expenditures, is not less than
$32,500,000 as of the Closing Date, after giving effect to the Loans to be made
and Letters of Credit to be issued under this Agreement on the Closing Date and
(ii) a duly completed Compliance Certificate in form and detail satisfactory to
the Agent, signed by a Senior Officer of the Borrower Agent, as of the last day
of the fiscal quarter of the Borrowers ended October 31, 2014, after giving
effect to the Loans made hereunder on the Closing Date, the incurrence of 2015
Refinancing Senior Subordinated Debt and the New York IRBs and the repayment of
Indebtedness in connection therewith, calculating the Consolidated Fixed Charge
Coverage Ratio, the Consolidated First Lien Leverage Ratio and the Minimum
Consolidated EBITDA Test (whether or not a Financial Covenant Trigger Period is
in effect), provided that the Borrowers shall not be required to demonstrate
compliance with any of the Consolidated Fixed Charge Coverage Ratio or the
Consolidated First Lien Leverage Ratio unless a Financial Covenant Trigger
Period is in effect.

(n) Financial Statements. Agent shall have received (i) audited financial
statements for the Company and its Subsidiaries for the Fiscal Year ended
April 30, 2014, (ii) interim quarterly

 

61



--------------------------------------------------------------------------------

financial statements (including a balance sheet, income statement and statement
of cash flows) of the Company and its Subsidiaries as of October 31, 2014,
(iii) a pro forma capitalization table of the Company and its Subsidiaries as of
the Closing Date after giving effect pro forma effect to this Agreement and the
Loans to be made on the Closing Date, and (iv) management-prepared financial
projections for the Company and its Subsidiaries after given effect to this
Agreement and the Loans to be made on the Closing Date. Since the Balance Sheet
Date, there shall have been no change, event, condition, or occurrence that has
had or would reasonably be expected to have a material adverse effect on the
business, properties, operations or financial condition of the Company and its
Subsidiaries taken as a whole.

6.2. Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers (other than a Notice of Conversion/Continuation or other notice
requesting a conversion of Revolver Loans from one type to the other or a
continuation of LIBOR Loans), unless the following conditions are satisfied:

(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance, or grant;

(b) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects (except that if any
representation or warranty is modified by “material,” or “Material Adverse
Effect,” such representation or warranty shall be true and correct in all
respects) on the date of, and upon giving effect to, such funding, issuance or
grant, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date. For purposes of this Section 6.2, the
representations and warranties contained in Section 9.5.1 shall be deemed to
refer to the most recent statements furnished pursuant to Section 10.1.2(a);

(c) No event shall have occurred or circumstance exist that has had or could
reasonably be expected to have a Material Adverse Effect;

(d) After giving effect to the proposed Loan, Availability shall not be less
than zero; and

(e) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.

Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation (other than a Notice of
Conversion/Continuation or other notice requesting a conversion of Revolver
Loans from one type to the other or a continuation of LIBOR Loans) shall
constitute a representation by Borrowers that the foregoing conditions are
satisfied on the date of such request and on the date of such funding, issuance
or grant.

 

SECTION 7. COLLATERAL

7.1. Grant of Security Interest. To secure the prompt payment and performance of
its Obligations, each Obligor hereby grants to Agent, for the benefit of Secured
Parties, a continuing security interest in and Lien upon all Property of such
Obligor, including all of the following Property, whether now owned or hereafter
acquired, and wherever located:

(a) all Accounts;

 

62



--------------------------------------------------------------------------------

(b) all Chattel Paper, including electronic chattel paper;

(c) all Commercial Tort Claims, including those shown on Schedule 9.8;

(d) all Deposit Accounts;

(e) all Documents;

(f) all General Intangibles, including Intellectual Property;

(g) all Goods, including Inventory, Equipment and fixtures;

(h) all Instruments;

(i) all Investment Property;

(j) all Letter-of-Credit Rights;

(k) all Supporting Obligations;

(l) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral;

(m) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and

(n) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

Notwithstanding the foregoing and anything in this Agreement or the Loan
Documents to the contrary, the Collateral shall not include the Excluded
Collateral.

7.2. Lien on Deposit Accounts; Cash Collateral.

7.2.1. Deposit Accounts. To further secure the prompt payment and performance of
its Obligations, each Obligor hereby grants to Agent a continuing security
interest in and Lien upon all amounts credited to any Deposit Account (excluding
any Excluded Trust Account) of such Obligor, including sums in any blocked,
lockbox, sweep or collection account. Each Obligor hereby authorizes and directs
each bank or other depository to deliver to Agent, upon request (which Agent
agrees shall not be made unless a Dominion Trigger Period is in effect), all
balances in any Deposit Account maintained for such Obligor, without inquiry
into the authority or right of Agent to make such request. Except as otherwise
agreed by the Agent, the Borrowers shall establish deposit account control
agreements in a form reasonably acceptable to Agent with respect to all Deposit
Accounts of the Borrowers (other than any Excluded Deposit Account) within 90
days (or such later date as shall be agreed by the Agent) of the Closing Date.

7.2.2. Cash Collateral. Cash Collateral may be invested, at Agent’s discretion
(and with the consent of Borrower Agent, as long as no Event of Default exists),
but Agent shall have no duty to do so, regardless of any agreement or course of
dealing with any Obligor, and shall have no responsibility for any investment or
loss. As security for its Obligations, each Obligor hereby grants to Agent a
security interest in and Lien upon all Cash Collateral held from time to time
and all proceeds

 

63



--------------------------------------------------------------------------------

thereof, whether held in a Cash Collateral Account or otherwise. Agent may apply
Cash Collateral to the payment of such Obligations as they become due, in such
order as Agent may elect. Each Cash Collateral Account and all Cash Collateral
shall be under the sole dominion and control of Agent, and no Obligor or other
Person shall have any right to any Cash Collateral, until Full Payment of the
Obligations.

7.3. Real Estate Collateral. The Obligations shall also be secured by
(a) Mortgages upon certain Non-Landfill Real Estate owned by Borrowers as of the
Closing Date and identified on Schedule 7.3.1(b), and all Permitted Additional
Real Estate (the “Primary Mortgages”), and (b) except as Agent otherwise agrees,
Mortgages on any other Real Estate owned by any Obligor with a net book value in
excess of $1,000,000 (which Real Estate, as of the Closing Date, is listed on
Schedule 7.3.1(c)) (collectively, the “Supplemental Mortgages”). The Borrowers
shall deliver the Supplemental Mortgages for the Real Estate listed on Schedule
7.3.1(c) within 30 days after the Closing Date (or such later date agreed by the
Agent). Schedule 7.3.1(d) sets forth, as of the Closing Date, all Real Estate
other than the Real Estate described on Schedule 7.3.1(b) and Schedule 7.3.1(c)
owned by the Borrowers. The Primary Mortgages shall be duly recorded promptly
upon receipt, at Borrowers’ expense, in each office where such recording is
required to constitute a fully perfected Lien on the Real Estate covered thereby
and the Borrowers shall deliver Related Real Estate Documents for each parcel of
Real Estate at any time subject to a Primary Mortgage, except as otherwise set
forth in this Agreement or agreed by the Agent. Any or all of the Supplemental
Mortgages shall be duly recorded, at Borrowers’ expense, at the election of the
Agent (written notice of which shall be given by the Agent to the Borrower
Agent), in each office where such recording is required to constitute a fully
perfected Lien on the Real Estate covered thereby and the Borrowers shall
deliver Related Real Estate Documents for such applicable parcel of Real Estate
at any time subject to a Supplemental Mortgage within 90 days of any such notice
of election (or such later date as agreed by the Agent).

7.4. Investment Property and other Equity Interests.

7.4.1. Delivery of Certificates. All certificates or instruments representing or
evidencing any Investment Property or other Equity Interests constituting
Collateral (other than Excluded Collateral) hereunder (“Pledged Interests”)
shall be delivered to and held by or on behalf of Agent pursuant hereto, shall
be in suitable form for further transfer by delivery, and shall be accompanied
by all necessary instruments of transfer or assignment, duly executed in blank,
provided that the Obligors shall not be required to deliver any instrument
constituting a Pledged Interest evidencing Indebtedness in favor of the Obligors
with a value of less than $500,000 individually or, when taken together with
other such Pledged Interests excluded under this proviso, $1,000,000 in the
aggregate at any time. The Pledged Interests consisting of Equity Interests
pledged hereunder have been duly authorized and validly issued and are fully
paid and non-assessable.

7.4.2. Issuer Agreements. Each Obligor that is the issuer of any Pledged
Interests hereby (a) acknowledges the security interest and Lien of Agent in
such Collateral granted by the Obligor owning such Pledged Interests and
(ii) agrees that, with respect to any such Pledged Interests, following the
occurrence and during the continuance of an Event of Default, it will comply
with the instructions originated by Agent without further consent of any other
Obligor.

7.4.3. Distributions on Investment Property and other Equity Interests. In the
event that any cash dividend or cash distribution (a “Dividend”) paid in
accordance with this Agreement on any Pledged Interests of any Obligor at a time
when no Event of Default has occurred and is continuing, such Dividend may be
paid directly to the applicable Obligor. If an Event of Default has occurred and
is continuing, then any such Dividend or payment shall be paid directly to Agent
for the benefit of the Secured Parties.

 

64



--------------------------------------------------------------------------------

7.4.4. Voting Rights with respect to Equity Interests. So long as no Event of
Default has occurred and is continuing, Obligors shall be entitled to exercise
any and all voting and other consensual rights pertaining to any of the Pledged
Interests or any part thereof for any purpose not prohibited by the terms of
this Agreement. If an Event of Default shall have occurred and be continuing and
the Agent has provided at least one (1) Business Day’s prior written notice to
the Borrower Agent, all rights of Obligors to exercise the voting and other
consensual rights that it would otherwise be entitled to exercise shall, at
Agent’s option, be suspended, and all such rights shall, at Agent’s option,
thereupon become vested in Agent for the benefit of the Secured Parties during
the continuation of such Event of Default, and Agent shall, at its option,
thereupon have the sole right to exercise such voting and other consensual
rights during the continuation of such Event of Default and Agent shall
thereupon have the right to act with respect thereto as though it were the
outright owner thereof. After all Events of Default have been waived in
accordance with the provisions hereof, and so long as the Obligations shall not
have been accelerated, each Obligor shall have the right to exercise the voting
and other consensual rights and powers that it would have otherwise been
entitled to pursuant to this Section 7.4.4.

7.4.5. Waiver of Certain Provisions of Organic Documents. Each Obligor
irrevocably waives any and all of its rights under those provisions of the
Organic Documents or any equity holders agreement of each of its Subsidiaries
that (a) prohibit, restrict, condition, or otherwise affect the grant hereunder
of any Lien on any of the Pledged Interests or any enforcement action (including
the sale or disposition of such Pledged Interests to a third party) which may be
taken in respect of any such Lien or (b) otherwise conflict with the terms of
this Agreement. Each Obligor represents and warrants to the Agent that written
waivers of any such restrictions have been executed by all holders of Pledged
Interests that are not Obligors and that all such written waivers have been
delivered to the Agent. The Obligors hereby agree that the Agent shall be deemed
to be the “holder of record” with respect the Pledged Interests in the event
that, during the continuance of any Event of Default, it elects to exercise
remedies or otherwise transfer of any Pledged Interests.

7.4.6. Securities Accounts. Each Obligor irrevocably authorizes and directs each
securities intermediary or other Person with which any securities account or
similar investment property is maintained, if any, upon written instruction of
the Agent (with a copy to the Borrower Agent), to dispose of such Collateral at
the direction of the Agent and comply with the instructions originated by Agent
without further consent of any Obligor. The Agent agrees with the Obligors that
such instruction shall not be given by the Agent unless an Event of Default has
occurred and is continuing.

7.5. Certificate of Title Collateral.

7.5.1. Within thirty (30) Business Days of the Closing Date (as such period may
be extended by Agent in its reasonable discretion) or, if applicable, the date
of acquisition (as such date may be extended by Agent in its reasonable
discretion) of each item of Collateral that is Certificate of Title Collateral
and that is included in the Borrowing Base, the applicable Obligor shall have
(or shall have caused to be) delivered to the applicable Title Filing Office the
related Certificate of Title (or, if such Collateral was purchased directly from
the manufacturer or another seller, the necessary purchase documentation) and
all other necessary documentation required by the applicable Governmental
Authority to cause such Certificate of Title, upon issuance, to reflect the
applicable Obligor as the sole owner of such Collateral and the Agent as the
first priority secured party with respect to such Collateral (collectively, the
“Required Title Documentation”) and shall have taken all other steps in the
applicable Obligor’s control necessary for the Title Filing Office to process
the Required Title Documentation with such Governmental Authority (including the
payment of any required fees relating thereto). Promptly following receipt by
any Obligor of any notice of filing from the applicable Title Filing Office, the
Borrower Agent shall deliver to the Agent a copy of such notice (which may be in
electronic form). Promptly upon receipt from the Title Filing Office, the
Borrower Agent shall deliver to the Agent a confirmation or notification of such
filing that specifically identifies the related Certificate of Title Collateral.

 

65



--------------------------------------------------------------------------------

7.5.2. Promptly after the return of the Certificates of Titles included in the
Borrowing Base to the applicable Obligor from the applicable Title Filing Office
showing the applicable Obligor as sole owner and Agent as the first priority
secured party or first lien holder with respect to such Collateral, the
applicable Obligor shall deliver to the Agent a copy of such Certificate of
Title, and the applicable Obligor shall hold the original Certificate of Title.

7.5.3. The applicable Obligor shall hold, store, and maintain all Certificates
of Title pertaining to the Certificate of Title Collateral included in the
Borrowing Base at its sole expense and take any commercially reasonable actions
necessary or as may be reasonably requested by the Agent from time to time to
safeguard such Certificates of Title. The Obligors agree that any and all
Certificates of Title held by an Obligor in accordance herewith shall be held by
an Obligor as bailee or agent, as applicable, for Agent and each other Secured
Party for the purpose of perfecting the security interest of Agent, for the
benefit of the Secured Parties, in the Certificate of Title Collateral by such
possession, in each case, to the extent required by state vehicle titling,
certificate of title or registration statutes and permitted by Applicable Law.

7.5.4. Within 120 days following the Closing Date (as such period may be
extended by the Agent in its reasonable discretion), Agent shall have the right
to conduct or cause to be conducted, in each case at the expense of the
Obligors, a physical reconciliation audit of all or a portion of the
Certificates of Title with respect to such Certificate of Title Collateral
included in the Borrowing Base, including without limitation, performing a
reconciliation of all or a portion of the applicable Certificates of Title with
a list of all such Certificate of Title Collateral forming a portion of the
Borrowing Base as of the Closing Date. The Obligors shall use commercially
reasonable efforts to cooperate with the Agent in connection with the
performance of such audit and take all actions reasonably requested by the Agent
in connection with or as a result of such audit. For the avoidance of doubt no
such audit will be considered in the limitations on visits and inspections
contained in Section 10.1.1(b).

7.5.5. Agent and the other Secured Parties hereby constitute and appoint
Borrower Agent as the Secured Parties’ true and lawful attorney (and
agent-in-fact) for the limited and sole purpose of releasing the Lien of the
Agent and the other Secured Parties on Certificates of Title with respect to
Certificate of Title Collateral having an aggregate book or market value
(whichever is greater) of not more $2,000,000 in any Fiscal Year in connection
with any Disposition of Certificate of Title Collateral permitted under this
Agreement; provided, however, this power and appointment shall be revoked and
terminate upon (a) the occurrence of an Event of Default (effective for so long
as such Event of Default continues without waiver), (b) written notice from the
Agent or (c) upon Full Payment of the Obligations and termination of this
Agreement.

7.5.6. Any obligations and duties with respect to the receipt, handling, marking
or delivery of the Certificates of Title by the Borrower Agent or any Obligor
hereunder may be undertaken and executed by a servicer or other third party of
industry-recognized standing engaged in the business of managing title
certificates and identified in writing to (and acceptable to) the Agent.

7.6. Other Collateral.

7.6.1. Commercial Tort Claims. Obligors shall promptly notify Agent in writing
if any Obligor has a Commercial Tort Claim (other than, as long as no Default or
Event of Default exists, a Commercial Tort Claim for less than $500,000), shall
promptly amend Schedule 9.8 to include such claim, and shall take such actions
as Agent deems appropriate to subject such claim to a duly perfected, first
priority Lien in favor of Agent.

 

66



--------------------------------------------------------------------------------

7.6.2. Certain After-Acquired Collateral. Obligors shall promptly notify Agent
in writing if, after the Closing Date, any Obligor obtains any interest in any
Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Investment Property (other than Cash Equivalents) or
Letter-of-Credit Rights, and on a quarterly basis notify the Agent in writing of
any new material Intellectual Property owned by an Obligor after the Closing
Date, and, upon Agent’s request, shall promptly take such actions as Agent
reasonably deems appropriate to effect Agent’s duly perfected, first priority
Lien upon such Collateral (other than Excluded Deposit Accounts), including
obtaining any appropriate possession, control agreement (other than with respect
to Excluded Deposit Accounts) or using commercially reasonable efforts to obtain
any Lien Waiver. If any Collateral valued in excess of $500,000 is maintained in
the possession of a third party, at Agent’s request, Obligors shall use
commercially reasonable efforts to obtain an acknowledgment that such third
party holds the Collateral for the benefit of Agent.

7.7. Limitations. The Lien on Collateral granted hereunder is given as security
only and shall not subject Agent or any Lender to, or in any way modify, any
obligation or liability of Obligors relating to any Collateral. In no event
shall the grant of any Lien under any Loan Document secure an Excluded Swap
Obligation of the granting Obligor.

7.8. Further Assurances. All Liens granted to Agent under the Loan Documents are
for the benefit of Secured Parties. Promptly upon request, Obligors shall
deliver such instruments and agreements, and shall take such actions, as Agent
deems appropriate under Applicable Law to evidence or perfect its Lien on any
Collateral, or otherwise to give effect to the intent of this Agreement. Each
Obligor authorizes Agent to file any financing statement that describes the
Collateral as “all assets” or “all personal property” of such Obligor, or words
to similar effect, and ratifies any action taken by Agent before the Closing
Date to effect or perfect its Lien on any Collateral.

 

SECTION 8. COLLATERAL ADMINISTRATION

8.1. Borrowing Base Reports. By the 20th day of each month (and during a
Reporting Trigger Period, by Wednesday of each week), the Borrower Agent shall
deliver to Agent (and Agent shall promptly deliver same to Lenders) a Borrowing
Base Report as of the close of business of the previous month, or week during a
Reporting Trigger Period, and if an Event of Default has occurred and is
continuing, at such other times as Agent may reasonably request, provided that
weekly Borrowing Base Reports required during a Reporting Trigger Period shall
be limited to roll-forward of receivables and inventory. Upon request of the
Agent, but no more than monthly so long as no Event of Default has occurred and
is continuing, the Borrower Agent shall provide to the Agent a schedule of all
material Equipment in form reasonably acceptable to Agent, which shall include,
identified by title number, serial number or similar specific identifying
criteria, each item of Equipment of the Obligors, including net book value,
owner, location and type of Equipment. All information (including calculation of
Availability) in a Borrowing Base Report shall be certified as being true and
correct in all material respects by Borrower Agent. Agent may from time to time
adjust any such report (i) to reflect Agent’s reasonable estimate of declines in
value of Accounts due to collections received in the Dominion Account or other
collections; (ii) to reflect changes in dilution, quality, mix, and other
factors affecting Collateral; and (iii) to the extent any information or
calculation does not comply in any material respect with this Agreement.

 

67



--------------------------------------------------------------------------------

8.2. Accounts.

8.2.1. Records and Schedules of Accounts. Each Obligor shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form reasonably satisfactory to Agent, on such periodic basis as
Agent may request. The Borrower Agent shall also provide to Agent, on or before
the 20th day of each month, a detailed aged trial balance of all Accounts as of
the end of the preceding month, specifying each Account’s Account Debtor name,
amount, invoice date, and due date, showing any discount, allowance, credit,
authorized return or dispute, and at the reasonable request of the Agent, the
Borrower Agent shall promptly provide such copies of invoices and invoice
registers, copies of related documents, repayment histories, status reports, and
other information as Agent may reasonably request. If Accounts included in the
current Borrowing Base in an aggregate face amount of $1,000,000 or more cease
to be Eligible Accounts (other than as a result of payment thereof), then the
Borrower Agent shall notify Agent of such occurrence promptly after any Obligor
has knowledge thereof.

8.2.2. Taxes. If an Account of any Obligor includes a charge for any Taxes, then
Agent is authorized, in its discretion, during the existence of an Event of
Default or after prior written notice to the Borrower Agent if an Obligor has
not paid when due (except if subject to a permitted contest) to pay the amount
thereof to the proper taxing authority for the account of such Obligor and to
charge Obligors therefor; provided, however, that neither Agent nor Lenders
shall be liable for any Taxes that may be due from Obligors or with respect to
any Collateral.

8.2.3. Account Verification. During the continuation of an Event of Default (or
if no Event of Default, then only in concert with Borrowers personnel in joint
field examinations or other joint actions), Agent shall have the right at any
time, in the name of Agent, any designee of Agent or any Obligor, to verify the
validity, amount or any other matter relating to any Accounts of Obligors by
mail, telephone or otherwise. Obligors shall cooperate fully with Agent in an
effort to facilitate and promptly conclude any such verification process.

8.2.4. Maintenance of Dominion Account. Borrowers shall maintain the Dominion
Account and all Controlled Accounts pursuant to lockbox or other arrangements
acceptable to Agent. Within 90 days (or such later date as shall be agreed by
the Agent) of the Closing Date, Borrowers shall obtain an agreement (in form and
substance satisfactory to Agent) from the lockbox servicers, Dominion Account
bank and other depositories and securities intermediaries with whom Controlled
Accounts are maintained, establishing Agent’s control over and Lien in the
lockboxes, the Dominion Account and all Controlled Accounts, which may be
exercised by Agent during any Dominion Trigger Period, requiring immediate
deposit of all remittances received in the lockbox or other Controlled Accounts
to the Dominion Account, and waiving offset rights of such servicer or bank,
except for customary administrative charges. If a Dominion Account is not
maintained with Bank of America, Agent may, during any Dominion Trigger Period,
require immediate transfer of all funds in such account to a Deposit Account
maintained with Bank of America. Agent and Lenders assume no responsibility to
Borrowers for any lockbox arrangement, Controlled Account or Dominion Account,
including any claim of accord and satisfaction or release with respect to any
Payment Items accepted by any bank.

8.2.5. Proceeds of Collateral. Borrowers shall request in writing and otherwise
take all commercially reasonable steps to ensure that all payments on Accounts
or other Collateral are made directly to a Controlled Account (or a lockbox
relating to a Controlled Account). During a Dominion Trigger Period, if any
Obligor receives cash or Payment Items with respect to any Collateral, it shall
hold same in trust for Agent and for any cash or Payment Items, individually or
in the aggregate in excess of $100,000 at any time (or such greater amount as
the Agent may agree), it shall promptly (not later than the next Business Day)
deposit same into the Dominion Account.

 

68



--------------------------------------------------------------------------------

8.3. Inventory. Each Obligor shall keep records of its Inventory, including
costs and daily withdrawals and additions, that are accurate and complete in all
material respects, and shall submit to Agent inventory and reconciliation
reports in form reasonably satisfactory to Agent, on such periodic basis as
Agent may reasonably request, provided that such reports shall not be requested
more than monthly unless a Reporting Trigger Period exists.

8.4. Equipment.

8.4.1. Records and Schedules of Equipment. Each Obligor shall keep records of
its Equipment, including kind, quality, quantity, cost, acquisitions, and
Dispositions thereof, that are accurate and complete in all material respects.
Promptly upon request, Obligors shall deliver to Agent evidence of their
ownership or interests in any Equipment.

8.4.2. Dispositions of Equipment. No Obligor shall sell, lease, or otherwise
dispose of any Equipment, without the prior written consent of Agent, other than
(a) a Permitted Disposition; or (b) Equipment that is worn-out, damaged or
obsolete.

8.4.3. Condition of Equipment. The Equipment is in good operating condition and
repair, in all material respects, and all necessary replacements and repairs
have been made so that the value and operating efficiency of the Equipment is
preserved at all times, reasonable wear and tear excepted. Each Obligor shall
ensure that the Equipment is mechanically and structurally sound in all material
respects, and in all material respects is capable of performing the functions
for which it was designed, in accordance with manufacturer specifications.
Without the consent of the Agent, no Obligor shall permit any material Equipment
to become affixed to Real Estate unless any landlord or counterparty to an
operating agreement delivers a Lien Waiver on or before the Lien Waiver Delivery
Date.

8.5. Deposit Accounts. The Agent has been provided with a list and description
of all Deposit Accounts and Securities Accounts maintained by Obligors,
including the Dominion Account, as of the Closing Date. Each Obligor shall take
all actions necessary to establish and maintain Agent’s control of each such
Deposit Account (other than Excluded Deposit Accounts) and Securities Account no
later than 90 days (or such later date approved by the Agent) following the
Closing Date. Each Obligor shall be the sole account holder of each applicable
Deposit Account and Securities Account and shall not allow any other Person
(other than Agent) to have control over a Deposit Account, Securities Account or
any Property deposited or held therein. The Borrower Agent shall promptly notify
Agent of any opening or closing of a Deposit Account or a Securities Account.

8.6. General Provisions.

8.6.1. Location of Collateral. All tangible items of Collateral, other than
(i) Equipment, Certificate of Title Collateral and Inventory in transit, and
(ii) Property that is temporarily removed for repairs, shall at all times be
kept by Obligors at any of the business locations set forth in Schedule 8.6.1,
except that Obligors may (a) make Dispositions of Collateral in accordance with
Section 10.2.4; and (b) move Collateral to another location in the United
States.

8.6.2. Insurance of Collateral; Condemnation Proceeds. Each Obligor shall
maintain insurance with respect to the Collateral, covering casualty, hazard,
theft, malicious mischief, flood and other risks, in amounts, with endorsements
and with insurers (with an A.M. Best rating of at least A+, unless otherwise
approved by Agent in its discretion) satisfactory to Agent and, with respect to
flood insurance, in compliance with Applicable Law. All proceeds under each
policy shall be payable to Agent. From time to time upon request, Obligors shall
deliver to Agent the originals or certified copies of its insurance policies and
updated flood plain searches. Unless Agent shall agree otherwise, each policy

 

69



--------------------------------------------------------------------------------

shall include reasonably satisfactory endorsements (i) showing Agent as lender
loss payee; (ii) requiring 30 days prior written notice to Agent in the event of
cancellation of the policy for any reason whatsoever (10 days’ notice for
nonpayment); and (iii) specifying that the interest of Agent shall not be
impaired or invalidated by any act or neglect of any Obligor or the owner of the
Property, nor by the occupation of the premises for purposes more hazardous than
are permitted by the policy. If any Obligor fails to provide and pay for any
insurance, then Agent may, at its option, but shall not be required to, procure
the insurance and charge Borrowers therefor. Each Obligor agrees to deliver to
Agent, upon request, copies of all material reports made to insurance companies.
While no Event of Default exists, Obligors may settle, adjust or compromise any
insurance claim, and all insurance proceeds shall be payable jointly to the
Agent and the applicable Obligor (or arrangements otherwise satisfactory to the
Agent shall be made with respect to the payment of insurance proceeds). If an
Event of Default exists, then only Agent shall be authorized to settle, adjust
and compromise such claims and proceeds shall be delivered to Agent at its
request.

8.6.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining, and shipping any Collateral, all
Taxes (other than Excluded Taxes) payable with respect to any Collateral
(including any sale thereof), and all other payments required to be made by
Agent to any Person to realize upon any Collateral, shall be borne and paid by
Borrowers. Agent shall not be liable or responsible in any way for the
safekeeping of any Collateral, for any loss or damage thereto (except for
reasonable care in its custody while Collateral is in Agent’s actual
possession), for any diminution in the value thereof, or for any act or default
of any warehouseman, carrier, forwarding agency, or other Person whatsoever, but
the same shall be at Borrowers’ sole risk.

8.6.4. Defense of Title. Each Obligor shall use commercially reasonable efforts
to defend its title to Collateral and Agent’s Liens therein against all Persons,
claims, and demands, except Permitted Liens.

8.7. Power of Attorney. Each Obligor hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as such Obligor’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section. Agent,
or Agent’s designee, may, without notice and in either its or an Obligor’s name,
but at the cost and expense of Borrowers:

(a) Endorse an Obligor’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and

(b) During an Event of Default, (i) notify any Account Debtors of the assignment
of their Accounts, demand and enforce payment of Accounts by legal proceedings
or otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge, or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) collect, liquidate, and receive balances in Deposit Accounts or investment
accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file, and sign an Obligor’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment, or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to an Obligor, and notify postal authorities to deliver any such mail
to an address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory, or other Collateral; (viii) use an Obligor’s stationery and
sign its name to verifications of Accounts and notices to Account Debtors;
(ix) use information contained in any data processing, electronic, or
information systems relating to Collateral; (x) make and adjust claims under
insurance policies; (xi) take any action as may be necessary or appropriate to
obtain payment under any letter of credit, banker’s acceptance or other
instrument for which an Obligor is a beneficiary; and (xii) take all other
actions as Agent reasonably deems appropriate to fulfill any Obligor’s
obligations under the Loan Documents.

 

70



--------------------------------------------------------------------------------

SECTION 9. REPRESENTATIONS AND WARRANTIES

The Borrowers jointly and severally represent and warrant to the Lenders, the
Issuing Bank and Agent that, on and as of the date of this Agreement (and any
disclosure on a schedule pursuant to this Section 9 shall be deemed to apply to
all relevant representations and warranties, regardless of whether such schedule
is referenced in each relevant representation):

9.1. Corporate Authority.

9.1.1. Incorporation; Good Standing. Each of the Obligors (i) is a corporation
(or similar business entity) duly organized, validly existing and in good
standing or in current status under the laws of its respective jurisdiction of
organization, (ii) has all requisite corporate (or the equivalent company or
partnership) power to own its property and conduct its business as now conducted
and as presently contemplated, and (iii) is in good standing as a foreign
corporation (or similar business entity) and is duly authorized to do business
in each jurisdiction in which its property or business as presently conducted or
contemplated makes such qualification necessary except where a failure to be so
qualified would not reasonably be expected to have a Material Adverse Effect.

9.1.2. Authorization. The execution, delivery and performance of the Loan
Documents and the transactions contemplated hereby and thereby (i) are within
the corporate (or the equivalent company or partnership) authority of each of
the Obligors, (ii) have been duly authorized by all necessary corporate (or
other) proceedings, (iii) do not conflict with or result in any material breach
or contravention of any Applicable Law to which any of the Obligors is subject
or any judgment, order, writ, injunction, license or permit applicable to any of
the Obligors so as to materially adversely affect the assets, business or any
activity of the Obligors, and (iv) do not conflict with any provision of the
corporate charter, articles or bylaws (or equivalent other entity or partnership
documents) of the Obligors or any material agreement or other material
instrument binding upon the Obligors, including, without limitation, any Senior
Subordinated Notes Document.

9.1.3. Enforceability. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by the
Obligors identified as parties thereto. The execution, delivery and performance
of the Loan Documents will result in valid and legally binding obligations of
the Obligors enforceable against each in accordance with the respective terms
and provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium, or other Applicable Laws
relating to or affecting generally the enforcement of creditors’ rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief or other equitable remedy is subject to the discretion of the
court before which any proceeding therefor may be brought.

9.2. Governmental Approvals; Other Approvals. The execution, delivery, and
performance by the Obligors of the Loan Documents and the transactions
contemplated hereby and thereby, and the exercise by the Agent or the Lenders of
their respective rights and remedies thereunder, do not require any approval or
consent of, or filing with, any Governmental Authority or other Person other
than (i) those already obtained, and copies of which have been delivered to the
Agent, (ii) those permitted to be undertaken after the Closing Date, and
(iii) as described on Schedule 9.2. Each Obligor has, is in compliance with, and
is in good standing with respect to, all Governmental Approvals necessary to
conduct its business and to own, lease and operate its Properties, except where
noncompliance or lack of standing could not reasonably be expected to have a
Material Adverse Effect.

 

71



--------------------------------------------------------------------------------

9.3. Title to Properties; Leases. The Obligors own all of the assets reflected
in the consolidated balance sheet as at the Balance Sheet Date or acquired since
that date (except for assets shown on such balance sheet under “finance leases”
and except for property and assets sold or otherwise disposed of in the ordinary
course of business since that date or in a Disposition permitted under
Section 10.2.4(b)), subject to no mortgages, Capital Leases, conditional sales
agreements, title retention agreements or Liens (except for Permitted Liens).

9.4. Use of Proceeds. The proceeds of the Loans shall be used (a) to refinance
the existing Indebtedness of the Borrowers under the Existing Credit Agreement;
(b) to pay fees and transaction expenses associated with refinancing the
existing Indebtedness of the Borrowers under the Existing Credit Agreement;
(c) to pay Obligations in accordance with this Agreement; and (d) for lawful
corporate purposes of Borrowers, including working capital and, subject to the
restrictions and limitations set forth herein and in the other Loan Documents,
the funding of Acquisitions, Investments, Capital Expenditures, and
Distributions (including Debt Repayments (to the extent permitted under Sections
10.2.2(1) and 10.2.16). No proceeds of the Loans are to be used, and no portion
of any Letter of Credit is to be obtained, in any way that will violate
Regulations U or X of the Board of Governors of the Federal Reserve System. The
Borrowers will obtain Letters of Credit solely for general corporate purposes.
Borrowers shall not, directly or indirectly, use any Letter of Credit or Loan
proceeds, nor use, lend, contribute or otherwise make available any Letter of
Credit or Loan proceeds to any Subsidiary, joint venture partner, or other
Person, (i) to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of issuance of the Letter of Credit
or funding of the Loan, is the subject of any Sanction; (ii) in any manner that
would result in a violation of a Sanction by any Person (including any Secured
Party or other Person participating in a transaction); or (iii) in any manner
that would result in a violation of applicable anti-corruption laws.

9.5. Financial Statements; Solvency.

9.5.1. Financial Statements. There has been furnished to the Lenders the
consolidated balance sheets of the Company and its Subsidiaries dated as of the
Balance Sheet Date and consolidated statements of operations for the Fiscal Year
then ended, certified by McGladrey LLP or an independent accounting firm of
national standing (the “Accountants”). Said balance sheets and statements of
operations have been prepared in accordance with GAAP, fairly present in all
material respects the financial condition of the Company and its Subsidiaries,
on a consolidated basis as at the close of business on the date thereof and the
results of operations for the period then ended. There are no direct or
contingent liabilities of the Borrowers as of such dates involving material
amounts, known to the officers of the Borrowers which have not been disclosed in
said balance sheets and the related notes thereto, as the case may be, in
accordance with GAAP.

9.5.2. Solvency. The Company and its Subsidiaries as a whole (both before and
after giving effect to the transactions contemplated by this Agreement
(including the Loans made on the Closing Date)) are and will be Solvent.

9.6. No Material Changes, Etc. Since the Balance Sheet Date there have occurred
no changes in the financial condition or business of the Company and its
Subsidiaries (excluding Excluded Subsidiaries) as shown on or reflected in the
consolidated balance sheet of the Company and its Subsidiaries as of the Balance
Sheet Date or the consolidated statements of operations for the periods then
ended, nor has there occurred any event or circumstance, either individually or
in the aggregate, that have or could reasonably be expected to have a Material
Adverse Effect. Since the Balance Sheet Date there has not been any Distribution
not otherwise permitted under this Agreement or the Existing Credit Agreement.

 

72



--------------------------------------------------------------------------------

9.7. Permits, Franchises, Patents, Copyrights, Etc. Except as set forth on
Schedule 9.7, each of the Obligors possesses all franchises, patents,
copyrights, trademarks, trade names, licenses and permits (including
environmental permits), and rights in respect of the foregoing, adequate for the
conduct of its business substantially as now conducted without known conflict
with any rights of others, except for such franchises, patents, copyrights,
trademarks, trade names, licenses, permits and rights which the Obligors’
failure to possess could not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect. All Intellectual Property owned by
an Obligor as of the Closing Date is described in an information certificate
delivered to the Agent.

9.8. Litigation. Except as set forth on Schedule 9.8, (a) to the knowledge of
the Obligors there are no pending or threatened investigations of any kind
against any Obligor before any Governmental Authority or court and (b) there are
no actions, suits, or proceedings pending or, to the knowledge of the Obligors,
threatened, in any court or before any arbitrator or Governmental Authority, in
each case, which (i) question the validity of any of the Loan Documents or any
action taken or to be taken pursuant hereto or thereto or (ii) could be
reasonably expected to have a Material Adverse Effect.

9.9. No Materially Adverse Contracts, Etc. None of the Obligors is subject to
any charter, corporate or other legal restriction, or any judgment, decree,
order, rule or regulation which in the judgment of the Obligors’ officers has or
is expected in the future to have a Material Adverse Effect. None of the
Obligors is a party to any contract or agreement which in the judgment of the
Obligors’ officers has or is expected to have any Material Adverse Effect.

9.10. Compliance With Other Instruments, Applicable Laws, Etc. None of the
Obligors is violating any provision of its Organic Documents, or any agreement
or instrument by which any of them may be subject or by which any of them or any
of their properties may be bound or any decree, order, judgment, license, rule
or any Applicable Law, in a manner which could result in the imposition of
penalties in excess of the Threshold Amount or could reasonably be expected to
have a Material Adverse Effect.

9.11. Tax Status. The Obligors have made or filed all United States federal and
state income and all Canadian federal and provincial or territorial income, as
applicable, and all other material Tax returns, reports and declarations
required by any jurisdiction to which any of them are subject (unless and only
to the extent that any Obligor has set aside on its books provisions reasonably
adequate for the payment of all unpaid and unreported Taxes), and have paid all
Taxes that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and except Taxes imposed by jurisdictions other than the United States and
Canada or a political division thereof which in the aggregate are not material
to the business or assets of any Obligor or Non-Borrower Subsidiary on an
individual basis or of the Obligors and the Non-Borrower Subsidiaries taken as a
whole; and have set aside on their books provisions reasonably adequate for the
payment of all Taxes for periods subsequent to the periods to which such
returns, reports or declarations apply to the extent required in accordance with
GAAP. All Tax returns, report and declarations required by any jurisdiction
accurately disclose (except for discrepancies which are not material) the amount
of Taxes payable by the Obligors in the relevant jurisdiction except for the
amounts being contested in good faith by the Obligors. There are no unpaid Taxes
in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Obligors know of no basis for any such
claim. There is no proposed Tax assessment against the Obligors or any of their
respective Subsidiaries that would, if made, have a Material Adverse Effect.
Except as disclosed on Schedule 9.11, as of the Closing Date no Obligor or any
Subsidiary (other than any Excluded Subsidiary) thereof is party to any tax
sharing agreement.

 

73



--------------------------------------------------------------------------------

9.12. ERISA Compliance.

9.12.1. Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws. Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination or opinion letter from the Internal
Revenue Service to the effect that the form (or the prototype form) of such
Pension Plan is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by the Internal Revenue Service to be exempt from
federal income tax under Section 501(a) of the Code, or an application for such
a letter is currently being processed by the Internal Revenue Service or is not
yet due. To the knowledge of the Obligors, nothing has occurred that would
prevent or cause the loss of such tax-qualified status. The representations in
this Section 9.12.1 are qualified with respect to Multiemployer Plans by being
to the knowledge of the Obligors.

9.12.2. There are no pending or, to the knowledge of the Obligors, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Pension Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Pension Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

9.12.3. (i) Except as set forth on Schedule 9.12.3, no ERISA Event has occurred,
and none of the Obligors nor any ERISA Affiliate has knowledge of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan; (ii) each Obligor and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained by
the Obligors or their ERISA Affiliates; (iii) as of the most recent valuation
date for any Pension Plan (other than any Multiemployer Plan), the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and none of the Obligors nor any ERISA Affiliate knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; (iv) none of the Obligors nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (v) none of
the Obligors nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; (vi) no Pension Plan has
been terminated by the plan administrator thereof nor by the PBGC other than
when fully funded on a termination basis; and (vii) no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan
(provided that clause (vii) is to the knowledge of the Obligors with respect to
any Multiemployer Plan).

9.12.4. None of the Obligors nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (i) on the Closing Date, those
listed on Schedule 9.12.4, and (ii) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

9.13. Subsidiaries; Equity Interests; Capitalization.

9.13.1. Subsidiaries. Schedule 9.13.1 sets forth, as of the Closing Date, a
complete and accurate list of the Company’s Subsidiaries, including the name of
such Subsidiary, its jurisdiction of incorporation and the address of its
principal place of business, together with the number of authorized and
outstanding Equity Interests of such Subsidiary as of the Closing Date. The
Agent has been provided with a list of the U.S. taxpayer identification number
of the Company and each Subsidiary. Each

 

74



--------------------------------------------------------------------------------

Subsidiary (other than certain Excluded Subsidiaries) is directly or indirectly
wholly-owned by the Company and, as of the Closing Date, the Borrowers have no
Equity Interests in any other Person other than those specifically disclosed on
Schedule 9.13.1. The Company or a Borrower Subsidiary, as applicable, has good
and marketable title to all of the Equity Interests it purports to own of each
Subsidiary (other than Excluded Subsidiaries), free and clear in each case of
any Lien other than Liens in favor of the Agent (or any refinancing or
replacement thereof permitted hereby). All such Equity Interests have been duly
issued and are fully paid and non-assessable.

9.13.2. Equity Interests. As of January 28, 2015, the authorized capital stock
of the Company consists of (i) 100,000,000 shares of Class A Common Stock (par
value $.01 per share) authorized of which 39,587,405 shares are outstanding,
(ii) 1,000,000 shares of Class B Common Stock (par value $.01 per share)
authorized of which 988,200 shares are outstanding, and (iii) 1,000,000 shares
of Preferred Stock (par value $.01 per share) authorized of which 0 shares are
outstanding. All such outstanding shares have been duly issued and are fully
paid and non-assessable.

9.13.3. Options, Etc. As of the Closing Date, except as set forth on
Schedule 9.13.3, no Person has outstanding any rights (either pre-emptive or
other) or options (except for the options for common stock or other forms of
equity-based compensation issued to employees, consultants or directors in
accordance with a bona fide compensation plan approved by the board of directors
of the Company) to subscribe for or purchase from the Company, or any warrants
or other agreements providing for or requiring the issuance by the Company of,
any Equity Interests convertible into or exchangeable for its capital stock.

9.14. Margin Regulations; Holding Company and Investment Company Act.

9.14.1. The Obligors are not engaged and will not engage, principally or as one
of their important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Federal Reserve Board),
or extending credit for the purpose of purchasing or carrying margin stock.

9.14.2. None of the Obligors is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.

9.15. Absence of Financing Statements, Etc. Except with respect to Permitted
Liens and except as set forth on Schedule 10.2.1, there is no effective
financing statement, security agreement, chattel mortgage, real estate mortgage
or other document filed or recorded with any filing records, registry, or other
public office, which covers, affects or gives notice of any present or possible
future Lien on any assets or property of any of the Obligors or rights
thereunder.

9.16. Environmental Compliance.

9.16.1. The Obligors have taken all necessary steps to investigate the past and
present condition and usage of the Real Properties and the operations conducted
thereon and, based upon such diligent investigation, have determined that,
except as shown on Schedule 9.16 or except as would not reasonably be expected
to have a Material Adverse Effect:

(a) none of the Obligors or Non-Borrower Subsidiaries, nor any operator of their
properties, is in violation, or alleged to be in violation, of any judgment,
decree, order, license, permit, rule or any Applicable Law pertaining to
environmental matters, including, without limitation, those arising under RCRA,
CERCLA, the Superfund Amendments and Reauthorization Act of 1986, the Federal
Clean Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or
any state or local or Canadian federal or provincial statute, regulation,
ordinance, order or decree relating to health, safety or the environment (the
“Environmental Laws”); and

 

75



--------------------------------------------------------------------------------

(b) (i) no portion of the Real Estate has been used by the Obligors or
Non-Borrower Subsidiaries for the handling, processing, storage or disposal of
Hazardous Materials and no underground tank or other underground storage
receptacle for Hazardous Materials is located on such properties; (ii) in the
course of any activities conducted by the Obligors or Non-Borrower Subsidiaries,
or, to the Obligors’ knowledge by any other operators of the Real Estate, no
Hazardous Materials have been generated or are being used on such properties;
and (iii) to the Obligors’ knowledge, there have been no unpermitted Releases or
threatened Releases of Hazardous Materials on, upon, into or from the Real
Estate. For the avoidance of doubt, notwithstanding anything in this Agreement
to the contrary, the Obligors and Non-Borrower Subsidiaries shall not be
prohibited from handling, processing, storing, transporting or disposing of
Hazardous Materials in accordance in all material respects with Applicable Law,
unless a Material Adverse Effect has resulted or would reasonably be expected to
result from such handling, processing, storing, transporting or disposal.

9.17. Perfection of Security Interests. The provisions of this Agreement and the
Security Documents are effective to create in favor of Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable first priority Lien (subject
to Liens permitted by Section 10.2.1 and to Section 7) on all right, title and
interest of the respective Obligors in the Collateral described therein. All
filings, assignments, pledges and deposits of documents or instruments have been
made or will be made and all other actions have been taken or will be taken that
are necessary under Applicable Law, or reasonably requested by the Agent or any
of the Lenders, to establish and perfect the Agent’s security interests (as
collateral agent for the Secured Parties) in the Collateral to the extent
required pursuant to Section 7, except as otherwise agreed in this Agreement.
The Collateral and the Agent’s rights (as collateral agent for the Secured
Parties) with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses, except for Permitted Liens. The Obligors are the
owners of the Collateral free from any Lien, except for Permitted Liens.

9.18. Certain Transactions. Except as set forth on Schedule 9.18 or as permitted
in Section 10.2.8, and except for arm’s length transactions pursuant to which
the Obligors make payments in the ordinary course of business upon terms no less
favorable than the Obligors could obtain from third parties, none of the
officers, directors, or employees of the Obligors are presently a party to any
transaction with the Obligors (other than for services as employees, officers
and directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Obligors, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner, the value of such transaction, when aggregated with all
other such transactions occurring during the term of this Agreement, exceeds the
Threshold Amount.

9.19. True Copies of Charter and Other Documents. The Borrowers have furnished
Agent copies, in each case true and complete as of the Closing Date, of (a) all
charter and other incorporation or constituent documents of all of the Obligors
(together with any amendments thereto) and (b) by-laws (or equivalent entity
documents) of all of the Obligors (together with any amendments thereto).

9.20. Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of the Borrower Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) taken as a whole
contains any material misstatement of fact or omits to state any material fact
necessary to make the

 

76



--------------------------------------------------------------------------------

statements therein, in the light of the circumstances under which they were
made, not misleading; provided that with respect to projected financial
information, the Obligors represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

9.21. Guarantees of Excluded Subsidiaries. Except as permitted under
Section 10.2.3, no Obligor has guaranteed Indebtedness or other financial
obligations of any Excluded Subsidiary.

9.22. Obligations Constitute Senior Debt. The Obligations under this Agreement
and any Hedging Agreements constituting Secured Bank Product Obligations with
respect thereto are and will continue to be “Senior Debt” and “Designated Senior
Debt” (or substantively equivalent terms) under and as defined in the Senior
Subordinated Debt Documents, to the extent the obligations under the Senior
Subordinated Debt Documents are outstanding.

9.23. Labor Matters. Except as disclosed on Schedule 9.23, (a) as of the Closing
Date there are no collective bargaining agreements or Multiemployer Plans
covering the employees of the Obligors or any of their Subsidiaries and (b) none
of the Obligors nor any of their Subsidiaries have suffered any strikes,
walkouts, work stoppages or other material labor difficulty within the last five
(5) years that could reasonably be expected to have a Material Adverse Effect.

9.24. No Required Consent. The Obligors do not require any consent under the
Senior Subordinated Notes Documents to enter into this Agreement or any other
Loan Document, to consummate the other transactions to be consummated on the
Closing Date or to perform the Obligors’ post-closing obligations.

9.25. OFAC. No Obligor, Subsidiary or, to the knowledge of any Obligor or
Subsidiary, any director, officer, employee, agent, affiliate or representative
thereof, is or is owned or controlled by any individual or entity that is
currently the subject or target of any Sanction or is located, organized or
resident in a Designated Jurisdiction.

9.26. No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default.

9.27. Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto. Borrowers warrant, with respect to each Account at the time it is shown
as an Eligible Account in a Borrowing Base Report, that:

(a) it is genuine and in all respects what it purports to be;

(b) it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

(c) it is for a sum certain, maturing as stated in the applicable invoice, a
copy of which has been furnished or is available upon request to Agent;

(d) it is not subject to any offset, Lien (other than Agent’s Lien), deduction,
defense, dispute, counterclaim or other adverse condition, except as disclosed
to Agent; and it is absolutely owing by the Account Debtor, without contingency
of any kind;

 

77



--------------------------------------------------------------------------------

(e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower(s) are the sole payee
or remittance party shown on the invoice;

(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized or is in process with respect to the Account, except
to the extent reflected in the reports submitted to Agent hereunder; and

(g) to the best of Borrowers’ knowledge, except as disclosed to the Agent,
(i) there are no facts or circumstances that are reasonably likely to impair the
enforceability or collectability of such Account; and (ii) the Account Debtor
had the capacity to contract when the Account arose, continues to meet the
applicable Borrower’s customary credit standards, is Solvent, is not subject to
an Insolvency Proceeding, and has not ceased doing business.

 

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

10.1. Affirmative Covenants. As long as any Commitments or Obligations (other
than (a) Secured Bank Product Obligations and (b) unasserted contingent
indemnity claims or unasserted claims based on provisions in the Loan Documents
that survive the repayment of the Obligations) are outstanding, each Borrower
shall, and shall cause each Subsidiary to:

10.1.1. Inspections; Appraisals.

(a) Subject in all cases to Section 10.1.1(b) below, permit Agent from time to
time, subject (except when a Default or Event of Default exists) to reasonable
notice and normal business hours, to visit and inspect the Properties of any
Obligor or Non-Borrower Subsidiary, inspect, audit and make extracts from any
Obligor’s or Subsidiary’s books and records, and discuss with its officers,
employees, agents, advisors and independent accountants such Obligor’s or
Subsidiary’s business, financial condition, assets, prospects and results of
operations. Lenders may participate in any such visit or inspection, at their
own expense. Neither Agent nor any Lender shall have any duty to any Obligor to
make any inspection, nor to share any results of any inspection, appraisal, or
report with any Obligor. Obligors acknowledge that all inspections, appraisals,
and reports are prepared by Agent and Lenders for their purposes, and Obligors
shall not be entitled to rely upon them. Borrower Agent shall be entitled to
elect that Agent perform appraisals at reasonable times and with reasonable
frequency, all at the expense of the Borrowers; and

(b) Reimburse Agent for all charges, costs and expenses of Agent in connection
with (i) examinations of any Obligor’s books and records or any other financial
or Collateral matters as Agent reasonably deems appropriate, up to one time per
Loan Year; provided, however, that if at any time Availability is less than the
greater of (A) 20.0% of the Revolver Commitments and (B) $30,000,000, Agent may
elect to conduct one additional examination during the following twelve month
period and all charges, costs and expenses relating thereto shall be reimbursed
by Borrowers without regard to such limits; and (ii) appraisals of Equipment
(including Eligible Vehicles, Eligible Containers and Compactors and Eligible
Other Equipment, in each case whether or not constituting Eligible Equipment) up
to one time per Loan Year; provided, however, that if at any time Availability
is less than the greater of (A) 22.5% of the Revolver Commitments and
(B) $33,750,000, Agent may elect to conduct one additional appraisal of all
Equipment (including Eligible Vehicles, Eligible Containers and Compactors and
Eligible Other Equipment, in each case whether or not constituting Eligible
Equipment) during the following twelve month period and all charges, costs, and
expenses relating thereto shall be reimbursed by Borrowers without regard to
such limits; and provided further that with respect to any examination, audit or
appraisal initiated by the Agent during the continuance of an Event of Default,
all charges, costs and

 

78



--------------------------------------------------------------------------------

expenses relating thereto shall be reimbursed by Borrowers without regard to
such limits. Borrowers agree to pay Agent’s then standard charges for
examination activities, including charges for Agent’s internal examination and
appraisal groups, as well as the charges of any third party used for such
purposes.

10.1.2. Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:

(a) as soon as practicable, but, in any event not later than ninety (90) days
after the end of each Fiscal Year of the Company, the consolidated balance
sheets of the Company and its Subsidiaries as at the end of such year,
statements of cash flows, and the related consolidated statements of operations,
setting forth in comparative form the figures for the previous Fiscal Year, all
such consolidated financial statements to be in reasonable detail, prepared, in
accordance with GAAP and certified by the Accountants, which shall not be
subject to any “going concern” or similar qualification or exception (other than
any such qualification that is based solely upon the Indebtedness hereunder or
the Senior Subordinated Debt becoming current as a result of not having
refinanced such Indebtedness prior to the date which is one year before the
respective maturity dates thereof, as applicable) or any qualification or
exception as to the scope of the Accountants’ audit if such qualification or
exception as to scope is based upon or results from any limitations imposed by
the Borrowers or any action (or inaction) of the Borrowers with respect to the
applicable audit;

(b) as soon as practicable, and in any event within 30 days after the end of
each month (but within 45 days after the last month in any Fiscal Quarter and 60
days after the last month in a Fiscal Year), (i) unaudited balance sheets as of
the end of such month and the related statements of income and cash flow for
such month and for the portion of the Fiscal Year then elapsed, all on a
consolidated basis for the Company and its Subsidiaries, setting forth in
comparative form corresponding figures for the preceding Fiscal Year and
certified by the chief financial officer or another Senior Officer of Borrower
Agent as prepared in accordance with GAAP and fairly presenting in all material
respects the financial position and results of operations for such month and
period, subject to normal year-end adjustments and the absence of footnotes and
(ii) a reconciliation showing such financial information and results of
operations of the Company and its Subsidiaries other than Excluded Subsidiaries;

(c) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of the first three Fiscal Quarters of any Fiscal Year of
the Company and ninety (90) days after the end of the last Fiscal Quarter of any
Fiscal Year of the Company, a Compliance Certificate certified by the chief
financial officer or another Senior Officer of Borrower Agent that no Default or
Event of Default exists as of the end of the applicable period, and setting
forth a calculation in reasonable detail of the Consolidated Fixed Charge
Coverage Ratio and the Consolidated First Lien Leverage Ratio (whether or not,
in each case, a Financial Covenant Trigger Period is in effect) and the Minimum
Consolidated EBITDA Test and the Consolidated Leverage Ratio, as of the end of
the applicable period, provided that, the Borrowers shall not be required to
demonstrate compliance with the Fixed Charge Coverage Ratio or the Consolidated
First Lien Leverage Ratio unless a Financial Covenant Trigger Period is in
effect, and provided further that, if the Borrowers shall at the time of
issuance of such certificate or at any other time obtain knowledge of any
Default or Event of Default, the Borrowers will include in such Compliance
Certificate or otherwise deliver forthwith to the Lenders a certificate
specifying the nature and period of existence thereof and what action the
Borrowers propose to take with respect thereto;

(d) concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to
Borrowers by their accountants in connection with such financial statements;

 

79



--------------------------------------------------------------------------------

(e) as soon as practicable, but in any event not later than thirty (30) days
after the commencement of each Fiscal Year, a copy of the annual budget,
projections and business plan for the Company and its Subsidiaries and
Availability for the next Fiscal Year, quarter by quarter;

(f) such other reports and information (financial or otherwise) as Agent may
reasonably request from time to time in connection with any Collateral or any
Borrower’s, Subsidiary’s or other Obligor’s financial condition or business;

(g) from time to time such other financial data and other information (including
accountants’ management letters, audit reports or recommendations regarding
internal controls provided by the Accountants to the board of directors of the
Company, or any committee thereof) as the Lenders may reasonably request; and

(h) simultaneously with the delivery of the Compliance Certificate referred to
in clause (c) above, the Borrower shall provide Agent with an updated copy of
Schedule 9.13.1 or shall certify that Schedule 9.13.1 is true and correct in all
material respects on and as of the date of such delivery.

Documents required to be delivered pursuant to this Section (to the extent any
such documents are included in materials otherwise filed with the SEC and
available in EDGAR) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Obligors post such
documents, or provide a link thereto on the Borrower Agent’s website on the
Internet at the website address listed on Schedule 1.5; or (ii) on which such
documents are posted on the Borrowers’ behalf on an Internet or intranet
website, if any, to which each Lender and the Agent have access (whether a
commercial, third-party website or whether sponsored by the Agent); provided
that: (y) the Borrower Agent shall deliver paper copies of such documents to the
Agent or any Lender that requests the Borrowers to deliver such paper copies
until a written request to cease delivering paper copies is given by the Agent
or such Lender and (z) the Borrower Agent shall notify the Agent and each Lender
(by overnight courier, telecopier or electronic mail) of the posting of any such
documents and provide to the Agent by electronic mail electronic versions (i.e.,
soft copies) of such documents. Notwithstanding anything contained herein, in
every instance the Borrower Agent shall be required to provide paper copies (by
overnight courier, telecopier or electronic mail) of the Compliance Certificate
required by this Section to the Agent. Except for such Compliance Certificates,
the Agent shall have no obligation to request the delivery or to maintain copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Obligors with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Obligors hereby authorize the Lenders to disclose any information obtained
pursuant to this Agreement to all appropriate Governmental Authorities where
required by Applicable Law; provided, however, that the Lenders shall, to the
extent practicable and allowable under Applicable Law, notify the Borrower Agent
within a reasonable period prior to the time any such disclosure is made; and
provided further, that this authorization shall not be deemed to be a waiver of
any rights to object to the disclosure by the Lenders of any such information
which any Obligor has or may have under the Federal Right to Financial Privacy
Act of 1978, as in effect from time to time.

10.1.3. Legal Existence and Conduct of Business. Except where the failure of an
Obligor or Non-Borrower Subsidiary to remain so qualified would not have a
Material Adverse Effect, and except as otherwise set forth in Section 10.2.4,
each Obligor and each Non-Borrower Subsidiary will do or cause to be done all
things necessary to preserve and keep in full force and effect its legal
existence, legal rights and franchises; effect and maintain its foreign
qualifications, licensing, domestication or authorization except as terminated
by its board of directors in the exercise of its reasonable judgment; use

 

80



--------------------------------------------------------------------------------

its reasonable best efforts to comply with all Applicable Laws; and shall not
become obligated under any contract or binding arrangement which, at the time it
was entered into would have a Material Adverse Effect on the Obligors and
Non-Borrower Subsidiaries taken as a whole. Each Obligor and each Non-Borrower
Subsidiary will continue to engage primarily in the business now conducted by it
and in any related business.

10.1.4. Maintenance of Properties. The Obligors and the Non-Borrower
Subsidiaries will cause all material properties used or useful in the conduct of
their businesses to be maintained and kept in good condition, repair and working
order and supplied with all necessary equipment and will cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of the Obligors and Non-Borrower Subsidiaries may be
necessary so that the businesses carried on in connection therewith may be
properly and advantageously conducted at all times; provided, however, that
nothing in this Section shall prevent any Obligor or Non-Borrower Subsidiary
from discontinuing the operation and maintenance of any of its properties if
such discontinuance is, in the judgment of such Obligor or Non-Borrower
Subsidiary, desirable in the conduct of its or their business and which does not
in the aggregate have a Material Adverse Effect or is permitted pursuant to
Section 10.2.4.

10.1.5. Maintenance of Insurance. The Obligors and the Non-Borrower Subsidiaries
will maintain with financially sound and reputable insurance companies, funds or
underwriters’ insurance, including self-insurance, of the kinds, covering the
risks and in the relative proportionate amounts usually carried by reasonable
and prudent companies conducting businesses similar to that of the Obligors and
Non-Borrower Subsidiaries. In addition, the Obligors and the Non-Borrower
Subsidiaries will furnish from time to time, upon Agent’s request, a summary of
the insurance coverage of each of the Obligors and Non-Borrower Subsidiaries,
which summary shall be in form reasonably satisfactory to Agent. Agent shall be
named as first lender loss payee on the Obligors’ policies of insurance (other
than liability policies), and upon request of Agent, Agent shall be named as an
additional insured on the Obligors’ liability insurance, all in a manner
reasonably satisfactory to Agent, and, if requested by Agent, will furnish to
Agent copies of the applicable policies of the Obligors naming Agent for the
benefit of the Secured Parties as a lender loss payee or additional insured, as
the case may be, thereunder.

10.1.6. Taxes. The Obligors and the Non-Borrower Subsidiaries will each duly pay
and discharge, or cause to be paid and discharged, before the same shall become
overdue, all material Taxes (other than Taxes imposed by jurisdictions other
than the United States or Canada or a political division thereof which in the
aggregate are not material to the business or assets of any Obligor or
Non-Borrower Subsidiary on an individual basis or of the Obligors and
Non-Borrower Subsidiaries taken as a whole) imposed upon each Obligor and its
Real Properties, sales and activities, or any part thereof, or upon the income
or profits therefrom; provided, however, that any such Tax need not be paid if
the validity or amount thereof shall currently be contested in good faith by
appropriate proceedings and if such Obligor or Non-Borrower Subsidiary shall
have set aside on its books adequate reserves with respect thereto; and
provided, further, that such Obligor and Non-Borrower Subsidiary will pay all
such Taxes forthwith upon the commencement of proceedings to foreclose any Lien
which may have attached as security therefor.

10.1.7. Inspection of Properties, Books and Contracts. The Obligors shall permit
the Lenders, Agent, or any of their designated representatives, upon reasonable
notice, to visit and inspect any of the properties of the Obligors, to examine
the books of account of the Obligors (including the making of periodic accounts
receivable reviews), or contracts (and to make copies thereof and extracts
therefrom), and to discuss the affairs, finances, and accounts of the Obligors
with, and to be advised as to the same by, their directors, officers and
Accountants, all at such times and intervals as the Lenders or Agent may
reasonably request; provided that the Lenders and Agent and their designated
representatives

 

81



--------------------------------------------------------------------------------

shall be accompanied by a representative of the Obligors during any meeting with
the Accountants pursuant to this Section 10.1.7 (and the Obligors agree to
cooperate with Agent in facilitating the same) and provided, further, that it
shall not be a violation of this Section 10.1.7 if, despite the request of the
Obligors, the Accountants decline to meet or discuss with the Lenders and Agent.

10.1.8. Compliance with Applicable Laws, Contracts, Licenses and Permits;
Maintenance of Material Licenses and Permits. Each Obligor will, and will cause
the Non-Borrower Subsidiaries to, except where noncompliance with the following
provisions would not reasonably be expected to have a Material Adverse Effect
(a) comply with the provisions of its Organic Documents and all agreements and
instruments by which it or any of its properties may be bound; (b) comply with
all Applicable Laws (including Environmental Laws), decrees, orders, and
judgments, including all environmental permits; (c) comply in all material
respects with all agreements and instruments by which it or any of its
properties may be bound; (d) maintain all material operating permits for all
landfills now owned or hereafter acquired; and (e) dispose of Hazardous
Materials only at licensed solid waste facilities operating, to the best of such
Obligor’s knowledge after reasonable inquiry, in compliance with Environmental
Laws. If at any time while any Loan or Letter of Credit is outstanding or any
Lender, the Issuing Bank or Agent has any obligation to make Loans or issue
Letters of Credit hereunder, any authorization, consent, approval, permit or
license from any Governmental Authority shall become necessary or required in
order that any Obligor may fulfill any of its obligations hereunder, such
Obligor will immediately take or cause to be taken all reasonable steps within
the power of such Obligor to obtain such authorization, consent, approval,
permit or license and furnish the Lenders with evidence thereof.

10.1.9. Environmental Indemnification. The Obligors covenant and agree that they
will jointly and severally, in accordance with Section 14.2, indemnify and hold
the Arranger, the Issuing Bank, and the Lenders, and their respective
affiliates, agents, directors, officers and shareholders, harmless from and
against any and all claims, expense, damage, loss or liability incurred by such
indemnified parties (including all costs of legal representation incurred by
such indemnified parties) relating to (a) any Environmental Release or
threatened Environmental Release of Hazardous Materials on the Obligor’s Real
Estate; (b) any violation of any Environmental Laws with respect to conditions
at the Obligor’s Real Estate or the operations conducted thereon; or (c) the
investigation or remediation of offsite locations at which the Obligors, or
their predecessors are alleged to have directly or indirectly Disposed of
Hazardous Materials. It is expressly acknowledged by the Obligors that this
covenant of indemnification shall survive any foreclosure or any modification,
release or discharge of any or all of the Security Documents or the payment of
the Loans and shall inure to the benefit of the Secured Parties and their
respective successors and assigns.

10.1.10. Further Assurances.

(a) The Obligors will cooperate with the Lenders and Agent and execute such
further instruments and documents as the Lenders or Agent shall reasonably
request to carry out to their satisfaction the transactions contemplated by this
Agreement or any of the Loan Documents.

(b) From time to time upon the request of Agent or any Lender, including in
connection with any Obligor entering into a Hedging Agreement with a Secured
Bank Product Provider, the Obligors will promptly provide to Agent or such
Lender with a written certification, and any reasonably requested evidence, of
any Obligor’s status at such time (in the affirmative or the negative) as an
“Eligible Contract Participant” under the Commodity Exchange Act.

10.1.11. Notice of Potential Claims or Litigation. The Obligors shall deliver to
Agent, within thirty (30) days of receipt thereof, written notice of the
initiation of, or any material development in, any action, claim, complaint, or
any other notice of dispute or potential litigation

 

82



--------------------------------------------------------------------------------

(including any alleged violation of any Environmental Law or ERISA and any
matter that would have been required to be disclosed on Schedule 9.23 had it
existed on the Closing Date (or within the last 5 years)), wherein the potential
liability is in excess of $2,500,000, or could otherwise reasonably be expected
to have a Material Adverse Effect, together with a copy of each such notice
received by any Obligor.

10.1.12. Notice of Certain Events Concerning Insurance, Environmental Claims and
Accounting Practices.

(a) The Borrower Agent will provide Agent with written notice as to any material
cancellation or material adverse change in any insurance of any of the Obligors
within ten (10) Business Days after such Borrower Agent receives any written
notice or otherwise becomes aware of such material cancellation or material
change by any of its insurers.

(b) The Borrower Agent will promptly notify Agent in writing of any of the
following events:

(i) upon any Obligor obtaining knowledge of any violation of any Environmental
Law which violation could reasonably be expected to have a Material Adverse
Effect;

(ii) upon any Obligor obtaining knowledge of any likely or known Environmental
Release, or threat of Environmental Release, of any Hazardous Materials at,
from, or into Obligor’s Real Estate, in each case, which could reasonably be
expected to have a Material Adverse Effect;

(iii) upon any Obligor’s receipt of any written notice of any material violation
of any Environmental Law or of any Release or threatened Release of Hazardous
Materials, including a written notice or written claim of liability or potential
responsibility from any third party (including any Governmental Authority) and
including written notice of any formal inquiry, proceeding, demand,
investigation or other action with regard to (A) any Obligor’s or any Person’s
operation of any Obligor’s Real Estate, (B) the presence or Environmental
Release of Hazardous Materials on, from, or into any Obligor’s Real Estate, or
(C) investigation or remediation of offsite locations at which any Obligor or
its predecessors are alleged to have directly or indirectly released Hazardous
Materials, and, in each case, with respect to which the liability associated
therewith could be reasonably expected to exceed the Threshold Amount;

(iv) upon any Obligor obtaining knowledge that any expense or loss which
individually or in the aggregate exceeds the Threshold Amount has been incurred
by such Governmental Authority in connection with the assessment, containment,
removal or remediation of any Hazardous Materials with respect to which any
Obligor could reasonably be expected to be liable or for which a Lien could
reasonably be expected to be imposed on any Obligor’s Real Estate;

(v) at least thirty (30) days prior to the effectiveness thereof, any change in
the Fiscal Year end (other than the change of Fiscal Year end to December 31) of
the Company and its Subsidiaries (other than any Excluded Subsidiary, provided
that if any Excluded Subsidiary becomes an Obligor, it shall have the same
Fiscal Year end as the Company) whereupon, notwithstanding the provisions of
Section 14.1.1, Agent shall have the right to modify the timing of the financial
covenants hereunder accordingly in order to correspond to any such change in
Fiscal Year; or

(vi) the entering into of any collective bargaining agreement, Multiemployer
Plan or tax sharing agreement after the Closing Date and the opening of any
Deposit Account or Securities Account after the Closing Date.

 

83



--------------------------------------------------------------------------------

(c) The Borrowers will provide the Lenders and Agent with written notice of any
material change in accounting policies or financial reporting practices by any
Borrower or any Subsidiary (other than any Excluded Subsidiary, provided that if
any Excluded Subsidiary becomes a Borrower, then it shall have the same
accounting policies and financial reporting practices as the Company and its
Subsidiaries) thereof.

10.1.13. Notice of Default or Material Adverse Effect. The Borrowers will
promptly notify the Lenders and Agent in writing of the occurrence of (a) any
Default or Event of Default, (b) any event or condition that has resulted or
could reasonably be expected to result in a Material Adverse Effect, or (c) any
event which would give rise to an obligation of the Borrowers to prepay, redeem
or repurchase any of the Senior Subordinated Debt or any Preferred Stock. If any
Person shall give any notice, or take any other action in respect of, a claimed
default (whether or not constituting an Event of Default) under this Agreement
or any other note, evidence of Indebtedness, indenture or other obligation
evidencing Indebtedness in excess of the Threshold Amount (including, without
limitation, the Senior Subordinated Notes Indenture) as to which any Borrower is
a party or obligor, whether as principal or surety, the Borrowers shall
forthwith give written notice thereof to the Lenders and Agent, describing the
notice of action and the nature of the claimed default.

10.1.14. Closure and Post Closure Liabilities. The Obligors shall at all times
adequately accrue, in accordance with GAAP, and fund, as required by applicable
Environmental Laws, all closure and post closure liabilities with respect to the
operations of the Obligors and the Non-Borrower Subsidiaries.

10.1.15. Subsidiaries. The Company shall at all times directly or indirectly
through a Subsidiary own all of the Equity Interests of each Subsidiary (other
than the Excluded Subsidiaries) other than as a result of a transaction
otherwise permitted by the terms of this Agreement.

10.1.16. [Reserved.]

10.1.17. Additional Borrowers and Guarantors. Without limitation of any of the
other provisions of this Agreement, any newly-created or newly-acquired
Subsidiary (other than Non-Borrower Subsidiaries or Excluded Subsidiaries, as
identified by the Borrowers to Agent in accordance with, and subject to, the
terms hereof), and any Subsidiary that ceases to be an Excluded Subsidiary (but
is not a Non-Borrower Subsidiary) at the election of the Company or a
Non-Borrower Subsidiary (but is not an Excluded Subsidiary) pursuant to the
terms hereof (including the definitions of De Minimis Subsidiary and
Non-Borrower Subsidiary), shall within 10 Business Days of such event become a
Borrower (or, at the election of the Borrower Agent and so long as such entity
will not own any Property to be included in the Borrowing Base, a Guarantor)
hereunder by entering into a joinder and affirmation to this Agreement in
substantially the form of Exhibit D (a “Joinder Agreement”) (and, in the case of
any Guarantor, a Guaranty and Collateral Agreement) providing that such
Subsidiary shall be a Borrower (or Guarantor, as applicable) hereunder, and
providing such other documentation as the Lenders or Agent may reasonably
request including, without limitation, the U.S. taxpayer identification number
of such Subsidiary and applicable documentation with respect to conditions
applicable to such Subsidiary noted in Section 6.1 for the initial Borrowers. In
such event, Agent is hereby authorized by the parties to amend Schedule 1.2 to
include such Subsidiary as a Borrower or Guarantor hereunder.

 

84



--------------------------------------------------------------------------------

10.1.18. Treasury Management Services. Commencing with the date which is 180
days after the Closing Date (or such longer period as Agent may agree in its
discretion), each Obligor shall maintain its principal cash management and other
treasury management services (including principal Deposit Accounts, lockboxes,
funds transfer, information reporting services, and other principal treasury
management services) exclusively with Bank of America or one or more of the
Lenders; provided, however, that to the extent the principal collection accounts
of the Obligors are not maintained with a Lender on the Closing Date, the
Obligors shall, as soon as practicable but in any event not later than 90 days
following the Closing Date, establish control agreements with the financial
institutions maintaining such collection accounts on terms satisfactory to the
Agent.

10.2. Negative Covenants. So long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation other than (a) Secured Bank Product
Obligations and (b) unasserted contingent indemnity claims or unasserted claims
based on provisions in the Loan Documents that survive the repayment of the
Obligations) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding:

10.2.1. Liens. None of the Obligors or the Non-Borrower Subsidiaries shall,
directly or indirectly, create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, or sign or file or suffer to exist under the Uniform Commercial Code
of any jurisdiction a financing statement that names the Obligor or any
Non-Borrower Subsidiary as debtor, or assign any accounts (but excluding
assignments for collection in the ordinary course of business, Dispositions
permitted under Section 10.2.4 and assignments of a claim of an Obligor or a
Non-Borrower Subsidiary against another Person in connection with a proceeding
under Debtor Relief Laws of such other Person) or other right to receive income,
other than the following (“Permitted Liens”):

(a) Liens on property to secure Indebtedness permitted under Sections 10.2.3(e)
and, subject to the consent of Agent (not to be unreasonably withheld,
conditioned or delayed), Section 10.2.3(o); provided that such Liens (i) shall
encumber only the specific assets being financed or leased, accessions to, and
proceeds of the foregoing, (ii) shall not exceed the fair market value thereof
at acquisition and (iii) shall not secure Indebtedness in excess of $50,000,000
in the aggregate, taking into account Indebtedness outstanding at any time under
both of such Sections 10.2.3(e) and 10.2.3(o);

(b) Liens to secure Taxes or claims for labor, material or supplies and
government Liens to secure Taxes, levies or claims, in each case, that are
either (i) not yet delinquent or (ii) are being contested in good faith by
appropriate proceedings if the applicable Obligor shall have set aside on its
books adequate reserves with respect thereto;

(c) Deposits or pledges made in connection with, or to secure payment of,
workmen’s compensation, unemployment insurance, old age pensions or other social
security obligations and deposits in escrow in favor of states and
municipalities to support the Obligor’s performance obligations under contracts
entered into in the ordinary course of business with such states and
municipalities;

(d) Liens of carriers, warehousemen, mechanics and materialmen, and other like
Liens, in existence less than 120 days from the date of creation thereof in
respect of obligations not overdue; provided that any such Lien may remain
outstanding longer than 120 days if such Lien or the obligations secured thereby
are being contested by the applicable Obligor in good faith by appropriate
proceedings and such Obligor shall have set aside on its books adequate reserves
with respect thereto;

 

85



--------------------------------------------------------------------------------

(e) (i) Liens, encumbrances and other matters disclosed on the title policies
delivered to the Agent pursuant to clause (a) of the definition of Related Real
Estate Documents; and (ii) encumbrances consisting of easements, rights of way,
zoning restrictions, restrictions on the use of Real Estate and defects and
irregularities in the title thereto, or any other matter of record, landlord’s
or lessor’s Liens under leases to which any Obligor is a party, and other minor
Liens none of which in the opinion of the respective Obligor interferes
materially with the use of Real Estate of the Obligors taken as a whole in the
ordinary conduct of the business, which encumbrances and defects do not
individually or in the aggregate have a material adverse effect on the business
of the Obligors on a consolidated basis;

(f) Liens existing as of the date hereof securing Indebtedness permitted under
Section 10.2.3 and listed on Schedule 10.2.1 and any renewals or extensions
thereof, provided that (i) the property covered thereby is not changed, (ii) the
amount secured or benefited thereby is not increased except as contemplated by
Section 10.2.3(c), (iii) the direct or any contingent obligor with respect
thereto is not changed other than in connection with a corporate consolidation,
restructuring, liquidation or reorganization, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section
10.2.3(c);

(g) Liens granted pursuant to the Security Documents to secure the Obligations
(including Secured Bank Product Obligations);

(h) Liens on the Equity Interests of the Excluded Subsidiaries (unless such
Equity Interests are included in the Collateral);

(i) The filing of Uniform Commercial Code financing statements solely as a
precautionary measure (and not to evidence Liens) in connection with operating
leases; and

(j) Other Liens not encumbering Accounts or Inventory securing Indebtedness and
other obligations in an aggregate amount not to exceed $1,000,000 at any time
outstanding.

10.2.2. Investment. None of the Obligors or the Non-Borrower Subsidiaries (other
than the Insurance Subsidiary (if any)) shall, directly or indirectly, make or
permit to exist or to remain outstanding any other Investment other than
(collectively, “Permitted Investments”):

(a) Investments in Cash Equivalents;

(b) Investments arising from an Obligor or a Non-Borrower Subsidiary being a
co-obligor or jointly and severally liable with another Person for performance
of obligations, not for payment of money (except as permitted under
Section 10.2.3), under contracts entered into on an arm’s length basis in the
ordinary course of business;

(c) Investments associated with insurance policies required or allowed by state
or provincial law to be posted by any Obligor as financial assurance for
landfill closure and post-closure liabilities of any Obligor;

(d) Investments by any Obligor in any other Obligor, and Investments by any
Non-Borrower Subsidiary in any other Non-Borrower Subsidiary;

(e) Investments existing on the Closing Date and listed on Schedule 10.2.2;

(f) any money market account, short-term asset management account or similar
investment account maintained with one of the Lenders;

 

86



--------------------------------------------------------------------------------

(g) loans made to employees of any of the Obligors in an aggregate amount not to
exceed $1,000,000 at any time outstanding; provided that any loan advanced by an
Obligor to an employee under this clause (g) is only permitted for so long as
such employee remains employed by the Obligors;

(h) Investments in the form of (x) Permitted Acquisitions, (y) Indebtedness
permitted under Section 10.2.3 when incurred and solely to the extent that such
Indebtedness continues to be permitted under Section 10.2.3 and (z) Dispositions
permitted under Section 10.2.4(b);

(i) Investments in or for the benefit of Excluded Subsidiaries and Foreign
Subsidiaries existing on the Closing Date and listed (in each case specifying
the amount of such Investment as of the Closing Date) on Schedule 10.2.2;

(j) Investments in the Insurance Subsidiary not to exceed $20,000,000 at any
time outstanding;

(k) Temporary Investments in De Minimis Subsidiaries made solely in connection
with their liquidation or dissolution;

(l) Investments in connection with the acquisition of or Debt Repayment of
Senior Subordinated Debt (solely to the extent permitted under Section 10.2.16),
so long as any Senior Subordinated Debt that is acquired by an Obligor (in any
manner) is terminated, retired or otherwise satisfied in accordance with the
terms of the applicable Senior Subordinated Debt Documents substantially
contemporaneously with the consummation of such acquisition;

(m) Investments in an aggregate amount not to exceed $1,000,000 at any time
outstanding; and

(n) Other Investments so long as:

(A) either (1) pro forma Availability shall be not less than the greater of
(x) $30,000,000 and (y) 20% of the aggregate Revolver Commitments for each day
during the 30 day period prior to such Investment and immediately after giving
effect thereto; or (2) both (x) pro forma Availability shall be not less than
the greater of (I) $18,750,000 and (II) 12.5% of the Aggregate Revolving Credit
Commitments for each day during the 30 day period prior to such Investment and
immediately after giving effect thereto and (y) the Borrowers are in pro forma
compliance with each of the financial covenants in Section 10.2.11 (whether or
not a Financial Covenant Trigger Period exists) after giving effect to such
Investment;

(B) no Default or Event of Default shall have occurred or be continuing on the
date of such Investment, nor would be created by the making of such Investment;
and

(C) at least 5 Business Days prior to each such Investment the Borrower Agent
has delivered a certificate to Agent demonstrating compliance with clause
(A) and clause (B) above.

10.2.3. Indebtedness. None of the Obligors or the Non-Borrower Subsidiaries
shall, directly or indirectly, become in any way obligated under a guarantee or
become or be a surety of, or otherwise create, incur, assume, or be or remain
liable, contingently or otherwise, with respect to any Indebtedness, or become
or be responsible in any manner (whether by agreement to purchase any
obligations, stock, assets, goods or services, or to supply or advance any
funds, assets, goods or services or otherwise) with respect to any Indebtedness
of any other Person, or incur any Indebtedness, other than:

(a) Indebtedness of the Obligors to the Lenders, the Issuing Bank and Agent
arising under this Agreement and the Loan Documents;

 

87



--------------------------------------------------------------------------------

(b) Subject to Section 10.2.14, Seller Subordinated Debt not to exceed
$20,000,000 in aggregate outstanding principal amount at any time (less the
aggregate principal amount of any outstanding Indebtedness permitted under
Section 10.2.3(h)) and Refinancing Debt with respect thereto;

(c) Existing Indebtedness of the Obligors with respect to Indebtedness, loans
and Capital Leases listed on Schedule 10.2.3, on the terms and conditions in
effect as of the date hereof and Refinancing Debt with respect thereto;

(d) Endorsements for collection, deposit or negotiation and warranties of
products or services (including unsecured performance, payment, license, permit
and similar bonds (“Performance Bonds”), in each case incurred in the ordinary
course of business and for performance of obligations, not for payment of
Indebtedness; provided that Performance Bonds are only permitted under this
clause (d) to the extent that, and only for so long as, they are and continue to
secure obligations of an Obligor);

(e) Indebtedness of the Obligors incurred in connection with the acquisition or
lease of any equipment the Obligors under any Capital Lease or other lease
arrangement or purchase money financing, including any Synthetic Lease
Obligations (the “Equipment Financing Indebtedness”); provided that the
aggregate outstanding principal amount of such Equipment Financing Indebtedness
of the Obligors shall not exceed $15,000,000 at any time (excluding Indebtedness
with respect to any Capital Leases that are landfill operating and management
leases); provided further that Equipment Financing Indebtedness is only
permitted under this clause (e) to the extent that, and only for so long as, the
equipment subject to, and serving as collateral for, such Equipment Financing
Indebtedness continues to be owned or leased under a financing lease by an
Obligor;

(f) Indebtedness of the Obligors under price swaps, price caps, and price collar
or floor agreements for materials or products marketed by an Obligor, including
fuel, aluminum, fiber, plastic, steel, electricity and methane gas, and similar
agreements or arrangements designed to protect the Obligors against, or manage
price fluctuations with respect to, such commodities purchased in the ordinary
course of business of the Obligors (“Commodity Derivatives Obligations”);
provided that the maturity of such agreements do not exceed thirty-six
(36) months and the terms thereof are consistent with past practices of the
Obligors; and, provided, further, that such Commodity Derivatives Obligations
are only permitted under this clause (f) to the extent that, and only for so
long as, such Commodity Derivatives Obligations are held by an Obligor for its
own benefit or for the benefit of another Obligor;

(g) Indebtedness of the Obligors in respect of non-speculative Hedging
Agreements on terms consistent with past practices of the Obligors (other than
those described in clause (f) above); provided that such Hedging Agreements are
only permitted under this clause (g) to the extent that, and only for so long
as, such Hedging Agreements are held by an Obligor for its own benefit or for
the benefit of another Obligor;

(h) Other unsecured Indebtedness incurred in connection with the acquisition by
the Obligors of real or personal property, including any Indebtedness incurred
with respect to non-compete payments in connection with such acquisition(s), and
Refinancing Debt with respect thereto, provided that the aggregate outstanding
principal amount of such Indebtedness of the Obligors shall not exceed at any
time $20,000,000 less the aggregate principal amount of any outstanding
Indebtedness permitted under Section 10.2.3(b);

 

88



--------------------------------------------------------------------------------

(i) (x) Intercompany Indebtedness among the Obligors, and (y) intercompany
Indebtedness of the Obligors and the Non-Borrower Subsidiaries to the extent
permitted under Sections 10.2.2(i), (j), and (k);

(j) Senior Subordinated Debt and any extension, renewal or refinancing thereof,
so long as (and whether or not the Refinancing Conditions are satisfied) (A) the
aggregate outstanding principal amount of all Senior Subordinated Debt shall not
at any time exceed $450,000,000 and (B) any Senior Subordinated Debt issued by
the Obligors after the date hereof shall (1) bear interest at a rate not in
excess of the then applicable market interest rate, (2) have a final maturity
date that is not earlier than, and a weighted average life no less than, the
Senior Subordinated Notes, (3) be unsecured and (4) upon giving effect thereto,
no Default or Event of Default shall exist; provided, that, if in connection
with the extension, renewal or refinancing of any tranche of Senior Subordinated
Debt from the proceeds of Senior Subordinated Debt permitted in the preceding
sentence and under Section 10.2.16 (a “Sub Debt Refinancing”), and subject in
all events to Section 10.2.14, certain of the outstanding existing Senior
Subordinated Debt in such tranche are not tendered to, discharged by or
otherwise satisfied by, the Borrowers substantially simultaneously with (and, in
any event within one (1) Business Day after) the issuance of such new Senior
Subordinated Debt, as contemplated by the Borrowers in such Sub Debt Refinancing
(the aggregate outstanding principal amount of such existing Senior Subordinated
Debt not so tendered, discharged or satisfied, the “Interim Sub Debt”), the
aggregate outstanding principal amount of the Senior Subordinated Debt
(including all Interim Sub Debt) may exceed $450,000,000 so long as (A) the
aggregate outstanding principal amount of the Senior Subordinated Debt
(including all Interim Sub Debt) may not exceed $850,000,000 (any amount of
Senior Subordinated Debt in excess of $450,000,000, the “Excess Interim Sub
Debt”), and (B) the Deposit Conditions are met with respect to such Excess
Interim Sub Debt. In the event that any of the Deposit Conditions cease to be
met on any date, including that such Excess Interim Sub Debt is outstanding for
more than ninety (90) days, such Excess Interim Sub Debt shall no longer be
permitted Indebtedness under this Section 10.2.3(j)).

The “Deposit Conditions” shall mean, with respect to any Excess Interim Sub
Debt, the satisfaction (and continued satisfaction) of each of the following
conditions with respect to such Indebtedness: (x) Net Proceeds of the related
new issuance of Senior Subordinated Debt in an amount equal to such Excess
Interim Sub Debt is deposited by the Borrowers with the Agent and maintained in
a blocked deposit account at the Agent pending the redemption, repayment,
discharge or other satisfaction thereof and such deposit account is pledged to
the Agent for the benefit of the Secured Parties to secure the Obligations (it
being acknowledged that such funds shall be released in connection with the
redemption, repayment, discharge or other satisfaction of such Excess Interim
Sub Debt in a manner that does not violate the terms of the Senior Subordinated
Debt Documents governing such Excess Interim Sub Debt); (y) the Borrowers shall
commence the redemption, repayment, discharge or other satisfaction of such
Excess Interim Sub Debt in a manner that does not violate the terms of the
Senior Subordinated Debt Documents governing such Excess Interim Sub Debt
(subject to any contractual notice periods required therein) within five
(5) Business Days following the consummation of the applicable Sub Debt
Refinancing resulting in such Excess Interim Sub Debt; and (z) such Excess
Interim Sub Debt is in fact redeemed, repaid, discharged or otherwise satisfied
as soon as practicable under the Senior Subordinated Debt Documents governing
such Excess Interim Sub Debt and, in any event, within ninety (90) days
following the consummation of the related issuance of Senior Subordinated Debt
that resulted in such Excess Interim Sub Debt;

 

89



--------------------------------------------------------------------------------

The failure of any of the foregoing conditions to be met at any time with
respect to any Interim Sub Debt shall cause such Interim Sub Debt to cease to be
Excess Interim Sub Debt; and

In connection with the issuance of any new Senior Subordinated Debt (including
any Sub Debt Refinancing), the Borrowers hereby agree to provide the Agent with
all consents and other documentation as the Agent shall reasonably require.

(k) [Reserved];

(l) Surety and similar bonds and completion bonds and bid guarantees with
respect to the closure, final-closure and post-closure liabilities provided by
or issued on behalf of the Obligors in connection with landfills or other solid
waste facilities (collectively, “Landfill Surety Arrangements”); provided that
Landfill Surety Arrangements are only permitted under this clause (l) to the
extent that, and only for so long as, they are and continue to secure an
obligation or liability of an Obligor and relate to a landfill or other solid
waste facility currently or previously owned or operated by an Obligor; and
provided, further, that the aggregate Indebtedness under all Landfill Surety
Arrangements permitted under this clause (l) shall not exceed $250,000,000 at
any time outstanding;

(m) Obligations under indemnity provisions or related to purchase price
adjustments or similar obligations to the purchaser or seller under the purchase
agreement incurred in connection with the purchase or Disposal of assets or
Equity Interests of any Obligor, in each case solely to the extent that (w) such
obligations are incurred in connection with a Permitted Acquisition or other
Acquisition permitted hereunder or the Disposition of Equity Interests or assets
of the Obligors otherwise permitted under this Agreement, (x) such obligations
run in favor of the counterparties of such Permitted Acquisition, Acquisition or
Disposition, and (y) the maximum aggregate liability in respect of all such
obligations shall at no time exceed the gross proceeds, including non-cash
proceeds, (the fair market value of such non-cash proceeds being measured at the
time received or paid and without giving effect to any subsequent changes in
value) actually received or paid by the Obligors in connection with the related
Permitted Acquisition, Acquisition or Disposition;

(n) Equity Related Purchase Obligations of the Company in respect of Qualified
Preferred Stock or Grandfathered Non-Qualified Preferred Stock;

(o) Indebtedness with respect to IRBs and Refinancing Debt with respect thereto;
provided that, other than with respect to LC Supported IRBs, such Indebtedness
and Refinancing Debt (including, without limitation, Indebtedness of such type
listed on Part B of Schedule 10.2.3) shall not exceed $150,000,000 at any time
outstanding;

(p) Guarantees of or similar arrangements with respect to Indebtedness permitted
pursuant to this Section 10.2.3(a) to (o) made by any of the Obligors for so
long as the underlying obligor remains an Obligor hereunder; provided that the
amount of such guarantees does not exceed the amount of the underlying
Indebtedness and that any guarantees of Subordinated Debt are equally
subordinated;

(q) Guarantees of or similar arrangements with respect to Indebtedness of the
Excluded Subsidiaries and Foreign Subsidiaries to the extent constituting
Permitted Investments under Sections 10.2.2(i) or (n); and

(r) Other Indebtedness in an aggregate principal amount not to exceed $1,000,000
at any time outstanding.

 

90



--------------------------------------------------------------------------------

10.2.4. Mergers; Consolidation; Dispositions.

(a) Mergers and Acquisitions. None of the Obligors or the Non-Borrower
Subsidiaries shall, directly or indirectly, become a party to any liquidation,
winding up of its affairs, dissolution, merger, amalgamation, or consolidation,
or agree to or effect any Acquisition (other than (i) the acquisition of assets
in the ordinary course of business consistent with past practices, (ii) the
acquisition of Excluded Subsidiaries to the extent permitted under
Section 10.2.2, and (iii) the merger or consolidation of, or asset or stock
acquisitions between Obligors), except the Obligors and the Non-Borrower
Subsidiaries may purchase or otherwise acquire all or substantially all of the
assets of or a business or division of or one hundred percent (100%) of the
stock or other Equity Interests of any other Person (any transaction satisfying
the requirements of this Section 10.2.4(a), a “Permitted Acquisition”) so long
as:

(i) the Obligors are in current compliance with and, giving effect to the
proposed acquisition (including any borrowings made or to be made in connection
therewith), will continue to be in compliance with all of its covenants and
agreements contained in this Agreement, including the financial covenants in
Section 10.2.11 on a pro forma historical combined basis as if the transaction
occurred on the first day of the period of measurement;

(ii) at the time of such Acquisition, no Default or Event of Default has
occurred and is continuing, and such acquisition will not otherwise create a
Default or an Event of Default hereunder (including by way of cross-default to
any other Indebtedness that would constitute an Event of Default hereunder);

(iii) the business to be acquired is predominantly in the same lines of business
as the Obligors, or businesses reasonably related or incidental thereto (e.g.,
solid waste collection, transfer, hauling, recycling, or disposal);

(iv) the business to be acquired operates predominantly in the United States or
Canada;

(v) (A) in the case of an asset Acquisition, all of the assets acquired shall be
acquired by an existing Borrower or a newly-created wholly-owned Subsidiary of
the Company, which, if it is a U.S. Subsidiary, shall become a Borrower or
Guarantor hereunder in accordance with Section 10.1.17, and 100% of the Equity
Interests issued by such U.S. Subsidiary shall be pledged simultaneously with
such acquisition to Agent, for the benefit of the Secured Parties, in accordance
with Section 7.4, (B) in the case of an acquisition of Equity Interests of a
U.S. company, the acquired company, simultaneously with such acquisition, shall
become a Borrower or Guarantor in accordance with Section 10.1.17 and 100% of
its Equity Interests and its assets shall be pledged simultaneously with such
acquisition to the Agent, for the benefit of the Secured Parties, or the
acquired company shall be merged or amalgamated with and into a wholly-owned
Subsidiary that is an Obligor and such newly-acquired or newly-created
Subsidiary shall otherwise comply with the provisions of Section 10.1.17; or
(C) in the case of Acquisition of Equity Interests of a foreign Person that, in
connection therewith, becomes a Foreign Subsidiary, the acquiring Obligor shall
pledge the capital stock or other Equity Interests of such Foreign Subsidiary
simultaneously with such acquisition to Agent, for the benefit of the Secured
Parties (provided that not more than 65% of the total voting power of all
outstanding capital stock or other Equity Interest of any such first-tier
Foreign Subsidiary shall be required to be so pledged and no Equity Interests of
any non-first-tier Foreign Subsidiary shall be required to be pledged);

 

91



--------------------------------------------------------------------------------

(vi) if the total consideration in connection with any such Acquisition,
including the aggregate amount of all liabilities assumed, but excluding the
payment of all fees and expenses relating to such purchase, exceeds the
Threshold Amount, then not later than seven (7) days prior to the proposed
acquisition date (or such later date as the Agent may agree), the Borrower Agent
shall furnish the Agent with (A) a copy of the purchase agreement, (B) its
audited (if available, or otherwise unaudited) financial statements for the
preceding two (2) fiscal years or such shorter period of time as such entity or
division has been in existence, (C) a summary of the Borrowers’ results of their
standard due diligence review, (D) in the case of a landfill acquisition or if
the target company owns a landfill, a review by a Consulting Engineer and a copy
of the Consulting Engineer’s report, (E) written evidence that the board of
directors and (if required by Applicable Law) the shareholders, or the
equivalent thereof, of the business to be acquired have approved such
acquisition, and (F) such other information as Agent may reasonably request,
which in each case shall be in form and substance reasonably acceptable to
Agent;

(vii) the board of directors and (if required by Applicable Law) the
shareholders, or the equivalent thereof, of the business to be acquired shall
have approved such Acquisition;

(viii) at the time of the consummation of such Acquisition and immediately after
giving effect thereto, either (A) pro forma Availability shall be not less than
the greater of (x) $30,000,000 and (y) 20% of the aggregate Revolver Commitments
for each day during the 30 day period prior to consummation of such Acquisition
and immediately after giving effect thereto; or (B) both (x) pro forma
Availability shall be not less than the greater of (I) $18,750,000 and (II)
12.5% of the aggregate Revolver Commitments for each day during the 30 day
period prior to consummation of such Acquisition and immediately after giving
effect thereto and (y) the Borrowers are in pro forma compliance with each of
the financial covenants in Section 10.2.11 (whether or not a Financial Covenant
Trigger Period exists) after giving effect to such Acquisition; and

(ix) no later than seven (7) days prior to the consummation of such Acquisition
(or such later date as the Agent may agree), the Borrower Agent shall have
delivered a certificate, in a form reasonably satisfactory to Agent, stating
that the Acquisition is a “Permitted Acquisition” and demonstrating compliance
with the foregoing requirements.

(b) Dispositions of Assets. Except as otherwise provided in this Section, none
of the Obligors or the Non-Borrower Subsidiaries (other than the Insurance
Subsidiary) shall, directly or indirectly, become a party to or agree to or
effect any Disposition of assets (other than (x) an Excluded Disposition which
shall be deemed to be permitted by this Section 10.2.4(b), and (y) the
Disposition of assets or Equity Interests owned by an Obligor or Non-Borrower
Subsidiary to an Obligor except that the Company may not Dispose of all or any
material portion of its assets to another Obligor, and for the avoidance of
doubt, and notwithstanding anything else in this Section 10.2.4(b) to the
contrary, in the case of the transactions described in clauses (x) and (y) of
this parenthetical, no such Disposition shall trigger the requirement to obtain
or provide the deliverables under this Section and no such Disposition shall
count against the Basket (defined below)); provided that, so long as no Default
or Event of Default has occurred and is continuing, or would result therefrom
(including by way of cross-default to any other Indebtedness):

(i) the Borrowers may consummate the Permitted Westbrook Disposition; and

 

92



--------------------------------------------------------------------------------

(ii) during the term of this Agreement, the Obligors and the Non-Borrower
Subsidiaries may Dispose of assets (including in connection with an asset swap)
or Equity Interests of any Subsidiaries of the Company from and after the
Closing Date having an aggregate fair market value not in excess of 5% of
Consolidated Total Assets (the “Basket”) (as measured at the end of the most
recently ended Fiscal Quarter for which financial statements have been furnished
under Section 10.1.2(a) or (b)), in each case for fair and reasonable value,
which shall, solely in connection with a Disposition of assets (or a series of
related sales or transfers) after the date hereof having a fair market value in
excess of $5,000,000, be determined to be fair and reasonable by the board of
directors of the Company in good faith and evidenced by a resolution of such
directors which shall be delivered by the Company to Agent at least ten Business
Days (or such later date agreed by the Agent) prior to the consummation of such
sale or transfer, along with (x) a compliance certificate calculating the Fixed
Charge Coverage Ratio, the Consolidated First Lien Leverage Ratio and the
Minimum Consolidated EBITDA Test (whether or not a Financial Covenant Trigger
Period is in effect) after giving effect to such Disposition (and provided that
the Borrowers shall not be required to demonstrate compliance with the Fixed
Charge Coverage Ratio or the Consolidated First Lien Leverage Ratio unless a
Financial Covenant Trigger Period is in effect or would be caused thereby), and
(y) a written pro forma Borrowing Base Report giving effect to such disposition
and showing no Overadvance exists or will arise as a result of such Disposition,
and shall promptly provide such other information and documentation related to
such Disposition as is reasonably requested by Agent, and, in the case of an
asset swap, so long as such asset swap in the reasonable business judgment of
the Company does not have a Material Adverse Effect.

Upon a disposition permitted by this Section 10.2.4(b) of all or substantially
all of the assets (x) of an Obligor, such Obligor may be liquidated or dissolved
so long as all (if any) remaining assets held by such Obligor are transferred to
an existing Obligor and remain subject to a Lien of Agent, for the benefit of
the Secured Parties, and (y) of a Non-Borrower Subsidiary, such Non-Borrower
Subsidiary may be liquidated or dissolved so long as all (if any) remaining
assets held by such Non-Borrower Subsidiary are transferred to an Obligor or a
Non-Borrower Subsidiary. The Obligors shall promptly notify the Agent of such
liquidation or dissolution.

(c) De Minimis Subsidiaries. Notwithstanding anything to the contrary in this
Section 10.2.4, the Obligors and the Non-Borrower Subsidiaries may merge,
amalgamate or liquidate any De Minimis Subsidiaries (or consummate any
transaction permitted by Section 10.2.4(a) and/or Section 10.2.4(b)).

10.2.5. Fundamental Changes. None of the Obligors shall amend or otherwise alter
its Organic Documents in a manner adverse to the Secured Parties, or change its
name, state of organization or type of organization without giving the Agent
written notice at least thirty (30) days prior thereto (or such later date as
agreed by the Agent); and if an Obligor does not have an organizational
identification number and later obtains one, it will provide prompt notice to
the Agent.

10.2.6. Distributions. None of the Company, Obligors or the Non-Borrower
Subsidiaries (other than the Insurance Subsidiary (if any)), shall, directly or
indirectly, make any Distribution except that, (a) any Subsidiary may declare or
pay Distributions to the Company or its parent(s) and (b) any Subsidiary may
make Distributions not otherwise permitted under clause (a) above and the
Company may make other Distributions so long as:

(A) either (1) pro forma Availability shall be not less than the greater of
(x) $37,500,000 and (y) 25% of the aggregate Revolver Commitments for each day
during the 30 day period prior to such Distribution and immediately after giving
effect thereto; or (2) both (x) pro

 

93



--------------------------------------------------------------------------------

forma Availability shall be not less than the greater of (I) $26,250,000 and
(II) 17.5% of the aggregate Revolver Commitments for each day during the 30 day
period prior to such Distribution and immediately after giving effect thereto
and (y) the Borrowers are in pro forma compliance with each of the financial
covenants in Section 10.2.11 (whether or not a Financial Covenant Trigger Period
exists) after giving effect to such Distribution;

(B) no Default or Event of Default shall have occurred or be continuing on the
date of such Distribution, nor would be created by the making of such
Distribution; and

(C) at least 5 Business Days prior to each such Distribution the Borrower Agent
has delivered a certificate to Agent demonstrating compliance with clause
(A) and clause (B) above.

In addition, except as set forth in this Section 10.2.6 above, the Obligors
shall not prepay, redeem, convert, retire, repurchase or otherwise acquire
shares of any class of Equity Interests of the Obligors or Non-Borrower
Subsidiaries without the prior written consent of the Agent and the Required
Lenders; provided, however, that Preferred Stock of the Company may be converted
in accordance with its terms into other classes of Qualified Preferred Stock and
into common stock of the Company without such consent.

10.2.7. Change in Nature of Business. None of the Obligors or the Non-Borrower
Subsidiaries shall, directly or indirectly, engage in any material line of
business substantially different from those lines of business conducted by the
Obligors and Non-Borrower Subsidiaries on the date hereof or any business
substantially related or incidental thereto.

10.2.8. Transactions with Affiliates. Except as permitted under Section 9.18,
none of the Obligors or the Non-Borrower Subsidiaries shall, directly or
indirectly, enter into any transaction of any kind with any Affiliate (other
than for services as employees, officers and directors of any of the Obligors or
Non-Borrower Subsidiaries, and other than transactions among Obligors), whether
or not in the ordinary course of business, other than where the board of
directors (or the equivalent) of such Obligor or Non-Borrower Subsidiary has in
good faith determined that such transaction is on fair and reasonable terms
substantially as favorable to the Obligors or Non-Borrower Subsidiaries as would
be obtainable by the Obligors or Non-Borrower Subsidiaries at the time in a
comparable arm’s length transaction with a Person other than an Affiliate.

10.2.9. Burdensome Agreements; Negative Pledges. None of the Obligors or the
Non-Borrower Subsidiaries shall, directly or indirectly, enter into any
Contractual Obligation (other than this Agreement, any other Loan Document, or
the Senior Subordinated Debt Documents) that limits the ability (a) of any
Subsidiary (other than the Excluded Subsidiaries or the Insurance Subsidiary, if
any) to make Distributions to the Company, or (b) of any of the Obligors or
Non-Borrower Subsidiaries (other than the Insurance Subsidiary, if any) to
create, incur, assume or suffer to exist Liens in favor of Agent on property of
such Person; provided, however, that this clause (b) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Liens permitted
under Section 10.2.1(h) (to the extent required by the terms of the documents
evidencing the Liens), or in favor of any holder of Indebtedness permitted under
Section 10.2.3(e) and Section 10.2.3(o) (to the extent required by the terms of
the documents evidencing the applicable Indebtedness) hereof solely to the
extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness or Lien, as applicable.

10.2.10. Use of Proceeds. None of the Borrowers shall use the proceeds of any
Loan or Letter of Credit, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the Federal Reserve Board), except as set
forth in Section 9.4 (provided it is not in violation of Regulation U of the
Federal Reserve

 

94



--------------------------------------------------------------------------------

Board), or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund Indebtedness originally incurred for such purpose or
for any purpose other than as set forth in Section 9.4. None of the Borrowers
shall use the proceeds of any Loan or Letter of Credit, whether directly or
indirectly, to make any payment of Senior Subordinated Notes at any time, except
as expressly permitted under Section 10.2.16(d)(i) or (iv), as applicable.

10.2.11. Financial Covenants. For the avoidance of doubt, notwithstanding
anything to the contrary in the Agreement, it is understood that the following
financial covenants shall be calculated exclusive of the assets, liabilities
(except for liabilities of the Excluded Subsidiaries that are recourse to the
Obligors), net worth and operations of the Excluded Subsidiaries.

(a) Minimum Fixed Charge Coverage Ratio. At any time a Financial Covenant
Trigger Period is in effect, the Borrowers shall not permit the Consolidated
Fixed Charge Coverage Ratio to be less than 1.00 to 1.00, measured for the most
recent period of four (4) consecutive Fiscal Quarters for which financial
statements were delivered hereunder immediately prior to such Financial Covenant
Trigger Period and for each period of four (4) consecutive Fiscal Quarters
ending thereafter until the Financial Covenant Trigger Period is no longer in
effect.

(b) Maximum Consolidated First Lien Debt to Consolidated EBITDA. At any time a
Financial Covenant Trigger Period is in effect, the Borrowers shall not permit
the Consolidated First Lien Leverage Ratio for the period of four
(4) consecutive Fiscal Quarters then ending to exceed 2.00:1.00.

(c) Minimum Consolidated EBITDA. The Borrowers shall not permit Consolidated
EBITDA to be less than the Minimum Consolidated EBITDA Requirement (the “Minimum
Consolidated EBITDA Test”) measured as of the end of each Fiscal Quarter for the
period of four (4) consecutive Fiscal Quarters.

10.2.12. Sale and Leaseback. Except for the Permitted Westbrook Transaction,
none of the Obligors or the Non-Borrower Subsidiaries (other than the Insurance
Subsidiary, if any) shall, directly or indirectly, enter into any arrangement,
directly or indirectly, whereby any Obligor or any such Non-Borrower Subsidiary
shall sell or transfer any property owned by it in order then or thereafter to
lease such property or lease other property which such Obligor or any such
Non-Borrower Subsidiary intends to use for substantially the same purpose as the
property being sold or transferred, without the prior written consent of the
Required Lenders.

10.2.13. No Other Senior Debt. None of the Obligors or the Non-Borrower
Subsidiaries (a) have designated, or will designate, any Indebtedness of the
Obligors or the Non-Borrower Subsidiaries as “Designated Senior Debt” (or any
substantively equivalent term) for purposes of (and as defined in) the Senior
Subordinated Notes Documents, other than the Obligations or (b) have “Senior
Debt” (or any substantively equivalent term) as such term is defined in the
Senior Subordinated Note Documents, other than the Obligations, any Seller
Subordinated Debt, and any Indebtedness permitted under Section 10.2.3 which
ranks pari passu (other than by virtue of any lien subordination) with the
Obligations.

10.2.14. Actions Otherwise Prohibited By Other Debt. Notwithstanding anything
contained in this Section 10 that permits the Obligors or any of their
Subsidiaries to enter into transactions or take certain actions, the Obligors
shall not enter into such transactions or take such actions if otherwise
prohibited from so doing by the terms of (a) the Senior Subordinated Notes, or
(b) any Preferred Stock outstanding from time to time, after giving effect to
any effective and irrevocable written amendment to or waiver of the terms
thereof, a copy of which has been furnished to Agent and which is in form
satisfactory to Agent.

 

95



--------------------------------------------------------------------------------

10.2.15. Employee Benefit Plans. None of the Obligors or any ERISA Affiliate
shall, directly or indirectly:

(i) engage in any “prohibited transaction” within the meaning of §406 of ERISA
or §4975 of the Code which could result in a material liability for any Obligor;
or

(ii) (i) fail to comply with the Pension Funding Rules with respect to any
Pension Plan (other than a Multiemployer Plan), and (ii) with respect to any
Multiemployer Plan, fail to make any required contribution thereunder or
withdraw from such Multiemployer Plan if such withdrawal could reasonably be
expected to result in withdrawal liability in excess of the Threshold Amount; or

(iii) fail to contribute to any Pension Plan to an extent which, or terminate
any Pension Plan in a manner which, could result in the imposition of a Lien on
the assets of any Obligor pursuant to §303(k) or §4068 of ERISA or 430(k) of the
Code; or

(iv) amend any Pension Plan in circumstances requiring the posting of security
pursuant to §302 of ERISA or §436 of the Code; or

(v) take or, except with respect to a Multiemployer Plan, permit any action
which would result in the aggregate benefit liabilities (within the meaning of
§4001 of ERISA) of all Pension Plans to exceed the value of the aggregate assets
of such Pension Plans, disregarding for this purpose the benefit liabilities and
assets of any such Pension Plan with assets in excess of benefit liabilities.

The Obligors will (i) promptly upon filing the same with the Department of Labor
or Internal Revenue Service, furnish to Agent and the Lenders a copy of the most
recent actuarial statement required to be submitted under §103(d) of ERISA and
Annual Report, Form 5500, with all required attachments, in respect of each
Pension Plan (provided that, with respect to a Multiemployer Plan, such
requirement shall only apply if the Obligors receive a copy of such statement)
and (ii) promptly upon receipt or, if from the Obligors, dispatch, furnish to
the Lenders any notice, report or demand sent or received in respect of a
Pension Plan under §§302, 303, 4041, 4042, 4043, 4063, 4065, 4066 and 4068 of
ERISA, or in respect of a Multiemployer Plan, under §§4041A, 4202, 4219, 4242 or
4245 of ERISA.

10.2.16. Prepayments of Certain Obligations; Modifications of Subordinated Debt.
None of the Obligors or the Non-Borrower Subsidiaries shall, directly or
indirectly:

(a) amend, supplement or otherwise modify the terms of any Subordinated Debt;
provided that the Obligors may amend, supplement or otherwise modify the terms
of any Seller Subordinated Debt with the consent of Agent if, in the judgment of
Agent, such amendments, supplements or modifications do not adversely affect the
rights of the Lenders; and provided, further, that, with the prior consent of
Agent, such consent not to be unreasonably withheld, the Borrowers may amend any
Senior Subordinated Debt Document to eliminate covenants or otherwise make such
instruments less restrictive on the Borrowers;

(b) prepay, redeem or repurchase or issue any notice or offer of redemption with
respect to, elect to make, or effect, a defeasance with respect to, or take any
other action which would require the Obligors or any of their Subsidiaries to,
prepay, redeem or repurchase any of the Subordinated Debt (other than with
respect to Senior Subordinated Debt to the extent expressly permitted under
clause (d) below);

 

96



--------------------------------------------------------------------------------

(c) make any payments with respect to any Seller Subordinated Debt other than
scheduled payments of principal and interest as and to the extent permitted
under the applicable Subordination Agreements, provided that no Default or Event
of Default shall have occurred or be continuing on the date of such payment, nor
would be created by the making of such payment; or

(d) subject in all cases to Section 10.2.14, make any Debt Repayments with
respect to any Senior Subordinated Debt other than:

(i) scheduled payments of interest as and to the extent permitted under the
Senior Subordinated Debt Documents, as applicable;

(ii) so long as no Default or Event of Default shall have occurred or be
continuing on the date of such payment, nor would be created by the making of
such payment, Debt Repayments of principal, interest, premium (including, in the
case of an open market repurchase (whether or not pursuant to a tender offer),
premium above the rate specified in the related indenture as applicable to
optional redemptions) and related costs and expenses made from the Net Proceeds
of (and substantially contemporaneously with) the sale or issuance by any
Obligor or any Non-Borrower Subsidiary of any of its Equity Interests after the
Closing Date;

(iii) Debt Repayments of principal, interest, premium (including, in the case of
an open market repurchase (whether or not pursuant to a tender offer), premium
above the rate specified in the related indenture as applicable to optional
redemptions) and related costs and expenses in connection with any extension,
renewal, refinancing or replacement of Senior Subordinated Debt constituting
Refinancing Debt and otherwise permitted under this Agreement; and

(iv) other Debt Repayments of principal, interest, premium (including, in the
case of an open market repurchase (whether or not pursuant to a tender offer),
premium above the rate specified in the related indenture as applicable to
optional redemptions) and related costs and expenses with respect to Senior
Subordinated Debt and any Refinancing Debt with respect thereto so long as:

(A) either

(1) pro forma Availability shall be not less than the greater of (x) $30,000,000
and (y) 20% of the aggregate Revolver Commitments for each day during the 30 day
period prior to such Debt Repayment and immediately after giving effect thereto;
or

(2) both (x) pro forma Availability shall be not less than the greater of
(I) $18,750,000 and (II) 12.5% of the aggregate Revolver Commitments for each
day during the 30 day period prior to such Debt Repayment and immediately after
giving effect thereto and (y) the Borrowers are in pro forma compliance with
each of the financial covenants in Section 10.2.11 (whether or not a Financial
Covenant Trigger Period exists) after giving effect to such Debt Payment;

(B) no Default or Event of Default shall have occurred or be continuing on the
date of such payment, nor would be created by the making of such Debt Repayment;
and

(C) at least 5 Business Days prior to each such Debt Repayment (or such later
date agreed by the Agent) the Borrower Agent has delivered a certificate to
Agent demonstrating compliance with clause (A) and clause (B) above.

 

97



--------------------------------------------------------------------------------

10.2.17. Upstream Limitations. None of the Obligors shall enter into any
agreement, contract or arrangement (excluding this Agreement, the other Loan
Documents, the Senior Subordinated Debt Documents) restricting the ability of
(i) the Obligors to amend or modify this Agreement or any other Loan Document,
or (ii) any Obligor to pay or make Upstream Payments or to make loans, advances
or other payments of whatsoever nature to any Obligor or to make transfers or
distributions of all or any part of such Obligor’s assets to an Obligor; in each
case other than (x) subject to the limitations in Section 10.2.1(a) and (f),
restrictions on specific assets which assets are the subject of Equipment
Financing Indebtedness to the extent permitted under Section 10.2.3(c) or (e),
and (y) customary anti-assignment provisions contained in leases and licensing
agreements entered into by such Obligor in the ordinary course of its business.

10.2.18. Preferred Stock. None of the Obligors (a) shall authorize or designate
any new class of Preferred Stock or (b) shall, directly or indirectly (whether
by merger, consolidation, share exchange or otherwise), amend, supplement or
otherwise modify the terms of any Preferred Stock, in each case unless Agent
shall have been provided reasonable prior written notice thereof (including
copies of the Organic Documents and other documents evidencing the terms
thereof). None of the Obligors, shall, in any event, make any amendment,
supplement or modification to the Preferred Stock that would cause or otherwise
permit a Qualified Preferred Stock to become a Non-Qualified Preferred Stock
(other than, as applicable, Grandfathered Non-Qualified Preferred Stock). In no
event may the Company or any Obligor issue any Preferred Stock at any time when
a Default or Event of Default exists or could reasonably be expected to result
therefrom or that would be prohibited by the terms of any Subordinated Debt
(after giving effect to any effective and irrevocable written amendment to or
waiver of the terms thereof, a copy of which has been furnished to Agent and
which is in form satisfactory to Agent).

10.2.19. Tax Consolidation. Except as required by Applicable Law, none of the
Obligors or the Non-Borrower Subsidiaries shall file or consent to the filing of
any consolidated income tax return with any Person other than Obligors and
Subsidiaries.

10.2.20. Accounting Changes. None of the Obligors or the Non-Borrower
Subsidiaries shall make any material change in accounting treatment or reporting
practices, except as required by GAAP and in accordance with Section 1.2; or
change its Fiscal Year (other than the change of Fiscal Year to fiscal year end
December 31).

 

SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1. Events of Default. Each of the following shall be an “Event of Default” if
it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:

(a) if the Obligors shall fail to pay any principal of the Loans or any LC
Obligation hereunder when the same shall become due and payable, whether at the
Revolver Termination Date or any accelerated date of maturity or at any other
date fixed for payment;

(b) if the Obligors shall fail to pay any interest or fees or other amounts
owing hereunder within five (5) Business Days after the same shall become due
and payable whether at the Maturity Date or any accelerated date of maturity or
at any other date fixed for payment;

 

98



--------------------------------------------------------------------------------

(c) if the Obligors shall fail to comply with any of the covenants contained in
Section 7.2.1, 7.3, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.2 or 10.2;

(d) if the Obligors shall fail to perform any term, covenant or agreement
contained herein or in any of the other Loan Documents (other than those
specified in clauses (a), (b), and (c) above) within thirty (30) days after
written notice of such failure has been given to the Borrower Agent by the Agent
or any Lender;

(e) if any representation or warranty contained in this Agreement or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall prove to have been false in any material respect upon the date
when made or repeated;

(f) if any Obligor or Non-Borrower Subsidiary shall fail to pay at maturity, or
within any applicable period of grace, any and all obligations for borrowed
money or any guaranty with respect thereto or credit received or in respect of
any Capital Lease, Synthetic Lease Obligation or Hedging Agreement, in each
case, in an aggregate amount greater than the Threshold Amount (including,
without regard to the Threshold Amount, the Indebtedness evidenced by the Senior
Subordinated Notes Documents), or fail to observe or perform any material term,
covenant or agreement contained in any agreement by which it is bound that
evidences or secures Borrowed Money in an aggregate amount greater than the
Threshold Amount (including, without regard to the Threshold Amount, the Senior
Subordinated Notes Documents) for such period of time as would permit, assuming
the giving of appropriate notice if required, the holder or holders thereof or
of any obligations issued thereunder to accelerate the maturity thereof;

(g) if any Obligor or Non-Borrower Subsidiary makes an assignment for the
benefit of creditors, or admits in writing its inability to pay or generally
fails to pay its debts as they mature or become due, or petitions or applies for
the appointment of a trustee or other custodian, liquidator, receiver or
receiver/manager of any Obligor or Non-Borrower Subsidiary or of any substantial
part of the assets of any Obligor or Non-Borrower Subsidiary or commences any
case or other proceeding relating to any Obligor or Non-Borrower Subsidiary
under any Debtor Relief Law of any jurisdiction, now or hereafter in effect, or
takes any action to authorize or in furtherance of any of the foregoing, or if
any such petition or application is filed or any such case or other proceeding
is commenced against any Obligor or Non-Borrower Subsidiary and any Obligor or
Non-Borrower Subsidiary indicates its approval thereof, consent thereto or
acquiescence therein;

(h) a decree or order is entered appointing any such trustee, custodian,
liquidator, receiver or receiver/manager or adjudicating any Obligor or
Non-Borrower Subsidiary bankrupt or insolvent, or approving a petition in any
such case or other proceeding, or a decree or order for relief is entered in
respect of any Obligor or Non-Borrower Subsidiary in an involuntary case under
Debtor Relief Laws as now or hereafter constituted, and such decree or order
remains in effect for more than sixty (60) days, whether or not consecutive;

(i) (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order which are not promptly stayed (and, if such required to perfect such stay
pending appeal, bonded), or (B) there is a period of 30 consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

99



--------------------------------------------------------------------------------

(j) (i) An ERISA Event occurs with respect to a Pension Plan which has resulted
or could reasonably be expected to result in liability of the Obligors under
Title IV of ERISA to the Pension Plan, or the PBGC, in an aggregate amount in
excess of the Threshold Amount (provided that, with respect to a Multiemployer
Plan, clause (i) only applies if an Obligor has received written notice from
such plan or otherwise become aware that an event or circumstance described in
such clause has occurred), or (ii) any Obligor or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount;

(k) if any of the Loan Documents shall be cancelled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or with the
express prior written agreement, consent or approval of the Agent or the
Required Lenders, or any action at law, suit or in equity or other legal
proceeding to cancel, revoke or rescind any of the Loan Documents shall be
commenced by or on behalf of the Borrowers or any of their respective
stockholders, or any court or any Governmental Authority of competent
jurisdiction shall make a determination that, or issue a judgment, order, decree
or ruling to the effect that, any one or more of the Loan Documents is illegal,
invalid or unenforceable in accordance with the terms thereof, or any Security
Document shall for any reason cease to create a valid and perfected first
priority Lien on the Collateral purported to be covered thereby as contemplated
under the Loan Documents (subject to Section 10.2.4(b));

(l) (i) the subordination provisions of the Senior Subordinated Debt Documents
(or any Refinancing Debt thereof) (collectively, the “Subordination Provisions”)
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the Senior
Subordinated Debt; or (ii) the Borrowers shall, directly or indirectly, disavow
or contest in any manner (A) the effectiveness, validity or enforceability of
any of the Subordination Provisions, (B) that the Subordination Provisions exist
for the benefit of the Secured Parties or (C) that all proceeds realized from
the liquidation of any Collateral of any Borrower shall be subject to any of the
Subordination Provisions;

(m) a Change of Control shall occur; or

(n) if any event or condition occurs that enables or permits (with all
applicable grace periods having expired) any holder or the holders of any
Preferred Stock of the Obligors to cause any liquidating payment or distribution
on such Preferred Stock to become due in cash, securities or other property of
any Obligor other than Equity Interests of the Company, or to require the
prepayment, redemption or repurchase thereof, in whole or in part, in cash,
securities or other property of any Obligor other than Equity Interests of the
Company prior to its scheduled maturity date, if any.

11.2. Remedies upon Default. If an Event of Default described in Section 11.1(g)
or (h) occurs with respect to any Obligor, then to the extent permitted by
Applicable Law, all Obligations (other than Secured Bank Product Obligations)
shall become automatically due and payable and all Commitments shall terminate,
without any action by Agent or notice of any kind. In addition, or if any other
Event of Default exists, Agent may in its discretion (and shall upon written
direction of Required Lenders) do any one or more of the following from time to
time:

(a) declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Obligors to the fullest extent permitted by law;

 

100



--------------------------------------------------------------------------------

(b) terminate, reduce or condition any Commitment, or make any adjustment to the
Borrowing Base;

(c) require Obligors to Cash Collateralize their LC Obligations, Secured Bank
Product Obligations and other Obligations that are contingent or not yet due and
payable, and if Obligors fail to deposit such Cash Collateral, Agent may (and
shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); and

(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Obligors to assemble Collateral, at
Obligors’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by an
Obligor, Obligors agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. Each Obligor agrees that 10 days’
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable, and that any sale conducted on the internet or to a licensor of
Intellectual Property shall be commercially reasonable. Agent may conduct sales
on any Obligor’s premises, without charge, and any sale may be adjourned from
time to time in accordance with Applicable Law. Agent shall have the right to
sell, lease or otherwise dispose of any Collateral for cash, credit or any
combination thereof, and Agent may purchase any Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of the purchase
price, may credit bid and set off the amount of such price against the
Obligations.

11.3. License. Effective during the occurrence of an Event of Default, Agent is
hereby granted an irrevocable, non-exclusive license or other right to use,
license or sub-license (without payment of royalty or other compensation to any
Person) any or all Intellectual Property of Obligors, computer hardware and
software, trade secrets, brochures, customer lists, promotional and advertising
materials, labels, packaging materials and other Property, in advertising for
sale, marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral. Each
Obligor’s rights and interests under Intellectual Property shall inure to
Agent’s benefit.

11.4. Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against its Obligations, whether or not Agent, Issuing
Bank, such Lender, or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of Agent, Issuing
Bank, such Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of Agent, Issuing
Bank, each Lender and each such Affiliate under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Person
may have.

11.5. Remedies Cumulative; No Waiver.

11.5.1. Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Agent and Lenders
under the Loan Documents are cumulative, may be

 

101



--------------------------------------------------------------------------------

exercised at any time and from time to time, concurrently or in any order, and
are not exclusive of any other rights or remedies available by agreement, by
law, at equity or otherwise. All such rights and remedies shall continue in full
force and effect until Full Payment of the Obligations.

11.5.2. Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by any
Obligor under any Loan Document, or to exercise any rights or remedies with
respect to Collateral or otherwise; (b) the making of any Loan or issuance of
any Letter of Credit during a Default, Event of Default or other failure to
satisfy any conditions precedent; or (c) acceptance by Agent or any Lender of
any payment or performance by an Obligor under any Loan Documents in a manner
other than that specified therein. Any failure to satisfy a financial covenant
on a measurement date shall not be cured or remedied by satisfaction of such
covenant on a subsequent date.

 

SECTION 12. AGENT

12.1. Appointment, Authority and Duties of Agent.

12.1.1. Appointment and Authority. Each Secured Party appoints and designates
Bank of America as Agent under all Loan Documents. Agent may, and each Secured
Party authorizes Agent to, enter into all Loan Documents to which Agent is
intended to be a party and accept all Security Documents. Any action taken by
Agent in accordance with the provisions of the Loan Documents, and the exercise
by Agent of any rights or remedies set forth therein, together with all other
powers reasonably incidental thereto, shall be authorized by and binding upon
all Secured Parties. Without limiting the generality of the foregoing, Agent
shall have the sole and exclusive authority to (a) act as the disbursing and
collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document; (c) act as collateral agent for Secured
Parties for purposes of perfecting and administering Liens under the Loan
Documents, and for all other purposes stated therein; (d) manage, supervise or
otherwise deal with Collateral; and (e) take any Enforcement Action or otherwise
exercise any rights or remedies with respect to any Collateral or under any Loan
Documents, Applicable Law or otherwise. Agent alone shall be authorized to
determine eligibility and applicable advance rates under the Borrowing Base,
whether to impose or release any reserve, or whether any conditions to funding
or issuance of a Letter of Credit have been satisfied, which determinations and
judgments, if exercised in good faith, shall exonerate Agent from liability to
any Secured Party for any error in judgment.

12.1.2. Duties. The title of “Agent” is used solely as a matter of market custom
and the duties of Agent are administrative in nature only. Agent has no duties
except those expressly set forth in the Loan Documents, and in no event does
Agent have any agency, fiduciary or implied duty to or relationship with any
Secured Party or other Person by reason of any Loan Document or related
transaction. The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.

12.1.3. Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.

12.1.4. Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joining
any other party,

 

102



--------------------------------------------------------------------------------

unless required by Applicable Law. In determining compliance with a condition
for any action hereunder, including satisfaction of any condition in Section 6,
Agent may presume that the condition is satisfactory to a Secured Party unless
Agent has received notice to the contrary from such Secured Party before Agent
takes the action. Agent may request instructions from Required Lenders or other
Secured Parties with respect to any act (including the failure to act) in
connection with any Loan Documents or Collateral, and may seek assurances to its
satisfaction from Secured Parties of their indemnification obligations against
Claims that could be incurred by Agent. Agent may refrain from any act until it
has received such instructions or assurances, and shall not incur liability to
any Person by reason of so refraining. Instructions of Required Lenders shall be
binding upon all Secured Parties, and no Secured Party shall have any right of
action whatsoever against Agent as a result of Agent acting or refraining from
acting pursuant to instructions of Required Lenders. Notwithstanding the
foregoing, instructions by and consent of specific parties shall be required to
the extent provided in Section 14.1.1. In no event shall Agent be required to
take any action that it determines in its discretion is contrary to Applicable
Law or any Loan Documents or could subject any Agent Indemnitee to liability.

12.2. Agreements Regarding Collateral and Borrower Materials.

12.2.1. Lien Releases; Obligor Releases; Care of Collateral. Secured Parties
authorize Agent to release any Lien with respect to any Collateral, and release
any Obligor from its Obligations under the Loan Documents, in each case, as
applicable, (a) upon Full Payment of the Obligations; (b) that is the subject of
a disposition that Borrower Agent certifies in writing is a Permitted
Disposition (and Agent may rely conclusively on any such certificate without
further inquiry); (c) that does not constitute a material part of the
Collateral; or (d) subject to Section 14.1, with the consent of Required
Lenders. Secured Parties authorize Agent to release its Lien, if any, granted on
Excluded Collateral and to subordinate its Liens to any Purchase Money Lien or
other Permitted Lien entitled to priority hereunder. Agent has no obligation to
assure that any Collateral exists or is owned by an Obligor, or is cared for,
protected or insured, nor to assure that Agent’s Liens have been properly
created, perfected or enforced, or are entitled to any particular priority, nor
to exercise any duty of care with respect to any Collateral.

12.2.2. Possession of Collateral. Agent and Secured Parties appoint each Lender
as agent (for the benefit of Secured Parties) for the purpose of perfecting
Liens in any Collateral held or controlled by such Lender, to the extent such
Liens are perfected by possession or control. If any Lender obtains possession
or control of any Collateral, it shall notify Agent thereof and, promptly upon
Agent’s request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent’s instructions.

12.2.3. Reports. Agent shall promptly provide to Lenders, when complete, any
field examination, audit or appraisal report prepared for Agent with respect to
any Obligor or Collateral (“Report”). Reports and other Borrower Materials may
be made available to Lenders by providing access to them on the Platform, but
Agent shall not be responsible for system failures or access issues that may
occur from time to time. Each Lender agrees (a) that Reports are not intended to
be comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only limited information and
will rely significantly upon Borrowers’ books, records and representations;
(b) that Agent makes no representation or warranty as to the accuracy or
completeness of any Borrower Materials and shall not be liable for any
information contained in or omitted from any Borrower Materials, including any
Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants, in each case, subject to
Section 14.12), and to use all Borrower Materials solely for administration of
the Obligations. Each Lender shall indemnify and hold harmless Agent and any
other Person preparing a Report from any action such Lender may take as a result
of or any conclusion it may draw from any Borrower Materials, as well as from
any Claims arising as a direct or indirect result of Agent furnishing same to
such Lender, via the Platform or otherwise.

 

103



--------------------------------------------------------------------------------

12.3. Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person. Agent shall have a reasonable and practicable amount of time to act upon
any instruction, notice or other communication under any Loan Document, and
shall not be liable for any delay in acting.

12.4. Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from an Obligor or Required
Lenders specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing. Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations) or assert any rights relating to any Collateral.

12.5. Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its ratable share
of such Obligation, such Lender shall forthwith purchase from Secured Parties
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis. If any of such payment or reduction is
thereafter recovered from the purchasing Lender, the purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest. Notwithstanding the foregoing, if a Defaulting Lender obtains a
payment or reduction of any Obligation, it shall immediately turn over the full
amount thereof to Agent for application under Section 4.2.2 and it shall provide
a written statement to Agent describing the Obligation affected by such payment
or reduction. No Lender shall set off against the Dominion Account without
Agent’s prior consent.

12.6. Indemnification. EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS
AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT). In Agent’s discretion, it may reserve for any Claims made against an
Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order
or settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties. If Agent is sued by any
receiver, trustee or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Secured Party to the extent of its Pro Rata share.

12.7. Limitation on Responsibilities of Agent. Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct. Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents. Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Liens, Loan Documents or
Obligor. No Agent Indemnitee shall be responsible to Secured

 

104



--------------------------------------------------------------------------------

Parties for any recitals, statements, information, representations or warranties
contained in any Loan Documents or Borrower Materials; the execution, validity,
genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectability, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectability of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor. No Agent Indemnitee shall have any obligation to any Secured Party to
ascertain or inquire into the existence of any Default or Event of Default, the
observance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.

12.8. Successor Agent and Co-Agents.

12.8.1. Resignation; Successor Agent. Agent may resign at any time by giving at
least 30 days written notice thereof to Lenders and Borrower Agent. If Agent is
a Defaulting Lender under clause (d) of the definition thereof, then Required
Lenders may, unless prohibited by Applicable Law, remove such Agent by written
notice to Borrower Agent and Agent. Required Lenders may appoint a successor to
replace the resigning or removed Agent, which successor shall be a financial
institution reasonably acceptable to Required Lenders and (provided no Default
or Event of Default exists) Borrower Agent. If no successor agent is appointed
prior to the effective date of Agent’s resignation or removal, then Agent may
appoint a successor agent that is a financial institution acceptable to it and
Borrower Agent (which shall be a Lender unless no Lender accepts the role) or in
the absence of such appointment, Required Lenders shall on such date assume all
rights and duties of Agent hereunder. Upon acceptance by any successor Agent of
its appointment hereunder, such successor Agent shall thereupon succeed to and
become vested with all the powers and duties of the retiring Agent without
further act. On the effective date of its resignation or removal, the retiring
or removed Agent shall be discharged from its duties and obligations hereunder
but shall continue to have all rights and protections under the Loan Documents
with respect to actions taken or omitted to be taken by it while Agent,
including the indemnification set forth in Sections 12.6 and 14.2, and all
rights and protections under this Section 12. Any successor to Bank of America
by merger or acquisition of stock shall continue to be Agent hereunder without
further act on the part of any Secured Party or Obligor.

12.8.2. Co-Collateral Agent. If appropriate under Applicable Law, Agent may
appoint a Person to serve as a co-collateral agent or separate collateral agent
under any Loan Document. Each right, remedy and protection intended to be
available to Agent under the Loan Documents shall also be vested in such agent.
Secured Parties shall execute and deliver any instrument or agreement that Agent
may request to effect such appointment. If any such agent shall die, dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of the agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Agent until appointment of a new agent.

12.9. Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Obligors. Each Secured Party
acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information

 

105



--------------------------------------------------------------------------------

expressly requested by a Lender, Agent shall have no duty or responsibility to
provide any Secured Party with any notices, reports or certificates furnished to
Agent by any Obligor or any credit or other information concerning the affairs,
financial condition, business or Properties of any Obligor (or any of its
Affiliates) which may come into possession of Agent or its Affiliates.

12.10. Remittance of Payments and Collections.

12.10.1. Remittances Generally. All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 1:00 p.m. on a
Business Day, payment shall be made by Lender not later than 3:00 p.m. on such
day, and if request is made after 1:00 p.m., then payment shall be made by 11:00
a.m. on the next Business Day. Payment by Agent to any Secured Party shall be
made by wire transfer, in the type of funds received by Agent. Any such payment
shall be subject to Agent’s right of offset for any amounts due from such payee
under the Loan Documents.

12.10.2. Failure to Pay. If any Secured Party fails to pay any amount when due
by it to Agent pursuant to the terms hereof, such amount shall bear interest,
from the due date until paid in full, at the greater of the Federal Funds Rate
or the rate determined by Agent as customary for interbank compensation for two
Business Days and thereafter at the Default Rate for Base Rate Revolver Loans.
In no event shall Obligors be entitled to credit for any interest paid by a
Secured Party to Agent, nor shall a Defaulting Lender be entitled to interest on
amounts held by Agent pursuant to Section 4.2.

12.10.3. Recovery of Payments. If Agent pays an amount to a Secured Party in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
the Secured Party. If Agent determines that an amount received by it must be
returned or paid to an Obligor or other Person pursuant to Applicable Law or
otherwise, then Agent shall not be required to distribute such amount to any
Secured Party. If any amounts received and applied by Agent to Obligations held
by a Secured Party are later required to be returned by Agent pursuant to
Applicable Law, such Secured Party shall pay to Agent, on demand, its share of
the amounts required to be returned.

12.11. Individual Capacities. As a Lender, Bank of America shall have the same
rights and remedies under the Loan Documents as any other Lender, and the terms
“Lenders,” “Required Lenders” or any similar term shall include Bank of America
in its capacity as a Lender. Agent, Lenders and their Affiliates may accept
deposits from, lend money to, provide Bank Products to, act as financial or
other advisor to, and generally engage in any kind of business with, Obligors
and their Affiliates, as if they were not Agent or Lenders hereunder, without
any duty to account therefor to any Secured Party. In their individual
capacities, Agent, Lenders and their Affiliates may receive information
regarding Obligors, their Affiliates and their Account Debtors (including
information subject to confidentiality obligations), and shall have no
obligation to provide such information to any Secured Party.

12.12. Titles. Each Lender, other than Bank of America, that is designated in
connection with this credit facility as an “Arranger,” “Bookrunner” or “Agent”
of any kind shall have no right or duty under any Loan Documents other than
those applicable to all Lenders, and shall in no event have any fiduciary duty
to any Secured Party.

12.13. Bank Product Providers. Each Secured Bank Product Provider, by delivery
of a notice to Agent of a Bank Product, agrees to be bound by the Loan
Documents, including Sections 5.6, 14.3.3 and 12. Each Secured Bank Product
Provider shall indemnify and hold harmless Agent Indemnitees, to the extent not
reimbursed by Obligors, against all Claims that may be incurred by or asserted
against any Agent Indemnitee in connection with such provider’s Secured Bank
Product Obligations.

 

106



--------------------------------------------------------------------------------

12.14. No Third Party Beneficiaries. This Section 12 is an agreement solely
among Secured Parties and Agent, and shall survive Full Payment of the
Obligations. This Section 12 does not confer any rights or benefits upon
Obligors or any other Person. As between Obligors and Agent, any action that
Agent may take under any Loan Documents or with respect to any Obligations shall
be conclusively presumed to have been authorized and directed by Secured
Parties.

 

SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS

13.1. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Obligors, Agent, Lenders, Secured Parties, and their respective
successors and assigns, except that (a) no Obligor shall have the right to
assign its rights or delegate its obligations under any Loan Documents; and
(b) any assignment by a Lender must be made in compliance with Section 13.3.
Agent may treat the Person which made any Loan as the owner thereof for all
purposes until such Person makes an assignment in accordance with Section 13.3.
Any authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.

13.2. Participations.

13.2.1. Permitted Participants; Effect. Subject to Section 13.3.3, any Lender
may sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents. Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Obligors shall be determined as if it had not
sold such participating interests, and Obligors and Agent shall continue to deal
solely and directly with such Lender in connection with the Loan Documents. Each
Lender shall be solely responsible for notifying its Participants of any matters
under the Loan Documents, and Agent and the other Lenders shall not have any
obligation or liability to any such Participant. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.9 unless Obligors agree otherwise in writing.

13.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
the Company, substantially all Obligors or substantially all Collateral.

13.2.3. Participant Register. Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Commitments, Loans (and stated interest) and LC Obligations. Entries in the
register shall be conclusive, absent manifest error, and such Lender shall treat
each Person recorded in the register as the owner of the participation for all
purposes, notwithstanding any notice to the contrary. No Lender shall have an
obligation to disclose any information in such register except to the extent
necessary to establish that a Participant’s interest is in registered form under
the Code.

 

107



--------------------------------------------------------------------------------

13.2.4. Benefit of Setoff. Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 12.5 as if such Participant were a Lender.

13.3. Assignments.

13.3.1. Permitted Assignments. A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000, (unless
otherwise agreed by Agent and the Borrower Agent in its discretion) and integral
multiples of $1,000,000 in excess of that amount; (b) except in the case of an
assignment in whole of a Lender’s rights and obligations, the aggregate amount
of the Commitments retained by the transferor Lender is at least $5,000,000
(unless otherwise agreed by Agent in its discretion); and (c) the parties to
each such assignment shall execute and deliver an Assignment to Agent for
acceptance and recording. Nothing herein shall limit the right of a Lender to
pledge or assign any rights under the Loan Documents to secure obligations of
such Lender to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release the Lender from its obligations hereunder nor
substitute the pledge or assignee for such Lender as a party hereto.

13.3.2. Effect; Effective Date. Upon delivery to Agent of an assignment notice
in the form of Exhibit B and a processing fee of $3,500 (unless otherwise agreed
by Agent in its discretion), the assignment shall become effective as specified
in the notice, if it complies with this Section 13.3. From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender thereunder.
Upon consummation of an assignment, the transferor Lender, Agent and Borrowers
shall make appropriate arrangements for issuance of replacement and/or new
notes, if applicable. The transferee Lender shall comply with Section 5.10 and
deliver, upon request, an administrative questionnaire satisfactory to Agent.

13.3.3. Certain Assignees. No assignment or participation may be made to an
Obligor, Affiliate of an Obligor, Defaulting Lender or natural person. Agent
shall have no obligation to determine whether any assignee is permitted under
the Loan Documents. Assignment by a Defaulting Lender shall be effective only if
there is concurrent satisfaction of all outstanding obligations of the
Defaulting Lender under the Loan Documents in a manner satisfactory to Agent,
including payment by the Eligible Assignee or Defaulting Lender to Agent of an
aggregate amount sufficient upon distribution (through direct payment, purchases
of participations or other methods acceptable to Agent) to satisfy all funding
and payment liabilities of the Defaulting Lender. If assignment by a Defaulting
Lender occurs (by operation of law or otherwise) without compliance with the
foregoing sentence, the assignee shall be deemed a Defaulting Lender for all
purposes until compliance occurs.

13.3.4. Register. Agent, acting as a non-fiduciary agent of Borrowers (solely
for tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names, addresses and Commitments of, and the Loans, interest and LC
Obligations owing to, each Lender. Entries in the register shall be conclusive,
absent manifest error, and Borrowers, Agent and Lenders shall treat each Person
recorded in such register as a Lender for all purposes under the Loan Documents,
notwithstanding any notice to the contrary. Agent may choose to show only one
Borrower as the borrower in the register, without any effect on the liability of
any Obligor with respect to the Obligations. The register shall be available for
inspection by Borrowers or any Lender, from time to time upon reasonable notice.

 

108



--------------------------------------------------------------------------------

13.4. Replacement of Certain Lenders. If a Lender (a) within the last 120 days
failed to give its consent to any amendment, waiver or action for which consent
of all Lenders was required and Required Lenders consented, (b) is a Defaulting
Lender, or (c) within the last 120 days gave a notice under Section 3.5 or
requested payment or compensation under Section 3.7 or 5.10 (and has not
designated a different Lending Office pursuant to Section 3.8), then Agent or
Borrower Agent may, upon 10 days’ notice to such Lender, require it to assign
its rights and obligations under the Loan Documents to Eligible Assignee(s),
pursuant to appropriate Assignment(s), within 20 days after the notice. Agent is
irrevocably appointed as attorney-in-fact to execute any such Assignment if the
Lender fails to execute it. Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents through the date of assignment. In addition, in the event that the
Borrower Agent determines that any Lender is the holder of 10% or more of the
consolidated Indebtedness of the Company or relevant Subsidiaries of the
Company, as a result of which any Borrower would be in breach of any permit
issued by any regulatory authority in connection with such Borrower’s solid
waste operations, the Borrowers (i) shall be permitted to repay such Lender’s
Loans on a non-pro-rata basis (and, in the case of repayments of Revolver Loans,
reduce such Lender’s Revolver Commitment on a non-pro-rata basis in connection
therewith) to the extent necessary (but only to the extent necessary) to reduce
such Lender’s percentage of the consolidated Indebtedness of the Company to
below such 10% in order to eliminate such breach and/or (ii) may request such
Lender to assign that portion of its Loans to an Eligible Assignee that would
bring such Lender’s Loans below 10%, and such Lender agrees that it will make
such assignment (to the extent an Eligible Assignee has agreed to purchase the
Loans requested to be so assigned) so long as such Lender has received payment
at par for such portion of its Loans being so assigned (together with accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
with respect thereto) from such Eligible Assignee (or the Borrowers, as
applicable, with respect to accrued interest, fees or other amounts) and such
assignment does not conflict with Applicable Laws.

 

SECTION 14. MISCELLANEOUS

14.1. Consents, Amendments and Waivers.

14.1.1. Amendment. No modification of any Loan Document, including any consent
under or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that

(a) without the prior written consent of Agent, no modification shall alter any
provision in a Loan Document that relates to any rights, duties or discretion of
Agent;

(b) without the prior written consent of Issuing Bank, no modification shall
alter Section 2.3 or any other provision in a Loan Document that relates to
Letters of Credit or any rights, duties or discretion of Issuing Bank;

(c) without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall (i) increase the Commitment of such
Lender; (ii) reduce the amount of, or waive or delay payment of, any principal,
interest or fees payable to such Lender (except as provided in Section 4.2);
(iii) extend the Revolver Termination Date applicable to such Lender’s
Obligations; or (iv) amend this clause (c);

(d) without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall (i) alter Section 5.6.2, 7.1 (except to add
Collateral), 12.5, or 14.1.1; (ii) amend the definition of Pro Rata, Required
Lenders, or Supermajority Lenders; (iii) release or subordinate Liens on all or
substantially all Collateral; (iv) release all or substantially all Obligors
from liability for any Obligations; or (v) increase the advance rates under the
Borrowing Base.

 

109



--------------------------------------------------------------------------------

(e) without the prior written consent of a Secured Bank Product Provider, no
modification shall affect its relative payment priority under Section 5.6.2; and

(f) without the prior written consent of Supermajority Lenders, no modification
shall amend the definition of Borrowing Base, Eligible Accounts Formula Amount,
Eligible Inventory Formula Amount, Eligible Vehicles Formula Amount, Eligible
Containers and Compactors Formula Amount, Eligible Other Equipment Formula
Amount, and Eligible Real Estate Formula Amount (or any defined term used in
such definitions) if the effect of such amendment is to increase borrowing
availability.

Notwithstanding any provision herein to the contrary and without limitation of
any provision of Section 2.1.7, this Agreement may be amended with the written
consent of the Required Lenders, the Agent, and the Borrowers (i) to add one or
more additional revolving credit facilities to this Agreement and to permit the
extensions of credit and all related obligations and liabilities arising in
connection therewith from time to time outstanding to share ratably (or on a
basis subordinated to the existing revolving facility hereunder) in the benefits
of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing revolving
facility hereunder (but, in the case of any facility that shares ratably with
the existing revolving facility, subject to the same Borrowing Base, Eligible
Accounts Formula Amount, Eligible Containers and Compactors Formula Amount,
Eligible Inventory Formula Amount, Eligible Other Equipment Formula Amount,
Eligible Real Estate Formula Amount, and Eligible Vehicles Formula Amount (or
any defined term used in such definitions) requirements as the existing
revolving facility), and (ii) in connection with the foregoing, to permit, as
deemed appropriate by the Agent and approved by the Required Lenders, the
Lenders providing such additional credit facilities to participate in any
required vote or action required to be approved by the Required Lenders or by
any other number, percentage or class of Lenders hereunder.

14.1.2. Limitations. Notwithstanding Section 14.1.1, the agreement of Obligors
shall not be required for any modification of a Loan Document that deals solely
with the rights and duties of Lenders, Agent and/or Issuing Bank as among
themselves. Notwithstanding Section 14.1.1, only the consent of the parties to
any agreement relating to fees or a Bank Product shall be required for
modification of such agreement, and no Bank Product provider (in such capacity)
shall have any right to consent to modification of any Loan Document other than
its Bank Product agreement. Any waiver or consent granted by Agent or Lenders
hereunder shall be effective only if in writing and only for the matter
specified.

14.1.3. Payment for Consents. No Obligor will pay any remuneration or other
thing of value, whether by way of additional interest, fee or otherwise, to any
Lender (in its capacity as a Lender hereunder) as consideration for agreement by
such Lender with any modification of any Loan Documents, unless such
remuneration or value is concurrently paid, on the same terms, on a Pro Rata
basis to all Lenders providing their consent.

14.2. Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS (AS DEFINED HEREIN) THAT MAY BE INCURRED BY OR ASSERTED
AGAINST ANY INDEMNITEE. In no event shall any party to a Loan Document have any
obligation thereunder to indemnify or hold harmless an Indemnitee with respect
to a Claim that is determined in a final, non-appealable judgment by a court of
competent jurisdiction to result from the gross negligence, willful misconduct,
or breach in bad faith of such Indemnitee. This Section shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages, or
liabilities arising from any non-Tax claim.

 

110



--------------------------------------------------------------------------------

14.3. Notices and Communications.

14.3.1. Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Obligor, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment), or at such other address as a party may
hereafter specify by notice in accordance with this Section 14.3. Each
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, three Business Days after deposit in the U.S.
mail, with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery, when duly delivered to the notice address
with receipt acknowledged. Notwithstanding the foregoing, unless otherwise
expressly agreed in writing by the Agent, no notice to Agent pursuant to
Section 2.1.4, 2.3, 3.1.2, or 4.1.1 shall be effective until actually received
by the individual to whose attention at Agent such notice is required to be
sent. Any written communication that is not sent in conformity with the
foregoing provisions shall nevertheless be effective on the date actually
received by the noticed party. Any notice received by Borrower Agent shall be
deemed received by all Obligors.

14.3.2. Communications. Electronic communications (including e-mail, messaging
and websites) may be used only in a manner acceptable to Agent and only for
routine communications, such as delivery of Borrower Materials, administrative
matters, distribution of Loan Documents and matters permitted under
Section 4.1.4. Secured Parties make no assurance as to the privacy or security
of electronic communications. E-mail and voice mail shall not be effective
notices under the Loan Documents.

14.3.3. Platform. Except as provided in Section 10.1.2, Borrower Materials shall
be delivered pursuant to procedures approved by Agent, including electronic
delivery (if possible) upon request by Agent to an electronic system maintained
by Agent (“Platform”) and Borrowers shall notify Agent of each posting of
Borrower Delivered Materials on the Platform and the materials shall be deemed
received by Agent only upon its receipt of such notice. Borrower Materials and
other information relating to this credit facility may be made available to
Secured Parties on the Platform. The Platform is provided “as is” and “as
available.” Agent does not warrant the accuracy or completeness of any
information on the Platform nor the adequacy or functioning of the Platform, and
expressly disclaims liability for any errors or omissions in the Borrower
Materials or any issues involving the Platform. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT WITH RESPECT TO
BORROWER MATERIALS OR THE PLATFORM. No Agent Indemnitee shall have any liability
to Borrowers, Secured Parties or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
relating to use by any Person of the Platform, including any unintended
recipient, nor for delivery of Borrower Materials and other information via the
Platform, internet, e-mail, or any other electronic platform or messaging
system, in each case except as results from gross negligence or willful
misconduct.

14.3.4. Public Information. Obligors and Secured Parties acknowledge that
“public” information may not be segregated from material non-public information
on the Platform. Secured Parties acknowledge that Borrower Materials may include
Obligors’ material non-public information, and should not be made available to
personnel who do not wish to receive such information or may be engaged in
investment or other market-related activities with respect to an Obligor’s
securities.

 

111



--------------------------------------------------------------------------------

14.3.5. Non-Conforming Communications. Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Obligor even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Obligor shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of an
Obligor.

14.4. Performance of Borrowers’ Obligations. Agent may, in its discretion at any
time and from time to time, at Borrowers’ expense, pay any amount or do any act
required of an Obligor under any Loan Documents or otherwise lawfully requested
by Agent (in each case only if the Obligors have failed to pay or perform as
required under the Loan Documents) to (a) enforce any Loan Documents or collect
any Obligations; (b) protect, insure, maintain or realize upon any Collateral;
or (c) defend or maintain the validity or priority of Agent’s Liens in any
Collateral, including any payment of a judgment, insurance premium, warehouse
charge, finishing or processing charge, or landlord claim, or any discharge of a
Lien. All payments, costs and expenses (including Extraordinary Expenses) of
Agent under this Section shall be reimbursed to Agent by Borrowers, promptly on
demand, with interest from the date incurred until paid in full, at the Default
Rate applicable to Base Rate Revolver Loans. Any payment made or action taken by
Agent under this Section shall be without prejudice to any right to assert an
Event of Default or to exercise any other rights or remedies under the Loan
Documents.

14.5. Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

14.6. Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations or measurements to regulate similar matters, and they agree that
these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

14.7. Counterparts; Execution. Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when Agent has received counterparts bearing the signatures of all
parties hereto. Agent may (but shall have no obligation to) accept any
signature, contract formation or record-keeping through electronic means, which
shall have the same legal validity and enforceability as manual or paper-based
methods, to the fullest extent permitted by Applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any similar state law based on
the Uniform Electronic Transactions Act.

14.8. Entire Agreement. Time is of the essence with respect to all Loan
Documents and Obligations. The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.

14.9. Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Agreement and no action of Agent, Lenders or any other Secured
Party pursuant to the Loan Documents or otherwise shall be deemed to constitute
Agent and any Secured Party to be a partnership, joint venture or similar
arrangement, nor to constitute control of any Obligor.

 

112



--------------------------------------------------------------------------------

14.10. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated by any Loan Document, Obligors acknowledge and
agree that (a)(i) this credit facility and any arranging or other services by
Agent, any Lender, any of their Affiliates or any arranger are arm’s-length
commercial transactions between Obligors and their Affiliates, on one hand, and
Agent, any Lender, any of their Affiliates or any arranger, on the other hand;
(ii) Obligors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Obligors are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Obligors, their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of Obligors and their Affiliates, and have no
obligation to disclose any of such interests to Obligors or their Affiliates. To
the fullest extent permitted by Applicable Law, each Obligor hereby waives and
releases any claims that it may have against Agent, Lenders, their Affiliates
and any arranger with respect to any breach of agency or fiduciary duty in
connection with any transaction contemplated by a Loan Document.

14.11. Confidentiality. Each of Agent, Lenders and Issuing Bank shall maintain
the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided they are informed of the confidential nature of the Information and
instructed to keep it confidential); (b) to the extent requested by any
governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section, to any Transferee or any actual or prospective party
(or its advisors) to any Bank Product or to any swap, derivative or other
transaction under which payments are to be made by reference to an Obligor or
Obligor’s obligations; (g) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) is
available to Agent, any Lender, Issuing Bank or any of their Affiliates on a
nonconfidential basis from a source other than Obligors; (h) on a confidential
basis to a provider of a Platform; or (i) with the consent of Borrower Agent.
Notwithstanding the foregoing, Agent and Lenders may publish or disseminate
general information concerning this credit facility for league table, tombstone
and advertising purposes, and may use Obligors’ logos, trademarks or product
photographs in advertising materials. As used herein, “Information” means
confidential information received from an Obligor or Subsidiary relating to it
or its business. A Person required to maintain the confidentiality of
Information pursuant to this Section shall be deemed to have complied if it
exercises a degree of care similar to that accorded its own confidential
information. Each of Agent, Lenders and Issuing Bank acknowledges that
(i) Information may include material non-public information; (ii) it has
developed compliance procedures regarding the use of such information; and
(iii) it will handle the material non-public information in accordance with
Applicable Law.

14.12. GOVERNING LAW. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.

 

113



--------------------------------------------------------------------------------

14.13. Consent to Forum.

14.13.1. Forum. EACH OBLIGOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
ANY STATE COURT SITTING IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION OR
OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY
DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT TO THE EXTENT THAT SUCH ADVERSE PARTY IS SUBJECT TO THE
JURISDICTION OF SUCH COURT. EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES
ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S
PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1. A final judgment in any proceeding of any such court shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
any other manner provided by Applicable Law.

14.13.2. Other Jurisdictions. Nothing herein shall limit the right of Agent or
any Lender to bring proceedings against any Obligor in any other court, nor
limit the right of any party to serve process in any other manner permitted by
Applicable Law. Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.

14.14. Waivers by Obligors. To the fullest extent permitted by Applicable Law,
each Obligor waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which an Obligor may in any way be liable, in each case, except as otherwise
provided herein or in the Loan Documents, and hereby ratifies anything Agent may
do in this regard; (c) any bond or security that might be required by a court
prior to allowing Agent to exercise any rights or remedies; (D) the benefit of
all valuation, appraisement and exemption laws; (E) any claim against Agent,
Issuing Bank or any Lender, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (F) notice of acceptance hereof.
Each Obligor acknowledges that the foregoing waivers are a material inducement
to Agent, Issuing Bank and Lenders entering into this Agreement and that they
are relying upon the foregoing in their dealings with Obligors. Each Obligor has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

14.15. Patriot Act Notice. Agent and Lenders hereby notify Obligors that
pursuant to the Patriot Act, Agent and Lenders are required to obtain, verify
and record information that identifies each Obligor, including its legal name,
address, tax ID number and other information that will allow Agent and Lenders
to identify it in accordance with the Patriot Act. Agent and Lenders will also
require information regarding each personal guarantor, if any, and may require
information regarding Obligors’ management and owners, such as legal name,
address, social security number and date of birth. Obligors shall, promptly upon
request, provide all documentation and other information as Agent, Issuing Bank
or any Lender may request from time to time in order to comply with any
obligations under any “know your customer,” anti-money laundering or other
requirements of Applicable Law.

 

114



--------------------------------------------------------------------------------

14.16. NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

14.17. Amendment and Restatement. Each Borrower, the Agent, the Issuing Bank and
the Lenders hereby agree that upon the effectiveness of this Agreement, the
terms and provisions of the Existing Credit Agreement and the Security Documents
(as defined therein) which in any manner govern or evidence the Obligations, the
rights and interests of the Agent, the Issuing Bank and the Lenders and any
terms, conditions or matters related to any thereof, shall be and hereby are
amended and restated in their entirety by the terms and provisions of this
Agreement and the terms and conditions of the Existing Credit Agreement and the
Security Documents (as defined therein) shall be superseded by this Agreement
and the other Loan Documents, except as expressly provided herein.

14.17.1. Notwithstanding the amendment and restatement of the Existing Credit
Agreement, the Security Documents (as defined therein) and certain of the other
related “Loan Documents” as defined in the Existing Credit Agreement (the
“Existing Loan Documents”) by this Agreement and the other Loan Documents as
herein defined, all of the indebtedness, liabilities and obligations owing by
any Borrower under the Existing Loan Documents shall continue as Obligations
hereunder and shall be and remain secured by this Agreement and the Security
Documents (as defined herein) for the benefit of the Agent and the Lenders. This
Agreement is given as a substitution of, and not as a payment of, the
indebtedness, liabilities and obligations of the Borrowers, under the Existing
Loan Documents and is not intended to constitute a novation thereof or of any of
the other Existing Loan Documents. Upon the effectiveness of this Agreement, all
loans owing by the Borrowers, the Existing Letters of Credit and all other
obligations outstanding under the Existing Credit Agreement shall continue as
Revolver Loans, Letters of Credit and Obligations hereunder.

14.17.2. Each Borrower, the Agent and the other Secured Parties hereby
acknowledge (a) the assignment by the lenders party to the Existing Credit
Agreement to the Lenders party hereto in accordance with the Master Assignment
and Acceptance such that, after giving effect thereto, the Revolver Commitments
shall be as reflected on Schedule 1.1 and (b) each reference to the
“Administrative Agent” in the Existing Credit Agreement and the other Existing
Loan Documents shall be deemed to be a reference to the “Agent” as defined in
this Agreement.

[Remainder of page intentionally left blank; signatures begin on following page]

 

115



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

BORROWERS: CASELLA WASTE SYSTEMS, INC. By:

/s/ Edmond R. Coletta

Name: Edmond R. Coletta Title: Senior Vice President and Chief Financial Officer

 

ALL CYCLE WASTE, INC.

ATLANTIC COAST FIBERS, INC.

BLOW BROS.

BRISTOL WASTE MANAGEMENT, INC.

C.V. LANDFILL, INC.

CASELLA MAJOR ACCOUNT SERVICES, LLC

CASELLA RECYCLING, LLC

CASELLA RENEWABLE SYSTEMS, LLC

CASELLA TRANSPORTATION, INC.

CASELLA WASTE MANAGEMENT OF MASSACHUSETTS, INC.

CASELLA WASTE MANAGEMENT OF N.Y., INC.

CASELLA WASTE MANAGEMENT OF PENNSYLVANIA, INC.

CASELLA WASTE MANAGEMENT, INC.

CASELLA WASTE SERVICES OF ONTARIO LLC

CHEMUNG LANDFILL LLC

COLEBROOK LANDFILL LLC

FOREST ACQUISITIONS, INC.

GRASSLANDS INC.

GROUNDCO LLC

HAKES C&D DISPOSAL, INC.

HARDWICK LANDFILL, INC.

HIRAM HOLLOW REGENERATION CORP.

KTI BIO FUELS, INC.

KTI ENVIRONMENTAL GROUP, INC.

KTI NEW JERSEY FIBERS, INC.

KTI OPERATIONS, INC.

KTI SPECIALTY WASTE SERVICES, INC.

KTI, INC.

 

By:

/s/ Edmond R. Coletta

Name: Edmond R. Coletta Title: Vice President and Treasurer



--------------------------------------------------------------------------------

MAINE ENERGY RECOVERY COMPANY, LIMITED PARTNERSHIP

NEW ENGLAND WASTE SERVICES OF ME, INC.

NEW ENGLAND WASTE SERVICES OF N.Y., INC.

NEW ENGLAND WASTE SERVICES OF VERMONT, INC.

NEW ENGLAND WASTE SERVICES, INC.

NEWBURY WASTE MANAGEMENT, INC.

NEWS OF WORCESTER LLC

NEWSME LANDFILL OPERATIONS LLC

NORTH COUNTRY ENVIRONMENTAL SERVICES, INC.

NORTHERN PROPERTIES CORPORATION OF PLATTSBURGH

OXFORD TRANSFER STATION, LLC

PINE TREE WASTE, INC.

SCHULTZ LANDFILL, INC.

SOUTHBRIDGE RECYCLING & DISPOSAL PARK, INC.

SUNDERLAND WASTE MANAGEMENT, INC.

THE HYLAND FACILITY ASSOCIATES

TOMPKINS COUNTY RECYCLING LLC

WASTE-STREAM INC.

By:

/s/ Edmond R. Coletta

Name: Edmond R. Coletta Title: Vice President and Treasurer Address For All
Borrowers: 25 Greens Hill Lane Rutland, VT 05701 Attention: Edmond R. Coletta
Email: ned.coletta@casella.com Telecopy: (802) 770-5348



--------------------------------------------------------------------------------

AGENT AND LENDERS:

BANK OF AMERICA, N.A.,

as Agent and a Lender

By:

/s/ Bailey Falls

Name:

Bailey Falls

Title:

Senior Vice President

Address: Mailcode: MA1-225-02-05 225 Franklin Street Boston, MA 02110 Attention:
    Loan Administration – Casella Telecopy:     312-453-6319



--------------------------------------------------------------------------------

COMERICA BANK, as Documentation Agent and Lender By:

/s/ Tony G. Rice

Title:

Vice President

Address: 411 West Lafayette Blvd. Detroit, MI 48226 Mail Code 3236 Attn:
            Tony G. Rice Telecopy:     313-222-9564



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:

/s/ Thomas G. Williams

Name: Thomas G. Williams Title: Authorized Officer

 

Address: JPMorgan Chase Bank, N.A. 277 Park Avenue-22nd Floor New York, NY 10172
Attention: Account Officer -Casella Waste Systems, Inc. Telecopy: (646) 534-2268



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:

/s/ Christopher J. Hackett

Name: Christopher J. Hackett Title: Vice President Address: TD Bank, N.A. 2
Church Street Bellows Falls, Vermont 05101 Attention:      Christopher J.
Hackett Telecopy:      802-463-4503



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:

/s/ Jeff Royston

Name:

Jeff Royston

Title:

Director

Address: 2450 Colorado Ave. Suite 3000W Santa Monica, CA 90404 Attention:
Telecopy:



--------------------------------------------------------------------------------

EXHIBIT A

to

Loan and Security Agreement

ASSIGNMENT AND ACCEPTANCE

(this “Assignment”)

Reference is made to the Loan and Security Agreement dated as of February 27,
2015, as amended (“Loan Agreement”), among [BORROWER 1], [BORROWER 2] and
[BORROWER 3] (collectively, “Borrowers”), BANK OF AMERICA, N.A., as agent
(“Agent”) for the financial institutions from time to time party to the Loan
Agreement (“Lenders”), and such Lenders. Terms are used herein as defined in the
Loan Agreement.

                                         (“Assignor”) and
                                         (“Assignee”) agree as follows:

1. Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor (a) a principal amount of $            of Assignor’s outstanding
Revolver Loans and $            of Assignor’s participations in LC Obligations,
and (b) the amount of $            of Assignor’s Revolver Commitment (which
represents     % of the total Revolver Commitments) (the foregoing items being,
collectively, “Assigned Interest”), together with an interest in the Loan
Documents corresponding to the Assigned Interest. This Assignment shall be
effective as of the date (“Effective Date”) indicated in the corresponding
Assignment Notice delivered to Agent, provided such Assignment Notice is
executed by Assignor, Assignee, Agent and Borrower Agent, if applicable. From
and after the Effective Date, Assignee hereby expressly assumes, and undertakes
to perform, all of Assignor’s obligations in respect of the Assigned Interest,
and all principal, interest, fees, and other amounts which would otherwise be
payable to or for Assignor’s account in respect of the Assigned Interest shall
be payable to or for Assignee’s account, to the extent such amounts accrue on or
after the Effective Date.

2. Assignor (a) represents that, as of the date hereof, prior to giving effect
to this assignment, its Revolver Commitment is $            and the outstanding
balance of its Revolver Loans and participations in LC Obligations is
$            ; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties, or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency, or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto, other
than that Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; and (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of Borrowers or the performance by
Borrowers of their obligations under the Loan Documents. [Assignor is attaching
the promissory note[s] held by it and requests that Agent exchange such note[s]
for new promissory notes payable to Assignee [and Assignor].]

3. Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment; (b) confirms that it has received copies of the Loan
Agreement and such other Loan Documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment; (c) agrees that it shall, independently and without reliance upon
Assignor and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (d) confirms that it is an Eligible
Assignee; (e) appoints and authorizes Agent to take such action as agent on its
behalf and to



--------------------------------------------------------------------------------

exercise such powers under the Loan Agreement as are delegated to Agent by the
terms thereof, together with such powers as are incidental thereto; (f) agrees
that it will observe and perform all obligations that are required to be
performed by it as a “Lender” under the Loan Documents; and (g) represents and
warrants that the assignment evidenced hereby will not result in a non-exempt
“prohibited transaction” under Section 406 of ERISA.

4. This Assignment shall be governed by the laws of the State of             .If
any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Assignment shall remain in full force and effect.

5. Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:

 

(a) If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):

 

 

 

 

 

(b) If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):

 

 

 

 

 

Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

 

 

ABA No.

 

 

Account No.

 

Reference:

 

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

 

 

ABA No.

 

 

Account No.

 

Reference:

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
                    .

 

 

(“Assignee”) By:

 

Title:

 

(“Assignor”) By:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT B

to

Loan and Security Agreement

ASSIGNMENT NOTICE

Reference is made to (1) the Loan and Security Agreement dated as of
February 27, 2015, as amended (“Loan Agreement”), among [BORROWER 1], [BORROWER
2] and [BORROWER 3] (collectively, “Borrowers”), BANK OF AMERICA, N.A., as agent
(“Agent”) for the financial institutions from time to time party to the Loan
Agreement (“Lenders”), and such Lenders; and (2) the Assignment and Acceptance
dated as of             , 20    (“Assignment”), between             (“Assignor”)
and             (“Assignee”). Terms are used herein as defined in the Loan
Agreement.

Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment (a) a principal amount of $            of
Assignor’s outstanding Revolver Loans and $            of Assignor’s
participations in LC Obligations, and (b) the amount of $            of
Assignor’s Revolver Commitment (which represents     % of the total Revolver
Commitments (the foregoing items being, collectively, the “Assigned Interest”),
together with an interest in the Loan Documents corresponding to the Assigned
Interest. This Agreement shall be effective as of the date (“Effective Date”)
indicated below, provided this Assignment Notice is executed by Assignor,
Assignee, Agent, and Borrower Agent, if applicable. Pursuant to the Assignment,
Assignee has expressly assumed all of Assignor’s obligations under the Loan
Agreement to the extent of the Assigned Interest, as of the Effective Date.

For purposes of the Loan Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $            and Assignee’s Revolver Commitment to
be increased by $            .

The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:

 

 

 

 

 

The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment.

This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3
of the Loan Agreement. Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment Notice is executed as of
                    .

 

 

(“Assignee”) By:

 

Title:

 

(“Assignor”) By:

 

Title:

 

ACKNOWLEDGED AND AGREED,AS OF THE DATE SET FORTH ABOVE: BORROWER AGENT:*

 

By:

 

Title:

 

* No signature required if Assignee is a Lender, Affiliate of a Lender or
Approved Fund, or if an Event of Default exists.

 

BANK OF AMERICA, N.A.,

as Agent

By:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT C

to

Loan and Security Agreement

FORM OF SUBORDINATION AGREEMENT

See attached.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SUBORDINATION AGREEMENT

SUBORDINATION AGREEMENT (the “Agreement”), dated as of             , 20    , is
by and among BANK OF AMERICA, N.A., as Agent for itself and the other lending
institutions who are or may become party to the Loan Agreement defined below
(collectively, the “Lenders”), [INSERT NAME OF SUBORDINATING LENDER] (the
“Subordinating Lender”), and Casella Waste Systems, Inc. (the “Parent”) and each
of its direct and indirect Subsidiaries from time to time party to the Loan
Agreement defined below as borrowers (collectively, the “Borrowers”).

WHEREAS, the Lenders have, pursuant to that certain Loan and Security Agreement,
dated February 27, 2015 (as amended, modified, supplemented, or restated and in
effect from time to time, the “Loan Agreement”) agreed, upon the terms and
subject to the conditions contained therein, to make loans and otherwise to
extend credit to the Borrowers; and

WHEREAS, the Subordinating Lender has agreed to extend credit to the Borrowers
pursuant to a promissory note dated as of                     , as in effect
from time to time, (the “Note”), issued by the Borrowers in favor of the
Subordinating Lender; and

WHEREAS, it is a condition precedent to the Lenders’ willingness to make loans
and otherwise to extend credit to the Borrowers pursuant to the Loan Agreement
that the Borrowers and the Subordinating Lender enter into this Agreement with
the Agent;

WHEREAS, in order to induce the Lenders to make loans and otherwise extend
credit to the Borrowers pursuant to the Loan Agreement, the Borrowers and the
Subordinating Lender have agreed to enter into this Agreement with the Agent;

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. Definitions. Capitalized terms not otherwise defined herein have the
respective meanings given to them in the Loan Agreement. In addition, the
following terms shall have the following meanings:

Senior Debt. All principal, interest, fees, costs, enforcement expenses
(including legal fees and disbursements), collateral protection expenses and
other reimbursement or indemnity obligations created or evidenced by the Loan
Agreement or any of the other Loan Documents or any prior concurrent, or
subsequent notes, instruments or agreements of indebtedness, liabilities or
obligations of any type or form whatsoever relating thereto in favor of the
Agent or any of the Secured Parties. Senior Debt shall expressly include (a) any
and all interest, fees and expenses accruing or out of pocket costs or expenses
incurred after the date of any filing by or against any of the Borrowers of any
petition under the federal Bankruptcy Code or any other bankruptcy, insolvency
or reorganization act regardless of whether the Agent’s or any Secured Party’s
claim therefor is allowed or allowable in the case or proceeding relating
thereto, and (b) any credit facilities extended to the Borrowers to refinance or
refund any of the Senior Debt.

 

C - 1



--------------------------------------------------------------------------------

Subordinated Debt. All principal, interest, fees, costs, enforcement expenses
(including legal fees and disbursements), collateral protection expenses and
other reimbursement and indemnity obligations created or evidenced by the Note
or any prior, concurrent or subsequent notes, instruments or agreements of
indebtedness, liabilities or obligations of any type or form whatsoever relating
thereto in favor of the Subordinating Lender.

Subordinated Debt Documents. Collectively, the [            ], the Note and any
and all other documents or instruments evidencing or further guarantying or
securing directly or indirectly any of the Subordinated Debt, whether now
existing or hereafter created.

2. General. The Subordinated Debt and any and all Subordinated Debt Documents
shall be and hereby are subordinated and the payment thereof is deferred until
the full and final payment in cash of the Senior Debt, whether now or hereafter
incurred or owed by the Borrowers. Notwithstanding the immediately preceding
sentence, the Borrowers shall be permitted to pay, and the Subordinating Lender
shall be permitted to receive, any regularly scheduled payment of interest or
principal on the Subordinated Debt so long as at the time of such payment, or
after giving effect thereto, no Default or Event of Default has occurred and is
continuing under the Loan Agreement or would occur after giving effect thereto.

3. Enforcement. The Subordinating Lender will not take or omit to take any
action or assert any claim with respect to the Subordinated Debt or otherwise
that is inconsistent with the provisions of this Agreement. Without limiting the
foregoing, the Subordinated Lender will not assert, collect or enforce the
Subordinated Debt or any part thereof or take any action to foreclose or realize
upon the Subordinated Debt or any part thereof or enforce any of the
Subordinated Debt Documents except (a) in each such case as necessary, so long
as no Default or Event of Default has occurred and is then continuing under the
Loan Agreement or would occur after giving effect thereto, to collect any sums
expressly permitted to be paid by the Borrowers pursuant to Section 2 hereof, or
(b) to the extent (but only to such extent) that the commencement of a legal
action may be required to toll the running of any applicable statute of
limitation. Until the Senior Debt has been finally paid in full in cash, the
Subordinating Lender shall not have any right of subrogation, reimbursement,
restitution, contribution or indemnity whatsoever from any assets of any of the
Borrowers, or any guarantor of or provider of collateral security for the Senior
Debt. The Subordinating Lender further waives any and all rights with respect to
marshalling.

4. Payments Held in Trust. The Subordinating Lender will hold in trust and
immediately pay over to the Agent for the account of the Secured Parties, in the
same form of payment received, with appropriate endorsements, for application to
the Senior Debt any cash amount that any of the Borrowers pays to the
Subordinating Lender with respect to the Subordinated Debt, or as collateral for
the Senior Debt any other assets of the Borrowers that the Subordinating Lender
may receive with respect to the Subordinated Debt in each case except with
respect to payments expressly permitted pursuant to Section 2 hereof.

 

C - 2



--------------------------------------------------------------------------------

5. Defense to Enforcement. If the Subordinating Lender, in contravention of the
terms of this Agreement, shall commence, prosecute or participate in any suit,
action or proceeding against any of the Borrowers, then such Borrowers may
interpose as a defense or plea the making of this Agreement, and the Agent or
any Secured Party may intervene and interpose such defense or plea in its own
name or in the name of such Borrower. If the Subordinating Lender, in
contravention of the terms of this Agreement, shall attempt to collect any of
the Subordinated Debt or enforce any of the Subordinated Debt Documents, then
the Agent, any Secured Party or any of the Borrowers may, by virtue of this
Agreement, restrain the enforcement thereof in its own name or (as the case may
be) in the name of the Borrowers. If the Subordinating Lender, in contravention
of the terms of this Agreement, obtains any cash or other assets of any of the
Borrowers as a result of any administrative, legal or equitable actions, or
otherwise, the Subordinating Lender agrees forthwith to pay, deliver and assign
to the Agent, for the account of the Secured Parties, with appropriate
endorsements, any such cash for application to the Senior Debt and any such
other assets as collateral for the Senior Debt.

6. Bankruptcy, etc.

6.1 Payments Relating to Subordinated Debt. At any meeting of creditors of any
of the Borrowers or in the event of any case or proceeding, voluntary or
involuntary, for the distribution, division or application of all or part of the
assets of any of the Borrowers or the proceeds thereof, whether such case or
proceeding be for the liquidation, dissolution or winding up of any of the
Borrowers or any of their businesses, a receivership, insolvency or bankruptcy
case or proceeding, an assignment for the benefit of creditors or a proceeding
by or against any of the Borrowers for relief under the federal Bankruptcy Code
(11 U.S.C. §101 et seq.) or any other bankruptcy, reorganization or insolvency
law or any other law relating to the relief of debtors, readjustment of
indebtedness, reorganization, arrangement, composition or extension or
marshalling of assets or otherwise, the Agent is hereby irrevocably authorized
at any such meeting or in any such proceeding to receive or collect for the
benefit of the Secured Parties any cash or other assets of the Borrowers
distributed, divided or applied by way of dividend or payment, or any securities
issued on account of any Subordinated Debt, and apply such cash to or to hold
such other assets or securities as collateral for the Senior Debt, and to apply
to the Senior Debt any cash proceeds of any realization upon such other assets
or securities that the Agent in its discretion elects to effect, until all of
the Senior Debt shall have been paid in full in cash, rendering to the
Subordinating Lender any surplus to which the Subordinating Lender is then
entitled.

6.2 Securities by the Plan of Reorganization or Readjustment. Notwithstanding
the foregoing provisions of Section 6.1, the Subordinating Lender shall be
entitled to receive and retain any securities of any of the Borrowers or any
other corporation or other entity provided for by a plan of reorganization or
readjustment (i) the payment of which is subordinate, at least to the extent
provided in this Agreement with respect to the Subordinated Debt, to the payment
of all Senior Debt under any such plan of reorganization or readjustment and
(ii) all other terms of which are acceptable to the Secured Parties and the
Agent.

 

C - 3



--------------------------------------------------------------------------------

6.3 Subordinated Debt Voting Rights. At any such meeting of creditors or in the
event of any such case or proceeding, the Subordinating Lender shall retain the
right to vote and otherwise act with respect to the Subordinated Debt
(including, without limitation, the right to vote to accept or reject any plan
of partial or complete liquidation, reorganization, arrangement, composition or
extension), provided that the Subordinating Lender shall not vote with respect
to any such plan or take any other action in any way so as to contest (i) the
validity of any Senior Debt or any collateral therefor or guaranties thereof,
(ii) the relative rights and duties of any holders of any Senior Debt
established in any instruments or agreements creating or evidencing any of the
Senior Debt with respect to any of such collateral or guaranties or (iii) the
Subordinating Lender’s obligations and agreements set forth in this Agreement.

7. Lien Subordination. The Senior Debt, the Loan Agreement and the other Loan
Documents and any and all other documents and instruments evidencing or creating
the Senior Debt and all guaranties, mortgages, security agreements, pledges and
other collateral guarantying or securing the Senior Debt or any part thereof
shall be senior to the Subordinated Debt and all of the Subordinated Debt
Documents irrespective of the time of the execution, delivery or issuance of any
thereof or the filing or recording for perfection of any thereof or the filing
of any financing statement or continuation statement relating to any thereof.

7.1 Further Assurances. The Subordinating Lender hereby agrees, upon request of
the Agent at any time and from time to time, to execute such other documents or
instruments as may be requested by the Agent further to evidence of public
record or otherwise the senior priority of the Senior Debt as contemplated
hereby.

7.2 Books and Records. The Subordinating Lender further agrees to maintain on
its books and records such notations as the Agent may reasonably request to
reflect the subordination contemplated hereby and to perfect or preserve the
rights of the Agent hereunder.

7.3 Release of Guaranties and Collateral. Without limiting any of the rights
of the Agent or any other Secured Party under the Loan Agreement, the other Loan
Documents or applicable law, in the event that the Agent releases or discharges
(i) any guaranties of the Senior Debt given by guarantors which have also
guaranteed the Subordinated Debt or (ii) any security interests in, or mortgages
or Liens upon, any collateral securing the Senior Debt and also securing the
Subordinated Debt, such guarantors or (as the case may be) such collateral shall
thereupon be deemed to have been released from all such guaranties or security
interests, mortgages or Liens in favor of the Subordinating Lender provided that
any net cash proceeds received by any of the Borrowers or such guarantor in
connection with any sale or other disposition of assets in which such release or
discharge is granted are applied, or are held for application, to the Senior
Debt. The Subordinating Lender agrees that, within ten (10) days following the
Agent’s written request therefor, the Subordinating Lender will execute, deliver
and file any and all such termination statements, mortgage discharges, Lien
releases and other agreements and instruments as the Agent reasonably deems
necessary or appropriate in order to give effect to the preceding sentence. The
Subordinating Lender hereby irrevocably appoints the Agent, and its successors
and assigns, and their respective

 

C - 4



--------------------------------------------------------------------------------

officers, with full power of substitution, the true and lawful attorney(s) of
the Subordinating Lender for the purpose of effecting any such executions,
deliveries and filings if and to the extent that the Subordinating Lender shall
have failed to perform such obligations pursuant to the foregoing provisions of
this Section 7.3 within such ten (10) day period.

8. Lenders’ Freedom of Dealing. The Subordinating Lender agrees, with respect to
the Senior Debt and any and all collateral therefor or guaranties thereof, that
the Borrowers and the Secured Parties may agree to increase the amount of the
Senior Debt or otherwise modify the terms of any of the Senior Debt, and the
Secured Parties may grant extensions of the time of payment or performance to
and make compromises, including releases of collateral or guaranties, and
settlements with the Borrowers and all other persons, in each case without the
consent of the Subordinating Lender and without affecting the agreements of the
Subordinating Lender or the Borrowers contained in this Agreement; provided,
however, that nothing contained in this Section 8 shall constitute a waiver of
the right of the Borrowers to agree or consent to a settlement or compromise of
a claim which the Agent or any Secured Party may have against the Borrowers.

9. Modification or Sale of the Subordinated Debt. The Subordinating Lender will
not, at any time while this Agreement is in effect, modify any of the terms of
any of the Subordinated Debt or any of the Subordinated Debt Documents; nor will
the Subordinating Lender sell, transfer, pledge, assign, hypothecate or
otherwise dispose of any or all of the Subordinated Debt to any person other
than a person who agrees in a writing, satisfactory in form and substance to the
Agent, to become a party hereto and to succeed to the rights and to be bound by
all of the obligations of the Subordinating Lender hereunder. In the case of any
such disposition by the Subordinating Lender, the Subordinating Lender will
notify the Agent at least ten (10) days prior to the date of any of such
intended disposition.

10. Borrowers’ Obligations Absolute. Nothing contained in this Agreement shall
impair, as between the Borrowers and the Subordinating Lender, the obligation of
the Borrowers to pay to the Subordinating Lender all amounts payable in respect
of the Subordinated Debt as and when the same shall become due and payable in
accordance with the terms thereof, or prevent the Subordinating Lender (except
as expressly otherwise provided in Section 3 or Section 6 hereof) from
exercising all rights, powers and remedies otherwise permitted by the
Subordinated Debt Documents and by applicable law upon a default in the payment
of the Subordinated Debt or under any Subordinated Debt Document, all, however,
subject to the rights of the Agent and the Secured Parties as set forth in this
Agreement.

11. Termination of Subordination. This Agreement shall continue in full force
and effect, and the obligations and agreements of the Subordinating Lender and
the Borrowers hereunder shall continue to be fully operative, until all of the
Senior Debt shall have been paid and satisfied in full in cash and such full
payment and satisfaction shall be final and not avoidable. To the extent that
the Borrowers or any guarantor or provider of collateral for the Senior Debt
makes any payment on the Senior Debt that is subsequently invalidated, declared
to be fraudulent or preferential or set aside or is required to be repaid to a
trustee, receiver or any other party under any bankruptcy, insolvency or
reorganization act, state or federal law, common law or equitable cause (such
payment being hereinafter referred to as a “Voided Payment”), then

 

C - 5



--------------------------------------------------------------------------------

to the extent of such Voided Payment, that portion of the Senior Debt that had
been previously satisfied by such Voided Payment shall be revived and continue
in full force and effect as if such Voided Payment had never been made. In the
event that a Voided Payment is recovered from any Secured Party, an Event of
Default shall be deemed to have existed and to be continuing under the Loan
Agreement from the date of such Secured Party’s initial receipt of such Voided
Payment until the full amount of such Voided Payment is restored to such Lender.
During any continuance of any such Event of Default, this Agreement shall be in
full force and effect with respect to the Subordinated Debt. To the extent that
the Subordinating Lender has received any payments with respect to the
Subordinated Debt subsequent to the date of any Lender’s initial receipt of such
Voided Payment and such payments have not been invalidated, declared to be
fraudulent or preferential or set aside or are required to be repaid to a
trustee, receiver, or any other party under any bankruptcy act, state or federal
law, common law or equitable cause, the Subordinating Lender shall be obligated
and hereby agrees that any such payment so made or received shall be deemed to
have been received in trust for the benefit of such Secured Party, and the
Subordinating Lender hereby agrees to pay to such Lender, upon demand, the full
amount so received by the Subordinating Lender during such period of time. Upon
the final and unavoidable payment and satisfaction in full in cash of all Senior
Debt, this Agreement will automatically terminate without any additional action
by any party hereto.

12. Notices. All notices and other communications which are required and may be
given pursuant to the terms of this Agreement shall be in writing and shall be
sufficient and effective in all respects if delivered in hand, mailed by United
States registered or certified first-class mail, postage prepaid, sent by
overnight courier, or sent by telegraph, telex or telecopier and confirmed by
delivery via courier or postal service, addressed as follows:

If to the Agent:

 

Bank of America, N.A. Attn: Loan Administration – Casella Waste Systems, Inc.
225 Franklin Street Mail Code: MA1 225 02 05 Boston, Massachusetts 02110 Attn:

 

 

FAX:

 

with a copy to:

 

McGuireWoods LLP 77 West Wacker Drive, Suite 4100 Chicago, Illinois 60601 Attn:
Wade M. Kennedy FAX: (312) 698-4530

 

C - 6



--------------------------------------------------------------------------------

If to the Subordinating Lender:

 

 

 

 

Attn:

 

FAX:

 

If to the Borrowers:

 

Casella Waste Systems, Inc. 25 Greens Hill Lane P.O. Box 866 Rutland, Vermont
05701 Attn:     Senior Vice President, Chief Financial Officer and Treasurer
FAX: (802) 775-6198

with a copy to:

 

Wilmer Cutler Pickering Hale and Dorr, LLP 60 State Street Boston, Massachusetts
02109 Attn:      John D. Sigel, Esq. FAX:     (617) 526-5000

or such other addresses or addresses as any party hereto shall have designated
by written notice to the other parties hereto. Notices shall be deemed given and
effective (a) if delivered by hand, overnight courier or facsimile to a
responsible officer of the party to which it is directed, at the time of the
receipt thereof by such officer, (b) if sent by registered or certified
first-class mail, postage prepaid, five (5) Business Days after the posting
thereof, and (c) if sent by telex or cable, at the time of the dispatch thereof,
if in normal business hours in the country of receipt, or otherwise at the
opening of business on the following Business Day.

13. Governing Law. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.

14. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES ITS RIGHT TO
A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS HEREUNDER. EXCEPT AS PROHIBITED BY
LAW, EACH OF THE SUBORDINATING LENDER AND THE BORROWERS HEREBY WAIVES ANY RIGHT
WHICH IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO

 

C - 7



--------------------------------------------------------------------------------

IN THE PRECEDING SENTENCE ANY SPECIAL EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH OF
THE SUBORDINATING LENDER AND THE BORROWERS (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE
AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED
HEREIN.

15. Miscellaneous. This Agreement may be executed in several counterparts and by
each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought. The Agent may, in its sole and absolute discretion, waive
any provisions of this Agreement benefiting the Agent and the Secured Parties;
provided, however, that such waiver shall be effective only if in writing and
signed by the Agent and shall be limited to the specific provision or provisions
expressly so waived. This Agreement shall be binding upon the successors and
assigns of the Subordinating Lender and each of the Borrowers and shall inure to
the benefit of the Secured Parties, the Secured Parties’ successors and assigns,
any lender or lenders refunding or refinancing any of the Senior Debt and their
respective successors and assigns, but shall not otherwise create any rights or
benefits for any third party. In the event that any lender or lenders refund or
refinance any of the Senior Debt, the terms “Loan Agreement,” “Loan Documents,”
“Event of Default” and the like shall refer mutatis mutandis to the agreements
and instruments in favor of such lender or lenders and to the related
definitions contained therein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

C - 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

IN THE PRESENCE OF:

BANK OF AMERICA, N.A.,

as Agent

 

By:

 

 

Name: Title: SUBORDINATING LENDER

 

By:

 

 

Name: Title:

CASELLA WASTE SYSTEMS, INC.

on behalf of itself and the other Borrowers

 

By:

 

 

Name: Title:

 

C - 9



--------------------------------------------------------------------------------

STATE

 

COUNTY OF

 

At             in said County on this      day of             ,     , personally
appeared             , duly authorized agent of BANK OF AMERICA, N.A., and s/he
acknowledged the above instrument, by him/her sealed and subscribed, to be
his/her free act and deed and the free act and deed of BANK OF AMERICA, N.A.

Before me,

 

 

Notary Public

 

Commission Expires

 

STATE

 

COUNTY OF

 

At             in said County on this      day of             ,     , personally
appeared             , duly authorized agent of             , and s/he
acknowledged the above instrument, by him/her sealed and subscribed, to be
his/her free act and deed and the free act and deed of             .

 

 

Notary Public

 

Commission Expires

 

STATE

 

COUNTY OF

 

At             in said County on this      day of             ,     , personally
appeared             , duly authorized agent of CASELLA WASTE SYSTEMS, INC., and
s/he acknowledged the above instrument, by him/her sealed and subscribed, to be
his/her free act and deed and the free act and deed of CASELLA WASTE SYSTEMS,
INC.

 

 

Notary Public

 

Commission Expires

 

C - 10



--------------------------------------------------------------------------------

EXHIBIT D

to

Loan and Security Agreement

FORM OF JOINDER AGREEMENT

See attached.



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF JOINDER AGREEMENT

(LOAN AGREEMENT AND SECURITY DOCUMENTS)

Dated as of                  , 20    

Bank of America, N.A., as Agent

and the Lenders referred to below

225 Franklin Street

Mail Code: MA1 225 02 05

Boston, Massachusetts 02110

Attn: Loan Administration – Casella Waste Systems, Inc.

Ladies and Gentlemen:

Reference is hereby made to the Loan and Security Agreement, dated as of
February 27, 2015 (as amended, modified, supplemented or restated and in effect
from time to time, the “Loan Agreement”), by and among Casella Waste Systems,
Inc. (the “Company”) and each of its direct and indirect Subsidiaries that are
or may from time to time becomes parties thereto (collectively, the “Original
Borrowers”), the lending institutions from time to time thereto (the “Lenders”),
and Bank of America, N.A., as agent for the Lenders (in such capacity, the
“Agent”). All capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Loan Agreement.

 

  1. Joinder to Loan Agreement and Loan Documents.

The New Borrower, [            ], a             [corporation][limited liability
company][limited partnership] (the “New Borrower” and, collectively with the
Original Borrowers, the “Borrowers”), hereby joins the Loan Agreement and the
other Loan Documents and agrees to become a Borrower under the Loan Agreement
and to comply with and be bound by all of the terms, conditions and covenants of
the Loan Agreement and the other Loan Documents. Without limiting the generality
of the preceding sentence, the New Borrower agrees that it shall be jointly and
severally liable, together with the Borrowers, for the payment and performance
of all obligations of the Borrowers under the Loan Agreement as supplemented
hereby. Concurrently with the execution of this Joinder Agreement, the New
Borrower has executed allonges to each original Note and agrees to be bound
thereby as if it had been a party thereto as of the Closing Date.

 

  2. Joinder to Security Documents.

The New Borrower further covenants and agrees that by its execution hereof it
shall be bound by and shall comply with all terms and conditions of each of the
applicable Security Documents, executed by the Original Borrowers in favor of
the Agent, for the benefit of the Secured Parties. The New Borrower covenants
ratifies and confirms the grant of security under the Loan Agreement and any
applicable Security Document, and hereby grants to the Agent, for the benefit of
the Secured Parties, to secure the payment and performance of its

 

D - 1



--------------------------------------------------------------------------------

Obligations, a continuing security interest in and lien on all Property of the
New Borrower, including all of the following Property, whether now owned or
hereafter acquired, and wherever located (all of the same being hereinafter
called the “Collateral”):

(a) all Accounts;

(b) all Chattel Paper, including electronic chattel paper;

(c) all Commercial Tort Claims, including those disclosed to Agent in writing
pursuant to Section 4;

(d) all Deposit Accounts;

(e) all Documents;

(f) all General Intangibles, including Intellectual Property;

(g) all Goods, including Inventory, Equipment and fixtures;

(h) all Instruments;

(i) all Investment Property;

(j) all Letter-of-Credit Rights;

(k) all Supporting Obligations;

(l) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral;

(m) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and

(n) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

Notwithstanding the foregoing and anything in this Joinder Agreement or the
other Loan Documents to the contrary, the Collateral shall not include the
Excluded Collateral.

The New Borrower further covenants and agrees that by its execution hereof it
shall provide all such information, complete all such forms and, take all such
actions, and enter into all such agreements, in form and substance reasonably
satisfactory to the Agent that are reasonably deemed necessary by the Agent in
order to grant a valid, first-priority perfected security interest to the Agent,
for the benefit of the Secured Parties, in the assets of the New Borrower
securing the Obligations in accordance with and subject to any Permitted Liens
permitted under the terms of the Loan Agreement and other Loan Documents.

 

D - 2



--------------------------------------------------------------------------------

  3. New Borrower’s Representations and Warranties.

The New Borrower hereby acknowledges, and represents and warrants, the
following:

(a) it is a [            ] duly organized on or prior to the date hereof;

(b) it is a direct or indirect wholly-owned Subsidiary of the Company;

(c) its chief executive office and principal place of business is located at
[                                        ];

(d) its books and records are kept at its chief executive office and principal
place of business, as well as other locations, if any, indicated on the
Perfection Certificate or permitted under the Loan Agreement;

(e) after the effectiveness of this Joinder Agreement, there will exist no
Default or Event of Default under the Loan Agreement and the Loan Documents;

(f) each of the representations and warranties set forth in Section 9 of the
Loan Agreement is true and correct in all material respects with respect to the
New Borrower as of the date hereof (except to the extent of changes resulting
from transactions contemplated or permitted by the Loan Agreement and the other
Loan Documents and changes occurring in the ordinary course of business that
singly or in the aggregate are not materially adverse, and except to the extent
that such representations and warranties relate expressly to an earlier date);

(g) it is a condition precedent to the Lenders’ making any additional Loans or
otherwise extending credit to the Borrowers under the Loan Agreement that the
New Borrower execute and deliver to the Agent, for the benefit of the Secured
Parties, this Joinder Agreement;

(h) the New Borrower wishes to grant security interests in favor of the Agent,
for the benefit of the Secured Parties, as herein provided and to become party
to each of the Loan Agreement and each Security Document; and

(i) upon execution of this Joinder Agreement, the New Borrower will be jointly
and severally liable, together with the Original Borrowers, for the payment and
performance of all Obligations of the Borrowers under (and as defined in) the
Loan Agreement as supplemented hereby.

 

D - 3



--------------------------------------------------------------------------------

  4. Delivery of Documents.

The New Borrower hereby agrees that the following documents shall be delivered
to the Agent concurrently or substantially contemporaneously with this duly
executed Joinder Agreement:

(a) upon request of a Lender, original allonges to the Notes (the “Note
Allonges”) executed by the New Borrower, who thereby agrees to be bound thereby
as if it had been a signatory to each such Note as of the Closing Date.

(b) upon request of the Agent, a favorable opinion of [NEW BORROWER’S COUNSEL]
addressed to the Agent and each Lender, in form and substance satisfactory to
the Agent;

(c) copies, certified by a duly authorized officer of the New Borrower to be
true and complete as of the date hereof, of each of (i) the certificate of
incorporation (or equivalent company document) of the New Borrower as in effect
on the date hereof, (ii) the applicable by-laws, limited liability company
agreement, operating agreement, or partnership agreement (or equivalent company
document) of the New Borrower as in effect on the date hereof, (iii) the
corporate or equivalent company action taken by the New Borrower authorizing the
execution and delivery of this Joinder Agreement, the other documents executed
in connection herewith and the New Borrower’s performance of all of the
transactions contemplated hereby and thereby, and (iv) an incumbency certificate
giving the name and bearing a specimen signature of each individual who shall be
authorized to sign, in the New Borrower’s name and on its behalf, each of this
Joinder Agreement, the Allonges and the other Loan Documents, and to give
notices and to take other action on its behalf under the Loan Documents;

(d) a certificate of the Secretary of State of the jurisdiction in which such
New Borrower is organized of a recent date as to the New Borrower’s good
standing and valid existence and evidence that the New Borrower is qualified to
engage in business in its principal place of business;

(e) upon request of Agent, lien search report showing no Liens other than
Permitted Liens;

(f) UCC-1 financing statements and other documents and instruments necessary to
perfect the Agent’s security interest for the benefit of the Secured Parties in
the Collateral as required under the Loan Agreement;

(g) upon request of Agent, supplements to any applicable Security Documents; and

(h) such other documents as the Agent may reasonably request.

 

D - 4



--------------------------------------------------------------------------------

UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS JOINDER AGREEMENT, THE
OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT
FEDERAL LAWS RELATING TO NATIONAL BANKS.

 

Very truly yours, [INSERT NAME OF NEW BORROWER] By:

 

Name: Title: Address for purposes of Section 14.3 of the Loan Agreement:

 

 

 

 

 

Accepted and Agreed:

BANK OF AMERICA, N.A.,

as Agent

By:

 

Name: Title:

 

D - 5



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGMENT

 

COMMONWEALTH OR STATE OF

 

) ) ss.

COUNTY OF

 

)

Before me, the New Borrower, a Notary Public in and for the county aforesaid, on
this      day of             ,     , personally appeared             to me known
personally, and who, being by me duly sworn, deposes and says that s/he is the
                          of [NEW BORROWER] and that said instrument was signed
on behalf of each of said legal entity by authority of its Board of Directors
(or equivalent managing body), and said             acknowledged said instrument
to be the free act and deed of each of said legal entity.

 

 

Notary Public My commission expires:

 

D - 6



--------------------------------------------------------------------------------

SCHEDULE 1.1

to

Loan and Security Agreement

COMMITMENTS OF LENDERS

 

Lender

   Revolver
Commitment  

Bank of America, N.A.

   $ 52,500,000   

Comerica Bank

     37,500,000   

JPMorgan Chase Bank, N.A.

     35,000,000   

TD Bank, N.A.

     35,000,000   

Wells Fargo Bank, N.A.

     30,000,000      

 

 

 

Total Commitments

$ 190,000,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.2

Borrowers

Company

 

Casella Waste Systems, Inc.

Borrower Name

 

1)        All Cycle Waste, Inc.

2)        Atlantic Coast Fibers, Inc.

3)        Blow Bros.

4)        Bristol Waste Management, Inc.

5)        C.V. Landfill, Inc.

6)        Casella Major Account Services, LLC

7)        Casella Recycling, LLC

8)        Casella Renewable Systems, LLC

9)        Casella Transportation, Inc.

10)      Casella Waste Management of Massachusetts, Inc.

11)      Casella Waste Management of N.Y., Inc.

12)      Casella Waste Management of Pennsylvania, Inc.

13)      Casella Waste Management, Inc.

14)      Casella Waste Services of Ontario LLC

15)      Chemung Landfill LLC

16)      Colebrook Landfill LLC

17)      Forest Acquisitions, Inc.

18)      Grasslands Inc.

19)      GroundCo LLC

20)      Hakes C&D Disposal, Inc.

21)      Hardwick Landfill, Inc.

22)      Hiram Hollow Regeneration Corp.

23)      KTI Bio Fuels, Inc.

24)      KTI Environmental Group, Inc.

25)      KTI New Jersey Fibers, Inc.

26)      KTI Operations, Inc.

27)      KTI Specialty Waste Services, Inc.

Schedule 1.2

Company and Borrowers



--------------------------------------------------------------------------------

Borrower Name

 

28)      KTI, Inc.

29)      Maine Energy Recovery Company, Limited Partnership

30)      New England Waste Services of ME, Inc.

31)      New England Waste Services of N.Y., Inc.

32)      New England Waste Services of Vermont, Inc.

33)      New England Waste Services, Inc.

34)      Newbury Waste Management, Inc.

35)      NEWS of Worcester LLC

36)      NEWSME Landfill Operations LLC

37)      North Country Environmental Services, Inc.

38)      Northern Properties Corporation of Plattsburgh

39)      Oxford Transfer Station, LLC

40)      Pine Tree Waste, Inc.

41)      Schultz Landfill, Inc.

42)      Southbridge Recycling & Disposal Park, Inc.

43)      Sunderland Waste Management, Inc.

44)      The Hyland Facility Associates

45)      Tompkins County Recycling LLC

46)      Waste-Stream Inc.

 

Schedule 1.2

Company and Borrowers

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 1.3

Existing Letters of Credit

Letters of credit in the aggregate face amount of $27,067,030.34, as disclosed
pursuant to the Perfection Certificate.



--------------------------------------------------------------------------------

SCHEDULE 1.4

Approved Account Debtors

None.

Schedule 1.4

Approved Account Debtors



--------------------------------------------------------------------------------

SCHEDULE 1.5

Notice Website Address

Casella.com

Schedule 1.5

Notice Website Address



--------------------------------------------------------------------------------

SCHEDULE 7.3.1(a)

Closing Date Real Estate

PART A: Appraised Real Estate

 

    

FEE OWNER

  

STATE OF

ORGANIZATION OF

FEE OWNER

  

ADDRESS

  

PROPERTY

TYPE

MAINE 1   

Pine Tree Waste, Inc. and

 

New England Waste Services of ME, Inc.

   Maine   

594 County Road

Westbrook, ME 04092

   Industrial 2    New England Waste Services of ME, Inc.    Maine   

73 Reynolds Road

Unity, ME 04988

   Industrial 3    Pine Tree Waste, Inc.    Maine   

3 Lafleur Road

Waterville, ME 04901

   Industrial MASSACHUSETTS 4    Southbridge Recycling & Disposal Park, Inc.   
Massachusetts   

380 Barefoot Road

Southbridge, MA 01550

   Industrial 5    Oxford Transfer Station, LLC    Delaware   

200 Leicester Street

Oxford and Auburn, MA 01537

   Industrial, including a Transfer Station 6    Casella Waste Management of
Massachusetts, Inc.    Massachusetts   

15, 19, 21 and 23 Hardscrabble Road

Auburn, MA 01501

   Industrial, including a Transfer Station NEW HAMPSHIRE 7    Casella Waste
Management, Inc.    Vermont   

104 River Road

Allenstown, NH 03275

   Industrial, including a Transfer Station 8    Casella Waste Management, Inc.
   Vermont   

264 John Stark Highway

Newport, NH 03773

   Industrial, including a Transfer Station 9    Casella Waste Management, Inc.
   Vermont   

40 N. Labombard Road

Lebanon, NH 03766

   Northeast Waste – Transfer Station

 

Schedule 7.3.1(a) – PART A

Page 2



--------------------------------------------------------------------------------

                      NEW YORK 10    Casella Waste Management, Inc.    Vermont
  

50 and 54 Doran Avenue

Geneva, NY 14456

   Industrial 11    Northern Properties Corporation of Plattsburgh    New York
  

217 Pleasant Ridge Road

Plattsburgh, NY 12901

   Industrial 12    Casella Waste Management of N.Y., Inc.    New York   

2142 Lodestro Lane

Ellicott, NY 14701

   Industrial 13    Grasslands Inc.    New York   

283 Smith Road

Chateaugay, NY 12920

   Industrial 14    Hiram Hollow Regeneration Corp.    New York   

100 Washburn Road

Wilton (Gansevoort), NY 12831

   Industrial, including a Transfer Station 15    Casella Waste Management of
N.Y., Inc.    New York   

7563 Selleck Road and

6507 State Route 415 S

Town of Bath, NY 14879

   SDSNY (Bath) – Transfer Station 16    Casella Waste Management of N.Y., Inc.
   New York   

12 Bourne Street

Westfield, NY 14787

   Westfield Disposal – Transfer Station 17   

Casella Recycling,

LLC

   Maine   

37 Salerno Drive

Claverack, NY 12075

   Recycling Facility VERMONT 18    Casella Waste Management, Inc.    Vermont   

310 Tennis Way

East Dorset, VT 05253

   Northshire – Transfer Station 19    Casella Waste Management, Inc.    Vermont
  

442 Clarendon Ave.

(a/k/a Casella Lane)

West Rutland, VT 05777

   Industrial

 

Schedule 7.3.1(a) – PART A

Page 3



--------------------------------------------------------------------------------

                      20    Casella Waste Management, Inc.    Vermont   

440 Clarendon Ave.

(a/k/a Casella Lane)

West Rutland, VT 05777

   Industrial 21    Casella Waste Management, Inc.    Vermont   

533 Exchange Street

Middlebury, VT 05753

   Industrial 22    Casella Waste Management, Inc.    Vermont   

50 Belden Road

Rutland, VT 05701

   Office 23    Casella Waste Management, Inc.    Vermont   

1855 VT Route 100

Hyde Park, VT 05655

   CWM Hyde Park – Transfer Station

 

Schedule 7.3.1(a) – PART A

Page 4



--------------------------------------------------------------------------------

PART B: Additional Appraised Real Estate

 

    

FEE OWNER

  

STATE OF

ORGANIZATION OF
FEE OWNER

  

ADDRESS

  

PROPERTY TYPE

MAINE 24    Pine Tree Waste, Inc.    Maine   

9 Florence Avenue

Houlton, ME 04730

   Industrial MASSACHUSETTS 25    Casella Recycling, LLC    Maine   

14 and 24 Bunker Hill Industrial Park

a/k/a 410 and 490
Rutherford Avenue

Boston (Charlestown) and Somerville, MA 02129

   Recycling Facility NEW YORK 26    Casella Waste Management of N.Y., Inc.   
New York   

1180 Elmira Road

Newfield, NY 14867

   Industrial, including a Transfer Station 27    Casella Waste Management of
N.Y., Inc.    New York   

1618 Sears Road

Elmira (Town of Horseheads), NY 14903

   Industrial 28    Waste-Stream Inc.    New York   

472 West Parishville Road

Parishville, NY 13676

   Industrial, including a Transfer Station 29    Casella Waste Management of
N.Y., Inc.    New York   

49 Lower River Street

Oneonta, NY 13820

   VETS Disposal-Hauling 30    Casella Waste Management of N.Y., Inc.    New
York   

4735 W. Lake Road

Dunkirk, NY 14048

   Westfield Disposal – Hauling

 

Schedule 7.3.1(a) - PART B

Page 1



--------------------------------------------------------------------------------

VERMONT 31 Casella Waste Management, Inc. Vermont

220 Avenue B

Williston, VT 05495

Industrial, including a Transfer Station 32 Casella Waste Management, Inc.
Vermont

1522 Woodstock Road

Hartford (Village of White River Junction), VT 05001

Industrial, including a Recycling Facility

 

Schedule 7.3.1(a) - PART B

Page 2



--------------------------------------------------------------------------------

SCHEDULE 7.3.1(b)

Primary Mortgaged Real Estate

[See Schedule 7.3.1(a)]

 

Schedule 7.3.1(b)

Page 1



--------------------------------------------------------------------------------

SCHEDULE 7.3.1(c)

Supplemental Mortgaged Real Estate

 

   

FEE OWNER

  

STATE OF

ORGANIZATION OF
FEE OWNER

  

ADDRESS

  

PROPERTY TYPE

MAINE 1   New England Waste Services of ME, Inc.    Maine   

358 Emerson Mill Road

Hampden, ME 04444

   Landfill & Landfill Gas to Energy Facility (“LFGTE”) NEW HAMPSHIRE 2   North
Country Environmental Services, Inc.    Virginia   

581 Trudeau Road

Bethlehem, NH 03574

   Landfill NEW YORK 3   New England Waste Services of N.Y., Inc.    New York   

286 Sand Road

Schuyler Falls, NY 12962

   Landfill & LFGTE 4   Hakes C&D Disposal, Inc.    New York   

4376 Manning Ridge Road

Campbell, NY 14870

   Landfill 5   The Hyland Facility Associates    New York   

6653 Herdman Road

Angelica, NY 14813

   Landfill & LFGTE 6   Waste-Stream Inc.    New York   

147 Maple Street

Potsdam, NY 13676

   Scrap Yard PENNSYLVANIA 7   Casella Waste Management of Pennsylvania, Inc.   
Pennsylvania   

19 Ness Lane

Kane, PA 16735

   Landfill VERMONT 8   New England Waste Services of Vermont, Inc.    Vermont
  

21 Landfill Lane

Coventry, VT 05825

   Landfill

 

Schedule 7.3.1(c)



--------------------------------------------------------------------------------

SCHEDULE 7.3.1(d)

Unencumbered Real Estate as of the Closing Date

Non-Buffer Properties

 

   

FEE OWNER

  

STATE OF

ORGANIZATION OF

FEE OWNER

  

ADDRESS

  

PROPERTY TYPE

MAINE 1   Pine Tree Waste, Inc.    Maine   

64 Arthur J Reno Sr Road

West Bath, ME 04530

   Hauling 2   Pine Tree Waste, Inc.    Maine   

299 Walkers Mills Road

Bethel, ME 04217

   Solid Waste Collection MASSACHUSETTS 3   Hardwick Landfill, Inc.   
Massachusetts   

1270 Patrill Hollow Road

Ware, MA 01031

   Closed Landfill NEW YORK 4   Casella Waste Management of N.Y., Inc.    New
York   

7025 Mutton Hill Road

Auburn, NY 13021

   Solid Waste Collection 5   Casella Waste Management of N.Y., Inc.    New York
  

67 Carbide Road

Plattsburgh, NY 12901

   Administrative 6   Casella Waste Management of N.Y., Inc.    New York   

225 Homer Street

Olean, NY 14760

   Transfer Station 7   Waste-Stream Inc.    New York   

51 Junction Road

Potsdam, NY

   Transfer Station 8   Casella Waste Management of N.Y., Inc.    New York   

Route 14A

Reading Center, NY 14876

   Transfer Station

 

Schedule 7.3.1(d)

Identified Real Estate



--------------------------------------------------------------------------------

9   Schultz Landfill, Inc.    New York   

777 Indian Road

Cheektowaga, NY 14043

   Closed landfill 10   Waste-Stream Inc.    New York   

5510 Bostwick Road

Lowville, NY 13367

   Hauling Division VERMONT 11   Bristol Waste Management, Inc.    Vermont   

2 Burpee Road

Bristol, VT 05443

   Closed Landfill 12   Sunderland Waste Management, Inc.    Vermont   

4561 Sunderland Road

Arlington, VT 05250

   Transfer Station & Closed Landfill 13   C.V. Landfill, Inc.    Vermont   

418 US Rte 2

E. Montpelier, VT

   Transfer Station & Closed Landfill 14   Newbury Waste Management, Inc.   
Vermont   

Route 302

Newbury, VT

   Closed Landfill

Buffer Properties

Borrowers own various buffer properties around the Real Estate listed in
Schedule 7.3.1(a) as well as various buffer properties around landfills not
owned by the Borrowers, including:

 

    

PROPERTY DESCRIPTION

   MAINE 15    Buffer Property around the Westbrook, Maine Transfer Station 16
   Various Buffer Properties around Hampden, ME Landfill 17    Various Buffer
Properties around Juniper Ridge Landfill located at 2828 Bennoch Road, Old Town,
ME 044681

 

1  NOTE: Landfill not owned by Borrowers.

 

Schedule 7.3.1(d)

Identified Real Estate



--------------------------------------------------------------------------------

MASSACHUSETTS 18 Various Buffer Properties around Southbridge Landfill located
at 165 Barefoot Road, Southbridge, MA 015502 19 Various Buffer Properties around
Oxford, MA Transfer Station NEW HAMPSHIRE 20 Various Buffer Properties around
Bethlehem, NH Landfill NEW YORK 21 Various Buffer Properties around
Morrisonville, NY Landfill 22 Various Buffer Properties around Painted Post, NY
Landfill 23 Various Buffer Properties around Angelica, NY Landfill 24 Various
Buffer Properties around Chemung County Landfill located at 1488 County Road 60,
Lowman, NY 149013 25 Various Buffer Properties around Ontario County Landfill
located at 1879 Routes 5 & 20, Stanley, NY 145614 26 Various Buffer Properties
around Newfield, NY Transfer Station 27 Various Buffer Properties around
Plattsburgh, NY Property 28 Various buffer properties around the Parishville, NY
Property 29 Various buffer properties around the Chateaugay, NY Property

 

2  NOTE: Landfill not owned by Borrowers.

3  NOTE: Landfill not owned by Borrowers.

4  NOTE: Landfill not owned by Borrowers.

 

Schedule 7.3.1(d)

Identified Real Estate



--------------------------------------------------------------------------------

VERMONT 30 Various Buffer Properties around Coventry, VT Landfill 31 Various
Buffer Properties around Williston, VT Transfer Station

 

Schedule 7.3.1(d)

Identified Real Estate



--------------------------------------------------------------------------------

SCHEDULE 7.4.1

Pledged Interests

See Perfection Certificate Schedule 8 provided to Agent.

Schedule 7.4.1

Pledged Interests



--------------------------------------------------------------------------------

SCHEDULE 8.5

Deposit Accounts and Securities Accounts

See Perfection Certificate Schedule 9 provided to Agent.

Schedule 8.5

Deposit Accounts and Securities Accounts



--------------------------------------------------------------------------------

SCHEDULE 8.6.1

Business Locations

The principal place of books and records and legal management for each Borrower
is 25 Greens Hill Ln., Rutland, VT 05701.

See Schedules 7.3.1(a)-(c).

See also, Perfection Certificate provided to Agent.

Schedule 8.6.1

Business Locations



--------------------------------------------------------------------------------

SCHEDULE 9.2

Governmental Approvals

With respect to certain Real Property subject to Governmental Approvals, prior
to completing a foreclosure or taking possession or control of the such Real
Property, Agent or another applicable party would need to make the requisite
filings and obtain requisite approvals with respect to such Real Property and
related Governmental Approvals.

Schedule 9.2

Government Approvals



--------------------------------------------------------------------------------

SCHEDULE 9.7

Permits, Franchises, Patents, Copyrights, Etc. Exceptions

See Schedules 9.8 and 9.16.

Schedule 9.7

Permits, Franchises, Patents, Copyrights, Etc. Exceptions



--------------------------------------------------------------------------------

SCHEDULE 9.8

Commercial Tort Claims; Litigation

Commercial Tort Claims

None.

Litigation

None.

Schedule 9.8

Commercial Tort Claims; Litigation



--------------------------------------------------------------------------------

SCHEDULE 9.11

Tax Sharing Agreements

None.

Schedule 9.11

Tax Sharing Agreements



--------------------------------------------------------------------------------

SCHEDULE 9.12.3

ERISA Events

The Borrowers have been notified historically, and again as of January 2013,
that the New England Teamsters and Trucking Industry Pension Fund has an
accumulated funding deficiency and continues to be classified in critical
status. The fund has previously adopted a rehabilitation plan, and the Borrowers
are making all required contributions to comply with the terms of the
rehabilitation plan.

Schedule 9.12.3

ERISA Obligations



--------------------------------------------------------------------------------

SCHEDULE 9.12.4

ERISA Obligations

The Borrowers contribute to the following Pension Plan as of the Closing Date:

New England Teamsters and Trucking Industry Pension Fund

Schedule 9.12.4

ERISA Obligations



--------------------------------------------------------------------------------

SCHEDULE 9.13.1

Subsidiaries; Equity Interests

Borrower Subsidiaries

 

Entity Name

   Jurisdiction of
Incorporation /
Organization   

Principal Place of

Business

   Authorized
Equity Interests      Outstanding Equity
Interests   1)  

All Cycle Waste, Inc.*

   VT   

220 Avenue B

Williston, VT 05495

     1,000         1,000    2)  

Atlantic Coast Fibers, Inc.*

   DE   

25 Greens Hill Ln.

Rutland, VT 05701

     1,500         1,500    3)  

Blow Bros.*

   ME   

One Vallee Lane

Old Orchard Beach, ME 04064

     200         200    4)  

Bristol Waste Management, Inc.*

   VT   

2 Burpee Road

Bristol, VT 05443

     100         100    5)  

C.V. Landfill, Inc.*

   VT   

418 US Route 2

East Montpelier, VT 05601

     10,000         500    6)  

Casella Major Account Services LLC

   VT   

50 Belden Road

Rutland, VT 05701

     n/a         n/a    7)  

Casella Recycling, LLC

   ME   

14/24 Bunkerhill Industrial Park

Charlestown, MA 02129

     n/a         n/a    8)  

Casella Renewable Systems, LLC

   DE   

25 Greens Hill Ln.

Rutland, VT 05701

     n/a         n/a    9)  

Casella Transportation, Inc.*

   VT   

21 Landfill Lane

Coventry, VT 05825

     10,000         100    10)  

Casella Waste Management of Massachusetts, Inc.*

   MA   

15 Hardscrabble Road

Auburn, MA 01501

     5,000         500    11)  

Casella Waste Management of N.Y., Inc.*

   NY   

798 Cascadilla St.

Ithaca, NY 14850

     200         10    12)  

Casella Waste Management of Pennsylvania, Inc.*

   PA   

19 Ness Lane

Kane, PA 16735

     1,000,000         500   

 

Schedule 9.13.1

Subsidiaries; Equity Interests

 



--------------------------------------------------------------------------------

Entity Name

   Jurisdiction of
Incorporation /
Organization   

Principal Place of

Business

   Authorized
Equity Interests      Outstanding Equity
Interests   13)  

Casella Waste Management, Inc.*

   VT   

25 Greens Hill Ln.

Rutland, VT 05701

     1,000         500    14)  

Casella Waste Services of Ontario LLC

   NY   

1879 Routes 5 & 20

Stanley, NY 14561

     n/a         n/a    15)  

Chemung Landfill LLC

   NY   

1488 County Road 60

Lowman, NY 14901

     n/a         n/a    16)  

Colebrook Landfill LLC

   NH   

25 Greens Hill Ln.

Rutland, VT 05701

     n/a         n/a    17)  

Forest Acquisitions, Inc.*

   NH   

581 Trudeau Road

Bethlehem, NH 03574

     300         100    18)  

Grasslands Inc.*

   NY   

283 Smith Road

Chateaugay, NY 12920

     200         10    19)  

GroundCo LLC

   NY   

1879 Routes 5 & 20

Stanley, NY 14561

     n/a         n/a    20)  

Hakes C&D Disposal, Inc.*

   NY   

4376 Manning Ridge Rd.

Painted Post, NY 14870

     200         10    21)  

Hardwick Landfill, Inc.*

   MA   

1270 Patrill Hollow Rd.

Ware, MA 01037

     2,500         500    22)  

Hiram Hollow Regeneration Corp.*

   NY   

100 Washburn Rd.

Ganesvoort, NY 12831

     200         100    23)  

KTI Bio Fuels, Inc.*

   ME   

25 Greens Hill Ln.

Rutland, VT 05701

     10,000         100    24)  

KTI Environmental Group, Inc.*

   NJ   

110 Main Street, Suite 1308

Saco, ME 04072

     333         333    25)  

KTI New Jersey Fibers, Inc.*

   DE   

25 Greens Hill Ln.

Rutland, VT 05701

     1,500         1,500    26)  

KTI Operations, Inc.*

   DE   

25 Greens Hill Ln.

Rutland, VT 05701

     1,000         1,000   

 

Schedule 9.13.1

Subsidiaries; Equity Interests

 

- 2 -



--------------------------------------------------------------------------------

Entity Name

   Jurisdiction of
Incorporation /
Organization   

Principal Place of

Business

   Authorized
Equity Interests      Outstanding Equity
Interests   27)  

KTI Specialty Waste Services, Inc.*

   ME   

110 Main Street, Suite 1308

Saco, ME 04072

     1,000         1,000    28)  

KTI, Inc.*

   NJ   

25 Greens Hill Ln.

Rutland, VT 05701

     1,000         100    29)  

Maine Energy Recovery Company, Limited Partnership

   ME   

25 Greens Hill Ln.

Rutland, VT 05701

     n/a         n/a    30)  

New England Waste Services of ME, Inc.*

   ME   

358 Emerson Mill Rd.

Hampden, ME 04444

     1,000         8    31)  

New England Waste Services of N.Y., Inc.*

   NY   

286 Sand Road

Morrisonville, NY 12962

     200         10    32)  

New England Waste Services of Vermont, Inc.*

   VT   

21 Landfill Lane

Coventry, VT 05825

     10,000         1,000    33)  

New England Waste Services, Inc.*

   VT   

4 Chennell Drive, Suite 200

Concord, NH 03301

     100         100    34)  

Newbury Waste Management, Inc.*

   VT   

Landfill Area Off Rt 302

Newbury, VT 05051

     100         100    35)  

NEWSME Landfill Operations LLC

   ME   

2828 Bennoch Rd.

Old Town, ME 04468

     n/a         n/a    36)  

NEWS of Worcester LLC

   MA   

30 Nippnapp Trail

Worcester, MA 01607

     n/a         n/a    37)  

North Country Environmental Services, Inc.*

   VA   

581 Trudeau Rd.

Bethlehem, NH 03574

     25,000         10    38)  

Northern Properties Corporation of Plattsburgh*

   NY   

67 Carbide Rd.

Plattsburgh, NY 12901

     200         10    39)  

Oxford Transfer Station, LLC

   DE   

200 Leicester Street

Oxford, MA 01537

     n/a         n/a   

 

Schedule 9.13.1

Subsidiaries; Equity Interests

 

- 3 -



--------------------------------------------------------------------------------

Entity Name

   Jurisdiction of
Incorporation /
Organization   

Principal Place of

Business

   Authorized
Equity Interests      Outstanding Equity
Interests   40)  

Pine Tree Waste, Inc.*

   ME   

31 Freedom Park

Hermon, ME 04401

     100         100    41)  

Schultz Landfill, Inc.*

   NY   

777 Indian Rd.

Cheektowaga, NY 14225

     200         10    42)  

Southbridge Recycling & Disposal Park, Inc.*

   MA   

380 Barefoot Rd.

Southbridge, MA 01550

     1,000         1,000    43)  

Sunderland Waste Management, Inc.*

   VT   

Lower River Rd.

Sunderland, VT 05250

     100         100    44)  

The Hyland Facility Associates

   NY   

6653 Herdman Rd.

Angelica, NY 14709

     n/a         n/a    45)  

Tompkins County Recycling LLC

   DE   

160 Commercial Avenue

Ithaca, NY 14850

     n/a         n/a    46)  

Waste-Stream Inc.*

   NY   

472 W. Parishville Rd.

Parishville, NY 13676

     200         10   

*  Certificated

            De Minimis Subsidiaries    47)  

Portland C&D Site, Inc.

   NY   

25 Greens Hill Ln.

Rutland, VT 05701

     50         50    Subsidiaries that are Excluded Subsidiaries   

Entity Name

   Jurisdiction of
Incorporation /
Organization   

Principal Place of

Business

   Authorized
Equity Interests      Outstanding Equity
Interests   1)  

CARES McKean, LLC

   PA   

19 Ness Lane

Kane, PA 16735

     n/a         n/a    2)  

Casella-Altela Regional Environmental Services, LLC (Note: Casella-Altela
Regional Environmental Services, LLC is a Subsidiary, but not a
Borrower. Casella Waste Systems, Inc. has a 51% membership interest, but only
50% of voting control.)

   DE   

19 Ness Lane

Kane, PA 16735

     n/a         n/a   

 

Schedule 9.13.1

Subsidiaries; Equity Interests

 

- 4 -



--------------------------------------------------------------------------------

Entity Name

   Jurisdiction of
Incorporation /
Organization   

Principal Place of

Business

   Authorized
Equity Interests      Outstanding Equity
Interests   3)  

Power of Three, LLC (Note: Power of Three, LLC is a Subsidiary, but not a
Borrower. Casella Waste Systems, Inc. holds a 50% membership interest and a
majority vote in Power of Three, LLC.)

   DE   

25 Greens Hill Ln.

Rutland, VT 015701

     n/a         n/a   

Additional Excluded Subsidiaries (less than 50% membership or ownership
interest)

Agreen Energy LLC

Asian Energy Limited, Inc.

Bgreen Energy LLC

Evergreen National Indemnity Company

GreenerU, Inc.

RecycleBank LLC

RecycleRewards, Inc.

Foreign Subsidiaries

None

 

Schedule 9.13.1

Subsidiaries; Equity Interests

 

- 5 -



--------------------------------------------------------------------------------

SCHEDULE 9.13.3

Options

None.

Schedule 9.13.3

Options



--------------------------------------------------------------------------------

SCHEDULE 9.16

Environmental Matters

See Schedule 9.8.

Schedule 9.16

Environmental Matters



--------------------------------------------------------------------------------

SCHEDULE 9.18

Certain Transactions

During fiscal year 2014, fiscal year 2013 and fiscal year 2012, the Company
retained the services of CCI, a company wholly owned by John Casella, the
Company’s Chairman and Chief Executive Officer, and Douglas Casella, a member of
the Company’s Board of Directors, as a contractor in developing or closing
certain landfills owned by us. Total purchased services charged to operations or
capitalized to landfills for fiscal year 2014, fiscal year 2013 and fiscal year
2012 were $7.8 million, $6.6 million and $2.6 million, respectively, of which
$0.9 million and $1.2 million were outstanding and included in either accounts
payable or other current liabilities as of April 30, 2014, April 30, 2013,
respectively.

In the fiscal year ended April 30, 1994, the Company entered into two leases for
operating facilities with a partnership of which John Casella, the Company’s
Chairman and Chief Executive Officer, and Douglas Casella, a member of the
Company’s Board of Directors are the general partners. The leases have since
been extended through April 2023 and according to the terms of the agreements
called for monthly payments of approximately twenty-seven thousand dollars.
Total expense charged to operations for fiscal year 2014, fiscal year 2013 and
fiscal year 2012 under these agreements was $0.4 million, $0.3 million and $0.3
million, respectively.

The Company has agreed to pay the cost of post-closure on a landfill owned by
two of the Company’s major stockholders and members of the Board of Directors
(one of whom is also an officer). The Company paid the cost of closing this
landfill in 1992, and the post-closure maintenance obligations are expected to
last until the fiscal year ending December 31, 2024. In each of fiscal year
2014, fiscal year 2013 and fiscal year 2012, the Company paid approximately
eight thousand dollars, pursuant to this agreement. As of April 30, 2014 and
April 30, 2013, the Company has accrued $0.1 million and $0.1 million,
respectively, for costs associated with its post-closure obligations.

In fiscal year 2014, the Company entered into an agreement with an employee to
amend a promissory note, whereas the outstanding balance of $0.1 million, shall
be deemed paid in full in exchange for continued employment and the employee
forgoing participation in the annual cash incentive plan and restricted stock
program for a period of time specified in the amended note. Upon entering into
the amended note, interest ceased accruing on the note and we recorded a charge
of $0.1 million in general and administration to reserve for the note.

On March 2, 2000, the Company made a loan to Mr. Bohlig, the Company’s former
senior vice president, chief development officer. The purpose of the loan was to
assist Mr. Bohlig in meeting his repayment obligations under certain margin
loans secured by his shares of the Company’s Class A Common Stock. This loan to
Mr. Bohlig was in the aggregate principal amount of $0.4 million. On
November 28, 2000, the Company made an additional loan to Mr. Bohlig in the
aggregate principal amount of $0.6 million. Mr. Bohlig has paid off the
principal amount of both loans, and as of December 31, 2014, owes the Company
$0.4 million in interest payments for the loans.

Schedule 9.18

Certain Transactions



--------------------------------------------------------------------------------

SCHEDULE 9.23

Labor Matters

 

1) Agreement by and between Casella Waste Management of Massachusetts, Inc.,
Casella Waste Services, Salem, New Hampshire location and Teamsters Local Union
633 Affiliated with the International Brotherhood of Teamsters, dated as of
February 1, 2014 as may have been amended from time to time.

 

2) Agreement by and between Casella Waste Management of Massachusetts, Inc.,
d/b/a Casella Waste Services, Brentwood, New Hampshire location and Teamsters
Local Union 633 Affiliated with the International Brotherhood of Teamsters,
dated as of February 1, 2014, as may have been amended from time to time.

 

3) Agreement by and between Casella Waste Systems of Massachusetts d/b/a
Atlantic Waste Systems, North Peabody Division in Peabody, Massachusetts, and
Teamsters Local Union No. 170 Affiliated with the International Brotherhood of
Teamsters, Chauffeurs, Maintenance, Warehousemen and Helpers of America, dated
as of July 1, 2010, as may have been amended from time to time.

The foregoing include the following Multiemployer Plans:

New England Teamsters and Trucking Industry Pension

Schedule 9.23

Labor Matters



--------------------------------------------------------------------------------

SCHEDULE 10.2.1

Evidence of Liens

 

Debtor

  

Secured Party

  

Search Location

  

UCC

File Date

  

UCC

File Number

  

Brief Description

1.    Casella Waste Systems, Inc.    Bank of America, N.A., as Administrative
Agent    DE-Secretary of State   

04-28-05

01-11-10

02-25-11

03-02-11

  

51318766

2010 0085260

2011 0705643

2011 0768849

  

All assets

Continuation Statement

Amendment to release collateral

Amendment to release collateral

   Casella Waste Systems, Inc.    Deere Credit Inc.    DE-Secretary of State   

07-24-07

06-25-12

  

2007 2780301

2012 2439745

  

Specified collateral

Continuation statement

   Casella Waste Systems, Inc.    Deere Credit Inc.    DE-Secretary of State   

08-17-07

06-25-12

  

2007 3141628

2012 2440040

  

Specified collateral

Continuation statement

   Casella Waste Systems, Inc.    Key Equipment Finance Inc.    DE-Secretary of
State   

09-07-07

06-08-12

  

2007 3852265

2012 2219238

  

Specified collateral

Continuation statement

   Casella Waste Systems, Inc.   

CG Commercial Funding

The Huntington National Bank

   DE-Secretary of State   

06-06-08

06-20-08

09-29-08

05-13-13

  

2008 1943537

2008 2117560

2008 3380548

2013 1815746

  

Specified collateral

Assignment

Amendment to restate collateral

Continuation statement

   Casella Waste Systems, Inc.   

CG Commercial Funding

The Huntington National Bank

   DE-Secretary of State   

09-18-08

12-02-08

12-17-08

03-10-09

08-06-13

  

2008 3172275

2008 4119424

2008 4313076

2009 0838554

2013 3061596

  

Specified collateral

Assignment

Amendment to restate collateral

Amendment to release collateral Continuation statement

   Casella Waste Systems, Inc.    Deere Credit Inc.    DE-Secretary of State   

02-01-10

11-20-14

  

2010 0339717

2014 4704730

  

Specified collateral

Continuation statement

   Casella Waste Systems, Inc.    United Rentals (North America), Inc.   
DE-Secretary of State    12-16-11    20114830165    Specified Collateral   
Casella Waste Systems, Inc.    Oprema Fund    DE-Secretary of State    03-27-12
   2012 1167768    Specified Collateral    Casella Waste Systems, Inc.    Deere
Credit Inc.    DE-Secretary of State    06-05-12    2012 2150896   

Specified Collateral

 

Schedule 10.2.1

Evidence of Liens



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Search Location

  

UCC

File Date

  

UCC

File Number

  

Brief Description

   Casella Waste Systems, Inc.    Deere Credit Inc.    DE-Secretary of State   
06-05-12    2012 2151050    Specified Collateral    Casella Waste Systems, Inc.
   Deere Credit Inc.    DE-Secretary of State    06-05-12    2012 2151175   
Specified Collateral    Casella Waste Systems, Inc.    Deere Credit Inc.   
DE-Secretary of State    07-24-12    2012 2836841    Specified Collateral   
Casella Waste Systems, Inc.    Deere Credit Inc.    DE-Secretary of State   
07-24-12    2012 2836957    Specified Collateral    Casella Waste Systems, Inc.
   Deere Credit Inc.    DE-Secretary of State    07-24-12    2012 2837070   
Specified Collateral    Casella Waste Systems, Inc.    Deere Credit Inc.   
DE-Secretary of State    07-24-12    2012 2837203    Specified Collateral   
Casella Waste Systems, Inc.    Deere Credit Inc.    DE-Secretary of State   
07-24-12    2012 2837302    Specified Collateral    Casella Waste Systems, Inc.
   Deere Credit Inc.    DE-Secretary of State    07-24-12    2012 2837492   
Specified Collateral    Casella Waste Systems, Inc.    GE TF Trust   
DE-Secretary of State    09-19-12    2012 3762111    Specified Collateral   
Casella Waste Systems, Inc.    GE TF Trust    DE-Secretary of State    10-01-12
   2012 3766567    Specified Collateral    Casella Waste Systems, Inc.    Deere
Credit Inc.    DE-Secretary of State    11-01-12    2012 4210904    Specified
Collateral    Casella Waste Systems, Inc.    Deere Credit Inc.    DE-Secretary
of State    11-01-12    2012 4211092    Specified Collateral   

Casella Waste Systems, Inc.

Grasslands Inc.

   Prime Alliance Bank    DE-Secretary of State   

11-02-12

05-07-13

  

2012 4249308

2013 1745927

  

Specified Collateral

Amendment to Debtor’s name

   Casella Waste Systems, Inc.    Deere Credit Inc.    DE-Secretary of State   
11-09-12    2012 4332047    Specified Collateral    Casella Waste Systems, Inc.
   Deere Credit Inc.    DE-Secretary of State    11-09-12    2012 4332112   
Specified Collateral    Casella Waste Systems, Inc.    GE TF Trust   
DE-Secretary of State    11-21-12    2012 4512317    Specified Collateral   
Casella Waste Systems, Inc.    GE TF Trust    DE-Secretary of State    02-01-13
   2013 0433822    Specified Collateral    Casella Waste Systems, Inc.    GE TF
Trust    DE-Secretary of State    02-01-13    2013 0434895    Specified
Collateral    Casella Waste Systems, Inc.    GE TF Trust    DE-Secretary of
State    03-29-13    2013 1205153    Specified Collateral    Casella Waste
Systems, Inc.    U.S. Bank Equipment Finance    DE-Secretary of State   
04-26-13    2013 1599936    Specified Collateral    Casella Waste Systems, Inc.
   GE TF Trust    DE-Secretary of State    05-15-13    2013 1849331    Specified
Collateral    Casella Waste Systems, Inc.    GE TF Trust    DE-Secretary of
State    05-15-13    2013 1854190    Specified Collateral    Casella Waste
Systems, Inc.    GE TF Trust    DE-Secretary of State    06-07-13    2013
2188556    Specified Collateral

 

Schedule 10.2.1

Evidence of Liens



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Search Location

  

UCC

File Date

  

UCC

File Number

  

Brief Description

2.    All Cycle Waste, Inc.    Bank of America, N.A., as Administrative Agent   
VT-Secretary of State   

04-28-05

01-12-10

  

05-187456

05-187456

  

All assets

Continuation statement

   All Cycle Waste, Inc.    VFS Leasing Co.    VT-Secretary of State    10-24-14
   14-275049    Specified Collateral    All Cycle Waste, Inc.    VFS Leasing Co.
   VT-Secretary of State    11-04-14    14-275430    Specified Collateral    All
Cycle Waste, Inc.    VFS Leasing Co.    VT-Secretary of State    11-04-14   
14-275436    Specified Collateral 3.    Atlantic Coast Fibers, Inc.    Bank of
America, N.A., as Administrative Agent    DE-Secretary of State   

04-28-05

01-11-10

  

51318758

2010 0085278

  

All assets

Continuation statement

4.    Blow Bros.    Bank of America, N.A., as Administrative Agent   
ME-Secretary of State    12-10-12    2120002147623    All assets 5.    Bristol
Waste Management, Inc.    Bank of America, N.A., as Administrative Agent   
VT-Secretary of State   

04-28-05

01-12-10

  

05-187467

05-187467

  

All assets

Continuation statement

6.    C.V. Landfill, Inc.    Bank of America, N.A., as Administrative Agent   
VT-Secretary of State   

04-28-05

01-12-10

  

05-187463

05-187463

  

All assets

Continuation statement

7.    Casella Major Account Services, LLC    Bank of America, N.A., as
Administrative Agent    VT-Secretary of State   

04-28-05

01-12-10

  

05-187466

05-187466

  

All assets

Continuation statement

8.    Casella Recycling, LLC    Caterpillar Financial Services Corporation   
ME-Secretary of State    06-05-14    20140605109000081-07    Specified
Collateral    Casella Recycling, LLC    General Electric Capital Corporation of
Tennessee    ME-Secretary of State    09-17-14    20140917101400151-67   
Specified Collateral    Casella Recycling, LLC    Caterpillar Financial Services
Corporation    ME-Secretary of State    11-03-14    20141103109000149-86   
Specified Collateral    Casella Recycling, LLC    Caterpillar Financial Services
Corporation    ME-Secretary of State    11-03-14    20141103109000161-40   
Specified Collateral    Casella Recycling, LLC, as Defendant    Graybar Electric
Company, Inc., as Plaintiff    MA-Suffolk County    05-01-09   

09-180714

B44894; P122

   Judgment lien by Graybar Electric Company, Inc. Search notes indicate case
has settled, but judgment lien has not been released. 9.    Casella Renewable
Systems, LLC    Bank of America, N.A., as Administrative Agent    DE-Secretary
of State   

11-03-08

10-07-13

  

2008 3690466

2013 3923837

  

All assets

Continuation statement

10.    Casella Transportation, Inc.    Bank of America, N.A., as Administrative
Agent    VT-Secretary of State   

04-28-05

01-12-10

  

05-187465

05-187465

  

All assets

Continuation statement



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Search Location

  

UCC

File Date

  

UCC

File Number

  

Brief Description

11.    Casella Waste Management of Massachusetts, Inc.    Bank of America, N.A.,
as Administrative Agent    MA-Secretary of State   

04-28-05

01-11-10

09-30-11

 

10-19-11

  

200538546140

201077703580

201190788550

 

201191195690

  

All assets

Continuation statement

Amendment to release collateral

Amendment to add collateral

   Casella Waste Management of Massachusetts, Inc.    All Points Equipment
Leasing, LLC    MA-Secretary of State   

10-12-07

08-08-12

  

200760426160

201297680720

  

Specified collateral

Continuation Statement

  

Casella Waste Management of Massachusetts, Inc.

  

Bank of America, N.A., as Administrative Agent

  

MA-Secretary of State

   07-04-09    200974087560    All assets             07-02-10    201081381790
   Amendment to release collateral             09-30-11    201190787940   
Amendment to release collateral             10-19-11    201191195500   

Amendment to add collateral

[Filing lapsed; Continuation not filed]

   Casella Waste Management of Massachusetts, Inc.    VFS Leasing Co.   
MA-Secretary of State    06-04-14    201412383880    Specified collateral   
Casella Waste Management of Massachusetts, Inc.    VFS Leasing Co.   
MA-Secretary of State    06-04-14    201412385910    Specified collateral   
Casella Waste Management of Massachusetts, Inc.    VFS Leasing Co.   
MA-Secretary of State    06-04-14    201412387590    Specified collateral   
Casella Waste Management of Massachusetts, Inc.    Caterpillar Financial
Services Corporation    MA-Secretary of State    10-10-14    201415130850   
Specified collateral    Casella Waste Management of Massachusetts, Inc.    VFS
Leasing Co.    MA-Secretary of State    10-23-14    201415454460    Specified
collateral    Casella Waste Management of Massachusetts, Inc.    Brodie, Inc.
and Toyota Motor Credit Corporation    MA-Secretary of State    11-02-14   
201415654680    Specified collateral    Casella Waste Management of
Massachusetts, Inc.    VFS Leasing Co.    MA-Secretary of State    11-04-14   
201415714870    Specified collateral    Casella Waste Management of
Massachusetts, Inc.    VFS Leasing Co.    MA-Secretary of State    11-25-14   
201416148160    Specified collateral 12.    Casella Waste Management of N.Y.,
Inc.    Bank of America, N.A., as Administrative Agent    NY-Secretary of State
  

04-28-05

01-07-10

  

200504280553972

201001078006326

  

All assets

Continuation statement

   Casella Waste Management of N.Y., Inc.    All Points Equipment Leasing, LLC
   NY-Secretary of State   

11-13-07

09-10-12

  

200711136113087

201209106017348

  

Specified collateral

Continuation Statement

   Casella Waste Management of N.Y., Inc.    U.S. Bank Equipment Finance, a
division of U.S. Bank National Association    NY-Secretary of State    12-18-12
   201212186433937    Specified collateral

 

Schedule 10.2.1

Evidence of Liens



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Search Location

  

UCC

File Date

  

UCC

File Number

  

Brief Description

   Casella Waste Management of N.Y., Inc.    VFS Leasing Co.    NY-Secretary of
State    01-06-14    201401065015241    Specified collateral    Casella Waste
Management of N.Y., Inc.    VFS Leasing Co.    NY-Secretary of State   

05-15-14

05-29-14

  

201405155503673

201405295558514

   Specified collateral    Casella Waste Management of N.Y., Inc.    Caterpillar
Financial Services Corporation    NY-Secretary of State    06-04-14   
201406045584874    Specified collateral    Casella Waste Management of N.Y.,
Inc.    VFS Leasing Co.    NY-Secretary of State    06-13-14    201406135624033
   Specified collateral    Casella Waste Management of N.Y., Inc.    U.S. Bank
Equipment Finance    NY-Secretary of State    11-06-14    201411066184404   
Specified collateral 13.    Casella Waste Management of Pennsylvania, Inc.   
Bank of America, N.A., as Administrative Agent    PA-Secretary of State   

06-18-08

04-11-13

  

2008061902180

2013041104919

  

All assets

Continuation statement

14.    Casella Waste Management, Inc.    Bank of America, N.A., as
Administrative Agent    VT-Secretary of State   

04-28-05

01-12-10

01-12-11

  

05-187464

05-187464

05-187464

  

All assets

Continuation statement

Amendment to delete collateral

   Casella Waste Management, Inc.    US Bancorp    VT-Secretary of State   
09-08-10    10-236853    Specified collateral    Casella Waste Management, Inc.
   US Bancorp Equipment Finance    VT-Secretary of State    11-01-11   
11-245936    Specified collateral    Casella Waste Management, Inc.    US
Bancorp Equipment Finance    VT-Secretary of State    12-16-11    11-246956   
Specified collateral    Casella Waste Management, Inc.    US Bank Equipment
Finance    VT-Secretary of State    02-02-12    12-247908    Specified
collateral    Casella Waste Management, Inc.    US Bank Equipment Finance   
VT-Secretary of State    08-01-12    12-252113    Specified collateral   
Casella Waste Management, Inc.    Caterpillar Financial Services Corporation   
VT-Secretary of State    08-02-12    12-252138    Specified collateral   
Casella Waste Management, Inc.    US Bank Equipment Finance    VT-Secretary of
State    09-06-12    12-253020    Specified collateral    Casella Waste
Management, Inc.    VFS Leasing Co.    VT-Secretary of State    01-02-14   
14-263664    Specified collateral    Casella Waste Management, Inc.   
Caterpillar Financial Services Corporation    VT-Secretary of State    02-10-14
   14-264438    Specified collateral    Casella Waste Management, Inc.    VFS
Leasing Co.    VT-Secretary of State    05-15-14    14-267879    Specified
collateral    Casella Waste Management, Inc.    U.S. Bank Equipment Finance   
VT-Secretary of State    09-02-14    14-272976    Specified collateral

 

Schedule 10.2.1

Evidence of Liens



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Search Location

  

UCC

File Date

  

UCC

File Number

  

Brief Description

   Casella Waste Management, Inc.    Caterpillar Financial Services Corporation
   VT-Secretary of State    10-15-14    14-274682    Specified collateral   
Casella Waste Management, Inc.    Caterpillar Financial Services Corporation   
VT-Secretary of State    10-20-14    14-274852    Specified collateral   
Casella Waste Management, Inc.    VFS Leasing Co.    VT-Secretary of State   
10-21-14    14-274908    Specified collateral    Casella Waste Management, Inc.
   VFS Leasing Co.    VT-Secretary of State    10-21-14    14-274909   
Specified collateral    Casella Waste Management, Inc.    Nortrax, Inc.   
VT-Secretary of State    12-08-14    14-276850    Specified collateral 15.   
Casella Waste Services of Ontario LLC    Bank of America, N.A., as
Administrative Agent    NY-Secretary of State   

04-28-05

01-07-10

  

200504280553516

201001078006338

  

All assets

Continuation statement

  

Casella Waste Services of Ontario LLC

   All Points Equipment Leasing, LLC   

NY-Secretary of State

   12-30-07    200712306269503    Specified collateral             01-02-08   
200801025002522    Assignment to First Litchfield             01-02-08   
200801025004564    Assignment to First Litchfield             01-02-08   
200801025010202    Assignment to First Litchfield      

First Litchfield Leasing Corporation

      01-03-08    200801035017222    Assignment to First Litchfield            
12-13-12    201212136417375    Continuation Statement    Casella Waste Services
of Ontario LLC    Caterpillar Financial Services Corporation    NY-Secretary of
State    01-18-13    201301185071913    Specified collateral    Casella Waste
Services of Ontario LLC    Caterpillar Financial Services Corporation   
NY-Secretary of State    06-25-14    201406255673219    Specified collateral   
Casella Waste Services of Ontario LLC    Caterpillar Financial Services
Corporation    NY-Secretary of State    11-03-14    201411036166727    Specified
collateral    Casella Waste Services of Ontario LLC    Caterpillar Financial
Services Corporation    NY-Secretary of State    12-01-14    201412016262882   
Specified collateral    Casella Waste Services of Ontario LLC    Caterpillar
Financial Services Corporation    NY-Secretary of State    01-08-15   
201501085026365    Specified collateral    Casella Waste Services of Ontario LLC
   Caterpillar Financial Services Corporation    NY-Secretary of State   
01-08-15    201501085026389    Specified collateral    Casella Waste Services of
Ontario LLC    Caterpillar Financial Services Corporation    NY-Secretary of
State    01-14-15    201501145047780    Specified collateral 16.    Chemung
Landfill LLC    Bank of America, N.A., as Administrative Agent    NY-Secretary
of State    12-30-05    200512301382275    All assets             01-13-06   
200601130045350    Amendment to Debtor’s address             07-16-10   
201007165695260    Continuation statement    Chemung Landfill LLC    Caterpillar
Financial Services Corporation    NY-Secretary of State    10-20-14   
201410206115281    Specified collateral

 

Schedule 10.2.1

Evidence of Liens



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Search Location

  

UCC

File Date

  

UCC

File Number

  

Brief Description

17.    Colebrook Landfill LLC    Bank of America, N.A., as Administrative Agent
   NH-Secretary of State    12-30-05    20050030584J    All assets            
07-16-10    20060001115H    Amendment to Debtor’s address             07-16-10
   20100015658K    Continuation statement 18.    Forest Acquisitions, Inc.   
Bank of America, N.A., as Administrative Agent    NH-Secretary of State   

04-28-05

01-11-10

  

20050009908E

20100000628M

  

All assets

Continuation statement

19.    Grasslands Inc.    Bank of America, N.A., as Administrative Agent   
NY-Secretary of State    04-28-05    200504280553554    All assets            
07-03-09    200907038231362    Amendment to Debtor’s name             01-07-10
   201001078006554    Continuation statement    Grasslands Inc.    Wells Fargo
Financial Leasing, Inc.    NY-Secretary of State    05-23-13    201305235566466
   Specified collateral    Casella Waste Systems, Inc. Grasslands Inc.    Prime
Alliance Bank    NY-Franklin County   

12-24-12

05-30-13

  

2012-6800

2013-2941

  

Fixture Filing

Amendment to change Debtor’s Name

20.    GroundCo LLC    Bank of America, N.A., as Administrative Agent   
NY-Secretary of State   

04-28-05

01-07-10

  

200504280553580

201001078006578

  

All assets

Continuation statement

21.    Hakes C&D Disposal, Inc.    Bank of America, N.A., as Administrative
Agent    NY-Secretary of State   

04-28-05

01-07-10

  

200504280553605

201001078006580

  

All assets

Continuation statement

22.    Hardwick Landfill, Inc.    Bank of America, N.A., as Administrative Agent
   MA-Secretary of State   

04-28-05

01-11-10

  

200538546230

201077703490

  

All assets

Continuation statement

23.    Hiram Hollow Regeneration Corp.    Bank of America, N.A., as
Administrative Agent    NY-Secretary of State   

05-03-05

01-11-10

01-21-15

  

200505030571603

201001110016291

201501215071077

  

All assets

Continuation statement

Continuation statement

   Hiram Hollow Regeneration Corp.    Nortrax Inc.    NY-Secretary of State   
01-14-11    201101145046982    Specified collateral    Hiram Hollow Regeneration
Corp.    Nortrax, Inc.    NY-Secretary of State    03-18-11    201103185282655
   Specified collateral 24.   

KTI Bio Fuels, Inc.

  

Bank of America, N.A., as Administrative Agent

  

ME-Secretary of State

   04-28-05    2050001733400-55    All assets             01-12-10   
2100002003566-55    Continuation Statement             08-05-13   
2130002179489-56    Amendment to Debtor’s name             08-05-13   
2130002179490-88    Amendment to delete collateral 25.    KTI Environmental
Group, Inc.    Bank of America, N.A., as Administrative Agent    NJ-Secretary of
State   

04-29-05

01-11-10

  

22945464

22945464

  

All assets

Continuation statement

 

Schedule 10.2.1

Evidence of Liens



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Search Location

  

UCC

File Date

  

UCC

File Number

  

Brief Description

26.    KTI New Jersey Fibers, Inc.    Bank of America, N.A., as Administrative
Agent    DE-Secretary of State   

04-28-05

01-11-10

  

51318618

2010 0085021

  

All assets

Continuation statement

27.    KTI Operations, Inc.    Bank of America, N.A., as Administrative Agent   
DE-Secretary of State   

04-28-05

01-11-10

  

51318600

2010 0085005

  

All assets

Continuation statement

28.    KTI Specialty Waste Services, Inc.    Bank of America, N.A., as
Administrative Agent    ME-Secretary of State   

04-28-05

01-12-10

  

2050001733398-01

2100002003567-66

  

All assets

Continuation statement

29.    KTI, Inc.    Bank of America, N.A., as Administrative Agent   
NJ-Secretary of State   

04-29-05

01-11-10

03-02-11

  

22945457

22945457

22945457

  

All assets

Continuation statement

Amendment to release specified collateral

30.   

Maine Energy Recovery Company, Limited Partnership

  

Bank of America, N.A., as Administrative Agent

  

ME-Secretary of State

   04-28-05    2050001733397-90    All assets             07-03-09   
2090001978415-46    Amendment to Debtor information             01-12-10   
2100002003568-77    Continuation statement             12-03-12   
2120002146659-18    Amendment to release specified collateral 31.    New England
Waste Services of ME, Inc.    Bank of America, N.A., as Administrative Agent   
ME-Secretary of State   

04-28-05

01-12-10

  

2050001733396-89

2100002003569-88

  

All assets

Continuation statement

   New England Waste Services of ME, Inc.    Wells Fargo Financial Leasing, Inc.
   ME-Secretary of State    09-12-12    2120002136025-44    Specified collateral
   New England Waste Services of ME, Inc.    Wells Fargo Financial Leasing, Inc.
   ME-Secretary of State    10-05-12    2120002139274-13    Specified collateral
   New England Waste Services of ME, Inc.    Wells Fargo Financial Leasing, Inc.
   ME-Secretary of State    12-28-12    2120002149329-85    Specified collateral
   New England Waste Services of ME, Inc.    Caterpillar Financial Services
Corporation    ME-Secretary of State    02-10-14    20140210109000073-30   
Specified collateral 32.    New England Waste Services of N.Y., Inc.    Bank of
America, N.A., as Administrative Agent    NY-Secretary of State   

04-28-05

01-07-10

07-30-14

  

200504280553895

201001078006744

201407300424804

  

All assets

Continuation statement

Amendment to release specified collateral

   New England Waste Services of N.Y., Inc.    Caterpillar Financial Services
Corporation    NY-Secretary of State   

10-13-08

07-10-13

  

200810136123418

201307105745209

  

Specified collateral

Continuation statement

   New England Waste Services of N.Y., Inc.    Caterpillar Financial Services
Corporation    NY-Clinton County   

10-20-08

07-25-13

  

2008-1615

2013-2673

  

Fixture Filing

Continuation statement

 

Schedule 10.2.1

Evidence of Liens



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Search Location

  

UCC

File Date

  

UCC

File Number

  

Brief Description

33.    New England Waste Services of Vermont, Inc.    Bank of America, N.A., as
Administrative Agent    VT-Secretary of State   

04-28-05

01-12-10

  

05-187462

05-187462

  

All assets

Continuation statement

   New England Waste Services of Vermont, Inc.    Coventry Clean Energy
Corporation    VT-Secretary of State    05-24-10    10-234332    Gas collection
system.            

01-15-15

  

10-234332

   Continuation statement            

01-15-15

  

10-234332

  

Amendment to change Debtor name to New England Waste Services of VT, Inc.

[Amendment to be filed to change Debtor name]

34.    New England Waste Services, Inc.    Bank of America, N.A., as
Administrative Agent    VT-Secretary of State    04-28-05    05-187461    All
assets            

01-12-10

   05-187461    Continuation statement    New England Waste Services, Inc.   
Coventry Clean Energy Corporation    VT-Secretary of State    05-24-10   
10-234332    Gas collection system.             01-15-15   

10-234332

   Continuation statement            

01-15-15

  

10-234332

  

Amendment to change Debtor name to New England Waste Services of VT, Inc.

[Amendment to be filed to change Debtor name]

35.    Newbury Waste Management, Inc.    Bank of America, N.A., as
Administrative Agent    VT-Secretary of State    04-28-05    05-187460    All
assets             01-12-10    05-187460    Continuation statement 36.    NEWS
of Worcester LLC    Bank of America, N.A., as Administrative Agent   
MA-Secretary of State    04-28-05    200538546780    All assets            
01-11-10    201077703760    Continuation statement 37.    NEWSME Landfill
Operations LLC    Bank of America, N.A., as Administrative Agent    ME-Secretary
of State    04-28-05    2050001733395-78    All assets             01-12-10   
2100002003570-10    Continuation statement 38.    North Country Environmental
Services, Inc.    Bank of America, N.A., as Administrative Agent    VA-State
Corporation Commission    04-28-05    05042873100    All assets            

01-11-10

  

10011174342

   Continuation statement    North Country Environmental Services, Inc.   
Caterpillar Financial Services Corporation    VA-State Corporation Commission   
07-02-13    13070238890    Specified collateral 39.    Northern Properties
Corporation of Plattsburgh    Bank of America, N.A., as Administrative Agent   
NY-Secretary of State    04-28-05    200504280553922    All assets            
01-07-10    201001078006768    Continuation statement 40.    Oxford Transfer
Station, LLC    Bank of America, N.A., as Administrative Agent    DE-Secretary
of State    12-23-13    2013 5092102    All assets 41.    Pine Tree Waste, Inc.
   Bank of America, N.A., as Administrative Agent    ME-Secretary of State   
04-28-05    2050001733393-56    All assets            

01-19-10

   2100002004304-16    Continuation statement    Pine Tree Waste, Inc.   
Caterpillar Financial Services Corporation    ME-Secretary of State    07-29-13
   2130002178147-06    Specified collateral    Pine Tree Waste, Inc.   
Caterpillar Financial Services Corporation    ME-Secretary of State    07-29-13
   2130002178192-56    Specified collateral

 

Schedule 10.2.1

Evidence of Liens



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Search Location

  

UCC

File Date

  

UCC

File Number

  

Brief Description

   Pine Tree Waste, Inc.    Caterpillar Financial Services Corporation   
ME-Secretary of State    06-03-14    20140603109000072-55    Specified
collateral    Pine Tree Waste, Inc.    VFS Leasing Co.    ME-Secretary of State
   06-13-14    20140613109000072-66    Specified collateral    Pine Tree Waste,
Inc.    Caterpillar Financial Services Corporation    ME-Secretary of State   
11-19-14    20141119109000068-33    Specified collateral 42.    Schultz
Landfill, Inc.    Bank of America, N.A., as Administrative Agent    NY-Secretary
of State    04-28-05    200504280553960    All assets             01-07-10   
201001078006821    Continuation statement 43.    Southbridge Recycling &
Disposal Park, Inc.    Bank of America, N.A., as Administrative Agent   
MA-Secretary of State    04-28-05    200538546960    All assets            
01-11-10    201077704910    Continuation statement    Southbridge Recycling &
Disposal Park, Inc.    Nortrax NE, LLC    MA-Secretary of State    08-31-10   
201082514070    Specified collateral    Southbridge Recycling & Disposal Park,
Inc.    Nortrax, Inc.    MA-Secretary of State    03-14-12    201294411020   
Specified collateral    Southbridge Recycling & Disposal Park, Inc.   
Caterpillar Financial Services Corporation    MA-Secretary of State    01-02-14
   201409078160    Specified collateral 44.    Sunderland Waste Management, Inc.
   Bank of America, N.A., as Administrative Agent    VT-Secretary of State   
04-28-05    05-187458    All assets             01-12-10    05-187458   
Continuation statement 45.    The Hyland Facility Associates    Bank of America,
N.A., as Administrative Agent    NY-Secretary of State    04-28-05   
200504280553869    All assets             01-07-10    2010010780006869   
Continuation statement 46.    Tompkins County Recycling LLC    Bank of America,
N.A., as Administrative Agent    DE-Secretary of State    12-27-13    2013
5136586    All assets 47.    Waste-Stream Inc.    Bank of America, N.A., as
Administrative Agent    NY-Secretary of State    04-28-05   

200504280553489

   All assets             01-07-10    201001078006996    Continuation statement
   Waste-Stream Inc.    VFS Leasing Co.    NY-Secretary of State    10-03-14   
201410036054019    Specified collateral    Waste-Stream Inc.    VFS Leasing Co.
   NY-Secretary of State    10-20-14    201410206113011    Specified collateral
   Waste-Stream Inc.    Caterpillar Financial Services Corporation   
NY-Secretary of State    10-20-14    201410206115015    Specified collateral   
Waste-Stream Inc.    VFS Leasing Co.    NY-Secretary of State    10-21-14   
201410216120260    Specified collateral

 

Schedule 10.2.1

Evidence of Liens



--------------------------------------------------------------------------------

COMPANY

  

DEPOSITORY BANK

  

BANK ADDRESS

  

TYPE OF ACCOUNT

Casella Waste Systems, Inc.    U.S. Bank National Association   

One Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

   Held by U.S. Bank National Association as Indenture Trustee under the New
York IRBs New England Waste Services, Inc.    TD BankNorth   

PO Box 999

Rutland, VT 05701

   Trust in favor of, Town of Coventry Newbury Waste Management, Inc.   
Citizens Bank   

PO Box 6550

Providence, RI 02940

   Trust/escrow in favor of, Newbury VT

 

Schedule 10.2.1

Evidence of Liens



--------------------------------------------------------------------------------

SCHEDULE 10.2.2

Existing Investments

Each of the entities listed in the “Description of Investment” column below is
an Excluded Subsidiary.

 

Borrower

  

Description of Investment
(Excluded Subsidiary)

   Amount of Cash
Investment     

Percentage owned

KTI, Inc.

   Asian Energy Limited, Inc. (common)    $ 0       10%

Casella Waste Systems, Inc.

   Evergreen National Indemnity Company (common)    $ 10,657,057       19.9%

Casella Waste Systems, Inc.

   RecycleRewards, Inc. (Series A and Series A-1 common)    $ 7,674,436      
5.6%

Casella Waste Systems, Inc.

   GreenerU, Inc. (Series A Preferred Stock)    $ 1,166,000      

0%

(Casella owns a preferred stock interest)

Casella Waste Systems, Inc.

   Agreen Energy, LLC    $ 500,000       17.0%

Casella Waste Systems, Inc.

   Bgreen Energy, LLC    $ 115,000       12.0%

Casella Waste Systems, Inc.

   Power of Three, LLC    $ 0       50% membership interest; majority vote

Casella Waste Systems, Inc.

   Casella-Altela Regional Environmental Services, LLC    $ 5,002,787       51%
membership interest; 50% vote    and its wholly owned Subsidiary CARES McKean,
LLC      

Schedule 10.2.2

Existing Investments



--------------------------------------------------------------------------------

SCHEDULE 10.2.3

Existing Indebtedness

As of 12/31/14

PART A

 

Instrument

  

Payor/Lessor

  

Payee/Lessee

  

Evidence of Debt

   Amount  

Mead Noncompete Agreement - Note Payable

   Casella Waste Management of N.Y., Inc.    Kenneth H. Mead and Susan M. Mead
   Noncompete Agreement    $ 80,190   

Loren Lapierre - Note Payable

   Waste-Stream Inc.    Loren LaPierre    Promissory Note    $ 128,843   

CRMC Bethlehem LLC and CommonWealth Bethlehem Energy, LLC - Note Payable

   Casella Waste Systems, Inc.    CRMC Bethlehem LLC and CommonWealth Bethlehem
Energy, LLC    Promissory Note    $ 231,325   

Casella Associates - Rutland Capital Lease

   Casella Waste Management, Inc.    Casella Associates    Lease Agreement    $
1,011,425   

Casella Associates - Montpelier Capital Lease

   Casella Waste Management, Inc.    Casella Associates    Lease Agreement    $
1,033,006   

Ontario - John Deere Capital Lease

   Casella Waste Systems, Inc.    Deere Credit, Inc.    Master Tax Lease    $
89,952   

Clinton County LFGTE Lease

   New England Waste Services of NY, Inc.    Caterpillar Financial Services
Corporation    Master Tax Lease    $ 1,266,457   

PART B

 

IRBs (other than LC Supported IRBs)

   Amount  

FAME Bonds 2005R-2

   $ 21,400,000   

NY Bonds

   $ 25,000,000   

VEDA Bonds

   $ 16,000,000   

NH Bonds

   $ 10,999,646   

Schedule 10.2.3

Existing Indebtedness